 



Exhibit 10.1

 

EXECUTION VERSION

 





 

 

 

Initially up to $50,000,000


 

REVOLVING LOAN AGREEMENT


 

by and among


 

PROSPECT FLEXIBLE INCOME MANAGEMENT, LLC,
(Collateral Manager)

 

TP FLEXIBLE FUNDING, LLC,
(Borrower)

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,
(Lenders)



 

ROYAL BANK OF CANADA,
(Administrative Agent)

 

and


 

U.S. BANK NATIONAL ASSOCIATION,
(Collateral Custodian and Document Custodian)

 

Dated as of May 16, 2019

 

 

 



 

 

TABLE OF CONTENTS





 



  Page     ARTICLE I DEFINITIONS 2       Section 1.1 Certain Defined Terms 2    
      Section 1.2 Other Terms 56           Section 1.3 Computation of Time
Periods 56           Section 1.4 Interpretation 56           Section 1.5
Assumptions and Calculations with Respect to Collateral Obligations 57        
ARTICLE II THE REVOLVING NOTES 60       Section 2.1 The Revolving Notes and
Funded Loans 60           Section 2.2 Procedures for Funded Loans 61          
Section 2.3 Principal Prepayments; Optional Termination; Early Termination;
Special Redemption 62           Section 2.4 Determination of Interest 65        
  Section 2.5 Notations on Revolving Notes 65           Section 2.6 Cures of
Failures to Satisfy the Coverage Tests, the Interest Diversion Ratio Test, the
Market Value Ratio Test, the Market Value Ratio Supplemental Margin Test or the
Advance Rate Test or to Maintain the Required Equity Investment 65          
Section 2.7 Settlement Procedures 66           Section 2.8 Alternate Settlement
Procedures 70           Section 2.9 Collections and Allocations 71          
Section 2.10 Payments, Computations, etc 73           Section 2.11 Increased
Costs; Capital Adequacy 73           Section 2.12 Sales, Investments and
Reinvestments, and Contributions to Blocker Subsidiaries 75           Section
2.13 Release of Securities 78           Section 2.14 Eligibility Criteria 80    
      Section 2.15 [Reserved] 80           Section 2.16 Effective Date; Purchase
of Additional Collateral Obligations 80           Section 2.17 Taxes 82        
  Section 2.18 Mitigation Obligations 86         ARTICLE III CONDITIONS TO
CLOSING AND FUNDED LOANS 86

 



i

 

 

  Section 3.1 Conditions to Closing and Initial Funded Loan 86           Section
3.2 Certain Conditions Precedent to Funded Loans and Purchases 89          
Section 3.3 Collateral Custodianship; Delivery of Collateral 91         ARTICLE
IV REPRESENTATIONS AND WARRANTIES 92       Section 4.1 Representations and
Warranties of the Borrower 92           Section 4.2 Representations and
Warranties of the Borrower Relating to the Collateral 94           Section 4.3
Representations and Warranties of the Collateral Manager 95           Section
4.4 Representations and Warranties of the Collateral Custodian and Document
Custodian 97           Section 4.5 Representations and Warranties of the Lenders
98         ARTICLE V GENERAL COVENANTS 98       Section 5.1 Affirmative
Covenants of the Borrower 98           Section 5.2 Negative Covenants 109      
    Section 5.3 Amendments, Modifications and Waivers to Collateral Obligations;
Maturity Amendments 111         ARTICLE VI COLLATERAL MANAGEMENT 112      
Section 6.1 Appointment of the Collateral Manager 112           Section 6.2
Services 112           Section 6.3 Reports 114           Section 6.4 Annual
Certificate as to Compliance 114           Section 6.5 Additional Activities of
the Collateral Manager; Consent to Conflicts 115           Section 6.6 Standard
of Care 115           Section 6.7 Covenants of the Collateral Manager 115      
    Section 6.8 Liability of the Collateral Manager 118           Section 6.9
Indemnification 119           Section 6.10 Removal or Resignation of the
Collateral Manager 119           Section 6.11 Replacement of the Collateral
Manager 121         ARTICLE VII THE COLLATERAL CUSTODIAN 122       Section 7.1
Designation of Collateral Custodian 122           Section 7.2 Certain Duties and
Responsibilities 122           Section 7.3 Notice of Default 124          
Section 7.4 Certain Rights of Collateral Custodian 124

 



ii

 

 

  Section 7.5 Money Held in Trust 127           Section 7.6 Compensation and
Reimbursement 127           Section 7.7 Collateral Custodian Required;
Eligibility 128           Section 7.8 Resignation and Removal; Appointment of
Successor 128           Section 7.9 Acceptance of Appointment by Successor 129  
        Section 7.10 Merger, Conversion, Consolidation or Succession to Business
of Collateral Custodian 129           Section 7.11 Certain Duties of Collateral
Custodian Related to Other Possessory Collateral 130           Section 7.12
Release and Return of Other Possessory Collateral 130           Section 7.13
Agent for Secured Parties 131           Section 7.14 Certain Duties of
Collateral Custodian Related to Delayed Payment of Proceeds 131          
Section 7.15 Facsimile and Electronic Transmissions 131         ARTICLE VIII
SECURITY INTEREST 132       Section 8.1 Grant of Security Interest 132          
Section 8.2 Release of Lien on Collateral 133           Section 8.3 Accounts 134
        ARTICLE IX EVENTS OF DEFAULT 134       Section 9.1 Events of Default 134
          Section 9.2 Remedies 137           Section 9.3 Application of Cash
Collected 139           Section 9.4 Rights of Action 139           Section 9.5
Unconditional Rights of Lenders to Receive Principal and Interest 139          
Section 9.6 Restoration of Rights and Remedies 139           Section 9.7 Rights
and Remedies Cumulative 139           Section 9.8 Delay or Omission Not Waiver
140           Section 9.9 Control by the Administrative Agent 140          
Section 9.10 Waiver of Stay or Extension Laws 140           Section 9.11 Power
of Attorney 140           Section 9.12 Collateral Custodian May Enforce Claims
Without Possession of Revolving Notes 141         ARTICLE X INDEMNIFICATION 141

 



iii

 

 



  Section 10.1 Indemnities by the Borrower 141         ARTICLE XI THE
ADMINISTRATIVE AGENT 142       Section 11.1 Appointment 142           Section
11.2 Standard of Care 143           Section 11.3 Administrative Agent’s
Reliance, etc. 143           Section 11.4 Credit Decision Without Reliance on
the Administrative Agent 143           Section 11.5 Indemnification of the
Administrative Agent 143           Section 11.6 Successor Administrative Agent
144           Section 11.7 Payments by the Administrative Agent 144        
ARTICLE XII MISCELLANEOUS 145       Section 12.1 Amendments and Waivers; Notices
145           Section 12.2 Ratable Payments 146           Section 12.3 No
Waiver; Remedies 146           Section 12.4 Binding Effect; Benefit of Agreement
146           Section 12.5 Governing Law 147           Section 12.6 Waivers 147
          Section 12.7 Costs and Expenses 148           Section 12.8 Recourse
Against Certain Parties 149           Section 12.9 Adequacy of Monetary Damages
Against the Lenders and the Administrative Agent 150           Section 12.10
Protection of Right, Title and Interest in the Collateral 150           Section
12.11 Confidentiality 150           Section 12.12 Execution in Counterparts;
Severability; Integration 152           Section 12.13 Waiver of Setoff 152      
    Section 12.14 Marshalling; Recapture 152           Section 12.15 Assignments
by the Lenders 153           Section 12.16 Headings and Exhibits 154          
Section 12.17 Domicile of Funded Loans 154           Section 12.18 Non-Petition
154           Section 12.19 Initial Rating 155           Section 12.20 Volcker
Rule 155           Section 12.21 USA PATRIOT Act Notice 156         ARTICLE XIII
DOCUMENT CUSTODIAN 156

 



iv

 

 

  Section 13.1 Designation of Document Custodian 156           Section 13.2
Duties of the Document Custodian 156           Section 13.3 Delivery of
Collateral Obligation Files 158           Section 13.4 Collateral Obligation
File 158           Section 13.5 Release of Collateral Obligation Files 159      
    Section 13.6 Examination of Collateral Obligation Files 160          
Section 13.7 Transmission of Collateral Obligation Files 161           Section
13.8 Merger or Consolidation 161           Section 13.9 Document Custodian
Compensation 161           Section 13.10 Removal or Resignation of Document
Custodian 161           Section 13.11 Limitations on Liability 162          
Section 13.12 Document Custodian as Agent of Collateral Custodian 163



 



v

 

 



EXHIBITS       EXHIBIT A-1 Form of Funding Notice EXHIBIT A-2 Form of Repayment
Notice EXHIBIT A-3 Form of Eligibility Criteria Compliance Certificate EXHIBIT B
Form of Revolving Note EXHIBIT C Form of Officer’s Closing Certificate EXHIBIT D
Form of Assignment of Underlying Instruments EXHIBIT E Form of Transferee Letter
EXHIBIT F Form of Joinder Supplement EXHIBIT G Form of Assignment Agreement    
SCHEDULES       SCHEDULE I Moody’s Industry Classification Groups SCHEDULE II
Moody’s Rating Definitions SCHEDULE III Collateral Quality Matrix SCHEDULE IV
Diversity Score Calculation SCHEDULE V Disqualified Institutions     ANNEXES    
  ANNEX A Addresses for Notices ANNEX B Maximum Permitted Funded Amounts ANNEX C
Wiring Instructions



 



vi

 

 

REVOLVING LOAN AGREEMENT

 

This REVOLVING LOAN AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is dated as of May 16,
2019, by and among:

 

(1)       PROSPECT FLEXIBLE INCOME MANAGEMENT, LLC, a Delaware limited liability
company, as collateral manager (together with its successors and permitted
assigns in such capacity, the “Collateral Manager”);

 

(2)       TP FLEXIBLE FUNDING, LLC, a Delaware limited liability company, as
borrower (the “Borrower”);

 

(3)       EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO (each, together
with its respective successors and assigns, a “Lender” and, collectively, the
“Lenders”);

 

(4)       ROYAL BANK OF CANADA, a Canadian chartered bank (together with its
successors and permitted assigns, “Royal Bank”), as the administrative agent
hereunder (together with its successors and permitted assigns in such capacity,
the “Administrative Agent”); and

 

(5)       U.S. BANK NATIONAL ASSOCIATION, (together with its successors and
assigns, “U.S. Bank” not in its individual capacity (except to the extent that
representations and warranties are made in its individual capacity pursuant to
Section 4.4) but as collateral custodian (together with its successors and
permitted assigns in such capacity, the “Collateral Custodian”) and as document
custodian (together with its successors and permitted assigns in such capacity,
the “Document Custodian”).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders make Funded Loans (as such
term, and each other term in these Recitals, is defined in Section 1.1 below)
and extend credit thereunder up to the Maximum Permitted Funded Amounts during
the Aggregation Period on the terms and subject to the conditions set forth
herein;

 

WHEREAS, the Borrower has requested that the Collateral Manager act as the
collateral manager of the Borrower and manage the Collateral;

 

WHEREAS, the Borrower and the Lenders have requested that the Collateral
Custodian act as Collateral Custodian hereunder, and all covenants and
agreements made by the Borrower herein are for the benefit and security of the
Secured Parties; and

 

WHEREAS, the Lenders are willing, subject to the terms and conditions set forth
herein, to extend credit to the Borrower in the form of Funded Loans under this
Agreement.

 

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and

 







 

sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Certain Defined Terms. Certain capitalized terms used throughout
this Agreement are defined in this Section 1.1. As used in this Agreement and
its schedules, exhibits and other attachments, unless the context requires a
different meaning, the following terms have the following meanings:

 

“1940 Act”: The Investment Company Act of 1940.

 

“Account”: Each of the Collateral Account, the Collection Account, the Unfunded
Exposure Account and any sub-accounts thereof (including the Principal
Collection Account and the Interest Collection Account) deemed appropriate or
necessary by the Securities Intermediary for convenience in administering such
accounts.

 

“Accountants’ Report”: A report from the firm or firms selected by the Borrower
pursuant to Section 5.1(g).

 

“Account Control Agreement”: The Account Control Agreement, dated as of the date
hereof, among the Borrower, the Collateral Custodian and the Securities
Intermediary.

 

“Accreted Interest”: Interest accrued on a Collateral Obligation that is added
to the principal amount of such Collateral Obligation instead of being paid in
cash as it accrues.

 

“Accrual Period”: With respect to (a) the first Payment Date, the period from
and including the Closing Date to, but excluding, such Payment Date, and (b) any
subsequent Payment Date, the period from, and including, the immediately
preceding Payment Date to, but excluding, such subsequent Payment Date.

 

“Additional Collateral Obligations”: All Collateral Obligations that become part
of the Collateral after the Closing Date.

 

“Adjusted Principal Balance”: With respect to any Collateral Obligation (and
except as otherwise expressly provided in Section 1.5(i)), the lower of (i) the
Principal Balance or (ii) the Dollar Purchase Price of such Collateral
Obligation; provided that, to the extent that there is any Aggregate Par Excess
that has not been previously allocated by the Collateral Manager to a different
Collateral Obligation, the Collateral Manager, in its discretion, may, solely
for purposes of this definition, allocate any such remaining Aggregate Par
Excess to the Dollar Purchase Price of any Collateral Obligation that has been
purchased at a Purchase Price at least equal to the Discount Reference Price;
provided further that, for the avoidance of doubt, (i) such Aggregate Par Excess
may only be allocated up to the Principal Balance of such Collateral Obligation
and (ii) once any portion of any Aggregate Par Excess has been allocated to the
Dollar Purchase Price of any Collateral Obligation, it may not be allocated to
any other Collateral Obligation.

 

2





 

“Adjusted Weighted Average Moody’s Rating Factor”: As of any date of
determination, a number equal to the Weighted Average Moody’s Rating Factor
determined in the following manner: for purposes of determining a Moody’s
Default Probability Rating, Moody’s Rating or Moody’s Derived Rating in
connection with determining the Weighted Average Moody’s Rating Factor for
purposes of this definition, the last paragraph in the definitions of “Moody’s
Default Probability Rating”, “Moody’s Derived Rating” and “Moody’s Rating” will
be disregarded, and instead each applicable rating on credit watch by Moody’s
that is on (a) positive watch will be treated as having been upgraded by one
rating subcategory, (b) negative watch will be treated as having been downgraded
by two rating subcategories and (c) negative outlook will be treated as having
been downgraded by one rating subcategory.

 

“Adjustment Margin”: The meaning set forth in Section 12.1(c).

 

“Administrative Agent”: The meaning set forth in the preamble hereof, including
any successor appointed pursuant to Section 11.6.

 

“Administrative Expenses”: All amounts (including indemnification payments) due
or accrued and payable by the Borrower to any Person related to any Transaction
Document, including Increased Costs, Collateral Manager Reimbursable Expenses,
any amounts payable to the Administrative Agent or any other Secured Party
pursuant to Section 12.10(b), any amounts due to any third party service
provider to the Borrower (including the Rating Agency), the Collateral Manager,
any Lender, any Blocker Subsidiary, the Document Custodian, the Collateral
Administrator, the Securities Intermediary or the Collateral Custodian,
accountants, agents and counsel of any of the foregoing for fees, expenses,
indemnities or any other Person in respect of any other fees, expenses,
indemnities or other payments related to the Transaction Documents; provided
that “Administrative Expenses” do not include Breakage Costs.

 

“Advance Rate”: As of any date of determination, the percentage specified in the
column titled “Advance Rate” in the Collateral Quality Matrix based upon the
applicable Grid Number then in effect in accordance with the procedures set
forth in the Collateral Quality Matrix (or determined by interpolating on a
linear basis), provided that, prior to the Effective Date, the Advance Rate is
65.00%.

 

“Advance Rate Percentage”: As of any date of determination, the ratio (expressed
as a percentage) of (i) the Outstanding Funded Loans to (ii) the Collateral
Principal Amount on such date.

 

“Advance Rate Test”: As of any date of determination, a test that is satisfied
if the Advance Rate Percentage as of such date does not exceed the Advance Rate
in effect on such date.

 

“Advisers Act”: The Investment Advisers Act of 1940.

 

“Affected Party”: The meaning set forth in Section 2.11(a).

 

“Affiliate”: With respect to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person; provided that, for purposes
of determining whether any obligation is a

 



3



 

Collateral Obligation or any Obligor is an Eligible Obligor, any relationship
that exists solely as a result of direct or indirect ownership of, or control
by, a common Financial Sponsor is not considered that of an “Affiliate”. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to vote 20.00% or more of the voting securities of any
Person or to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Aggregate Maximum Principal Balance”: The sum of the Maximum Principal Balances
of all or any applicable portion of the Collateral Obligations.

 

“Aggregate Par Excess”: As of any date of determination, the sum of the Par
Excesses of all Collateral Obligations.

 

“Aggregate Principal Balance”: The sum of the Principal Balances of all or any
applicable portion of the Collateral Obligations or Permitted Investments, as
the context requires.

 

“Aggregate Unfunded Exposure Amount”: On any date of determination, the sum of
the Unfunded Exposure Amounts of all Collateral Obligations.

 

“Aggregation Period”: The period commencing on the Closing Date and ending on
the earliest to occur of (a) the date that is 36 months after the Closing Date,
(b) the date designated by the Administrative Agent (in its sole discretion) in
a written notice to the Collateral Manager, the Collateral Custodian, the
Lenders and the Borrower following the occurrence and during the continuance of
an event that constitutes Cause, (c) the Termination Date and (d) the date of
the declaration of the end of the Aggregation Period pursuant to Section
9.2(a)(ii).

 

“Agreement”: The meaning set forth in the preamble hereof.

 

“Alternate Base Rate”: The meaning set forth in Section 12.1(c).

 

“Applicable Law”: With respect to any Person or property of such Person, all
existing and future laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes, ordinances, permits,
certificates, orders, licenses of and interpretations by any Governmental
Authority, judgments, decrees, injunctions, writs, awards and orders applicable
to such Person or property, in each case rendered by any court, arbitrator or
other administrative, judicial, or quasi-judicial tribunal or agency of
competent jurisdiction.

 

“Applicable Margin”: With respect to each day during any Accrual Period, 1.55%.

 

“Applicable Obligation”: As to any Collateral Obligation at any time, any other
debt obligation of the same Obligor that is either (a) senior in right of
payment to such Collateral Obligation or (b) pari passu with respect to such
Collateral Obligation.

 

“Asset-Backed Commercial Paper”: Commercial paper or other short-term
obligations of a program that primarily issues externally rated commercial paper
backed by assets or exposures held in a bankruptcy-remote, special purpose
entity.

 

4





 

“Assignment Agreement”: An agreement among an existing Lender and a proposed
lender substantially in the form of Exhibit G to this Agreement delivered in
connection with such existing Lender’s assignment of rights to such proposed
lender hereunder after the Closing Date pursuant to Section 12.15.

 

“Assumed Reinvestment Rate”: At any time, the Reference Rate then in effect
minus 0.50% per annum; provided that the Assumed Reinvestment Rate cannot be
less than 0.00%.

 

“AUM”: As of any date of determination, the total regulatory assets under
management of the Collateral Manager (together with any Affiliate of the
Collateral Manager as to which the Collateral Manager is a relying adviser with
respect to the Advisers Act), calculated in the manner required for purposes of
SEC Form ADV.

 

“AUM Diversion Test”: A test satisfied on any date of determination unless AUM,
measured as of the last day of the calendar month preceding such date of
determination, declines by 35% or more from AUM calculated as of the last day of
the third preceding calendar month; provided that to the extent the decline in
AUM is primarily the result of one or more tender offers conducted by the
Member, the AUM Diversion Test shall be deemed to be satisfied.

 

“AUM Removal Test”: A test satisfied on any date of determination unless AUM,
measured as of the last day of the calendar month preceding such date of
determination, declines by 50% or more from AUM calculated as of the last day of
the third preceding calendar month; provided that to the extent the decline in
AUM is primarily the result of one or more tender offers conducted by the
Member, the AUM Removal Test shall be deemed to be satisfied.

 

“AUM Test”: Each of the AUM Diversion Test and the AUM Removal Test.

 

“Authorized Officer”: With respect to the Borrower, any Officer or any other
Person who is authorized to act for the Borrower in matters relating to and
binding upon the Borrower. With respect to the Administrative Agent, any
Officer, employee or agent of the Administrative Agent who is authorized to act
for the Administrative Agent in matters relating to and binding upon the
Administrative Agent with respect to the subject matter of the request or
certificate in question. With respect to the Collateral Manager, any Officer,
employee, member or agent of the Collateral Manager who is authorized to act for
the Collateral Manager in matters relating to and binding upon the Collateral
Manager with respect to the subject matter of the request, certificate or order
in question. With respect to the Collateral Administrator, any Officer, employee
or agent of the Collateral Administrator who is authorized to act for the
Collateral Administrator in matters relating to and binding upon the Collateral
Administrator with respect to the subject matter of the request or certificate
in question. With respect to the Collateral Custodian, a Collateral Custodian
Officer. With respect to the Document Custodian, a Document Custodian Officer.
Any party may request (and the receiving party must provide) a certification to
evidence the authority of any Authorized Officer to act on behalf of such
receiving party, and such certification may be considered as in full force and
effect until receipt by the requesting party of written notice from such
receiving party to the contrary.

 

5





 

“Available Funds”: With respect to any Payment Date, all amounts on deposit in
the Collection Account (including any Collections, but excluding any amounts
which will be used to settle the acquisition of Collateral Obligations for which
the trade date has occurred but the settlement date has not yet occurred) as of
the end of the related Collection Period.

 

“Available Investment Proceeds”: With respect to any proposed trade date in
connection with the purchase of a Collateral Obligation, the sum of (i) the
proceeds of Funded Loans that have been approved or provided by the relevant
Lenders for such purchase (as specified in the related Funding Notice) and (ii)
Principal Collections on deposit in the Principal Collection Account and/or
Principal Collections representing Sale Proceeds and principal repayments with
respect to Collateral Obligations, in each case, which are reasonably expected
by the Collateral Manager to be received by the Borrower on or prior to (and
available to the Borrower as of) the settlement date of such purchase.

 

“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.)

 

“Base Rate Amendment”: The meaning set forth in Section 12.1(c).

 

“Blocker Subsidiary”: An entity treated as a corporation for U.S. federal income
tax purposes, 100.00% of the equity interests in which are directly owned by the
Borrower.

 

“Bond”: Any debt security or obligation that is not a Loan (or a Participation
Interest therein).

 

“Borrower”: The meaning set forth in the preamble hereof.

 

“Borrower Order”: A written order (which may be a standing order and may be in
the form of an email) from an Authorized Officer of the Borrower or, to the
extent contemplated herein, from an Authorized Officer of the Collateral Manager
on behalf of the Borrower, in each case dated and in the name of the Borrower.

 

“Breakage Costs”: With respect to any Lender and to the extent requested by such
Lender in writing (setting forth in reasonable detail the basis for requesting
any amounts), any amount or amounts necessary to compensate such Lender for any
loss (excluding loss of anticipated profits), cost or expense actually incurred
by such Lender as a result of the liquidation or re-employment of deposits or
other funds required by the Lender if any payment by the Borrower of Outstanding
Funded Loans occurs on a date that is not a Payment Date; provided that, solely
for purposes of this sentence, clause (B) in the definition of “Payment Date”
will be disregarded. All Breakage Costs will be due and payable hereunder on
each Payment Date in accordance with the Priority of Payments. The determination
by the applicable Lender of the amount of any such loss, cost or expense is,
absent manifest error, prima facie evidence thereof.

 

“Business Day”: Any day (other than a Saturday or a Sunday) on which banks are
not required or authorized to be closed in New York, New York or the location of
the Corporate Trust Office; provided that, if any determination of a Business
Day is made in relation to determining the LIBOR Rate for a Funded Loan bearing
interest at the LIBOR Rate, the term

 



6



 

“Business Day” will also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market. For the avoidance of
doubt, if the offices of the Collateral Custodian are authorized by Applicable
Law, regulation or executive order to close on any day, but such offices remain
open on such day, such day is not a “Business Day.”

 

“Caa1 Obligation”: Any Collateral Obligation (other than a Defaulted Obligation)
with a Moody’s Rating of “Caa1” or lower.

 

“Caa1 Obligation Balance”: For any Caa1 Obligation, its Market Value.

 

“Capital Contribution”: As of any date of determination, the amount of paid-in
and/or contributed capital with respect to the Borrower from the Member made in
the form of Cash or in the form of a Collateral Obligation (valued at its Market
Value as of the date of its acquisition by the Borrower) acquired by the
Borrower pursuant to the Purchase and Contribution Agreement in a transaction
other than in exchange for Cash; provided that no Capital Contribution may be
made in a transaction other than in exchange for Cash unless the Administrative
Agent (in its sole discretion) has approved in writing such contributed
Collateral Obligation at the time of its contribution.

 

“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation) and any and
all warrants, rights or options to purchase any of the foregoing.

 

“Cash”: Cash or legal currency of the United States that at the time is legal
tender for payment of all debts public and private.

 

“Cause”: The meaning set forth in Section 6.10(a).

 

“Certificate of Formation”: The certificate of formation of the Borrower filed
with the Secretary of State of the State of Delaware, as the same may be
amended, restated or otherwise modified from time to time in accordance with its
terms and the terms of the LLC Agreement.

 

“Certificated Security”: The meaning set forth in Section 8-102(a)(4) of the UCC
as from time to time in effect in the State of New York.

 

“CFR”: The meaning set forth in Schedule II (or such other schedule provided by
Moody’s to the Borrower, the Collateral Manager and the Administrative Agent).

 

“Change-in-Control”: With respect to any entity, the date on which (i) any
Person or “group” acquires any “beneficial ownership” (as such terms are defined
under Rule 13d-3 of, and Regulation 13D under, the Exchange Act), either
directly or indirectly, of equity interests or any interest convertible into
Capital Stock having more than 50.00% of the voting power for the election of
managers or directors, if any, under ordinary circumstances, (ii) such entity
sells, transfers, conveys, assigns or otherwise disposes of all or substantially
all of its assets or (iii) if the entity is the Collateral Manager, the
Collateral Manager is no longer managed by Prospect Capital Management, L.P., or
a replacement therefor acceptable to the Administrative Agent.

 

7





 

“Clearing Corporation”: The meaning set forth in Section 8-102(a)(5) of the UCC
as from time to time in effect in the State of New York.

 

“Clearing Corporation Security”: Securities that are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly Indorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Closing Date”: May 16, 2019.

 

“Code”: The Internal Revenue Code of 1986.

 

“Collateral”: All of the Borrower’s right, title and interest in, to and under
(in each case whether now owned or existing or hereafter acquired or arising)
all Accounts (as such term is defined in Section 9-102 of the UCC as from time
to time in effect in the State of New York), General Intangibles, Instruments
and Investment Property and any and all other property of any type or nature
owned by it, including:

 

(a)       all Collateral Obligations, Permitted Investments and Equity
Securities, all payments thereon or with respect thereto and all contracts to
purchase, commitment letters, confirmations and due bills relating to any
Collateral Obligation, Permitted Investment or Equity Security;

 

(b)       the Accounts (as defined herein), all Cash and Financial Assets
credited thereto and all income from the investment of funds therein;

 

(c)       all Transaction Documents to which the Borrower is a party;

 

(d)       all funds delivered to the Collateral Custodian (directly or through
an Intermediary or bailee);

 

(e)       the Borrower’s equity interests in any Blocker Subsidiary and all
payments and rights thereunder; and

 

(f)       all accounts, accessions, profits, income benefits, proceeds,
substitutions and replacements, whether voluntary or involuntary, of and to any
of the property of the Borrower described in the preceding clauses;

 

provided that Collateral does not include any Excluded Amounts.

 

“Collateral Account”: A Securities Account titled “Collateral Account” created
and maintained on the books and records of the Securities Intermediary in the
name of the Borrower and subject to the prior Lien of the Collateral Custodian
for the benefit of the Secured Parties.

 

“Collateral Administration Agreement”: An agreement dated as of the Closing Date
among the Borrower, the Collateral Manager and the Collateral Administrator.

 

8





 

“Collateral Administrator”: U.S. Bank, in its capacity as such under the
Collateral Administration Agreement, and any successor or permitted assign.

 

“Collateral Custodian”: The meaning set forth in the preamble hereof.

 

“Collateral Custodian Fee Letter”: The fee schedule accepted by the Collateral
Manager and U.S. Bank on or about the Closing Date.

 

“Collateral Custodian Fees”: The fees, expenses and indemnities set forth in the
Collateral Custodian Fee Letter and as provided for in this Agreement or any
other Transaction Document.

 

“Collateral Custodian Officer”: With respect to the Collateral Custodian, any
officer within the Corporate Trust Office (or any successor group of the
Collateral Custodian) including any vice president, assistant vice president or
officer of the Collateral Custodian customarily performing functions similar to
those performed by the equivalent officers, respectively, within the Corporate
Trust Office, in each case having direct responsibility for the administration
of this Agreement.

 

“Collateral Interest Amount”: As of any date of determination, without
duplication, the aggregate amount of Interest Collections that has been received
or that is expected to be received (other than Interest Collections expected to
be received from Defaulted Obligations, Excess Concentration Obligations and
Deferrable Obligations, but including Interest Proceeds actually received from
Defaulted Obligations, Excess Concentration Obligations and Deferring
Obligations), in each case during the Collection Period in which such date of
determination occurs (or after such Collection Period but on or prior to the
related Payment Date if such Interest Collections would be treated as Interest
Collections with respect to such Collection Period).

 

“Collateral Manager”: The meaning set forth in the preamble hereof.

 

“Collateral Manager Breach”: The meaning set forth in Section 6.8(a).

 

“Collateral Manager Person”: The meaning set forth in Section 6.8(a).

 

“Collateral Manager Reimbursable Expenses”: All reasonable and documented fees
and out-of-pocket expenses of the Collateral Manager incurred in connection with
its obligations under this Agreement and the other Transaction Documents,
including in connection with (i) the repossession, refurbishing and disposition
of any Underlying Assets upon or after the expiration or termination of any
Collateral Obligation, (ii) the liquidation of any Underlying Assets, (iii) the
attempted collection of any amount owing in respect of any Collateral Obligation
and (iv) to the extent allocated to the Borrower by the Collateral Manager,
third-party loan pricing services, portfolio management products and services
(including compliance software modeling services) and other professionals and
service providers, including costs of compliance, trade execution and booking
software providers.

 

“Collateral Market Value Amount”: As of any date of determination, without
duplication, the sum of (a) the Market Value of all Collateral Obligations
(other than Excess

 



9



 

Concentration Obligations and Defaulted Obligations), plus (b) the amounts on
deposit in the Collection Account (including Permitted Investments therein)
representing Principal Collections; provided that the “Collateral Market Value
Amount” of each Excess Concentration Obligation and Defaulted Obligation will be
zero.

 

“Collateral Obligation”: A First Lien Loan or Participation Interest therein, a
Second Lien Loan or a Participation Interest therein, a Senior Unsecured Loan or
Participation Interest therein, or a Subordinated Loan or a Participation
Interest therein, in each case (A) for which the Collateral Custodian has
received the related Promissory Note (if any), (B) that has been approved by the
Administrative Agent, in its sole discretion (such approval not to be
unreasonably withheld, conditioned or delayed), prior to its acquisition by the
Borrower and (C) that satisfies each of the following eligibility requirements
on the date such obligation becomes part of the Collateral:

 

(a)       such obligation is denominated and payable in Dollars and does not
permit the currency in which it is payable to be changed;

 

(b)       such obligation is not a United States “real property interest” as
defined under Section 897 of the Code;

 

(c)       the acquisition of such obligation will not cause the Borrower or the
pool of Collateral to be required to register as an “investment company” under
the 1940 Act;

 

(d)       such obligation is not principally secured by real property;

 

(e)       such obligation is not a Defaulted Obligation or a Credit Risk
Obligation;

 

(f)        such obligation is not a Revolving Loan, a Zero Coupon Loan, a Step
Up Loan, a Step Down Loan, a Structured Finance Obligation or a Synthetic
Security;

 

(g)       such obligation is not a Bond and does not represent exposure to a
letter of credit;

 

(h)       such obligation is not a Subordinated PIK Loan;

 

(i)        such obligation is not a Middle Market Loan;

 

(j)        such obligation is not a Fixed Rate Obligation, and bears interest at
a floating rate based upon the LIBOR Rate or an alternative reference rate
acceptable to the Administrative Agent in its sole discretion;

 

(k)       such obligation and all of its Underlying Assets (i) comply in all
material respects with all Applicable Laws and (ii) have not and will not be
used by the related Obligor in any manner or for any purpose that would result
in any material risk of liability being imposed upon the Borrower or any Secured
Party under any Applicable Law;

 



10



 

(l)        such obligation is eligible under its Underlying Instruments (giving
effect to the provisions of Sections 9-406 and 9-408 of the UCC) to have a Lien
granted to the Collateral Custodian, as agent for the Secured Parties;

 

(m)       (i) the Obligor with respect to such obligation has full legal
capacity to execute and deliver the related Underlying Instruments and (ii) such
obligation, together with the Underlying Instruments related thereto, (A) is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor and each Guarantor thereof, enforceable against such Obligor
and each such Guarantor in accordance with its terms, subject to customary
bankruptcy, insolvency and equity limitations, (B) is not subject to, or the
subject of any assertions in respect of, any litigation, dispute or offset and
(C) does not contain any provision with any right of rescission, setoff,
counterclaim or defense for any reason against the Borrower or any assignee in
respect of the Obligor’s or any Guarantor’s payment obligations thereunder;

 

(n)       the Borrower has good and marketable title to, and is the sole owner
of, such obligation, and the Borrower has granted to the Collateral Custodian
for the benefit of the Secured Parties a valid and perfected first priority Lien
in such obligation and its Underlying Instruments (subject to Permitted Liens);

 

(o)       payments under, or with respect to, such obligation are not and will
not subject the Borrower to withholding tax unless the Obligor is required to
make “gross-up” payments that ensure that the net amount actually received by
the Borrower (after payment of all Taxes, whether imposed on such obligor or the
Borrower) will equal the full amount that the Borrower would have received had
no such Taxes been imposed; provided that this clause (o) does not apply to
commitment fees, origination fees or other similar fees associated with Delayed
Draw Loans;

 

(p)       all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority or any other
Person required to be obtained, effected or given in connection with the
Borrower’s acquisition of such obligation have been duly obtained, effected, or
given and are in full force and effect;

 

(q)       such obligation (along with its Underlying Instruments, if applicable)
is eligible to be sold, assigned or transferred to the Borrower, and neither the
sale, transfer or assignment of such obligation to the Borrower, nor the
granting of a Lien hereunder to the Collateral Custodian, violates, conflicts
with or contravenes any Applicable Law;

 

(r)        such obligation has a stated maturity that is no later than the
Facility Maturity Date;

 

(s)       the Underlying Instruments for such obligation do not contain
confidentiality provisions that would prohibit the Collateral Custodian, the
Administrative Agent or any other Secured Party from exercising any of its
respective rights hereunder or obtaining all necessary information with regard
to such obligation, even if the Administrative Agent, the Collateral Custodian
or such other Secured Party, as applicable, has agreed to

 

11



 

maintain the confidentiality of such information in accordance with the
provisions of such Underlying Instruments;

 

(t)        such obligation does not pay interest in Cash less frequently than
semi-annually;

 

(u)       such obligation does not by its terms provide for early amortization
or prepayment at a price of less than par;

 

(v)        the Obligor with respect to such obligation is an Eligible Obligor;

 

(w)       such obligation is Registered;

 

(x)       if such obligation is a Participation Interest, the Moody’s
Counterparty Criteria is satisfied;

 

(y)       such obligation (i) is not an Equity Security, (ii) does not provide
by its terms for the conversion or exchange into an Equity Security at any time
on or after the date on which it becomes part of the Collateral and (iii) does
not have an attached Equity Kicker;

 

(z)       such obligation does not constitute Margin Stock;

 

(aa)     if such obligation is a Deferrable Obligation, it is a Permitted
Deferrable Obligation;

 

(bb)     such obligation is rated “Caa1” or higher by Moody’s;

 

(cc)     such obligation is not a debt obligation whose repayment is subject to
substantial non-credit related risk, as determined by the Collateral Manager;

 

(dd)     such obligation is not subject to an Offer for a price less than its
par amount plus all accrued and unpaid interest;

 

(ee)     the acquisition (including the manner of acquisition, ownership,
enforcement and disposition) of such obligation does not and will not subject
the Borrower or the Collateral Manager to any stamp, document, registration or
similar Tax, fee or governmental charge;

 

(ff)       except with respect to Delayed Draw Loans, such obligation will not
require the Borrower to make any future advances or payments to the borrower or
the Obligor thereof;

 

(gg)     neither the related Obligor, any other party obligated with respect to
such obligation nor any Governmental Authority has alleged in writing that such
obligation or its Underlying Instrument is illegal or unenforceable;

 

12





 

(hh)     either (A) such obligation is treated as indebtedness for U.S. federal
income tax purposes or (B) the Borrower has received written advice (which may
be in the form of an email) from Blank Rome LLP that the acquisition, ownership
or disposition of such obligation will not cause the Borrower to be treated as
engaged in a trade or business within the United States for U.S. federal income
tax purposes or subject the Borrower to U.S. federal income tax on a net income
tax basis;

 

(ii)       the Obligor of such obligation is Domiciled in the United States,
Canada, or an Eligible Country;

 

(jj)      such obligation is a syndicated, fully funded term loan or Delayed
Draw Loan; and

 

(kk)     such obligation must be quoted on multiple publicly available loan
pricing services (one of which must be LoanX Inc./MarkIt Partners or Loan
Pricing Corporation), by at least two Qualified Broker/Dealers that are active
in the trading of assets similar to such Collateral Obligation.

 

“Collateral Obligation File”: With respect to Possessory Collateral that is
evidenced by a Promissory Note or an Instrument, (i) either (x) the original,
executed copy of the Promissory Note or Instrument or (y) in the case of a lost
Promissory Note, a copy of the executed underlying promissory note accompanied
by an original executed affidavit and indemnity endorsed by the Borrower or a
prior holder of record either in blank or to the Collateral Custodian, in each
case with respect to clause (x) or clause (y) with an unbroken chain of
endorsements from each prior holder, if any, of such promissory note to the
Borrower or to the Collateral Custodian, or in blank, (ii) paper or electronic
copies of the related loan agreement, and (to the extent received by the
Borrower) any guaranty, security agreement, intercreditor agreement or any other
material agreement (as determined by the Borrower or the Collateral Manager in
its reasonable discretion), (iii) paper or electronic copies of the file-stamped
(or the electronic equivalent of) UCC financing statements and continuation
statements (including amendments or modifications thereof) authorized by the
Obligor thereof or by another Person on the obligor’s behalf in respect of such
Collateral Obligation or evidence that such financing statements have been
submitted for filing, in each case only to the extent reasonably available to
the Collateral Manager and (iv) any other document included on the related
Document Checklist that is reasonably requested by any Lender and reasonably
available to the Borrower or the Collateral Manager without undue hardship or
expense, including any Permitted Investment or Underlying Instrument that is
capable of being delivered to and held by the Document Custodian in accordance
with the terms of this Agreement.

 

“Collateral Principal Amount”: As of any date of determination, without
duplication, the sum of (a) the Adjusted Principal Balances of all Collateral
Obligations (other than Defaulted Obligations, Caa1 Obligations, Excess
Concentration Obligations and Discount Obligations), plus (b) the amounts on
deposit in the Collection Account (including Permitted Investments therein)
representing Principal Collections, plus (c) the Caa1 Obligation Balances of all
Caa1 Obligations; plus (d) the Discount Obligation Balances of all Discount
Obligations; provided that the “Collateral Principal Amount” of each Defaulted
Obligation and each Excess Concentration Obligation will be zero.

 

13





 

“Collateral Quality Matrix”: The Collateral Quality Matrix set forth on Schedule
III hereto. On or prior to the Closing Date, the Borrower (or the Collateral
Manager on the Borrower’s behalf) must specify to the Administrative Agent (with
a copy to the Collateral Custodian, the Collateral Administrator, the Rating
Agency and the Lenders) the Grid Number to be in effect for purposes of
calculations relating to the Collateral Quality Test. Thereafter, upon not less
than two Business Days’ notice to the Administrative Agent (with a copy to the
Collateral Custodian, the Collateral Administrator, the Rating Agency and the
Lenders), the Borrower (or the Collateral Manager on the Borrower’s behalf) may
specify a different Grid Number to be in effect for purposes of calculations
relating to the Collateral Quality Matrix, provided that, after giving effect to
such change, (a) the Advance Rate Test will be satisfied (or, if the Advance
Rate Test was not satisfied immediately prior to giving effect to such change,
the degree of compliance with the Advance Rate Test will be maintained or
improved immediately after giving effect to such change) and (b)(i) each
component of the Collateral Quality Test will be satisfied or (ii) if each
component of the Collateral Quality Test was not satisfied for the Grid Number
applicable immediately prior to such change and would not be satisfied by
changing to any other Grid Number (or interpolating on a linear basis), the Grid
Number selected by the Collateral Manager will be a Grid Number under which the
extent of compliance with each component of the Collateral Quality Test is
maintained or improved relative to the extent of compliance with applicable
components of the Collateral Quality Test under the applicable Grid Number in
use immediately prior to giving effect to such change. Notwithstanding the
foregoing, only Grid Numbers 1 and 2 may be in effect prior to the Effective
Date and may not be in effect thereafter.

 

“Collateral Quality Test”: A test that is satisfied if, as of any date of
determination, in the aggregate, the Collateral Obligations owned (or proposed
to be owned) by the Borrower satisfy each of the tests set forth below,
calculated, in each case, in accordance with Section 1.5:

 

(a)       the Minimum Weighted Average Spread Test;

 

(b)       the Minimum Weighted Average Coupon Test;

 

(c)       the Minimum Weighted Average Moody’s Recovery Rate Test;

 

(d)       the Weighted Average Life Test;

 

(e)       the Maximum Moody’s Rating Factor Test; and

 

(f)        the Minimum Diversity Test.

 

“Collection Account”: A Securities Account titled “Collection Account” created
and maintained on the books and records of the Securities Intermediary in the
name of the Borrower and subject to the prior Lien of the Collateral Custodian
for the benefit of the Secured Parties. The Collection Account must have at
least two sub-accounts, the Interest Collection Account and the Principal
Collection Account.

 

“Collection Period”: With respect to (a) the first Payment Date, the period from
and including the Closing Date to and including the Determination Date
immediately preceding

 



14



 

the first Payment Date and (b) any subsequent Payment Date, the period from but
excluding the Determination Date immediately preceding the previous Payment Date
to and including the Determination Date immediately preceding such Payment Date
(or, in the case of the final Payment Date, to and including such Payment Date).

 

“Collections”: (a) All Cash collections and other Cash proceeds of any
Collateral Obligation, including, without limitation or duplication, any
Interest Collections, Principal Collections or other amounts received in respect
thereof and (b) interest earnings on Permitted Investments or otherwise, in each
case in any Account.

 

“Concentration Limits”: Limits that are satisfied if, as of any date of
determination, the Collateral Principal Amount of the Collateral Obligations
(including, for the avoidance of doubt, amounts on deposit in any Account
representing Principal Collections) owned (or proposed to be owned) by the
Borrower comply with all of the requirements set forth below:

 

(a)       not more than 5.0% consists of DIP Loans, provided that each such DIP
Loan has a publicly monitored rating by Moody’s (or a credit estimate from
Moody’s);

 

(b)       not more than 5.0% consists of Collateral Obligations that pay
interest less frequently than quarterly;

 

(c)       not more than 10.0% consists of Collateral Obligations as to which the
Moody’s Rating is derived from a publicly monitored rating by S&P;

 

(d)       not more than 10.0% consists of Participation Interests;

 

(e)       not more than 2.5% consists of Deferrable Obligations; and

 

(f)        not more than 0.0% consists of Fixed Rate Obligations;

 

provided that, for purposes of this definition, Collateral Principal Amount
shall be calculated without giving effect to any reference in the definition
thereof to the defined term “Excess Concentration Obligation”.

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Controlling Parties”: At any time, the Lenders representing amounts in excess
of 50.00% of Outstanding Funded Loans at such time or, to the extent there are
no Outstanding Funded Loans, the Lenders representing amounts in excess of
50.00% of the undrawn commitment of the Maximum Permitted Funded Amount.

 

15





 

“Corporate Trust Office”: The corporate trust office of the Collateral Custodian
at which the Collateral Custodian performs its duties under this Agreement,
having at the date hereof an address of (i) with respect to custodial duties for
Collateral Obligation Files, 1719 Otis Way, Florence, SC 29501 EX-SC-FLOR, (ii)
with respect to custodial duties, 1555 N. RiverCenter Drive, Suite 302,
MK-WI-S302, Milwaukee, WI 53212-3958, Attention: Trust Securities Processing
Mail – TP Flexible Funding, LLC and (iii) for all other purposes, U.S. Bank
National Association, One Federal Street, 3rd Floor, Boston, MA 02110,
Attention: TP Flexible Funding, LLC, Email: Jennifer.vlasuk@usbank.com, or any
other address the Collateral Custodian designates from time to time by notice to
the Administrative Agent, the Member, the Collateral Manager, the Borrower and
the Rating Agency, or the principal corporate trust office of any successor
Collateral Custodian.

 

“Covenant Compliance Period”: The period beginning on the Closing Date and
ending on the date on which all Maximum Permitted Funded Amounts have been
reduced to zero and the Obligations have been paid in full (other than
contingent indemnification and reimbursement obligations for which no claim
giving rise thereto has been asserted).

 

“Coverage Test”: Each of the Interest Coverage Test and the
Overcollateralization Ratio Test.

 

“Cov-Lite Loan”: Any Loan, the underlying instruments for which do not (a)
contain any financial covenants or (b) require the Obligor thereunder to comply
with any Maintenance Covenant (regardless of whether such underlying instruments
require compliance with one or more Incurrence Covenants); provided that, for
all purposes, a Loan described in clause (a) or (b) which either contains a
cross-default provision to, or is pari passu with, another loan of the
underlying Obligor that (i) requires the underlying Obligor to comply with a
Maintenance Covenant or (ii) contains a Springing Liquidity Test, will be deemed
not to be a Cov-Lite Loan.

 

“Credit Amendment”: Any Maturity Amendment that, in the Collateral Manager’s
reasonable judgment (exercised in accordance with the standard of care described
in Section 6.6), is necessary (i) to prevent the related Collateral Obligation
from becoming a Defaulted Obligation or (ii) to minimize material losses on the
related Collateral Obligation due to the materially adverse financial condition
of the Obligor.

 

“Credit Risk Criteria”: The criteria that are met if, with respect to any
Collateral Obligation, any of the following occur:

 

(a)       the price of such Collateral Obligation has changed during the period
from the date on which it was acquired by the Borrower to the applicable date of
determination by a percentage, either more negative or less positive, as the
case may be, than the percentage change in the average price of any Eligible
Loan Index less (1) 0.25% or more in the case of a Collateral Obligation with a
spread (prior to such decrease) less than (or equal to) 4.00% or (2) 0.50% or
more in the case of a Collateral Obligation with a spread (prior to such
decrease) greater than 4.00%;

 



16



 

(b)       the Moody’s Market Value of such Collateral Obligation has decreased
by at least 2.50% of its Dollar Purchase Price due to a deterioration in the
related Obligor’s financial ratios or financial results in accordance with the
related Underlying Instruments;

 

(c)       such Collateral Obligation has a projected cash flow interest coverage
ratio (earnings before interest and taxes divided by cash interest expense as
estimated by the Collateral Manager) of the underlying borrower or other obligor
of such Collateral Obligation of less than 1.00 or that is expected to be less
than 0.85 times the current year’s projected cash flow interest coverage ratio;
or

 

(d)       with respect to a Fixed Rate Obligation, an increase since the date of
purchase of more than 0.75% in the difference between the yield on such
Collateral Obligation and the yield on the relevant United States Treasury
security.

 

“Credit Risk Obligation”: Any Collateral Obligation that in the Collateral
Manager’s judgment (exercised in accordance with the standard of care described
in Section 6.6) has a material risk of declining in credit quality and, with
lapse of time, becoming a Defaulted Obligation; provided that, during a
Restricted Trading Period, a Collateral Obligation will qualify as a Credit Risk
Obligation for purposes of sales pursuant to Section 2.12(a) only if (i) such
Collateral Obligation has been downgraded by Moody’s at least one rating
sub-category or has been placed and remains on a credit watch with negative
implication by Moody’s, (ii) the Credit Risk Criteria are satisfied with respect
to such Collateral Obligation or (iii) the Administrative Agent consents to
treat such Collateral Obligation as a Credit Risk Obligation.

 

“Cross Transactions”: The meaning set forth in Section 6.7(i).

 

“Daily Report”: The meaning set forth in Section 5.1(l).

 

“Default”: Any event that, with the giving of notice or lapse of time, or both,
would become an Event of Default.

 

“Defaulted Obligation”: Any Collateral Obligation as to which:

 

(a)       a default as to the payment of principal and/or interest has occurred
and is continuing (after the passage of five Business Days in the case of
interest or three Business Days in the case of principal), without regard to any
other grace periods applicable thereto or waivers thereof;

 

(b)       a default as to the payment of principal and/or interest has occurred
and is continuing on an Applicable Obligation of the same Obligor (after the
passage of five Business Days in the case of interest or three Business Days in
the case of principal, but in no case beyond the passage of any grace period
applicable thereto); provided that both the Collateral Obligation and the
Applicable Obligation are full recourse obligations of the Obligor thereof;

 

(c)       except in the case of a DIP Loan, the Obligor has, or others have,
instituted proceedings to have such Obligor adjudicated bankrupt or insolvent or
placed into

 



17



 

receivership, and such proceedings have not been stayed or dismissed for a
period of 60 consecutive days, or such Obligor has filed for protection under
Chapter 11 of the Bankruptcy Code;

 

(d)       the Obligor has a “probability of default” rating assigned by Moody’s
of “LD” or “D”, or had such rating immediately before such rating was withdrawn;

 

(e)       an Applicable Obligation has a “probability of default” rating
assigned by Moody’s of “LD” or “D”, or had such rating immediately before such
rating was withdrawn;

 

(f)        a default has occurred and is continuing (without cure or waiver
thereof) under its Underlying Instruments and any applicable grace period has
expired;

 

(g)       with respect to a Participation Interest (until it is elevated or
converted to an assigned loan), the related Selling Institution has defaulted in
any material respect in the performance of any of its payment obligations under
such Participation Interest, or the Selling Institution has a “probability of
default” rating assigned by Moody’s of “LD” or “D”, or had such rating
immediately before such rating was withdrawn;

 

(h)       with respect to a Participation Interest (until it is elevated or
converted to an assigned loan), the underlying loan, if it were a Collateral
Obligation, would constitute a “Defaulted Obligation” (other than under this
clause (h)); or

 

(i)        it is a Deferring Obligation.

 

“Deferrable Obligation”: A Collateral Obligation (including any Permitted
Deferrable Obligation) that by its terms permits the deferral or capitalization
of accrued and unpaid interest.

 

“Deferring Obligation”: A Deferrable Obligation that is deferring the payment of
Cash interest due thereon and has been so deferring such payment (i) with
respect to a Collateral Obligation that has a Moody’s Rating of at least “Baa3”,
for the shorter of two consecutive accrual periods (pursuant to its Underlying
Instruments) or one consecutive year and (ii) with respect to a Collateral
Obligation that has a Moody’s Rating of “Ba1” or below, for the shorter of one
accrual period (pursuant to its Underlying Instruments) or six consecutive
months, and, in either case, as of the date of determination, such deferred
capitalized interest has not been paid in Cash.

 

“Delayed Draw Loan”: A Loan that requires one or more future advances to be made
by the Borrower and which does not permit the re-borrowing of any amount
previously repaid by its Obligor; provided that only the portion of such Loan
that constitutes a future funding obligation will be considered a Delayed Draw
Loan, and only for so long as any future funding obligations remain undrawn and
in effect.

 

“Determination Date”: The 10th day of each calendar month (or, if such day is
not a Business Day, the next succeeding Business Day).

 

18





 

“DIP Loan”: Any Loan (a) with respect to which its Obligor is a
“debtor-in-possession” under the Bankruptcy Code, (b) that has the priority
allowed pursuant to Section 364 of the Bankruptcy Code and (c) the terms of
which have been approved by a court of competent jurisdiction (the
enforceability of which is not subject to any pending contested matter or
proceeding).

 

“Discount Obligation” Any Collateral Obligation that is acquired by the Borrower
for a Dollar Purchase Price (as determined without averaging the Dollar Purchase
Price on different days) that is lower than the Discount Reference Price.

 

“Discount Obligation Balance” For any Discount Obligation, the lower of (i) its
Dollar Purchase Price and (ii) its Market Value.

 

“Discount Reference Price”: The LSTA Index (expressed as a percentage and
determined as of the close of the previous Business Day) minus 7.50%.

 

“Disqualified Institution”: Any of the entities listed in Schedule V hereto, as
such Schedule V may be amended and updated by the Collateral Manager from time
to time, with the prior approval of the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed).

 

“Distribution”: Any payment of principal or interest, or any dividend or premium
payment made on, or any other distribution in respect of, a Collateral
Obligation or other security.

 

“Diversity Score”: A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule IV hereto.

 

“Document Checklist”: An electronic or hard copy list delivered by the Borrower
(or by the Collateral Manager on behalf of the Borrower) to the Document
Custodian that identifies each of the documents that have been included in or
may be requested by the Administrative Agent to be included in each Collateral
Obligation File whether such document is an original or a copy to the extent
determined by the Borrower (or the Collateral Manager on behalf of the Borrower)
to deliver (or may be subsequently required to deliver) a hard copy or
electronic copy to the Document Custodian with respect to the related Collateral
Obligation and includes the name of the obligor with respect to such Collateral
Obligation.

 

“Document Custodian Fees”: The fees, expenses and indemnities set forth in the
Collateral Custodian Fee Letter and as provided for in this Agreement or any
other Transaction Document.

 

“Document Custodian Officer”: With respect to the Document Custodian, any
officer within the Corporate Trust Office (or any successor group of the
Document Custodian) including any vice president, assistant vice president or
officer of the Document Custodian, customarily performing functions similar to
those performed by the equivalent officers, respectively, within the Corporate
Trust Office, in each case having direct responsibility for the administration
of this Agreement.

 



19



 

“Dollar Purchase Price”: An amount (expressed as a Dollar amount) equal to the
purchase price paid by the Borrower for any given Collateral Obligation
(exclusive of any interest, Accreted Interest and upfront fees).

 

“Dollars” and “$”: The lawful currency of the United States.

 

“Domicile” or “Domiciled”: With respect to any Obligor: (a) except as provided
in clause (b) below, its country of organization, (b) if it is organized in a
Tax Jurisdiction, both such jurisdiction and the country in which, in the
Collateral Manager’s good faith estimate, a substantial portion of such
Obligor’s operations are located or from which a substantial portion of its
revenue is derived, in each case directly or through subsidiaries; provided
that, in the case of clause (b), the country designated by the Collateral
Manager will be the country, if any, that is known to the Collateral Manager to
be the source of the majority of such Obligor’s revenues or (c) if its payment
obligations in respect of such Collateral Obligation are guaranteed by a person
or entity that is organized in the United States and such guaranty complies with
the Domicile Guarantee Criteria, then the United States.

 

“Domicile Guarantee Criteria”: The following criteria:

 

(a)       the guarantee is one of payment and not of collection;

 

(b)       the guarantee provides that the guarantor agrees to pay the guaranteed
obligations on the date due and waives demand, notice and marshaling of assets;

 

(c)       the guarantee provides that the guarantor’s right to terminate or
amend the guarantee is appropriately restricted, as determined by the Collateral
Manager in its reasonable discretion;

 

(d)       the guarantee is unconditional, irrespective of value, genuineness,
validity, or enforceability of the guaranteed obligations. The guarantee
provides that the guarantor waives any other circumstance or condition that
would normally release a guarantor from its obligations. The guarantor also
waives the right of set-off and counterclaim;

 

(e)       the guarantee provides that it reinstates if any guaranteed payment
made by the primary obligor is recaptured as a result of the primary obligor’s
bankruptcy or insolvency; and

 

(f)       in the case of cross-border transactions, the risk of withholding tax
with respect to payments by the guarantor is addressed if necessary.

 

“Early Termination Notification Date”: The date that occurs 57 months after the
Closing Date (or, if such day is not a Business Day, the next succeeding
Business Day), and each succeeding Business Day thereafter.

 

“Effective Date”: The earlier to occur of (i) the date that occurs six months
after the Closing Date (or, if such day is not a Business Day, the next
succeeding Business Day) and

 



20



 

(ii) the first date on which the Collateral Manager certifies to the Collateral
Custodian and the Collateral Administrator that the Target Facility Par
Condition has been satisfied.

 

“Effective Date Accountants’ Report”: The meaning set forth in Section 2.16(b).

 

“Effective Date Borrower Certificate”: The meaning set forth in Section 2.16(c).

 

“Effective Date Report”: The meaning set forth in Section 2.16(b).

 

“Effective Date Tests”: The meaning set forth in Section 2.16(b).

 

“Eligible Country”: The United Kingdom, Germany, France, Luxembourg or The
Netherlands.

 

“Eligibility Criteria”: In connection with each Funded Loan and each acquisition
of a Collateral Obligation, each of the following:

 

(a)       each Concentration Limit is satisfied (or, if any Concentration Limit
is not satisfied immediately prior to the making of such Funded Loan or
acquisition, compliance with such Concentration Limit is maintained or improved
immediately following the making of such Funded Loan or acquisition);

 

(b)       each Transaction Concentration Requirement is satisfied (or, if any
Transaction Concentration Requirement is not satisfied immediately prior to the
making of such Funded Loan or acquisition, compliance with such Transaction
Concentration Requirement is maintained or improved immediately following the
making of such Funded Loan or acquisition);

 

(c)       each element of the Collateral Quality Test is satisfied (or, if any
element is not satisfied immediately prior to the making of such Funded Loan or
acquisition, compliance with such element is maintained or improved immediately
following the making of such Funded Loan or acquisition);

 

(d)       each Coverage Test is satisfied;

 

(e)       the Advance Rate Test is satisfied;

 

(f)        the Required Equity Investment is maintained; and

 

(g)       the Market Value Ratio Test is satisfied.

 

“Eligibility Criteria Compliance Certificate”: In connection with a Funded Loan
or a proposed acquisition of a Collateral Obligation, as applicable, a
certificate substantially in the form of Exhibit A-3 prepared by the Borrower
(or the Collateral Manager on the Borrower’s behalf) stating that the
Eligibility Criteria are satisfied.

 

“Eligible Loan Index”: With respect to each Collateral Obligation, one of the
following indices as selected by the Borrower upon the acquisition of such
Collateral Obligation:

 



21



 

the Merrill Lynch Investment Grade Corporate Master Index, the CS Leveraged Loan
Index, the J.P. Morgan Leveraged Loan Index and the LSTA Index; provided that
the Borrower may change the index applicable to a Collateral Obligation at any
time following its acquisition by giving notice to the Administrative Agent and
the Rating Agency.

 

“Eligible Obligor”: Any Obligor that:

 

(a)       is a business organization (and not a natural person) duly organized
and validly existing under the laws of its jurisdiction of organization;

 

(b)       is not a Governmental Authority; and

 

(c)       is not Controlled by the Borrower, the Collateral Manager or an
Affiliate of either such Person;

 

“Equity Kicker”: A warrant (or other “attached” Equity Security) that is
received with respect to a Loan or purchased as part of a “unit” with a Loan.

 

“Equity Security”: Any equity security, Equity Kicker or other obligation or
security that is not eligible for purchase by the Borrower as a Collateral
Obligation.

 

“Events of Default”: The meaning set forth in Section 9.1.

 

“Excepted Persons”: The meaning set forth in Section 12.11(a).

 

“Excess Concentration Obligation”: Without duplication, any portion of the
Collateral Principal Amount that is in excess of the Concentration Limits and,
to the extent that any Collateral Obligation exceeds more than one Concentration
Limit, the highest calculation of excess over the corresponding Concentration
Limits.

 

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Excluded Amounts”: (i) Any amount received in the Collection Account with
respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by the Borrower of any Tax, fee or other charge imposed
by any Governmental Authority on such Collateral Obligation or on its Underlying
Assets, (ii) any interest or fees (including origination, agency, structuring,
management or other up-front fees) for the account of the Person from whom the
Borrower purchased any Collateral Obligation (including interest accruing prior
to the purchase of such Collateral Obligation to the extent not purchased by the
Borrower), (iii) any reimbursement of insurance premiums, (iv) any escrowed
amounts relating to Taxes or insurance and any other amounts held in an escrow
account for the benefit of the Obligor and the secured party pursuant to escrow
arrangements under a Collateral Obligation’s Underlying Instruments, (v) any
amount received in the Collection Account (other than Sale Proceeds), which
amount is payable to the holder of a Sold Participation pursuant to its terms
and (vi) any amount deposited into the Collection Account in error.

 



22





 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Funded Loan pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Funded Loan or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f), and (d) any amounts imposed under FATCA.

 

“Exempt Assignee”: Any Person that is not a U.S. Person who is acquiring
interest in any Funded Loan in an Offshore Transaction.

 

“Facility Maturity Date”: The Payment Date occurring in May, 2029.

 

“Facility Termination Fee”: An amount equal to: (a) from the Closing Date, to
but including the date that occurs 12 months after the Closing Date (or, if such
day is not a Business Day, the next succeeding Business Day), the product of (i)
0.01 times (ii) the Target Facility Par Amount or (b) following the date that
occurs 12 months after the Closing Date (or, if such day is not a Business Day,
the next succeeding Business Day), the product of (i) 0.0075 times (ii) the
Target Facility Par Amount.

 

“FATCA”: Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, any applicable intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code, or any U.S. or non-U.S. fiscal or regulatory legislation, rules,
guidance notes or practices adopted pursuant to any intergovernmental agreement
entered into in connection with either the implementation of such sections of
the Code.

 

“Financial Asset”: The meaning set forth in Section 8-102(a)(9) of the UCC as
from time to time in effect in the State of New York.

 

“Financial Sponsor”: Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding and selling investments
(including controlling interests) in otherwise unrelated companies that are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person and its Subsidiaries.

 

“First-Lien-Last-Out Loan”: Any Loan or Participation Interest in a Loan that
would constitute a First Lien Loan (other than by operation of the proviso in
the definition of

 



23



 

such term) but that, following an acceleration of the obligations under the
applicable Underlying Instrument(s), will be paid in whole or in part after one
or more other tranches of first lien loans issued by the same Obligor have been
paid in full in accordance with a specified waterfall of payments.

 

“First Lien Loan”: A Loan (a) that is not (and cannot by its terms become)
subordinate in right of payment to any obligation of its Obligor in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings, (b) that is secured by a pledge of collateral, with a security
interest that is validly perfected and first priority under Applicable Law (but
subject to Permitted Liens) and (c) with respect to which the Collateral Manager
determines, in accordance with the standard of care set forth in Section 6.6,
that the value of the collateral securing the Loan on or about the time of its
acquisition or origination equals or exceeds (i) the outstanding principal
balance of such Loan plus (ii) the aggregate outstanding principal balances of
all other Loans of equal or higher seniority secured by the same collateral;
provided that a First-Lien-Last-Out Loan is not a First Lien Loan.

 

“Fitch”: Fitch Ratings, Inc. and any successor in interest.

 

“Fitch Eligible Counterparty Ratings”: With respect to an institution,
investment or counterparty, a short-term credit rating of at least “F1” and a
long-term credit rating of at least “A” by Fitch.

 

“Fixed Rate Obligation”: Any Collateral Obligation that bears a fixed rate of
interest.

 

“Floating Rate Obligation”: Any Collateral Obligation that bears a floating rate
of interest.

 

“Fully Ramped Target Date”: The date that is the –six-month anniversary of the
Closing Date.

 

“Funded Loan”: The meaning set forth in Section 2.1(a)(ii).

 

“Funding Date”: The Business Day on which any Funded Loan is funded in
accordance with Section 2.2.

 

“Funding Notice”: A notice in the form of Exhibit A-1 requesting a Funded Loan.

 

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.

 

“General Intangible”: The meaning set forth in Section 9-102(a)(42) of the UCC
as from time to time in effect in the State of New York.

 

“Governing Documents”: (a) With respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) with
respect to any limited liability company, the

 

24



 

certificate or articles of formation or organization and operating agreement,
(c) with respect to any exempted company, the certificate of incorporation and
the memorandum and articles of association and (d) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing, certificate,
articles or notice filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization.

 

“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

 

“Grid Number”: A row of the Collateral Quality Matrix, identified therein in the
column titled “Grid #”.

 

“Guarantee Obligation”: As to any Person (a “Guarantor”), any obligation of such
Guarantor guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
Guarantor, whether or not contingent, (a) to purchase any primary obligation or
any Property constituting direct or indirect security therefor, (b) to advance
or supply funds (i) for the purchase or payment of any primary obligation or
(ii) to maintain the working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any primary obligation of the ability of the primary obligor to
make payment on such primary obligation or (d) otherwise to assure or hold
harmless the owner of any primary obligation against loss in respect thereof;
provided that the term “Guarantee Obligation” does not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb have a correlative meaning.
The amount of any Guarantee Obligation is the lower of (a) the stated or
determinable amount of its primary obligation and (b) the maximum amount for
which its Guarantor may be liable pursuant to the terms of such Guarantee
Obligation, unless such primary obligation and the maximum amount for which its
Guarantor may be liable are not stated or determinable, in which case the amount
of such Guarantee Obligation is its Guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

 

“Guarantor”: The meaning set forth in the definition of “Guarantee Obligation”.

 

“Increased Costs”: The meaning set forth in Section 2.11(a).

 



“Incurrence Covenant”: A covenant by the relevant Obligor to comply with one or
more financial covenants only upon the occurrence of certain actions of such
Obligor including, but not limited to, a debt issuance, dividend payment, share
purchase, merger, acquisition or divestiture.

 





25



 

“Indebtedness”: With respect to any Person at any date, without duplication, (a)
all indebtedness for borrowed money (whether by loan or the issuance and sale of
debt securities) or for the deferred purchase price of Property or services
(other than current trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices), (b) any other
indebtedness that is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations in respect of letters of credit, bankers acceptances or
similar instruments issued or created for the account of such Person, (d) all
liabilities secured by (or for which a party other than such Person has an
existing right, contingent or otherwise, to be secured by) any Lien on any
Property owned by such Person even if such Person has not assumed or otherwise
become liable for the payment thereof and (e) all Guarantee Obligations for
which such Person is a Guarantor. The amount of any Indebtedness under clause
(d) above is equal to the lesser of (x) the stated amount of such liabilities
and (y) the fair market value of the Property subject to such Lien. The amount
of any Person’s Indebtedness includes Indebtedness of another entity (including
any partnership in which such Person is a general partner) to the extent such
Person is liable therefor by virtue of such Person’s ownership interest in or
other relationship with such other entity, except to the extent the terms of
such Indebtedness expressly provide that such Person is not liable therefor.

 

“Indemnified Amounts”: The meaning set forth in Section 10.1(a).

 

“Indemnified Parties”: The meaning set forth in Section 10.1(a).

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Transaction Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee”: The meaning set forth in Section 6.9(b).

 

“Independent”: As to any Person, any other Person (including, in the case of an
accountant, lawyer or investment banker, a firm of accountants or lawyers or an
investment bank and any member thereof) who (a) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or any of its Affiliates (other than the payment of any
compensation for actual services rendered) and (b) is not connected with such
Person as an Officer, employee, promoter, underwriter, voting trustee, partner,
director or Person performing similar functions. “Independent” when used with
respect to any Person’s accountant may include an accountant who audits the
books of such Person if, in addition to satisfying the criteria set forth above,
the accountant is independent with respect to such Person within the meaning of
Rule 101 of the Code of Professional Conduct of the American Institute of
Certified Public Accountants.

 

Whenever an Independent Person’s opinion or certificate is to be furnished to
the Collateral Custodian, such opinion or certificate must state that the signer
has read this definition and that the signer is Independent within the meaning
hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be “Independent” under this Agreement must be “Independent” with
respect to the Borrower.

 



26



 

“Indorsement”: The meaning set forth in Section 8-102(a)(11) of the UCC as from
time to time in effect in the State of New York, and “Indorsed” has a
corresponding meaning.

 

“Initial Funded Loan”: The first Funded Loan under this Agreement made by each
Lender on or after the Closing Date.

 

“Initial Rating”: The rating, if any, given to the Funded Loans and/or the
Revolving Notes by the Rating Agency as of the initial date of such rating.

 

“Initial Required Equity Investment”: The minimum amount of equity investment in
the Borrower by the Member that must be maintained immediately prior to the
Initial Funded Loan, so that as of such time, the Collateral Principal Amount of
all Collateral Obligations and/or Cash contributed to the Borrower is at least
equal to the greater of (i) $10,000,000 and (ii) the Minimum Equity Amount.

 

“Insolvency Event”: Occurs with respect to a Person if:

 

(i)              a case or other proceeding is commenced in any court, without
the application or consent of such Person, seeking (a) the liquidation,
reorganization, debt arrangement, dissolution, winding up or composition or
readjustment of debts of such Person, (b) the appointment of a trustee,
receiver, custodian, liquidator, assignee, sequestrator or other similar
official for such Person or all or substantially all of its assets or (c) any
action similar to any of the foregoing with respect to such Person under any law
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts;

 

(ii)              an order for relief in respect of such Person is entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

(iii)             such Person (a) commences a voluntary case or other proceeding
under any Insolvency Laws, (b) consents to the appointment of, with respect to,
or the taking of possession by, a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official for itself or all or
substantially all of its assets, (c) makes any general assignment for the
benefit of creditors, (d) fails to, or admits in writing its inability to, pay
its debts generally as they become due or (e) if a corporation or similar
entity, its board of directors or members votes to implement any of the
foregoing.

 

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments or similar debtor relief laws
from time to time in effect affecting the rights of creditors generally.

 

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to an Insolvency Event.

 



27



 

“Instrument”: The meaning set forth in Section 9-102(a)(47) of the UCC as from
time to time in effect in the State of New York.

 

“Interest”: With respect to any Accrual Period and Outstanding Funded Loans, the
sum of the products (for each day during such Accrual Period) of:

 

IR x P x 1/D

 



where:           IR = the Interest Rate applicable on such day; P





=







the Outstanding Funded Loans on such day; and D = 360 days;

 

“Interest Collection Account”: A sub-account of the Collection Account titled
“Interest Collection Account” created and maintained on the books and records of
the Securities Intermediary in the name of the Borrower and subject to the prior
Lien of the Collateral Custodian for the benefit of the Secured Parties.

 

“Interest Collections”: All payments of interest, late fees, amendment fees,
prepayment fees, delayed compensation and waiver fees on Collateral Obligations
and Permitted Investments, including any payments of accrued interest received
upon the Sale of Collateral Obligations or Permitted Investments, and all
payments of principal (including principal prepayments) on Permitted Investments
purchased with the proceeds of the foregoing, in each case received in Cash by
or on behalf of the Borrower; provided that Interest Collections do not include
(w) Sale Proceeds representing accrued interest that are applied toward the
purchase of accrued interest on an Additional Collateral Obligation, (x)
interest received in respect of a Collateral Obligation (including in connection
with any Sale thereof), which interest was purchased with Principal Collections,
(y) any trading gains received by the Borrower in connection with the Sale of a
Collateral Obligation and (z) any amounts received in respect of any asset held
by a Blocker Subsidiary.

 

“Interest Collections Priority”: The meaning set forth in Section 2.7(a).

 

“Interest Coverage Ratio”: As of any date of determination, the percentage
derived from the following equation: (A – B) / C, where:

 

A =The Collateral Interest Amount as of such date of determination;

 

B =Amounts payable (or expected as of the date of determination to be payable)
on the following Payment Date as set forth in clauses (1) to (5) in Section
2.7(a); and

 

C =Interest due and payable on the Outstanding Funded Loans on such Payment
Date.

 



28



 

“Interest Coverage Test”: A test satisfied on any date of determination, if the
Interest Coverage Ratio is greater than or equal to 125.00% on such date.

 

“Interest Diversion Ratio Test”: A test satisfied on any date of determination
if the Overcollateralization Ratio is greater than or equal to the Required
Non-Diversion Ratio on such date.

 

“Interest Rate”: A per annum rate equal to (a) the Reference Rate, plus (b) the
Applicable Margin, plus (c) the Supplemental Applicable Margin (if any), plus
(d) if an Event of Default has occurred and is continuing, 2.00%.

 

“Interim Date”: The meaning set forth in Section 2.16(a).

 

“Intermediary”: (a) A Clearing Corporation or (b) a Person, including a bank or
broker, that in the ordinary course of its business maintains Securities
Accounts for others and is acting in that capacity, in either case excluding any
Affiliate of the Borrower or the Collateral Manager.

 

“Investment Property”: The meaning set forth in Section 9-102(a)(49) of the UCC
as from time to time in effect in the State of New York.

 

“Joinder Supplement”: An agreement among the Borrower, a Lender, the
Administrative Agent and a proposed lender substantially in the form of Exhibit
F to this Agreement delivered in connection with such proposed lender becoming a
Lender hereunder after the Closing Date pursuant to Section 12.15.

 

“Key Person Event”: An event that occurs if a Key Person ceases to be actively
involved in the management of the Collateral Obligations on behalf of the
Borrower, and the position held by such Key Person with the Collateral Manager
or any Affiliate of the Collateral Manager and the responsibilities of such
position as of the Closing Date that are relevant to the performance by the
Collateral Manager of its duties under this Agreement have not been assumed by
an individual or group of individuals appointed as Key Persons pursuant to the
procedures described below, within 30 Business Days of the last date as of which
such Key Person was last employed by the Collateral Manager or its Affiliates.
Commencing on the date that the Key Person is no longer an employee of the
Collateral Manager or any of its Affiliates, the Collateral Manager may propose
a replacement individual or group of individuals to the Administrative Agent and
the Controlling Parties. If the Administrative Agent and the Controlling Parties
consent (such consent not to be unreasonably withheld, conditioned or delayed)
in writing to such proposed replacement individual or group of individuals
within 10 Business Days after notice of such proposed replacement individual or
group of individuals has been given to the Administrative and the Controlling
Parties, such proposed replacement individual or group of individuals will be
deemed appointed as one or more Key Persons. The Collateral Manager may replace
a Key Person pursuant to the procedures described above at any time prior to the
occurrence of a Key Person Event. “Key Persons” shall initially mean M. Grier
Eliasek and Kristin Van Dask or any successor individual or group of individuals
designated by

 

 



29



 

the Collateral Manager and appointed as Key Persons pursuant to the procedures
described above.

 

“Lender(s)”: The meaning set forth in the preamble hereof, and each assignee
which becomes a Lender pursuant to Section 12.15.

 

“LIBOR Floor Obligation”: A Floating Rate Obligation (a) for which its
Underlying Instruments allow an interest rate option based on the London
interbank offered rate for deposits in U.S. Dollars, (b) that provides that such
rate is calculated (in effect) as the greater of (i) a specified “floor” rate
per annum and (ii) the London interbank offered rate for such Floating Rate
Obligation’s applicable interest period and (c) that, as of any date of
determination, bears interest at its “floor” rate because the London interbank
offered rate for the applicable interest period is less than such “floor” rate.

 

“LIBOR Rate”: For any day during the applicable Accrual Period with respect to
each Funded Loan, the rate per annum determined by the Administrative Agent as
the applicable of (a) the rate per annum appearing on Reuters Screen LIBOR01
Page (or any successor or substitute page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m., London time, for such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a three-month maturity; (b) if no rate specified in clause (a) of this
definition appears on Reuters Screen LIBOR01 Page (or any successor or
substitute page) for any reason, the interest rate per annum at which Dollar
deposits in the approximate amount of such Funded Loan and with a term of
three-months would be offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, for such day; or (c) if no rate
is able to be determined pursuant to clause (a) of this definition or clause (b)
of this definition, the LIBOR Rate for such day will be the LIBOR Rate in effect
on the immediately preceding Business Day as of which the LIBOR Rate was able to
be determined pursuant to clauses (a) or (b) of this definition. Notwithstanding
the foregoing, from and after the first Accrual Period to begin after the
execution and effectiveness of a Base Rate Amendment, the LIBOR Rate with
respect to each Funded Loan will be calculated as the sum of the Alternate Base
Rate and the applicable Adjustment Margin specified in such Base Rate Amendment
(provided that, if such rate is less than zero on any determination date, the
Alternate Base Rate shall be deemed to be zero on such date of determination).

 

“Lien”: Any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind whatsoever
(including any conditional sale, lease or other title retention agreement, sale
subject to a repurchase obligation and any financing lease having substantially
the same economic effect as any of the foregoing) or the filing of or agreement
to give any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction.

 

“LLC Agreement”: The limited liability company agreement of the Borrower, as
amended, restated or otherwise modified from time to time in accordance with its
terms and the terms of the Transaction Documents.

 



30



 

“Loan”: Any loan made by a commercial bank, an investment bank, investment fund
or other financial institution; provided that any such loan is similar to those
typically made to a commercial client or syndicated, sold or participated in by
a commercial bank, institutional loan investor or other financial institution in
the ordinary course of business.

 

“LSTA Index”: The S&P/LSTA Leverage Loan Price Index (Bloomberg ticker:
SPBDALB).

 

“Maintenance Covenant”: A covenant by a borrower to comply with one or more
financial covenants during each reporting period, whether or not such borrower
has taken any specified action.

 

“Management Event” An event that occurs if (i) the AUM Removal Test fails to be
satisfied or (ii) a Key Person Event has occurred.

 

“Margin Stock”: “Margin Stock” as defined under Regulation U.

 

“Market Value”: With respect to any Collateral Obligation on any date of
determination, an amount equal to the product of its Principal Balance and its
mark-to-market value (expressed as a percentage of such Principal Balance)
(excluding accrued interest), determined by the Administrative Agent in its sole
discretion on such date, or if the Administrative Agent does not determine the
mark-to-market value on such date, the mark-to-market value (expressed as a
percentage of such Principal Balance) (excluding accrued interest) as most
recently determined by the Administrative Agent; provided that, if the
Collateral Manager disagrees with the Administrative Agent’s determination of
any Market Value, the Collateral Manager may provide the Administrative Agent
with either (A) the bid-side quote determined by any of Loan Pricing
Corporation, LoanX Inc., MarkIt Partners, Thompson-Reuters Pricing Service,
Bloomberg and any other nationally recognized pricing service selected by the
Collateral Manager with the Administrative Agent’s prior written consent or (B)
if no quote described in clause (A) is available, either (i) the average of the
bid-side quotes determined from three fully-committed bids received by the
Collateral Manager for the full Principal Balance of the applicable Collateral
Obligation (within one Business Day of such date of determination) from a
Qualified Broker/Dealer that is active in the trading of assets similar to such
Collateral Obligation or (ii) if only two such bids can be obtained, the lower
of the bid-side quotes of such two bids, and the value determined pursuant to
clause (A) or (B) above, as applicable, will become the Market Value so long as
it is reasonably acceptable to the Administrative Agent; provided further, that
notwithstanding the foregoing, the Market Value of any Collateral Obligation
that has not been approved by the Administrative Agent in writing prior to its
acquisition by the Borrower (including any Collateral Obligation acquired with
funds from sources other than a Funded Loan under this Agreement) will be zero.

 

“Market Value Ratio”: As of any date of determination, the ratio (expressed as a
percentage) obtained by dividing:

 

(a)               the Collateral Market Value Amount as of such date; by

 

(b)               the Outstanding Funded Loans as of such date.

 



31



 

“Market Value Ratio Supplemental Margin Test”: A test satisfied on any date of
determination if the Market Value Ratio is greater than or equal to 125.00% on
such date.

 

“Market Value Ratio Test”: A test satisfied on any date of determination, if the
Market Value Ratio is greater than or equal to the result of (a) the quotient
(expressed as a percentage) obtained by dividing one by the Advance Rate
(expressed as a numeral) in effect on such date minus (b) 10.00%.

 

“Material Adverse Effect”: A material adverse effect on (a) the business,
assets, condition (financial or otherwise), operations, performance or
properties, either individually or taken as a whole, of the Borrower or the
Collateral Manager, (b) the validity, enforceability or collectability of this
Agreement or any other Transaction Document or the validity, enforceability or
collectability of any material portion of the Collateral Obligations, (c) the
rights and remedies of the Collateral Custodian, the Administrative Agent or the
Lenders with respect to matters arising under this Agreement or any other
Transaction Document, (d) the ability of either the Borrower or the Collateral
Manager to perform its respective obligations under any Transaction Document to
which it is a party or (e) the status, existence, perfection, priority or
enforceability of the Collateral Custodian’s Lien on the Collateral.

 

“Maturity Amendment”: With respect to any Collateral Obligation, any waiver,
modification, amendment or variance that would extend its stated maturity date.

 

“Maximum Advance Rate”: As of any date of determination 65.00% of the Collateral
Principal Amount as of such date.

 

“Maximum Moody’s Rating Factor Test”: A test that is satisfied as of any date of
determination if the Adjusted Weighted Average Moody’s Rating Factor of the
Collateral Obligations is less than or equal to the number set forth in the
column titled “Maximum Moody’s Rating Factor Test” in the Collateral Quality
Matrix based upon the applicable Grid Number then in effect in accordance with
the procedures set forth in the definition of “Collateral Quality Matrix” (or
determined by interpolating on a linear basis).

 

“Maximum Permitted Funded Amount”: With respect to the Funded Loans to be made
by each Lender under this Agreement in accordance with the terms and subject to
the conditions set forth herein from time to time (including Sections 3.1 and
3.2), as of any date of determination, an amount equal to (a) prior to the end
of the Aggregation Period, the lesser of (1) the amount opposite such Lender’s
name set forth on Annex B hereto or Schedule I to any applicable Joinder
Supplement (or such higher amount as such Lender may consent to in writing (in
its sole discretion) upon the Borrower’s request) and (2) such Lender’s pro rata
portion (based on the amount specified in subclause (1) above relative to the
sum of all amounts specified in subclause (1) above for all Lenders) of the
Maximum Advance Rate as of such date, and (b) on or after the date on which the
Aggregation Period ends, zero; provided that, notwithstanding the foregoing, the
aggregate amount of the Maximum Permitted Funded Amounts may not exceed
$50,000,000 (as such amount may be increased on a Dollar-for-Dollar basis as a
result of any Lender consenting in writing (in its sole discretion) to increase
its Maximum Permitted Funded Amount at the request of the Borrower). For the
avoidance of doubt, except in connection with an Optional Termination, the
principal amount of any Funded

 



32



 

Loans prepaid during the Aggregation Period may be re-borrowed subject to the
terms and conditions set forth herein.

 

“Maximum Principal Balance”: As of any date of determination and with respect to
all or any specified portion of the Collateral Obligations, the sum of (a) the
Principal Balance of such Collateral Obligations as of such date and (b) in the
case of any Collateral Obligations that are Delayed Draw Loans, their Unfunded
Exposure Amounts.

 

“Measurement Date”: Each of (a) the Closing Date, (b) the date of any Funding
Notice, (c) the date of the making of any Funded Loan, (d) the date of each
Sale, investment or reinvestment pursuant to Section 2.12, (e) any Determination
Date, (f) the Effective Date and (g) any other date requested by the
Administrative Agent in writing in its sole discretion.

 

“Member”: TP Flexible Income Fund, Inc. (formerly known as Triton Pacific
Investment Corporation, Inc.) and any other Person that becomes a member of the
Borrower from time to time in accordance with the LLC Agreement.

 

“Membership Interests”: The membership interests of the Borrower.

 

“Middle Market Loan”: Any Loan made pursuant to Underlying Instruments governing
the issuance of indebtedness having an aggregate principal amount (whether drawn
or undrawn) of less than $150,000,000.

 

“Minimum Diversity Test”: A test that is satisfied as of any date of
determination if the Diversity Score (rounded to the nearest whole number)
equals or exceeds the number set forth in the column titled “Minimum Diversity
Test” in the Collateral Quality Matrix based on the applicable Grid Number then
in effect in accordance with the procedures set forth in the definition of
“Collateral Quality Matrix” (or determined by interpolating on a linear basis).

 

“Minimum Equity Amount”: As of any date of determination, an amount equal to the
Aggregate Maximum Principal Balance of the three largest Maximum Principal
Balances; provided that, solely for purposes of this definition, all Collateral
Obligations issued by a single Obligor (or any Affiliate thereof) will be deemed
to constitute a single Collateral Obligation.

 

“Minimum Weighted Average Coupon Test”: A test satisfied on any date of
determination if either (i) the Weighted Average Coupon equals or exceeds the
Minimum Weighted Average Coupon Test Level or (ii) the Aggregate Principal
Balance of Fixed Rate Obligations is zero.

 

“Minimum Weighted Average Coupon Test Level”: None.

 

“Minimum Weighted Average Moody’s Recovery Rate Test”: The number set forth in
the column titled “Minimum Weighted Average Moody’s Recovery Rate Test” in the
Collateral Quality Matrix based on the applicable Grid Number then in effect in
accordance with the procedures set forth in the definition of “Collateral
Quality Matrix” (or determined by interpolating on a linear basis).

 



33



 

“Minimum Weighted Average Spread Test”: A test satisfied on any date of
determination if the Weighted Average Spread equals or exceeds the Minimum
Weighted Average Spread Test Level.

 

“Minimum Weighted Average Spread Test Level”: The number set forth in the column
titled “Minimum Weighted Average Spread Test Level” in the Collateral Quality
Matrix based on the applicable Grid Number then in effect in accordance with the
procedures set forth in the definition of “Collateral Quality Matrix” (or
determined by interpolating on a linear basis).

 

“Monthly Report”: The meaning set forth in Section 5.1(h).

 

“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.

 

“Moody’s Collateral Value”: On any date of determination, with respect to any
Defaulted Obligation or Deferring Obligation, the lowest of (i) the Moody’s
Recovery Amount of such obligation as of such date, (ii) the Moody’s Market
Value of such obligation as of such date and (iii) the Market Value of such
obligation as of such date.

 

“Moody’s Counterparty Criteria”: With respect to any Participation Interest
proposed to be acquired by the Borrower, criteria that are met if immediately
after giving effect to such acquisition, (x) the percentage of the Collateral
Principal Amount that consists in the aggregate of Participation Interests with
Selling Institutions that have the same or a lower Moody’s credit rating does
not exceed the “Aggregate Percentage Limit” set forth below for such Moody’s
credit rating and (y) the percentage of the Collateral Principal Amount that
consists in the aggregate of Participation Interests with any single Selling
Institution that has the Moody’s credit rating set forth below or a lower credit
rating does not exceed the “Individual Percentage Limit” set forth below for
such Moody’s credit rating:

 

Moody’s rating of Selling Institution or Participant (at or below) Aggregate
Percentage Limit Individual Percentage Limit Aaa 20.00% 20.00% Aa1 20.00% 10.00%
Aa2 20.00% 10.00% Aa3 15.00% 10.00% A1 10.00% 5.00%

A2* and “P-1” *

 

5.00% 5.00% A3 (or below) 0.00% 0.00%

 

* permitted only if entity also has a Moody’s short-term rating of P-1

 

“Moody’s Default Probability Rating”: With respect to any Collateral Obligation,
the rating determined pursuant to Schedule II hereto.

 

“Moody’s Derived Rating”: With respect to any Collateral Obligation whose
Moody’s Rating or Moody’s Default Probability Rating cannot otherwise be
determined

 



34



 

pursuant to the definitions thereof, the rating determined for such Collateral
Obligation as set forth in Schedule II hereto.

 

“Moody’s Industry Classification Group”: Any industry classification group
established by Moody’s for the purpose of classifying business entities and set
forth on Schedule I, and any such classification group that may be subsequently
established by Moody’s and provided by the Borrower to the Administrative Agent.

 

“Moody’s Market Value”: With respect to any Collateral Obligation, the amount
(determined by the Collateral Manager in its reasonable judgment) equal to the
product of the Principal Balance thereof and the price determined in the
following manner:

 

(a)               the bid-side quote determined by any of Loan Pricing
Corporation, LoanX Inc. or MarkIt Partners;

 

(b)               if such quote described in clause (a) is not available:

 

(i)                the average of the bid-side quotes determined by three
Qualified Broker/Dealers active in the trading of such asset; or

 

(ii)               if only two such bids can be obtained, the lower of the
bid-side quotes of such two bids; or

 

(c)               if such quote or bids described in clauses (a) or (b) is not
available, then the “Moody’s Market Value” of such Collateral Obligation will be
the lowest of (i) its Principal Balance multiplied by its Moody’s Recovery Rate,
(ii) its “Moody’s Market Value” determined by the Collateral Manager and (iii)
its Market Value; provided, however, that, if the Collateral Manager is not a
Registered Investment Adviser, “Moody’s Market Value” may be determined pursuant
to this clause (c) only until the expiration of a 30-day period from the date of
such determination, at which time, the “Moody’s Market Value” of such loan or
other assets will be deemed to be zero until its “Moody’s Market Value” is able
to be determined pursuant to the means contemplated by clause (a) or (b) above.

 

“Moody’s Non-Senior Secured Loan”: Any assignment of or Participation Interest
in or other interest in a Loan that is not a Moody’s Senior Secured Loan or any
Senior Unsecured Loan.

 

“Moody’s Rating”: With respect to any Collateral Obligation, the rating
determined for such Collateral Obligation pursuant to Schedule II hereto.

 

“Moody’s Rating Factor”: For each Collateral Obligation, the number set forth in
the table below opposite the Moody’s Default Probability Rating of such
Collateral Obligation:

 

Moody’s Default

Probability Rating

Moody’s
Rating Factor Moody’s Default
Probability Rating Moody’s
Rating Factor Aaa 1 Ba1 940 Aa1 10 Ba2 1,350

 



35



 

Moody’s Default

Probability Rating

Moody’s
Rating Factor Moody’s Default
Probability Rating Moody’s
Rating Factor Aa2 20 Ba3 1,766 Aa3 40 B1 2,220 A1 70 B2 2,720 A2 120 B3 3,490 A3
180 Caa1 4,770 Baa1 260 Caa2 6,500 Baa2 360 Caa3 8,070 Baa3 610 Ca or lower, not
rated or withdrawn 10,000

 

For purposes of the Maximum Moody’s Rating Factor Test, any Collateral
Obligation issued or guaranteed by the United States government or any agency or
instrumentality thereof is assigned a Moody’s Default Probability Rating equal
to the then-current Moody’s rating of the direct obligations of the United
States government.

 

“Moody’s Recovery Amount”: With respect to any Collateral Obligation that is a
Defaulted Obligation or a Deferring Obligation, an amount equal to (a) the
applicable Moody’s Recovery Rate multiplied by (b) the Principal Balance of such
Collateral Obligation.

 

“Moody’s Recovery Rate”: With respect to any Collateral Obligation, as of any
date of determination, the recovery rate determined in accordance with the
following, in the following order of priority:

 

(a)               if the Collateral Obligation has been specifically assigned a
recovery rate by Moody’s (for example, in connection with the assignment by
Moody’s of an estimated rating), such recovery rate;

 

(b)               if the Collateral Obligation is a DIP Loan (other than a DIP
Loan which has been specifically assigned a recovery rate by Moody’s), 50.00%;
or

 

(c)               if the preceding clauses do not apply to the Collateral
Obligation and the Collateral Obligation is a Moody’s Senior Secured Loan or a
Moody’s Non-Senior Secured Loan (in each case other than a DIP Loan) or Moody’s
has assigned such Collateral Obligation an estimated rating, the rate determined
pursuant to the table below based on the number of rating subcategories
difference between the Collateral Obligation’s Moody’s Rating and its Moody’s
Default Probability Rating (for purposes of clarification, if the Moody’s Rating
is higher than the Moody’s Default Probability Rating, the rating subcategories
difference will be positive and if it is lower, negative):

 



36



 

Number of Moody’s Ratings

Subcategories Difference

Between the Moody’s Rating

and the Moody’s Default

Probability Rating

Moody’s

Senior Secured Loans

(excluding First-Lien

-Last-Out

Loans)

Second Lien

Loans and First-Lien-

Last-Out

Loans*

Other

Collateral Obligations (excluding

DIP Loans)

+2 or more 60.00% 55.00% 45.00% +1 50.00% 45.00% 35.00% 0 45.00% 35.00% 30.00%
-1 40.00% 25.00% 25.00% -2 30.00% 15.00% 15.00% -3 or less 20.00% 5.00% 5.00%

 

*If such Collateral Obligation does not have both a CFR (as defined in Schedule
II) and an Assigned Moody’s Rating (as defined in Schedule II), such Collateral
Obligation will be deemed to be an “Other Collateral Obligation” for purposes of
this table.

 

“Moody’s Senior Secured Loan”: The meaning set forth in Schedule II (or such
other schedule provided by Moody’s to the Borrower, the Collateral Manager and
the Administrative Agent).

 

“Notice of Early Termination”: The meaning set forth in Section 2.3(d).

 

“Notice of Exclusive Control”: The meaning set forth in the Account Control
Agreement.

 

“Obligations”: (a) The unpaid principal amount of, and Interest (including any
Interest accruing after the Termination Date or after the commencement of an
Insolvency Proceeding with respect to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) on, the
Outstanding Funded Loans and (b) unpaid Facility Termination Fees, unpaid
Administrative Expenses, unpaid Breakage Costs and all other obligations and
liabilities of the Borrower to the Secured Parties, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which arise under, out of or in connection with any Transaction
Document and any other document made, delivered or given in connection therewith
or herewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including the fees
and disbursements of counsel to the Administrative Agent, the Collateral
Custodian or the Lenders that are required to be paid by the Borrower pursuant
to the terms of any Transaction Document).

 

“Obligor”: With respect to any Collateral Obligation, any Person or Persons
obligated to make payments pursuant to or with respect to such Collateral
Obligation, including any Guarantor thereof.

 



37



 

“Offer”: The meaning set forth in Section 2.13(c).

 

“Officer”: With respect to the Borrower or a corporation, any director, the
Chairman of the board of directors, the President, any Vice President, the
Secretary, any Assistant Secretary, the Treasurer or any Assistant Treasurer of
such entity or any Person authorized by such entity; with respect to any
partnership, any general partner thereof or any Person authorized by such
partnership; with respect to a limited liability company, any member thereof or
any Person authorized by such limited liability company; and with respect to the
Collateral Custodian, any Collateral Custodian Officer; and with respect to the
Document Custodian, any Document Custodian Officer.

 

“Officer’s Certificate”: A certificate signed by an Authorized Officer of the
Person providing the applicable certification, as the case may be.

 

“Offshore Transaction”: An “offshore transaction” as defined in Regulation S.

 

“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion (Blank Rome
LLP hereby being deemed acceptable to the Administrative Agent for this
purpose).

 

“Optional Termination”: A voluntary repayment of all Outstanding Funded Loans
and irrevocable reduction of the Maximum Permitted Funded Amount to zero in
accordance with Section 2.3(c).

 

“Optional Termination Date”: Any Business Day specified for an Optional
Termination by the Collateral Manager.

 

“Other Connection Taxes”: With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Funded Loan or any
Transaction Document).

 

“Other Possessory Collateral”: The meaning set forth in Section 7.11(a).

 

“Other Taxes”: All present or future stamp, court or documentary, intangible,
mortgage, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Funded Loans”: As of any date of determination, the aggregate
principal amount of all Funded Loans outstanding on such date, after giving
effect to all repayments of Funded Loans made on or prior to such date and any
new Funded Loans made on such date.

 



38



 

“Overcollateralization Ratio”: As of any date of determination, the ratio
(expressed as a percentage) obtained by dividing:

 

(a)                the Collateral Principal Amount as of such date; by

 

(b)               the Outstanding Funded Loans.

 

“Overcollateralization Ratio Test”: A test satisfied on any date of
determination, if the Overcollateralization Ratio is greater than or equal to
the difference between (i) the quotient (expressed as a percentage) obtained by
dividing one by the Advance Rate then in effect minus (ii) 7.00%.

 

“Par Excess”: With respect to any Collateral Obligation, the positive
difference, if any, between (a) its Dollar Purchase Price and (b) its Principal
Balance at the time of purchase by the Borrower.

 

“Participation Interest”: A participation interest in a Loan that, at the time
of acquisition, or the Borrower’s commitment to acquire the same, satisfies each
of the following criteria: (i) such Loan, if acquired directly by the Borrower,
would qualify as a Collateral Obligation, (ii) the selling institution is a
lender on the Loan or commitment, (iii) the aggregate participation interest in
the Loan granted by such selling institution to any one or more participants
does not exceed the principal amount or commitment with respect to which the
selling institution is a lender under such Loan, (iv) such participation
interest does not grant, in the aggregate, to the participant in such
participation interest a greater interest than the selling institution holds in
the Loan or commitment that is the subject of the participation interest, (v)
the entire purchase price for such participation interest is paid in full
(without the benefit of financing from the selling institution or its
Affiliates) at the time of the Borrower’s acquisition (or, to the extent of a
participation interest in the unfunded commitment under a Delayed Drawdown Loan,
at the time of the funding of such Loan), (vi) the participation interest
provides the participant all of the economic benefit and risk of the whole or
part of the Loan or commitment that is the subject of the Loan participation
interest and (vii) such participation interest is documented under a Loan
Syndication and Trading Association, Loan Market Association or similar
agreement standard for Loan participation transactions among institutional
market participants. For the avoidance of doubt, a Participation Interest shall
not include a sub-participation interest in any Loan.

 

“Passing Report”: The meaning set forth in Section 2.16(c).

 

“Payment Date”: The 20th day of each February, May, August and November (or, if
such day is not a Business Day, the next succeeding Business Day), commencing in
August, 2019; provided that (i) if (A) an Event of Default has occurred and is
continuing or (B) the Termination Date has occurred, the Payment Date will be
(1) the 20th day of every month (or, if such day is not a Business Day, the next
succeeding Business Day) and (2) any date selected by the Administrative Agent
(on behalf of the Lenders) upon not less than five Business Days’ notice to the
Collateral Manager, the Collateral Custodian and the Borrower, and (ii) the
Optional Termination Date will be a Payment Date.

 



39



 

“Payment Date Statement”: A statement prepared by the Collateral Administrator
and verified by the Collateral Manager prior to each Payment Date setting forth
the calculation of each amount due and payable out of Available Funds on such
Payment Date pursuant to the Priority of Payments, together with the payment
information for the recipients of such payment amounts.

 

“Permitted Deferrable Obligation”: A Deferrable Obligation that (a) is a
Floating Rate Obligation and (b) provides periodic payments of accrued and
unpaid interest in cash on a current basis at a rate of at least the London
interbank offered rate plus 0.00% per annum.

 

“Permitted Investment Required Rating”: In the case of each Permitted
Investment: (a) at all times (i) if such Permitted Investment has both a
long-term and a short-term credit rating from Moody’s, such ratings are “Aa3” or
higher (not on credit watch for possible downgrade) and “P-1” (not on credit
watch for possible downgrade), respectively, (ii) if such Permitted Investment
has only a long-term credit rating from Moody’s, such rating is “Aaa” (not on
credit watch for possible downgrade) and (iii) if such Permitted Investment has
only a short-term credit rating from Moody’s, such rating is “P-1” (not on
credit watch for possible downgrade) and (b) if Fitch is the Rating Agency, for
securities (i) with remaining maturities up to 30 days, a short-term credit
rating of at least “F1” and a long-term credit rating of at least “A” (if such
long-term rating exists) or (ii) with remaining maturities of more than 30 days
but not in excess of 60 days, a short-term credit rating of “F1+” and a
long-term credit rating of at least “AA-” (if such long-term rating exists).

 

“Permitted Investments”: Any investment denominated in Dollars that, at the time
it is delivered to the Collateral Custodian (directly or through a financial
intermediary or bailee), (a) is in the form of and is treated as indebtedness of
the related Obligor for U.S. federal income tax purposes and is not a United
States real property interest as defined under section 897 of the Code, (b) the
acquisition (including the manner of acquisition, ownership, enforcement or
disposition) of which will not (i) cause the Borrower to be engaged in a trade
or business within the United States for U.S. federal income tax purposes or
(ii) otherwise cause the Borrower to be subject to U.S. federal income tax on a
net income tax basis, (c) is not subject to any withholding tax unless the
Obligor thereon is required under the terms of the related Underlying Instrument
to make “gross-up” payments that cover the full amount of such withholding tax
on an after tax basis, and (d) is one or more of the following obligations or
securities:

 

(1)       direct Registered obligations of, and Registered obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America and, if Fitch is the
Rating Agency, such obligations shall satisfy clause (b) of the definition of
“Permitted Investment Required Rating”;

 

(2)       demand and time deposits in, certificates of deposit of, trust
accounts with, bankers’ acceptances issued by, or federal funds sold by any
depositary institution or trust company incorporated under the laws of the
United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities so long as the
commercial paper and/or the debt obligations of such depositary institution or
trust company (or,

 



40



 

in the case of the principal depositary institution in a holding company system,
the commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have the
Permitted Investment Required Rating;

 

(3)       non-extendable commercial paper or other short-term obligations (other
than Asset-Backed Commercial Paper) with the Permitted Investment Required
Rating and that either bear interest or are sold at a discount from the face
amount thereof and have a maturity of not more than 183 days from their date of
issuance; or

 

(4)       money market funds domiciled outside of the United States which funds
have, at all times (x) if Moody’s is the Rating Agency, a credit rating of
“Aaa-mf” by Moody’s, or if Moody’s has changed its credit rating nomenclature,
the highest Moody’s credit rating assignable at such time and (y) if Fitch is
the Rating Agency, credit ratings of either (A) the highest credit rating
assigned by Fitch (“AAAmmf”) or (B) if such fund is not rated by Fitch, the then
highest rating from one nationally recognized investment rating agency (other
than Moody’s or Fitch), provided that any Permitted Investment purchased
pursuant to this clause (4) satisfies the Rating Agency’s then-current criteria
for Permitted Investments;

 

and, in the case of (1) through (3) above, (x) with a stated maturity (after
giving effect to any applicable grace period) or (y) that is putable at par at
the option of the Borrower, in each case no later than the earliest of (A) 60
days and (B) the Business Day immediately preceding the first Payment Date
following the Accrual Period in which the date of investment occurs; provided
that none of the foregoing obligations or securities are Permitted Investments
if (i) all, or substantially all, of the remaining amounts payable thereunder
consist of interest and not principal payments, (ii) it is secured by real
property, (iii) it is purchased at a price greater than 100.00% of the principal
or face amount thereof, (iv) it is the subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, (v) in the
Collateral Manager’s judgment, it is subject to material non-credit related
risks, (vi) it has an “f,” “r,” “p,” “pi,” “q,” “t” or “sf” subscript assigned
by Moody’s, (vii) it is a Structured Finance Obligation or (viii) it is
Asset-Backed Commercial Paper. Any investment that otherwise qualifies as a
Permitted Investment may (x) be made by the Administrative Agent, the Collateral
Custodian or any of their Affiliates and (y) be made in securities of any entity
for which the Administrative Agent, the Collateral Custodian or any of their
Affiliates receives compensation or serves as offeror, distributor, investment
advisor or other service provider. For the avoidance of doubt, the Borrower may
not acquire any Permitted Investments that are not “cash equivalents” as defined
in and subject to the Volcker Rule.

 

“Permitted Liens”:

 

(a)               Liens in favor of the Collateral Custodian created pursuant to
or by this Agreement or any Transaction Document; and

 

(b)               with respect to the interest of the Borrower in the other
Collateral (including any Underlying Assets), any of the following as to which
no enforcement, collection, execution, levy or foreclosure proceeding has been
commenced: (i) Liens for Taxes if such Taxes are not then due and payable, or if
the Borrower is currently contesting the validity of any such Liens in good
faith by appropriate proceedings and with respect to

 



41



 

which reserves in accordance with GAAP have been provided on the Borrower’s
books, (ii) Liens arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, such as
materialmen’s, warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens and (iii) with respect to any Underlying Assets,
Liens permitted under the related Underlying Instruments.

 

“Permitted Transfer”: A transfer of any Collateral Obligation to (i) a
Securitization or (ii) any Similar Transaction pursuant to which (a) the Lender
or any Affiliate of the Lender is the sole lender thereunder, (b) the
Administrative Agent or an Affiliate thereof acts as the administrative agent or
placement agent and (c) which generates enough Cash proceeds to pay the Total
Termination Amount in full on the closing date of such Similar Transaction.

 

“Person”: An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“Possessory Collateral”: Any item of Collateral that is held in original
physical form, including any Instrument, Certificated Security, Underlying
Instrument, Promissory Note or Permitted Investment, and that is capable of
being delivered to and held by the Collateral Custodian in accordance with the
terms of this Agreement.

 

“Possessory Collateral Schedule”: shall have the meaning provided in Section
7.11(a).

 

“Prime Rate”: The rate announced by the Administrative Agent from time to time
as its prime rate in the United States. The Prime Rate is not intended to be the
lowest rate of interest charged by Administrative Agent or any other specified
financial institution in connection with extensions of credit to debtors.

 

“Principal Balance”: Subject to Section 1.5, with respect to any Collateral
Obligation or Permitted Investment as of any date of determination, the
outstanding principal amount of such Collateral Obligation or Permitted
Investment (excluding any Accreted Interest); provided that (i) the Principal
Balance of any Delayed Draw Loan excludes any Unfunded Exposure Amounts thereof
and (ii) the Principal Balance of (a) any Equity Security or interest only strip
will be deemed to be zero, (b) any Defaulted Obligation that is not sold or
terminated within three years after becoming a Defaulted Obligation will be
deemed to be zero and (c) any Collateral Obligation held by the Borrower with a
stated maturity later than the Facility Maturity Date will be deemed to be zero.

 

“Principal Collection Account”: A sub-account of the Collection Account titled
“Principal Collection Account” created and maintained on the books and records
of the Securities Intermediary in the name of the Borrower and subject to the
prior Lien of the Collateral Custodian for the benefit of the Secured Parties.

 

“Principal Collections”: (i) All amounts received by or on behalf of the
Borrower in respect of Loans, Permitted Investments and Equity Securities that
are not Interest Collections,

 



42



 

to the extent received in any form of cash payment, (ii) all Cash deposited to
the Principal Collection Account in respect of any Capital Contribution received
by the Borrower from a Member and (iii) all amounts deposited to the Collection
Account pursuant to Sections 2.7(a)(7), 2.7(a)(9), 2.7(a)(12), 2.7(a)(13) and
2.7(a)(14)(i). For the avoidance of doubt, “Principal Collections” include any
Cash received in respect of any asset that is held by a Blocker Subsidiary.

 

“Principal Collections Priority”: The meaning set forth in Section 2.7(b).

 

“Priority of Payments”: The priority of payments set forth in the Interest
Collections Priority, the Principal Collections Priority and the Sequential Pay
Priority, as applicable.

 

“Proceeds”: With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged or otherwise disposed of, whether such disposition is voluntary or
involuntary, including all rights to payment with respect to any insurance
relating to such Collateral.

 

“Promissory Note”: With respect to any Loan and only to the extent issuance is
required by, and actually issued and delivered in accordance with, the
Underlying Instruments, the original or, if accompanied by an original “lost
note” affidavit and indemnity, a copy of the underlying promissory note issued
by the Obligor, endorsed by the Borrower or the prior holder of record
(including in the form of an allonge or note power attached thereto) either in
blank or to the Collateral Custodian evidencing an unbroken chain of
endorsements in blank or to the Collateral Custodian from every prior holder
thereof, with any endorsement to the Collateral Custodian to be in the following
form: “U.S. Bank National Association, its successors and permitted assigns, as
Collateral Custodian for the Secured Parties”.

 

“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or a combination and whether tangible or intangible,
including Capital Stock.

 

“Pro Rata Share”: With respect to any Lender, the percentage obtained by
dividing the Outstanding Funded Loans owing to such Lender by the aggregate
Outstanding Funded Loans owing to all Lenders.

 

“Purchase and Contribution Agreement”: Purchase and Contribution Agreement,
dated as of May 16, 2019, between the Borrower and the Member.

 

“Purchase Price”: An amount (expressed as a percentage of par) equal to (a) the
purchase price paid by the Borrower for any given Collateral Obligation
(exclusive of any interest, Accreted Interest and upfront fees) divided by (b)
the outstanding principal balance, as of the date of purchase, of the portion of
such Collateral Obligation purchased by the Borrower (exclusive of any interest,
Accreted Interest, original issue discount and upfront fees).

 

“Qualified Broker/Dealer”: The primary registered broker/dealer of any of Bank
of America, Bank of Nova Scotia, HSBC Securities (USA), Barclays, BMO Capital
Markets, BNP Paribas, BTIG, Canadian Imperial Bank of Commerce (CIBC), Cantor
Fitzgerald, Citibank,

 



43



 

Credit Suisse, Daiwa Capital Markets, Deutsche Bank, Goldman Sachs, Imperial
Capital, Jefferies, JP Morgan, Merrill Lynch, Mizuho Securities USA, Morgan
Stanley, Natixis, Nomura, Royal Bank of Canada, Royal Bank of Scotland, Seaport,
Société Générale, TD Securities, UBS and Wells Fargo or such other entity
designated by the Collateral Manager and reasonably acceptable to the
Administrative Agent.

 

“Qualified Institution”: (i) At all times, a depository institution or trust
company organized under the laws of the United States of America or any one of
the States thereof or the District of Columbia (or any U.S. domestic branch of a
foreign bank) that has at least a short-term rating of “P-1” and a long-term
rating of “A2” by Moody’s (or a long-term rating of at least “A1” by Moody’s if
such institution has no short-term rating) and (ii) if Fitch is the Rating
Agency, a federal or state-chartered depository institution that satisfies the
Fitch Eligible Counterparty Ratings.

 

“Quarterly Loan File”: The meaning set forth in Section 6.3(c).

 

“Rating Agency”: With respect to the Funded Loans and/or the Revolving Notes,
and only if Moody’s or Fitch has provided an Initial Rating, Moody’s or Fitch,
as the case may be (and/or, if, at any time any other nationally recognized
investment rating agency provides a rating of the Funded Loans and/or the
Revolving Notes, such rating agency).

 

With respect to Collateral generally, Moody’s, Fitch or S&P (or, if at any time
Moody’s, Fitch or S&P ceases to provide rating services with respect to debt
obligations, any other nationally recognized investment rating agency selected
by the Borrower with the consent of the Administrative Agent (not to be
unreasonably withheld, delayed or conditioned) and the Collateral Manager). If
at any time any of the rating agencies referred to above ceases to be a “Rating
Agency” and a replacement rating agency is selected in accordance with the
preceding sentence, then references to rating categories of such replaced rating
agency in this Agreement will be deemed instead to be references to the
equivalent categories offered by such replacement rating agency as of the most
recent date on which each such rating agency’s published ratings for the type of
obligation is available.

 

“Rating Condition”: (i) For so long as Moody’s is a Rating Agency, a condition
that is satisfied if:

 

(a)               with respect to the Effective Date rating confirmation
procedure described in Sections 2.16(b) through (c), either a Passing Report has
been provided to Moody’s prior to the date that is ten Business Days after the
Effective Date or Moody’s provides written confirmation (which may take the form
of a press release or other written communication) that Moody’s will not
downgrade or withdraw its Initial Rating; or

 

(b)              with respect to any other event or circumstance, Moody’s
provides written confirmation (which may take the form of a press release or
other written communication) that the occurrence of that event or circumstance
will not cause Moody’s to downgrade or withdraw its then-current rating assigned
to any Funded Loan and/or Revolving Note;

 



44



 

provided that the Rating Condition will not be applicable if (1) no Rating
Agency has provided an Initial Rating or (2) no Funded Loans are then
Outstanding and the Maximum Permitted Funded Amount has been reduced to zero;
provided, further, that notwithstanding the foregoing, with respect to any event
or circumstance that requires satisfaction of the Rating Condition, if Moody’s
is the Rating Agency, such Rating Condition will be inapplicable if (x) Moody’s
has made a public statement to the effect that it will no longer review events
or circumstances of the type requiring satisfaction of the Rating Condition for
purposes of evaluating whether to confirm the then-current ratings (or initial
ratings) of obligations rated by Moody’s or (y) Moody’s has communicated to the
Borrower, the Collateral Manager or the Collateral Custodian (or their counsel)
that it will not review such event or circumstance for purposes of evaluating
whether to confirm the then-current rating (or Initial Rating) of any Funded
Loan and/or Revolving Note; and

 

(ii) For so long as Fitch is a Rating Agency, a condition that is satisfied if
the Borrower (or the Collateral Manager on the Borrower’s behalf) provides prior
written notice to Fitch of an event or circumstance as required hereunder.

 

“Recipient”: (a) the Administrative Agent or (b) any Lender, as applicable.

 

“Reference Rate”: For any day during the applicable Accrual Period, the LIBOR
Rate then in effect.

 

“Refinancing”: A loan from one or more financial institutions to refinance the
Outstanding Funded Loans in connection with an Optional Termination.

 

“Refinancing Proceeds”: The Cash proceeds from a Refinancing.

 

“Register”: The meaning set forth in Section 12.15(b).

 

“Registered”: A debt obligation that is in registered form for U.S. federal
income tax purposes.

 

“Registered Investment Adviser”: A Person duly registered as an investment
adviser (including by being identified as a “relying adviser” in Section 1.B.,
Schedule D of its related “filing adviser’s” Form ADV) in accordance with and
pursuant to Section 203 of the Advisers Act.

 

“Regulation S”: Regulation S under the Securities Act.

 

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. § 221, or any successor regulation.

 

“Related Party”: With respect to the Borrower, the Collateral Manager, any
Member or any of their respective Affiliates or any of their respective
partners, members, officers, directors or employees.

 



45



 

“Repayment Notice”: Each notice required to be delivered by the Borrower (or the
Collateral Manager on the Borrower’s behalf) in respect of any repayment of
Outstanding Funded Loans, in the form of Exhibit A-2.

 

“Reporting Date”: The date that is two Business Days prior to the 20th of each
calendar month, with the first Reporting Date occurring in June, 2019.

 

“Required Equity Investment”: As of any date of determination, the minimum
amount of equity investment in the Borrower so that, as of such date, the
difference between (i) the Collateral Principal Amount and (ii) the Outstanding
Funded Loans is equal to or greater than the Minimum Equity Amount.

 

“Required Interest Diversion Amount”: The minimum amount that needs to be added
to the Collateral Principal Amount in order to satisfy the Interest Diversion
Ratio Test.

 

“Required Non-Diversion Ratio”: As of any date of determination, the quotient
(expressed as a percentage) obtained by (a) dividing (i) one by (ii) the Advance
Rate in effect on such date and (b) subtracting 5.00% from such quotient.

 

“Required Reports”: Collectively, the Eligibility Criteria Compliance
Certificate, the Monthly Report, the Daily Report, the Payment Date Statement,
the Quarterly Loan File, the annual certificate as to compliance pursuant to
Section 6.4 and the annual independent public accountants’ report pursuant to
Section 5.1(g).

 

“Restricted Trading Period”: Following the provision by the Rating Agency of an
Initial Rating, if any, each day during which (a) such Rating Agency’s rating of
any of the Funded Loans and/or Revolving Notes is one or more sub-categories
below the Initial Rating or (b) such Rating Agency’s rating of any Funded Loans
and/or Revolving Notes has been withdrawn and not reinstated; provided that such
period will not be a Restricted Trading Period (so long as such Rating Agency’s
rating of any of the Funded Loans and/or Revolving Notes has not been further
downgraded, withdrawn or put on watch) upon the direction of 100.00% of the
Lenders.

 

“Revolving Loan”: Any Loan (other than a Delayed Draw Loan) that is a senior
secured obligation (including funded and unfunded portions of revolving credit
lines, unfunded commitments under specific facilities and other similar Loans
and investments) that under its underlying instruments may require one or more
future advances to be made to the Obligor by the Borrower; provided that any
such Loan is a Revolving Loan only until all commitments by the Borrower to make
advances to the Obligor thereof expire, are terminated or are irrevocably
reduced to zero.

 

“Revolving Note”: The meaning set forth in Section 2.1(a)(i).

 

“Royal Bank”: The meaning set forth in the preamble hereof.

 

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 



46



 

“Sale”: With respect to any Collateral Obligation, Permitted Investment, Equity
Security or other Collateral, the sale or other disposition of such Collateral
Obligation (including by means of selling a 100% undivided participation
interest in such Collateral Obligation (i) in accordance with the terms of its
Underlying Instruments and (ii) as evidenced by a participation agreement (each
such participation, a “Sold Participation”)), Permitted Investment, Equity
Security or other Collateral.

 

“Sale Proceeds”: With respect to any Collateral Obligation, all Proceeds of its
Sale, net of all out-of-pocket costs and expenses of the Borrower, the
Collateral Custodian, the Collateral Administrator and the Collateral Manager
incurred in connection with any such Sale, including any sale, transfer or other
Taxes paid or payable in connection with such Sale.

 

“Second Lien Loan”: Any Loan or Participation Interest in a Loan that: (1)(a) is
not (and cannot by its terms become) subordinate in right of payment to any
other obligation of its Obligor (other than with respect to trade claims,
capitalized leases or similar obligations), but which is subordinated with
respect to liquidation preferences regarding the primary pledged collateral
securing such Loan, to a First Lien Loan of the Obligor; (b) is secured by a
valid second-priority perfected security interest or lien in, to or on specified
collateral securing the Obligor’s obligations under such Second Lien Loan
(subject to Permitted Liens), the value of which is adequate (in the
commercially reasonable judgment of the Collateral Manager) to repay such Loan
in accordance with its terms and to repay all other loans of equal or higher
seniority that are secured by a lien or security interest in the same
collateral; and (c) is not secured solely or primarily by common stock or other
equity interests; or (2) is a First-Lien-Last-Out Loan.

 

“Secured Party”: (a) Each Lender, (b) the Administrative Agent, (c) the
Collateral Custodian, (d) the Collateral Administrator, (e) the Document
Custodian and (f) the Securities Intermediary.

 

“Securities Account”: The meaning set forth in Section 8-501(a) of the UCC as
from time to time in effect in the State of New York.

 

“Securities Act”: The U.S. Securities Act of 1933.

 

“Securities Intermediary”: U.S. Bank, in its role as securities intermediary
under the Account Control Agreement, which is a “securities intermediary” as
defined in Section 8-102(a)(14) of the UCC as from time to time in effect in the
State of New York.

 





“Securitization”: Any private or public term or conduit securitization
transaction undertaken by the Borrower that is secured, directly or indirectly,
by any Collateral Obligation currently or formerly included in the Collateral or
any portion thereof or any interest therein released from the Lien of this
Agreement, including any collateralized loan obligation or collateralized debt
obligation offering or other asset securitization or term facility, (a) for
which the Administrative Agent or an Affiliate thereof acts as the underwriter
or placement agent and (b) which generates enough Cash proceeds to pay the Total
Termination Amount in full on the closing date of such Securitization
transaction.

 

“Security Certificate”: The meaning set forth in Section 8-102(a)(16) of the UCC
as from time to time in effect in the State of New York.

 



47



 

“Security Entitlement”: The meaning set forth in Section 8-102(a)(17) of the UCC
as from time to time in effect in the State of New York.

 

“Selling Institution”: An entity obligated to make payments to the Borrower
under the terms of a Participation Interest.

 

“Senior Unsecured Loan”: A senior unsecured Loan that is not (and by its terms
is not permitted to become) subordinate in right of payment to any other
Indebtedness for borrowed money incurred by the related Obligor (other than with
respect to (i) trade claims, capitalized leases or similar obligations or (ii)
any structural subordination resulting from such other Indebtedness for borrowed
money being secured by any assets of the related Obligor pursuant to a prior
claim to the proceeds of such assets upon liquidation).

 

“Sequential Pay Priority”: The meaning set forth in Section 2.8.

 

“Similar Transaction”: Any loan warehousing transaction, collateralized loan
obligation transaction or similar transaction secured primarily by a portfolio
of broadly syndicated Loans, with respect to which the Collateral Manager or any
of its Affiliates will act as the collateral manager, portfolio manager,
advisor, sub-advisor or in a similar capacity.

 

“Sold Participation”: The meaning set forth in the definition of “Sale”.

 

“Special Redemption”: The meaning set forth in Section 2.3(g).

 

“Special Redemption Amount”: The meaning set forth in Section 2.3(g).

 

“Special Redemption Date”: The meaning set forth in Section 2.3(g).

 

“Specified Call Date”: With respect to the applicable Early Termination
Notification Date, the Business Day specified by the Administrative Agent in the
related Notice of Early Termination, but in no event earlier than the 90th day
following such Early Termination Notification Date.

 

“Specified Change”: Any amendment or waiver of, or supplement to, an Underlying
Instrument that (a) reduces or forgives the principal amount of a Collateral
Obligation, (b) subordinates (in right of payment, with respect to liquidation
preferences or otherwise) a Collateral Obligation, (c) releases a material
portion of the collateral securing the related Collateral Obligation (other than
any releases associated with a prepayment or asset disposition), (d) releases
any Guarantor of a related Collateral Obligation from any of its material
obligations, (e) waives one or more interest payments, (f) permits any interest
due in cash to be deferred or capitalized and added to the principal amount of
the related Collateral Obligation (other than any deferral or capitalization
already allowed by the terms of any Permitted Deferrable Obligation) or (g)
reduces the spread or coupon payable on the related Collateral Obligation;
provided that an amendment or waiver of, or supplement to, an Underlying
Instrument that is described in the foregoing subclauses (a), (e), (f) or (g)
will not constitute a Specified Change with respect to a Defaulted Obligation
that has been a Defaulted Obligation for more than one year.

 



48



 

“Springing Liquidity Test”: A measurement of an Obligor’s utilization of a
revolving loan commitment under a credit facility that, if exceeded, triggers a
financial covenant (such as a leverage or fixed charge coverage covenant) under
such credit facility.

 

“Step Down Loan”: Any Loan which by the terms of its underlying instruments
provides for a decrease in its per annum interest rate (other than by reason of
a change in the applicable index or benchmark rate) or in the spread over its
applicable index or benchmark rate solely due to the passage of time; provided
that a Loan that must pay a constant rate of interest at all times after the
date of its acquisition by the Borrower is not a Step Down Loan.

 

“Step Up Loan”: Any Loan which by the terms of its underlying instruments
provides for an increase in its per annum interest rate (other than by reason of
a change in the applicable index or benchmark rate) or in the spread over its
applicable index or benchmark rate solely due to the passage of time; provided
that a Loan that must pay a constant rate of interest at all times after the
date of its acquisition by the Borrower is not a Step Up Loan.

 

“Structured Finance Obligation”: Any security issued by a special purpose
vehicle and secured directly by, referenced to or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized loan obligations.

 

“Structuring Fee” An amount equal to 0.375% of the greatest Maximum Permitted
Funded Amount pursuant to the proviso of the definition thereof, payable to the
Administrative Agent on the Closing Date.

 

“Subordinated Loan”: A Loan that is not a First Lien Loan, a Second Lien Loan or
a Senior Unsecured Loan.

 

“Subordinated PIK Loan”: A Subordinated Loan that is a Deferrable Obligation
that is deferring the payment of Cash interest due thereon and as of the date of
determination, such deferred capitalized interest has not been paid in Cash.

 

“Subsidiary”: As to any Person, any corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than ownership interests that
would have such power only by reason of the happening of a contingency) to elect
a majority of the board of directors or other managers of such entity are at the
time owned or (b) the management of which is otherwise controlled, directly or
indirectly, by such Person.

 

“Successor Criteria”: The meaning set forth in Section 6.11(c).

 

“Synthetic Security”: A security or swap transaction that has payments
associated with payments of interest on and/or principal of a reference
obligation or the credit performance of a reference obligation.

 

“Supplemental Applicable Margin”: With respect to each day during any Accrual
Period following the occurrence and during the continuance of a failure of the
Market Value Ratio Supplemental Margin Test, 1.00%.

 



49



 

“Target Facility Par Amount”: $77,000,000.

 

“Target Facility Par Condition”: A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations (i) that are held
by the Borrower and (ii) that the Borrower has committed, as of such date, to
purchase, together with the proceeds of any prepayments, maturities or
redemptions of Collateral Obligations purchased by the Borrower prior to such
date (other than any such proceeds that have been reinvested in Collateral
Obligations by the Borrower), equals or exceeds the Target Facility Par Amount;
provided that, for purposes of this definition, any Collateral Obligation that
becomes a Defaulted Obligation prior to the Effective Date will be treated as
having a Principal Balance equal to its Moody’s Collateral Value.

 

“Target Transaction Par Amount”: (a) from (and including) the Closing Date, to
(but excluding) the Fully Ramped Target Date, the Target Facility Par Amount and
(b) from (and including) and following the Fully Ramped Target Date, the
Collateral Principal Amount as of the close of business on the Fully Ramped
Target Date.

 

“Tax”: Any present or future tax, levy, impost, duty, charge, assessment,
deduction, withholding, backup withholding or fee of any nature (including
interest, penalties and additions thereto) that is imposed by any government or
other taxing authority other than a stamp, registration, documentation or
similar tax.

 

“Tax Account Reporting Rules”: FATCA, and any other laws, intergovernmental
agreements, administrative guidance or official interpretations, adopted or
entered into on, before or after the date of this Agreement, by one or more
governments providing for the collection of financial account information and
the automatic exchange of such information between or among governments for
purposes of improving tax compliance, including but not limited to any laws,
intergovernmental agreements or other guidance adopted pursuant to the global
standard for automatic exchange of financial account information issued by The
Organization for Economic Co-operation and Development.

 

“Tax Ineligible Obligation”: Any Equity Security, Defaulted Obligation or other
item of Collateral that, in each case, does not satisfy clause (hh) of the
definition of “Collateral Obligation”.

 

“Tax Jurisdiction”: The Bahamas, Bermuda, the British Virgin Islands, the Cayman
Islands, the Channel Islands or the Netherlands Antilles and Luxemburg, so long
as such jurisdiction has a country ceiling for foreign currency bonds of at
least “Aa2” according to Moody’s.

 

“Termination Date”: The earliest to occur of (a) the date of the declaration or
automatic occurrence of the Termination Date pursuant to Section 9.2(a), (b) the
Facility Maturity Date, (c) the Specified Call Date and (d) the Optional
Termination Date.

 

“Total Termination Amount”: The amount necessary to pay the Obligations (other
than contingent indemnification and reimbursement obligations for which no claim
giving rise thereto has been asserted) in full on the scheduled Optional
Termination Date or Specified Call Date, as applicable, and to pay all other
amounts payable pursuant to the Priority of

 



50



 

Payments (other than any amounts payable to the Borrower) on the scheduled
Optional Termination Date or Specified Call Date, as applicable.

 

“Transaction”: The meaning set forth in Section 3.2.

 

“Transaction Concentration Requirements”: Requirements that are satisfied if, as
of any date of determination, the Collateral Obligations owned (or proposed to
be owned) by the Borrower comply with all of the requirements set forth below:

 

(a)                not more than 10.0% of the Target Transaction Par Amount
consists of Second Lien Loans, Senior Unsecured Loans and Subordinated Loans;

 

(b)               not more than 50.0% of the Target Transaction Par Amount
consists of Cov-Lite Loans;

 

(c)               not more than 3.0% of the Target Transaction Par Amount
consists of Collateral Obligations issued by a single Obligor (and Affiliates
thereof); provided that Collateral Obligations that are issued by up to five
Obligors and their respective Affiliates may each constitute up to 5.0% of the
Target Transaction Par Amount;

 

(d)               not more than 5.0% of the Target Transaction Par Amount
consists of Delayed Draw Loans;

 

(e)              not more than 10.0% of the Target Transaction Par Amount
consists of Collateral Obligations that are issued by obligors that belong to
any single Moody’s Industry Classification Group, except that (x) the largest
Moody’s Industry Classification Group may represent up to 15.0% of the Target
Transaction Par Amount and (y) the second largest Moody’s Industry
Classification Group may represent up to 12.0% of the Target Transaction Par
Amount;

 

(f)                not more than 5.0% of the Target Transaction Par Amount
consists of Caa1 Obligations;

 

(g)               not more than 20.0% of the Target Transaction Par Amount
consists of Collateral Obligations whose Obligors are organized or incorporated
outside the United States;

 

(h)               not more than the percentage of the Target Transaction Par
Amount set forth opposite the country or countries listed below consists of
Collateral Obligations issued by Obligors Domiciled in such country or
countries:

 

% Limit Country or Countries 20.0% all countries (in the aggregate) other than
the United States; 10.0% Canada; 20.0% all countries (in the aggregate) other
than the United States, Canada and the

 



51



 

  United Kingdom; 0.0% Greece, Ireland, Italy, Portugal and Spain.

 

provided that, for purposes of this definition, Target Transaction Par Amount
shall be calculated without giving effect to any reference in the definition
thereof to the defined term “Excess Concentration Obligation”.

 

“Transaction Documents”: This Agreement, the Account Control Agreement, the
Collateral Administration Agreement, any Revolving Notes, any Joinder
Supplement, any Transferee Letter, any Assignment Agreement, the Purchase and
Contribution Agreement and the Collateral Custodian Fee Letter.

 

“Transferee Letter”: A representation letter substantially in the form of
Exhibit E to be executed by an assignee in connection with an assignment of
Outstanding Funded Loans pursuant to Section 12.15.

 

“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncertificated Security”: The meaning set forth in Section 8-102(a)(18) of the
UCC as from time to time in effect in the State of New York.

 

“Underlying Assets”: With respect to any Collateral, any Property designated and
pledged as collateral to secure repayment of such Collateral, including, to the
extent provided for in the relevant Underlying Instruments, a pledge of the
Capital Stock of the related Obligor and all Proceeds from any sale or other
disposition of such Property.

 

“Underlying Instruments”: The loan agreement, credit agreement, indenture or
other agreement pursuant to which any Collateral has been issued or created and
each other agreement that governs the terms of or secures the obligations
represented by such Collateral or of which the holders of such Collateral are
the beneficiaries.

 

“Unfunded Exposure Account”: A Securities Account titled “Unfunded Exposure
Account” created and maintained on the books and records of the Securities
Intermediary in the name of the Borrower and subject to the prior Lien of the
Collateral Custodian for the benefit of the Secured Parties.

 

“Unfunded Exposure Amount”: On any date of determination with respect to any
Collateral Obligation, the aggregate amount (without duplication) of all (i)
unfunded commitments and (ii) contingent commitments, in each case required to
be funded by the Borrower pursuant to the terms of such Collateral Obligation’s
related Underlying Instruments.

 

“United States” and “U.S.”: The United States of America.

 

“Unused Facility Fee”: An amount equal to (i) 0.00% per annum on the undrawn
commitment of the Maximum Permitted Funded Amount from the Closing Date to and
including

 



52



 

the Fully Ramped Target Date, and (ii) thereafter 0.250% per annum on the
undrawn commitment of the Maximum Permitted Funded Amount until the end of the
Aggregation Period, payable quarterly in arrears on each Payment Date in
accordance with the Priority of Payments and calculated daily on the basis of a
year consisting of 360 days and the actual number of days elapsed.

 

“U.S. Person”: A “U.S. person” as defined in Regulation S.

 

“USA PATRIOT Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Volcker Rule”: Section 619 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Pub. L. No. 111-203, 124 Stat. 1376 (2010) (codified at 15
U.S.C. § 780) (together with the final regulations with respect thereto adopted
on December 10, 2013).

 

“WARF Diversion Test”: A test satisfied on any date of determination if the
Weighted Average Moody’s Rating Factor is less than or equal to 3500.

 

“Weighted Average Coupon”: With respect to Fixed Rate Obligations (including
Deferrable Obligations that are Fixed Rate Obligations, but in each case
excluding Defaulted Obligations), as of any date of determination, the number
obtained by:

 

(x)       summing (i) the sum of the products obtained by multiplying the
cash-pay portion of the interest coupon of each such Fixed Rate Obligation (plus
any other fees (such as anniversary fees, commitment fees, etc.) that are
contractually required to be paid (stated as a per annum rate)) as of such date
by the Principal Balance of each such Collateral Obligation as of such date and
(ii) the sum of the products obtained by multiplying, with respect to each such
Collateral Obligation that is a Delayed Draw Loan, the related commitment or
undrawn fee as of such date by the Unfunded Exposure Amount of each such
Collateral Obligation as of such date; and

 

(y)       dividing such sum by the sum of the Aggregate Principal Balance plus
the Unfunded Exposure Amount of all such Fixed Rate Obligations, and rounding
the result up to the nearest 0.001%;

 

provided that, for purposes of this definition, (i) all Deferrable Obligations
are excluded to the extent of any non-cash interest and (ii) if the foregoing
amount is less than Minimum Weighted Average Coupon Test Level, then all or a
portion of the Weighted Average Coupon Adjustment, if any, as of such date, to
the extent not exceeding such shortfall, are added to such result.

 

“Weighted Average Coupon Adjustment”: As of any date of determination, a
fraction (expressed as a percentage), (a) the numerator of which is equal to the
product of (i) the excess, if any, of the Weighted Average Spread for such date
over the Minimum Weighted Average Spread Test Level, and (ii) the Aggregate
Principal Balance plus the Unfunded Exposure Amount of all Floating Rate
Obligations (in each case excluding Defaulted Obligations), and (b) the
denominator of which is the Aggregate Principal Balance plus the

 



53



 

Unfunded Exposure Amount of all Fixed Rate Obligations (in each case excluding
Defaulted Obligations). In computing the Weighted Average Coupon Adjustment on
any date, (A) the Weighted Average Spread for such date of determination will be
computed as if the Weighted Average Spread Adjustment was equal to zero and (B)
all Deferrable Obligations will be excluded to the extent of any non-cash
interest.

 

“Weighted Average Life”: As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:

 

(a)              the Average Life at such time of each such Collateral
Obligation by the outstanding principal balance of such Collateral Obligation

 

and dividing such sum by:

 

(b)             the Aggregate Principal Balance at such time of all Collateral
Obligations other than Defaulted Obligations.

 

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive scheduled payment of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
scheduled payments by (ii) the sum of all successive scheduled payments of
principal on such Collateral Obligation.

 

“Weighted Average Life Test”: A test satisfied on any date of determination if
the Weighted Average Life of the Collateral Obligations as of such date is less
than or equal to (i) 10 less (ii) (x) 1/365 multiplied by (y) the aggregate
number of days that have elapsed since the Closing Date.

 

“Weighted Average Moody’s Rating Factor”: The number determined by summing the
products obtained by multiplying the Maximum Principal Balance of each
Collateral Obligation by its Moody’s Rating Factor, dividing such sum by the
Aggregate Maximum Principal Balance of all such Collateral Obligations and then
rounding the result up to the nearest whole number.

 

“Weighted Average Moody’s Recovery Rate”: As of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the outstanding Maximum Principal Balance of each Collateral
Obligation as of such date of determination by its corresponding Moody’s
Recovery Rate, dividing such sum by the Aggregate Maximum Principal Balance of
all Collateral Obligations, and rounding to the nearest tenth of a percent.

 

“Weighted Average Spread”: With respect to Floating Rate Obligations (in each
case excluding Defaulted Obligations), as of any date of determination, the
number obtained by:

 



54



 

(x)       summing (i) the sum of the products obtained by multiplying the excess
of the cash-pay portion of the interest rate payable on such Collateral
Obligation (including any other fees (such as anniversary fees, commitment fees,
etc.) that are contractually required to be paid) (such rate stated as a per
annum rate) over the Reference Rate as then in effect (which spread or excess
may be expressed as a negative percentage) by the Principal Balance of each
Floating Rate Obligation as of such date and (ii) the sum of the products
obtained by multiplying, with respect to each such Collateral Obligation that is
a Delayed Draw Loan, the related commitment or undrawn fee as of such date by
the Unfunded Exposure Amount of such Collateral Obligation as of such date; and

 

(y)       dividing such sum by the Aggregate Principal Balance plus the Unfunded
Exposure Amount of all such Floating Rate Obligations, and rounding the result
up to the nearest 0.001%;

 

provided that, for purposes of this definition, (i) all Deferrable Obligations
will be excluded to the extent of any non-cash interest, (ii) for the avoidance
of doubt, the cash-pay portion of the interest rate payable on each LIBOR Floor
Obligation will be calculated to include the excess (if any) payable currently
in cash of (1) the specified “floor” rate of such LIBOR Floor Obligation over
(2) the Reference Rate then in effect, (iii) the proceeds of all Funded Loans on
deposit in the Accounts (other than amounts required to be deposited into the
Unfunded Exposure Account pursuant to the terms of this Agreement) that have not
been reinvested in Collateral Obligations within 30 days of the related Funded
Loan will be deemed to constitute “Floating Rate Obligations” having a Principal
Balance equal to the Dollar amount of such Funded Loan and a cash-pay portion
interest rate of zero and (iv) if the foregoing amount is less than the Minimum
Weighted Average Spread Test Level, then all or a portion of the Weighted
Average Spread Adjustment, if any, as of such date, to the extent not exceeding
such shortfall, will be added to such result.

 

“Weighted Average Spread Adjustment”: As of any date of determination, a
fraction (expressed as a percentage), (a) the numerator of which is equal to the
product of (i) the excess, if any, of the Weighted Average Coupon for such date
over the Minimum Weighted Average Coupon Test Level and (ii) the Aggregate
Principal Balance plus the Unfunded Exposure Amount of all Fixed Rate
Obligations (in each case excluding Defaulted Obligations) and (b) the
denominator of which is the Aggregate Principal Balance plus the Unfunded
Exposure Amount of all Floating Rate Obligations as of such date (in each case
excluding Defaulted Obligations). In computing the Weighted Average Spread
Adjustment on any Measurement Date, (A) the Weighted Average Coupon for such
date will be computed as if the Weighted Average Coupon Adjustment were equal to
zero and (B) all Deferrable Obligations will be excluded to the extent of any
non-cash interest.

 

“Zero Coupon Loan”: A Loan that at the time of purchase does not by its terms
provide for periodic payments of interest in Cash; provided that, if such Loan
by its terms provides for the payment of interest in Cash after its purchase, it
will cease to be a Zero Coupon Loan.

 



55



 

Section 1.2         Other Terms. All accounting terms used but not specifically
defined herein will be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York and used but not specifically
defined herein are used herein as defined in such Article 9 from time to time in
effect.

 

Section 1.3          Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

Section 1.4           Interpretation. In each Transaction Document, unless a
contrary intention appears:

 

(a)               the singular number includes the plural number and vice versa;

 

(b)               reference to any Person includes such Person’s successors and
assigns but only if such successors and assigns are permitted by the Transaction
Documents;

 

(c)                reference to any gender includes each other gender;

 

(d)               reference to day or days without further qualification means
calendar days;

 

(e)                reference to any time of day means New York, New York time;

 

(f)                the word “including” is not limiting and means “including but
not limited to”;

 

(g)               the word “any” is not limiting and means “any and all” unless
the context clearly requires or the language provides otherwise;

 

(h)               reference to any agreement (including any Transaction
Document), document or instrument means such agreement, document or instrument
as amended, modified, waived, supplemented, restated or replaced and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any Promissory Note
includes any Promissory Note that is an extension or renewal thereof or a
substitute or replacement therefor;

 

(i)                reference to any Applicable Law (including any U.S. federal
securities law) means such Applicable Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder and reference to any
section or other provision of any Applicable Law means that provision of such
Applicable Law from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
Section or other provision;

 



56



 

(j)                with respect to the Collateral, reference to any delivery or
transfer to the Collateral Custodian means delivery or transfer to the
Collateral Custodian for the benefit of the Secured Parties;

 

(k)               if any date for compliance with the terms or conditions of any
Transaction Document falls due on a day which is not a Business Day, then such
due date will be deemed to be the next succeeding Business Day; and

 

(l)                 for purposes of this Agreement, an Event of Default will be
deemed to be continuing until it is either (A) waived in accordance with Section
12.1(b) or (B) deemed waived in accordance with the following sentence. If the
Administrative Agent has received written notice from the Borrower (or the
Collateral Manager on the Borrower’s behalf) that an Event of Default (other
than an Event of Default described in Section 9.1(c) that is incapable of cure)
has been cured and no Secured Party has exercised any of its rights or remedies
under any Transaction Document with respect to such Event of Default on or prior
to the 30th day following the Administrative Agent’s receipt of such cure
notice, then such Event of Default will be deemed to have been waived for all
purposes of this Agreement.

 

Section 1.5           Assumptions and Calculations with Respect to Collateral
Obligations.

 

(a)              In connection with all calculations required to be made
pursuant to this Agreement with respect to scheduled payments on any Collateral
Obligations, or any payments on any other assets included in the Collateral,
with respect to the Sale of, and investment or reinvestment in, Collateral
Obligations, and with respect to the income that can be earned on scheduled
payments on such Collateral Obligations and on any other amounts that may be
received for deposit in the Collection Account, the provisions set forth in this
Section 1.5 will apply. The provisions of this Section 1.5 are applicable to any
determination or calculation that is covered by this Section 1.5, whether or not
reference is specifically made to this Section 1.5, unless some other method of
calculation or determination is expressly specified in the particular provision.

 

(b)              Scheduled interest due on Collateral Obligations on which
payments are subject to foreign withholding taxes will be the minimum net amount
to be received after giving effect to the maximum permitted withholding and to
any “gross-up” payments required to be made by the related Obligor pursuant to
such Collateral Obligation’s Underlying Instruments.

 

(c)              Notwithstanding any other provision of this Agreement to the
contrary, all monetary calculations under this Agreement will be in Dollars.

 

(d)              Any portion of a Collateral Obligation or other loan or
security owned of record by the Borrower that has been assigned by the Borrower
to a third party and released from the Lien of this Agreement in accordance with
the terms hereof will no longer constitute Collateral or a Collateral Obligation
hereunder.

 



57



 

(e)            The Blocker Subsidiary collateral obligations that are treated as
“Collateral Obligations” pursuant to Section 2.12(e) are subject to the
requirements of this Agreement and the other Transaction Documents to the same
extent as if the Collateral Obligations were owned directly by the Borrower
(including the Collateral Quality Test, the Eligibility Criteria and Section
2.12(e)).

 

(f)             Calculation of the Coverage Tests, the Interest Diversion Ratio
Test and the Advance Rate Test will not include scheduled interest and principal
payments on Defaulted Obligations unless or until such payments are actually
made.

 

(g)            For each Collection Period and as of any date of determination,
the scheduled payments on any Collateral Obligations (other than Defaulted
Obligations, which, except as otherwise provided herein, will be assumed to have
a scheduled payment of zero) are the sum of (i) the total amount of payments and
collections to be received during such Collection Period in respect of such
Collateral Obligations (including the Sale Proceeds received and, in the case of
Sales which have not yet settled, to be received during such Collection Period)
and not reinvested in Additional Collateral Obligations or retained in the
Collection Account for subsequent reinvestment pursuant to Section 2.12(c) that,
if received as scheduled, will be available in the Collection Account at the end
of such Collection Period and (ii) any such amounts received in prior Collection
Periods that were not disbursed on a previous Payment Date or retained in the
Collection Account for subsequent reinvestment pursuant to Section 2.12(c).

 

(h)            Each scheduled payment receivable with respect to a Collateral
Obligation is assumed to be received on the applicable due date, and each such
scheduled payment is assumed to be immediately deposited in the Collection
Account to earn interest at the Assumed Reinvestment Rate. All such funds
deposited in the Collection Account are assumed to continue to earn interest
until the date on which they are required to be available in the Collection
Account for application, in accordance with the terms hereof, to payments of
principal of or interest on the Funded Loans or other amounts payable pursuant
to this Agreement.

 

(i)             For purposes of calculating all Concentration Limits and
Transaction Concentration Requirements, as applicable, in both the numerator and
the denominator of any component of the Concentration Limits or the Transaction
Concentration Requirements, (i) Caa1 Obligations are treated as having a
Principal Balance equal to the Caa1 Obligation Balance, (ii) Discount
Obligations are treated as having a Principal Balance equal to the Discount
Obligation Balance and (iii) Defaulted Obligations are treated as having a
Principal Balance equal to zero.

 

(j)             Except where expressly referenced herein for inclusion in such
calculations, Defaulted Obligations are not included in the calculation of the
Collateral Quality Test.

 

(k)            If withholding tax is imposed on any Collateral held by a Blocker
Subsidiary, the calculations of the Minimum Weighted Average Spread Test and the
Minimum Weighted Average Coupon Test, as applicable, will be made on a net basis
after

 



 58

 

 

taking into account such withholding, unless the Obligor is required to make
“gross-up” payments to the Borrower or the Blocker Subsidiary that cover the
full amount of any such withholding tax on an after-tax basis pursuant to the
Underlying Instrument with respect thereto.

 

(l)             For purposes of calculating the Coverage Tests, the Interest
Diversion Ratio Test, the Advance Rate Test, the Collateral Quality Test, the
Concentration Limits and Transaction Concentration Requirements, capitalized or
deferred interest (and any other interest that is not paid in cash) on
Collateral Obligations is excluded.

 

(m)           Except as specified in the immediately following sentence, for
purposes of calculating compliance with any trade testing under this Agreement
(including all calculations required to be made with respect to the Collateral
Principal Amount, the Collateral Market Value Amount, the Overcollateralization
Ratio, the Interest Coverage Ratio, the Market Value Ratio Test, the Market
Value Ratio Supplemental Margin Test, the Transaction Concentration Requirements
and the Concentration Limits, but excluding all calculations required to be made
with respect to any test or other component of the Eligibility Criteria in
connection with each Funded Loan), the trade date (and not the settlement date)
with respect to any acquisition or disposition of a Collateral Obligation or
Permitted Investment will be used to determine whether and when such acquisition
or disposition has occurred. For purposes of calculating compliance with any
test or other component of the Eligibility Criteria (A) in connection with each
Funded Loan, (i) except as provided in sub-clause (ii) below, the settlement
date (and not the trade date) with respect to any acquisition or disposition of
a Collateral Obligation or Permitted Investment will be used to determine
whether and when such acquisition or disposition has occurred and (ii) each
unsettled Collateral Obligation identified by the Collateral Manager for
acquisition with the proceeds of (1) such Funded Loan (or any other Funded Loan
already provided by the relevant Lenders to the Borrower), in each case as
specified in the related Funding Notice, (2) Principal Collections representing
Sale Proceeds and principal repayments with respect to Collateral Obligations,
in each case which are reasonably expected by the Collateral Manager to be
received by the Borrower on or prior to the Funding Date related to such Funded
Loan or (3) a Capital Contribution delivered in Cash to the Collateral Custodian
for inclusion in the Collateral by the Member will, in each case, be treated as
if it had been acquired by the Borrower as of the related trade date (and, to
avoid duplication, any Cash portion of any such Funded Loan or Capital
Contribution allocable to the acquisition of such unsettled Collateral
Obligation will be treated as if it had been used to acquire such Collateral
Obligation as of the relevant trade date) and (B) in connection with each
acquisition of a Collateral Obligation which, in the sole discretion of the
Administrative Agent, was permitted to be substituted for another unsettled
Collateral Obligation identified by the Collateral Manager for acquisition with
the proceeds of a Funded Loan in the related Funding Notice, using the
settlement date (and not the trade date) with respect to such acquisition.

 

(n)            For purposes of calculating the Weighted Average Spread or
Weighted Average Coupon, (i) a Collateral Obligation that is a Step Down Loan is
treated as having the lowest per annum interest rate or spread over the
applicable index or benchmark rate over the remaining maturity of such
Collateral Obligation and (ii) a Collateral Obligation that is a Step

 



 59

 

 

Up Loan is treated as having the then current per annum interest rate or spread
over the applicable index or benchmark rate.

 

(o)            Any rating by Moody’s of any Collateral Obligation shall mean the
CFR to the greatest extent possible and unless otherwise specifically stated.

 

(p)            Any direction or Borrower Order required hereunder relating to
the purchase, acquisition, sale, disposition or other transfer of Collateral may
be in the form of a trade ticket, confirmation of trade, instruction to post or
to commit to the trade or similar instrument or document or other written
instruction (including by email or other electronic communication or file
transfer protocol) from the Collateral Manager on which the Collateral Custodian
may rely.

  

ARTICLE II

THE REVOLVING NOTES

 

Section 2.1         The Revolving Notes and Funded Loans.

 

(a)            The Revolving Notes and Funded Loans.

 

(i)             On the terms and conditions hereinafter set forth, at the
request of any Lender, the Borrower shall deliver (A) to such Lender at the
applicable address set forth on Annex A to this Agreement, and (B) on or after
the effective date of any Joinder Supplement, to each additional Lender at the
address set forth in the applicable Joinder Supplement, a duly executed
revolving note in substantially the form of Exhibit B (each a “Revolving Note”),
dated as of the date of this Agreement or the effective date of such Joinder
Supplement, as applicable, each in a face amount up to the applicable Lender’s
Maximum Permitted Funded Amount, and otherwise duly completed. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to it and resulting from the Funded Loans made
by such Lender to the Borrower, from time to time, including the dates thereof
and amounts of principal and interest thereon and paid to it, from time to time
hereunder; provided that the failure of any Lender to maintain such accounts or
any error therein will not in any manner affect the obligation of the Borrower
to repay the Funded Loans in accordance with the terms of this Agreement. Any
such recordation, absent manifest error, will constitute prima facie evidence of
the Outstanding Funded Loans owing to such Lender hereunder; provided further
that, in the event of any conflict between any Lender’s recordations and the
Register, the Register will control in the absence of manifest error.

 

(ii)            During the Aggregation Period, the Borrower (or the Collateral
Manager on the Borrower’s behalf) may, at its option and from time to time,
request the Lenders to make loans of funds (each, a “Funded Loan”) in accordance
with Section 2.2.

 

(iii)           Following the receipt of a Funding Notice during the Aggregation
Period, and subject to the terms and conditions set forth herein and the
satisfaction or waiver of the requirements of Section 2.12(d) and Sections 3.1
and 3.2, as applicable, the Lenders shall fund each Funded Loan in accordance
with the terms hereof.

 



 60

 

 

(iv)           It is the intention of the parties hereto that each Lender treat,
and by its execution of this Agreement or a Joinder Supplement, each Lender
agrees to treat, its Funded Loans and any Revolving Notes as indebtedness for
purposes of United States federal and state income tax or state franchise tax to
the extent permitted by Applicable Law and shall file its tax returns or reports
in a manner consistent with such treatment.

 

(v)            Notwithstanding any provision herein to the contrary, the parties
intend that Funded Loans made hereunder will constitute “loans” and not
“securities” for purposes of Section 8-102(15) of the UCC.

 

Section 2.2         Procedures for Funded Loans.

 

(a)           Subject to the limitations set forth in Section 2.1, (i) the
Borrower (or the Collateral Manager on the Borrower’s behalf) may request a
Funded Loan from the Lenders by delivering to the Administrative Agent and the
Collateral Custodian a Funding Notice and (ii) all or a portion of each Funded
Loan may be (A) used to finance the acquisition of Collateral Obligations,
subject to the satisfaction of the Eligibility Criteria in connection with such
Funded Loan, and/or (B) deposited into the Principal Collection Account;
provided that any portion of a Funded Loan that is deposited into the Principal
Collection Account must be (i) invested in Additional Collateral Obligations or
(ii) otherwise applied in accordance with the terms of this Agreement.

 

(b)           With respect to each Funded Loan, on a Business Day occurring no
later than two Business Days prior to the proposed Funding Date, the Borrower
(or the Collateral Manager on the Borrower’s behalf) shall deliver to the
Administrative Agent, the Lenders and the Collateral Custodian a duly completed
Funding Notice (including a duly completed Eligibility Criteria Compliance
Certificate as of such proposed Funding Date, certifying as to compliance with
the Eligibility Criteria in connection with such Funded Loan and giving pro
forma effect to the Funded Loan and the use of proceeds thereof), and which must
(i) specify the desired amount of such Funded Loan, which amount must be at
least equal to $1,000,000 (or, in the case of any Funded Loan to be applied to
fund a draw under any Delayed Draw Loan, such lesser amount as may be requested
to fund such draw or such lesser amount then comprising the unfunded Maximum
Permitted Funded Amount) and will be allocated to each Lender in accordance with
its Pro Rata Share, (ii) specify the proposed Funding Date, (iii) specify the
Collateral Obligations proposed to be acquired with such Funded Loan as well as
the Obligor, the rating from the Rating Agency, the outstanding principal
balance and Purchase Price of each such Collateral Obligation to be acquired,
(iv) include a representation that the Eligibility Criteria and all other
conditions precedent for such Funded Loan described in Section 2.12(d) and
Sections 3.1 and 3.2, as applicable, have been satisfied or waived in accordance
with Section 12.1(b), (v) with respect to any Delayed Draw Loan, specify the
Unfunded Exposure Amount thereof and the draw request made by the applicable
Obligor and (vi) specify the amount of such Funded Loan, if any, that is
requested to be wired to the Principal Collection Account. Each Funding Notice
is irrevocable. Notwithstanding the foregoing, if any Funding Notice is
delivered to the Administrative Agent, the Lenders and the Collateral Custodian
after 3:00 p.m. on any day, such Funding Notice will be deemed to be delivered
to the Administrative Agent, the Lenders and the Collateral Custodian at 9:00
a.m. on the next succeeding Business Day.

 



 61

 

 

(c)            On each proposed Funding Date, subject to the limitations set
forth in Section 2.1 and upon satisfaction or waiver of the Eligibility Criteria
in connection with the related Funded Loan and the other applicable conditions
set forth in Section 2.12(d) and Sections 3.1 and 3.2, as applicable, each
Lender shall make available to the Borrower in same day funds, by wire transfer
to the account designated by the Borrower (or the Collateral Manager on the
Borrower’s behalf) in the related Funding Notice, an amount equal to the lowest
of such Lender’s Pro Rata Share of (i) the amount requested by the Borrower (or
the Collateral Manager on the Borrower’s behalf) for such Funded Loan, (ii) the
aggregate unused Maximum Permitted Funded Amount of such Lender then in effect
and (iii) the maximum amount that, after taking into account the making of such
Funded Loan, could be advanced to the Borrower hereunder without causing the
Eligibility Criteria to not be satisfied on the related Funding Date. The
parties hereto intend the Funded Loans made hereunder to be a “loan” and not a
“security” for purposes of Section 8-102(15) of the UCC and for all other
purposes.

 

(d)           On each Funding Date, the obligation of each Lender to fund its
Pro Rata Share of each Funded Loan is several from that of each other Lender,
and the failure of any Lender to fund such amount will not relieve any other
Lender of its obligation hereunder.

 

(e)            If the Collateral Custodian receives all the Lenders’ Pro Rata
Shares of a Funded Loan (as identified in the related Funding Notice) prior to
1:00 p.m. on the proposed Funding Date, the Collateral Custodian shall fund such
Funded Loan the same Business Day. If the Collateral Custodian receives all the
Lenders’ Pro Rata Shares of a Funded Loan (as identified in the related Funding
Notice), as applicable, after 1:00 p.m. on the proposed Funding Date or on a day
that is not a Business Day, the Collateral Custodian shall fund such Funded Loan
on the next succeeding Business Day.

 

Section 2.3         Principal Prepayments; Optional Termination; Early
Termination; Special Redemption.

 

(a)            The Borrower is entitled, at its option or at the option of the
Collateral Manager, to reduce the Outstanding Funded Loans in accordance with
Section 2.3(b) or to direct an Optional Termination in accordance with Section
2.3(c). Except in connection with an Optional Termination, no prepayment
hereunder during the Aggregation Period will result in a permanent reduction or
termination of the Maximum Permitted Funded Amounts.

 

(b)               If the Borrower at any time elects to reduce the Outstanding
Funded Loans (other than in connection with an Optional Termination), (i) the
Borrower (or the Collateral Manager on the Borrower’s behalf) must give at least
two Business Days’ prior written notice thereof in the form of Exhibit A-2 to
the Lenders, the Administrative Agent, the Rating Agency, the Member and the
Collateral Custodian; provided that, subject to Section 2.10, same-day notice
may be given with respect to any prepayment made to (x) cure a failure of either
Coverage Test, the Interest Diversion Ratio Test, the Market Value Ratio Test,
the Market Value Ratio Supplemental Margin Test or the Advance Rate Test or (y)
maintain the Required Equity Investment; and (ii) any reduction of Outstanding
Funded Loans must be in a minimum amount of the lesser of $1,000,000 or the
amount of the Outstanding Funded Loans, unless such reduction is to (A) cure a
failure of either Coverage

 



 62

 

 

Test, the Interest Diversion Ratio Test, the Market Value Ratio Test, the Market
Value Ratio Supplemental Margin Test or the Advance Rate Test or (B) maintain
the Required Equity Investment; provided that, in either of case (ii)(A) or
(ii)(B), no minimum reduction amount will apply. In connection with any such
reduction of Outstanding Funded Loans, the Borrower (or the Collateral Manager
on the Borrower’s behalf) shall deliver (x) funds to the Collateral Custodian or
(y) written instructions to the Collateral Custodian to withdraw funds from the
Principal Collection Account (so long as sufficient funds are reasonably
expected to exist on the next succeeding Payment Date to pay Administrative
Expenses up to the relevant cap amount in accordance with Section 2.7 and
Section 2.8 hereof), in each case for distribution to each Lender in accordance
with its respective Pro Rata Share of the aggregate amount of such prepayment
plus any Breakage Costs actually incurred by such Lender in connection with such
prepayment. The principal amount of any Funded Loan prepaid during the
Aggregation Period pursuant to this Section 2.3(b) may be re-borrowed subject to
the terms and conditions set forth herein.

 

(c)            (i) At its sole option, the Collateral Manager may set an
Optional Termination Date by written notice delivered to the Administrative
Agent, the Lenders and the Collateral Custodian at least nine days prior to such
proposed Optional Termination Date (or solely in the case of an Optional
Termination Date in respect of a Refinancing, at least three Business Days prior
to such proposed Optional Termination Date). In the event the Collateral Manager
provides notice of an Optional Termination Date and does not revoke such notice
in accordance with this Section 2.3(c)(i), on the Optional Termination Date, (A)
all remaining Maximum Permitted Funded Amounts will be irrevocably reduced to
zero and (B) the Borrower will pay or cause to be paid in full the Obligations
(other than contingent indemnification and reimbursement obligations for which
no claim giving rise thereto has been asserted) and all other fees, expenses and
amounts payable hereunder. All payments made by the Borrower on the Optional
Termination Date will be applied in accordance with the Sequential Pay Priority.
Any direction of Optional Termination delivered pursuant to this Section 2.3(c)
may be revoked by written notice from the Collateral Manager to the
Administrative Agent not later than the earlier to occur of (1) one Business Day
prior to the proposed Optional Termination Date and (2) the date that the
Borrower sells any Collateral Obligation in connection with such Optional
Termination Date pursuant to Section 2.3(c)(ii).

 

(ii)            In connection with an Optional Termination or a Specified Call
Date, the Borrower (or the Collateral Manager on the Borrower’s behalf) may (but
shall not be required to) direct the sale of all or part of the Collateral
Obligations and Permitted Investments in order to effect the payments to be made
on such Optional Termination Date or Specified Call Date, as applicable,
including in each case the repayment in full of all Outstanding Funded Loans.

 

(iii)           Prior to selling any Collateral Obligation or Permitted
Investments pursuant to Section 2.3(c)(ii) in connection with an Optional
Termination or a Specified Call Date, the Collateral Manager shall certify to
the Collateral Custodian and the Administrative Agent in an Officer’s
Certificate, upon which the Collateral Custodian and the Administrative Agent
may conclusively rely, that in the Collateral Manager’s reasonable business
judgment, on or before the Optional Termination Date, the Borrower is reasonably
expected to receive Cash in an amount equal to or greater than the Total

 



 63

 

 

Termination Amount (other than contingent indemnification and reimbursement
obligations for which no claim giving rise thereto has been asserted) payable
hereunder.

 

(iv)           Notwithstanding anything to the contrary set forth herein, no
Optional Termination (other than an Optional Termination in connection with a
Permitted Transfer) may occur hereunder unless, at least five Business Days
prior to the scheduled Optional Termination Date, the Collateral Manager has
furnished to the Collateral Custodian and the Administrative Agent evidence, in
a form reasonably satisfactory to the Collateral Custodian and the
Administrative Agent (which may be in the form of an Officer’s Certificate of
the Collateral Manager), that the Borrower has entered into a binding agreement
or agreements to sell (directly or by participation or other arrangement), not
later than the Business Day immediately preceding such Optional Termination in
immediately available funds, all or part of the Collateral at a purchase price
at least sufficient, together with the Permitted Investments maturing,
redeemable or putable to the obligor thereof at par on or prior to the scheduled
Optional Termination Date, to pay the Total Termination Amount in full.

 

(v)            Notwithstanding anything to the contrary set forth herein, the
right to direct an Optional Termination will not exist if an Event of Default
has occurred and is continuing or if the Termination Date has been declared or
deemed to have occurred pursuant to Section 9.2(a).

 

(d)           The Administrative Agent (in its sole discretion, but with the
prior written consent of 100.00% of the Lenders) may, by irrevocable written
notice to each Lender, the Collateral Custodian, the Member, the Borrower and
the Collateral Manager given on any Early Termination Notification Date (such
notice, “Notice of Early Termination”), direct the repayment in full of all
Outstanding Funded Loans and cause the occurrence of the Termination Date on and
effective as of the related Specified Call Date.

 

(e)           Unless sooner prepaid pursuant to the terms hereof, the
Outstanding Funded Loans must be repaid in full on (i) the Termination Date or
(ii) such later date (on or prior to the Facility Maturity Date) as agreed to in
writing by the Borrower and the Administrative Agent (acting with the consent of
100% of the Lenders). The Borrower shall promptly notify the Rating Agency of
(i) the occurrence of the Termination Date and (ii) the repayment of the
Outstanding Funded Loans in full.

 

(f)            If the Outstanding Funded Loans are repaid at any time as a
result of an Optional Termination (other than in connection with a Permitted
Transfer), then the Borrower shall pay the Facility Termination Fee to Royal
Bank (or its assignees) in accordance with the Sequential Pay Priority.

 

(g)           If (and only if) Moody’s is the Rating Agency and has provided an
Initial Rating, in connection with the Effective Date rating confirmation
procedure, if the Collateral Manager notifies the Administrative Agent and the
Collateral Custodian that a redemption is required pursuant to Section 2.16 in
order to obtain from Moody’s its written confirmation of its Initial Rating, if
any (in each case, a “Special Redemption”), principal payments on the
Outstanding Funded Loans must be made in accordance with the Priority of

 



 64

 

 

Payments on the applicable Payment Date; provided that such confirmation from
Moody’s will not be required if the Borrower or the Collateral Manager has
provided a Passing Report to Moody’s. On each Payment Date following the
Collection Period in which such notice is given (a “Special Redemption Date”),
the amount in the Collection Account representing (1) Principal Collections
which the Collateral Manager has determined cannot be reinvested in additional
Collateral Obligations or (2) Interest Collections and Principal Collections
available in accordance with the Priority of Payments, must, in each case, be
applied in accordance with the Priority of Payments until the Borrower obtains
such confirmation of the Initial Rating, if any (such amount, a “Special
Redemption Amount”). Notice of payments pursuant to this Section 2.3(g) shall be
given promptly by the Collateral Custodian (following receipt of notice from the
Collateral Manager) by facsimile, email transmission or first class mail,
postage prepaid, to the Lenders, the Administrative Agent, the Member and
Moody’s.

 

Section 2.4         Determination of Interest.

 

(a)            The Administrative Agent shall calculate accrued and unpaid
Interest for each Accrual Period to be paid by the Borrower on each Payment
Date, and shall advise the Collateral Custodian, the Borrower and the Collateral
Manager by delivery of a written calculation thereof no later than 10:00 a.m. on
the Business Day prior to such Payment Date.

 

(b)            No provision of this Agreement requires the payment or permits
the collection of Interest at a rate in excess of the maximum rate permitted by
Applicable Law.

 

(c)            No Interest will be considered paid by any Distribution if at any
time such Distribution is rescinded or must otherwise be returned for any
reason.

 

Section 2.5         Notations on Revolving Notes. Each Lender is authorized to
enter on a schedule attached to any Revolving Note issued to such Lender, as
applicable, a notation (which may be computer generated) or to otherwise record
in its internal books and records or computer system with respect to each Funded
Loan from such Lender of (a) the date and principal amount thereof and (b) each
payment and prepayment of principal thereof. Any such recordation, absent
manifest error, constitutes prima facie evidence of the Outstanding Funded Loans
owing to such Lender under this Agreement; provided that, in the event of any
conflict between any Lender’s recordations and the Register, the Register will
control absent manifest error. The failure of any Lender to make any notation on
the schedule attached to its Revolving Note will not limit or otherwise affect
the obligation of the Borrower to repay the Outstanding Funded Loans owing to
such Lender in accordance with the terms set forth herein.

 

Section 2.6         Cures of Failures to Satisfy the Coverage Tests, the
Interest Diversion Ratio Test, the Market Value Ratio Test, the Market Value
Ratio Supplemental Margin Test or the Advance Rate Test or to Maintain the
Required Equity Investment. Any failure to satisfy either Coverage Test, the
Interest Diversion Ratio Test, the Market Value Ratio Test, the Market Value
Ratio Supplemental Margin Test or the Advance Rate Test or to maintain the
Required Equity Investment may be cured by the Borrower or any Member on any
Business Day by taking or causing to be taken one or more of the following
actions:

 



 65

 

 

(a)            depositing Cash into the Principal Collection Account;

 

(b)            repaying the Outstanding Funded Loans in accordance with
Section 2.3(b); or

 

(c)            delivering to the Collateral Custodian (as a Capital Contribution
to the Borrower) (i) additional Cash as Collateral and/or (ii) Collateral
Obligations in accordance with the requirements set forth in the definition of
“Capital Contribution” in Section 1.1.

 

For the avoidance of doubt, the Borrower or any Member may cure any failure to
satisfy either Coverage Test, the Interest Diversion Ratio Test, the Market
Value Ratio Test, the Market Value Ratio Supplemental Margin Test or the Advance
Rate Test or to maintain the Required Equity Investment by any combination of
the actions set forth in clauses (a), (b) or (c) of this Section 2.6 (or by any
other action, with the prior written consent of the Administrative Agent in its
sole discretion).

 

Section 2.7         Settlement Procedures.

 

(a)            On each Payment Date, so long as (i) no Event of Default has
occurred and is continuing and (ii) the Termination Date has not been declared
or deemed to have occurred pursuant to Section 9.2(a), the Collateral Manager
shall direct the Collateral Custodian to transfer, in reliance on the
information set forth in the applicable Payment Date Statement, collected
Interest Collections held by the Securities Intermediary in the Interest
Collection Account as of the end of the related Collection Period, to the extent
of Available Funds, for payments of the following amounts, to the following
Persons, in the following order of priority (the “Interest Collections
Priority”):

 

(1)           to the applicable Governmental Authority, for the payment of any
Taxes and governmental registration, filing and similar fees, if any, due and
owing by the Borrower;

 

(2)           pro rata to (i) the Collateral Custodian and Document Custodian,
an amount equal to any accrued and unpaid Collateral Custodian Fees and the
Document Custodian Fees, respectively and (ii)(A) the Collateral Custodian and
the Document Custodian, an amount equal to any accrued and unpaid Administrative
Expenses incurred by them, (B) the Securities Intermediary, an amount equal to
any amounts then due and payable to it under the Account Control Agreement and
(C) the Collateral Administrator, an amount equal to any amounts then due and
payable to it under the Collateral Administration Agreement; provided that the
aggregate amount payable pursuant to this Section 2.7(a)(2), Section 2.7(b)(2)
and Section 2.8(1) may not exceed $250,000 per annum;

 

(3)           to the payment pro rata of Administrative Expenses not payable
pursuant to Section 2.7(a)(2) and Section 2.7(a)(4) through (5); provided that
the aggregate amount payable pursuant to this Section 2.7(a)(3) and Section
2.7(b)(3) may not exceed $100,000 per annum;

 



 66

 

 

(4)           pro rata to the Administrative Agent and each Lender, an amount
equal to (i) any indemnification payments then due and payable to it and (ii)
any Administrative Expenses then due and payable to it; provided that the
aggregate amount payable pursuant to this Section 2.7(a)(4), Section 2.7(b)(4)
and Section 2.8(2) may not exceed $250,000 per annum;

 

(5)           to the Collateral Manager, an amount equal to any Collateral
Manager Reimbursable Expenses then due and payable to it; provided that the
aggregate amount payable pursuant to this Section 2.7(a)(5), Section 2.7(b)(5)
and Section 2.8(3) may not exceed $250,000 per annum;

 

(6)           pro rata to each Lender, an amount equal to any accrued and unpaid
Interest and any accrued and unpaid Unused Facility Fees, in each case then due
and payable to it under this Agreement;

 

(7)           following a failure of the Market Value Ratio Test to be
satisfied, (a) during the Aggregation Period, at the election of the Collateral
Manager, (i) to the Principal Collection Account as Principal Collections for
the purchase of additional Collateral Obligations or (ii) to repay the
Outstanding Funded Loans, or (b) following the Aggregation Period, to repay the
Outstanding Funded Loans, in each case, until the earlier to occur of (1) the
reduction of the Outstanding Funded Loans to zero and (2) the Market Value Ratio
is greater than or equal to 138.50%;

 

(8)           if either Coverage Test is not satisfied as of the related
Determination Date, pro rata to each Lender to repay Outstanding Funded Loans
until the earlier to occur of (i) the reduction of the Outstanding Funded Loans
to zero and (ii) the satisfaction of the applicable Coverage Test(s);

 

(9)           (a) if, on the related Determination Date, the Interest Diversion
Ratio Test is not satisfied, to the Principal Collection Account as Principal
Collections, an amount equal to the Required Interest Diversion Amount and (b)
if, on any Determination Date on or following the Fully Ramped Target Date, any
Transaction Concentration Requirement is not satisfied following any application
of Interest Collections pursuant to subclause (a) of this clause (9), to the
Principal Collection Account as Principal Collections, until each Transaction
Concentration Requirement is satisfied;

 

(10)         if, following the provision by Moody’s of an Initial Rating, if
any, with respect to any Payment Date following the Effective Date, Moody’s has
not yet confirmed such Initial Rating pursuant to Sections 2.16(b) or (c)
(unless the Borrower or the Collateral Manager has provided a Passing Report to
Moody’s), pro rata to each Lender to repay Outstanding Funded Loans in an amount
sufficient to satisfy the Rating Condition or otherwise complete the related
Special Redemption;

 



 67

 

 

(11)         to the extent not paid pursuant to Section 2.7(a)(2) through (5),
(i) first, in the order and priority set forth in Section 2.7(a)(2) through (5),
to each applicable party, an amount equal to all other unpaid Administrative
Expenses then due and payable to it and (ii) second, pro rata to any other
Person, all Administrative Expenses then due and payable to it relating to the
Transaction Documents;

 

(12)         if, on the related Determination Date, the WARF Diversion Test is
not satisfied, (a) during the Aggregation Period, at the election of the
Collateral Manager, (i) to the Principal Collection Account as Principal
Collections for the purchase of additional Collateral Obligations or (ii) to
repay the Outstanding Funded Loans, or (b) following the Aggregation Period, to
repay the Outstanding Funded Loans, in each case, until the earlier to occur of
(1) the reduction of the Outstanding Funded Loans to zero and (2) the WARF
Diversion Test is satisfied;

 

(13)         if, on the related Determination Date, the AUM Diversion Test is
not satisfied, (a) during the Aggregation Period, to the Principal Collection
Account as Principal Collections for the purchase of additional Collateral
Obligations, or (b) following the Aggregation Period, pro rata to each Lender to
repay Outstanding Funded Loans until the reduction of the Outstanding Funded
Loans to zero;

 

(14)         at the option of the Collateral Manager, acting in its sole
discretion, all remaining amounts (i) during the Aggregation Period, to deposit
into the Principal Collection Account as Principal Collections and (ii)
following the Aggregation Period, to the Member, free and clear of the Lien of
the Collateral Custodian.

 

(b)           On each Payment Date, so long as (i) no Event of Default has
occurred and is continuing and (ii) the Termination Date has not been declared
or deemed to have occurred pursuant to Section 9.2(a), the Collateral Manager
shall direct the Collateral Custodian to transfer, in reliance on the
information set forth in the applicable Payment Date Statement, collected
Principal Collections held by the Securities Intermediary in the Principal
Collection Account as of the end of the related Collection Period, to the extent
of Available Funds, for payment of the following amounts, to the following
Persons, in the following order of priority (the “Principal Collections
Priority”):

 

(1)           to the applicable Governmental Authority, for the payment of any
Taxes and governmental registration, filing and similar fees, if any, due and
owing by the Borrower;

 

(2)           to the extent not paid pursuant to Section 2.7(a)(2), pro rata to
(i) the Collateral Custodian and the Document Custodian, an amount equal to any
accrued and unpaid Collateral Custodian Fees and Document Custodian Fees,
respectively and (ii)(A) the Collateral Custodian and the Document Custodian, an
amount equal to any accrued and unpaid Administrative Expenses incurred by

 



 68

 

 

them, (B) the Securities Intermediary, an amount equal to any amounts then due
and payable to it under the Account Control Agreement and (C) the Collateral
Administrator, an amount equal to any amounts then due and payable to it under
the Collateral Administration Agreement; provided that the aggregate amount
payable pursuant to this Section 2.7(b)(2), Section 2.7(a)(2) and Section 2.8(1)
may not exceed $250,000 per annum;

 

(3)           to the payment pro rata of Administrative Expenses not payable
pursuant to Section 2.7(b)(2) and Section 2.7(b)(4) through (5); provided that
the aggregate amount payable pursuant to this Section 2.7(b)(3) and Section
2.7(a)(3) may not exceed $100,000 per annum;

 

(4)           to the extent not paid pursuant to Section 2.7(a)(4), pro rata to
the Administrative Agent and each Lender, an amount equal to (i) any
indemnification payments then due and payable to it and (ii) any Administrative
Expenses then due and payable to it; provided that the aggregate amount payable
pursuant to this Section 2.7(b)(4), Section 2.7(a)(4) and Section 2.8(2) may not
exceed $250,000 per annum;

 

(5)           to the extent not paid pursuant to Section 2.7(a)(5), to the
Collateral Manager, an amount equal to any Collateral Manager Reimbursable
Expenses then due and payable to it; provided that the aggregate amount payable
pursuant to this Section 2.7(b)(5), Section 2.7(a)(5) and Section 2.8(3) may not
exceed $250,000 per annum;

 

(6)           to the extent not paid pursuant to Section 2.7(a)(6), pro rata to
each Lender, an amount equal to any accrued and unpaid Interest and any accrued
and unpaid Unused Facility Fees, in each case then due and payable to it under
this Agreement;

 

(7)           to the extent not paid pursuant to Section 2.7(a)(8), if either
Coverage Test is not satisfied as of the related Determination Date, pro rata to
each Lender to repay Outstanding Funded Loans until the earlier to occur of (i)
the reduction of the Outstanding Funded Loans to zero and (ii) the satisfaction
of the applicable Coverage Test(s);

 

(8)           if, following the provision by Moody’s of an Initial Rating, if
any, with respect to any Payment Date following the Effective Date, if after the
application of Interest Collections as provided in Section 2.7(a)(10) Moody’s
has not yet confirmed such Initial Rating pursuant to Sections 2.16(b) or (c)
(unless the Borrower or the Collateral Manager has provided a Passing Report to
Moody’s), pro rata to each Lender to repay Outstanding Funded Loans in an amount
sufficient to satisfy the Rating Condition or otherwise complete the related
Special Redemption;

 



 69

 

 

(9)           during the Aggregation Period, to the Principal Collection
Account, an amount requested by the Collateral Manager in its sole discretion
for reinvestment in Additional Collateral Obligations;

 

(10)         to the Lenders to repay Outstanding Funded Loans until the
Outstanding Funded Loans are reduced to zero;

 

(11)         to the extent not paid pursuant to Section 2.7(a)(11) or Section
2.7(b)(2) through (5), (i) first, in the order and priority set forth in Section
2.7(b)(2) through (5), to each applicable party, an amount equal to all other
unpaid Administrative Expenses then due and payable to it and (ii) second, pro
rata to any other Person, all Administrative Expenses then due and payable
relating to the Transaction Documents; and

 

(12)         all remaining amounts to the Member, all remaining amounts, free
and clear of the Lien of the Collateral Custodian.

 

Section 2.8         Alternate Settlement Procedures. On (a) each Payment Date
(i) following the occurrence of and during the continuation of an Event of
Default or (ii) following the declaration of the occurrence, or the deemed
occurrence, as applicable, of the Termination Date pursuant to Section 9.2(a)
and (b) the Optional Termination Date or the Specified Call Date, the Collateral
Custodian shall transfer, in reliance on the information set forth in the
applicable Payment Date Statement, to the extent of Available Funds, for payment
of the following amounts, to the following Persons, in the following order of
priority (the “Sequential Pay Priority”):

 

(1)           pro rata to (i) the Collateral Custodian and the Document
Custodian an amount equal to any accrued and unpaid Collateral Custodian Fees
and Document Custodian Fees, respectively and (ii)(A) the Collateral Custodian
and the Document Custodian, an amount equal to any accrued and unpaid
Administrative Expenses incurred by them, (B) the Securities Intermediary, an
amount equal to any amounts then due and payable to it under the Account Control
Agreement and (C) the Collateral Administrator, an amount equal to any amounts
then due and payable to it under the Collateral Administration Agreement;
provided that the aggregate amount payable pursuant to Section 2.7(a)(2),
Section 2.7(b)(2) and this Section 2.8(1) may not exceed $250,000 per annum;

 

(2)           pro rata to the Administrative Agent and each Lender, an amount
equal to (i) any indemnification payments then due and payable to it and (ii)
any Administrative Expenses then due and payable to it; provided that the
aggregate amount payable pursuant to Section 2.7(a)(4), Section 2.7(b)(4) and
this Section 2.8(2) may not exceed $250,000 per annum;

 

(3)           to the Collateral Manager, an amount equal to any Collateral
Manager Reimbursable Expenses then due and payable to it; provided

 



 70

 

 

that the aggregate amount payable pursuant to Section 2.7(a)(5), Section
2.7(b)(5) and this Section 2.8(3) may not exceed $250,000 per annum;

 

(4)           pro rata to each Lender, an amount equal to (i) first, any accrued
and unpaid Breakage Costs, (ii) second, any accrued and unpaid Interest and (ii)
third, any accrued and unpaid Unused Facility Fees, in each case then due and
payable to it under this Agreement;

 

(5)           pro rata to each Lender to repay Outstanding Funded Loans until
the Outstanding Funded Loans are reduced to zero;

 

(6)           to Royal Bank (or its assignees) an amount equal to the Facility
Termination Fee (if any);

 

(7)           pro rata to each Lender, an amount equal to (A) any
indemnification payments then due and payable to it and (B) any Administrative
Expenses then due and payable to it;

 

(8)           to the extent not paid pursuant to Section 2.8(1) through (4), (i)
first, in the order and priority set forth in Section 2.8(1) through (4), to
each applicable party, in an amount equal to all other unpaid Administrative
Expenses then due and payable to it and (ii) second, pro rata to any other
Person, all Administrative Expenses then due and payable to it relating to the
Transaction Documents;

 

(9)           to the applicable Governmental Authority, any Tax or withholding
Tax which, if not paid, could result in a Lien on any of the Collateral; and

 

(10)         to the Member, all remaining amounts, free and clear of the Lien of
the Collateral Custodian.

 

Section 2.9         Collections and Allocations.

 

(a)            Collections. Subject to Section 7.14, the Collateral Custodian
shall promptly identify any Collections received as being Interest Collections
or Principal Collections (and will, in the absence of actual knowledge to the
contrary, be entitled to receive and rely upon directions from the Collateral
Manager in connection with such identification) and shall transfer, or cause to
be transferred, all Collections received by it to the appropriate sub-account of
the Collection Account by the close of business on the Business Day after such
Collections are received. The Collateral Custodian shall provide a statement as
to the amount of Principal Collections and Interest Collections on deposit in
the Principal Collection Account and the Interest Collection Account,
respectively, upon the reasonable written request of the Collateral Manager.
Each Account must be established and maintained with a Qualified Institution;
provided that, if such institution’s ratings fall so that it is no longer a
Qualified Institution, the assets held in such Account must be moved to another
institution that is a Qualified Institution within 30 calendar days. Any
institution holding Accounts must have a combined capital and surplus of at
least U.S.$200,000,000.

 



 71

 

 

(b)            Reserved.

 

(c)            Investment of Funds. Provided that no Event of Default has
occurred and is continuing, to the extent there are uninvested amounts on
deposit in the Collection Account or the Unfunded Exposure Account (but not the
Collateral Account), such amounts may be invested in Permitted Investments
selected by the Borrower (or the Collateral Manager on the Borrower’s behalf)
(which may be pursuant to standing instructions); provided that, upon the
occurrence and during the continuance of an Event of Default, any such
uninvested amounts on deposit in the Collection Account or the Unfunded Exposure
Account may be invested in Permitted Investments selected by the Administrative
Agent (which may be pursuant to standing instructions). Notwithstanding anything
to the contrary set forth herein, all Permitted Investments on deposit in the
Unfunded Exposure Account must mature on the next succeeding Business Day. All
earnings (net of losses and investment expenses) on such invested amounts must
be retained or deposited into the Collection Account or the Unfunded Exposure
Account, as applicable, and, with respect to the Collection Account, must be
applied on each Payment Date pursuant to the Priority of Payments.

 

(d)            Excluded Amounts. With the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed), the Collateral Manager may direct the Collateral
Custodian to withdraw any amounts credited thereto constituting Excluded Amounts
from the Collection Account and pay such amount to the Person entitled thereto,
if the Collateral Manager has, prior to such withdrawal, delivered to the
Administrative Agent and the Collateral Custodian a report setting forth the
calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Administrative Agent; provided that, in the case of amounts
payable to the holder of a Sold Participation in accordance with its terms, the
Collateral Custodian will, at the direction of the Collateral Manager, remit
such amounts to the Persons entitled thereto without the need to obtain such
prior consent or deliver a report, and provide written notice of such payment to
the Administrative Agent and the Collateral Manager.

 

(e)            Unfunded Exposure Account.

 

(i)             Upon the purchase or acquisition of any Delayed Draw Loan
identified by written notice to the Collateral Custodian, funds in an amount
equal to the Unfunded Exposure Amount (as specified in writing to the Collateral
Custodian) of such Collateral Obligation must be withdrawn from the Principal
Collection Account and deposited into the Unfunded Exposure Account.

 

(ii)             The Borrower shall at all times maintain sufficient funds on
deposit in the Unfunded Exposure Account such that the sum of the amount of
funds on deposit therein is equal to at least the Aggregate Unfunded Exposure
Amount. In the event of any shortfall in the Unfunded Exposure Account, the
Borrower (or the Collateral Manager on the Borrower’s behalf) may direct the
Collateral Custodian to, and the Collateral Custodian thereafter shall, transfer
funds in an amount equal to such shortfall from the Principal Collection Account
to the Unfunded Exposure Account.

 



 72

 

 

(iii)            Amounts on deposit in the Unfunded Exposure Account may be
withdrawn by the Collateral Custodian as directed by the Borrower (or the
Collateral Manager on the Borrower’s behalf) (A) pursuant to Section 2.9(e)(iv)
to fund any draw requests by the relevant Obligors under a Delayed Draw Loan or
(B) if, after giving effect to such withdrawal, the amount on deposit in the
Unfunded Exposure Account exceeds the Aggregate Unfunded Exposure Amount, to
make a deposit into the Principal Collection Account.

 

(iv)           Any draw request made by an Obligor under a Delayed Draw Loan,
along with wiring instructions for such Obligor, must be forwarded by the
Collateral Manager (on the Borrower’s behalf) to the Collateral Custodian (with
a copy to the Administrative Agent) along with an instruction to the Collateral
Custodian to withdraw the applicable amount from the Unfunded Exposure Account.
Upon receipt of, and in accordance with, such instruction, the Collateral
Custodian shall fund such draw request directly from the Unfunded Exposure
Account.

 

Section 2.10     Payments, Computations, etc.

 

(a)            Unless otherwise expressly provided herein, all amounts to be
paid or deposited by the Borrower or the Collateral Manager hereunder must be
paid or deposited in accordance with the terms hereof no later than 3:00 p.m. on
the day when due in lawful money of the United States in immediately available
funds, and any amount not received before such time will be deemed received at
9:00 a.m. on the next succeeding Business Day. All computations of interest and
other fees hereunder will be made on the basis of a year consisting of 360 days
for the actual number of days elapsed.

 

(b)            Whenever any payment hereunder is stated to be due on a day other
than a Business Day, such payment will be due on the next succeeding Business
Day, and such additional time will be included in the computation of Interest or
any fees payable hereunder, as the case may be.

 

Section 2.11     Increased Costs; Capital Adequacy.

 

(a)            If, due to either (i) the introduction of or any change following
the Closing Date (including any change by way of imposition or increase of
reserve requirements) in or in the interpretation, administration or application
following the Closing Date of any Applicable Law (including any law or
regulation resulting in any interest payments paid by the Borrower to any Lender
under this Agreement being subject to any Tax (other than (x) Indemnified Taxes,
(y) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (z) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto or (ii) the compliance with any
guideline or request following the Closing Date from any central bank or other
Governmental Authority (whether or not having the force of law), there is any
increase in the cost to the Administrative Agent, any Lender, any Affiliate,
participant, successor or permitted assign thereof (each, an “Affected Party”)
of agreeing to make or making, funding or maintaining any Funded Loan under this
Agreement (or any reduction of the amount of any payment (whether of principal,
interest,

 



 73

 

 

fee, compensation or otherwise) to any Affected Party hereunder), as the case
may be, or there is any reduction in the amount of any sum received or
receivable by an Affected Party under this Agreement or any other Transaction
Document, the Borrower shall, as applicable, on each Payment Date in accordance
with the Priority of Payments, after written demand by the Administrative Agent
(setting forth in reasonable detail the basis for such demand), pay to the
Administrative Agent, on behalf of such Affected Party, additional amounts
sufficient to compensate such Affected Party for such increased costs (such
amounts, “Increased Costs”); provided, however, that (1) such Increased Costs
shall be due and payable only if such Affected Party is charging similarly
situated Borrowers for similar costs, damages, losses or expenses at such time
and (2) a Lender shall not be entitled to such compensation as a result of such
Lender’s compliance with, or pursuant to any request or directive to comply
with, any such Applicable Law as in effect on the Closing Date or the later date
on which it becomes a Lender, as the case may be, and, provided, further, that
the Administrative Agent or any such Lender shall be required to provide written
notice of any of the foregoing events not later than 270 days after knowledge
thereof, provided that to the extent any such increased costs are applied
retroactively to any Lender, such 270-day period shall be extended to include
any such period of retroactive effect.

 

(b)           If either (i) the introduction of or any change following the
Closing Date in or in the interpretation, administration or application of any
law, guideline, rule or regulation, directive or request or (ii) the compliance
by any Affected Party with any law, guideline, rule, regulation, directive or
request following the Closing Date, from any central bank, any Governmental
Authority or agency, including compliance by an Affected Party with any request
or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of any Affected Party, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy), by an amount reasonably determined by such Affected Party to
be material, then, the Borrower shall, as applicable, on each Payment Date in
accordance with the Priority of Payments, after written demand by the
Administrative Agent (setting forth in reasonable detail the basis for such
demand) pay to the Administrative Agent, on behalf of such Affected Party,
additional amounts sufficient to compensate such Affected Party for such
reduction. For the avoidance of doubt, any Increased Cost caused by regulatory
capital allocation adjustments due to FAS 166, 167 and subsequent statements and
interpretations will constitute a circumstance on which such Affected Party may
base a claim for reimbursement under this Section 2.11.

 

(c)            If as a result of any event or circumstance described in clause
(a) or (b) of this Section 2.11, any Affected Party is required to compensate a
bank or other financial institution providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with
this Agreement or the funding or maintenance of Funded Loans hereunder, the
Borrower shall, as applicable, on each Payment Date in accordance with the
Priority of Payments, pay to the Administrative Agent, on behalf of such
Affected Party, additional amounts sufficient to compensate such Affected Party
for any amounts payable or paid by it.

 



 74

 

 

(d)           In determining any amount provided for in this Section 2.11, the
Affected Party may use any reasonable averaging and attribution methods;
provided that such averaging and attribution method does not result in an amount
that exceeds the actual Increased Costs of such Affected Party. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.11, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
Increased Costs, which certificate will be conclusive absent manifest error.

 

(e)            Notwithstanding anything herein to the contrary, all requests,
rules, guidelines, regulations requirements and directives promulgated (i) by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority), the Committee of European
Banking Supervisors or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III or similar capital requirements directive
existing on the Closing Date and (ii) pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act are deemed to have been introduced after the
Closing Date, thereby constituting a change for which a claim pursuant to this
Section 2.11 may be made by any Affected Party, regardless of the date enacted,
adopted, issued or implemented.

 

Section 2.12     Sales, Investments and Reinvestments, and Contributions to
Blocker Subsidiaries.

 

(a)            Sales of Collateral Obligations and Equity Securities. Subject to
the satisfaction of the conditions precedent to a Sale set forth in Section
2.12(d) and the provisions of Section 6.7(i), as applicable, the Borrower (or
the Collateral Manager on the Borrower’s behalf) may, upon written notice to the
Administrative Agent, direct the Sale of any Collateral Obligation or Equity
Security only if such Sale meets the requirements of any of clauses (i) through
(iv) below:

 

(i)             upon the written consent of the Administrative Agent in its sole
discretion (such approval not to be unreasonably withheld, conditioned or
delayed); provided that the Administrative Agent shall not consent to such Sale
if the Advance Rate Test will not be satisfied immediately after such Sale;

 

(ii)            the Sale Proceeds from such Sale are at least equal to the
greater of (A) such Collateral Obligation’s Market Value and (B) its Dollar
Purchase Price;

 

(iii)           in the case of any Credit Risk Obligation, upon prior written
notice to the Administrative Agent if, both before and immediately after such
Sale, the Advance Rate Percentage does not exceed the percentage required to
satisfy the Advance Rate Test as of such date; or

 

(iv)           in the case of any Excess Concentration Obligation, Defaulted
Obligation or Equity Security, without restriction;

 

provided that, (A) Sold Participations may not be sold pursuant to the foregoing
clauses (ii) through (iv) and (B) notwithstanding the foregoing clauses (i)
through (iv), (1) at all times following the occurrence and during the
continuance of an Event of Default, (2) at all times

 



 75

 

 

following a failure to meet the Market Value Ratio Test and (3) (x) if the
Interest Coverage Test was satisfied immediately prior to such Sale and would
not be satisfied on a pro forma basis immediately after giving effect to such
Sale or (y) if the Interest Coverage Test was not satisfied immediately prior to
such Sale and compliance with the Interest Coverage Test would not be maintained
or improved on a pro forma basis immediately after giving effect to such Sale,
in each case, the prior written consent of the Administrative Agent (which may
be given or withheld in its sole discretion) must be obtained prior to any such
Sale.

 

(b)           Rules Governing Sales; Certain Tax Restrictions.

 

(i)             All Sales of Collateral Obligations and Equity Securities
pursuant to Section 2.12(a) must be for Cash.

 

(ii)            Notwithstanding anything to the contrary set forth herein,
neither the Borrower nor the Collateral Manager (on the Borrower’s behalf) shall
directly or indirectly sell, assign or transfer (or permit the direct or
indirect sale, assignment or other transfer, whether through one more Affiliates
or otherwise of) any Collateral Obligation or Equity Security to any Similar
Transaction without the prior written consent of the Administrative Agent (which
consent may be granted or withheld in its sole discretion).

 

(iii)           The Borrower (or the Collateral Manager on the Borrower’s
behalf) shall use its commercially reasonable efforts to effect the Sale of any
Equity Security that constitutes Margin Stock within forty-five days after its
receipt, unless such Sale is prohibited by Applicable Law, in which case the
Borrower (or the Collateral Manager on the Borrower’s behalf) shall use its
commercially reasonable efforts to effect such Sale as soon as permitted by
Applicable Law.

 

(iv)           The Borrower shall not acquire or continue to own (and, in the
case of any proposed exchange of a Collateral Obligation or Equity Security by
the related obligor, shall either sell or effect a transfer to a Blocker
Subsidiary pursuant to Section 2.12(e) prior to receipt of) any Tax Ineligible
Obligation.

 

(c)            Investments and Reinvestments. The Borrower may invest or
reinvest Available Investment Proceeds toward the purchase of any other
Collateral Obligation, provided that, such proposed purchase (i) satisfies the
Eligibility Criteria and (ii) satisfies the conditions of Section 2.12(d) and
Section 3.2. For the avoidance of doubt, the Borrower shall not enter into any
proposed trade with respect to any purchase of a Collateral Obligation unless
the Collateral Manager reasonably determines, as of the related trade date, that
there are sufficient Available Investment Proceeds to settle such purchase.
Following the end of the Aggregation Period, the Borrower shall not be permitted
to invest or reinvest Available Investment Proceeds towards the purchase of any
other Collateral Obligation; provided that, the Borrower may settle Collateral
Obligations: in respect of which (i) it entered into a commitment to purchase
such Collateral Obligation prior to the end of the Aggregation Period in
accordance with the terms of this Agreement, (ii) the proposed settlement date
for such Collateral Obligation is not later than the earlier of (x) the date
that is 30 days (or such longer period of time agreed to by the Administrative
Agent in its sole discretion) after the date on which the Borrower entered into
such commitment and (y) the date that is 30 days

 



 76

 

 

after the end of the Aggregation Period and (iii) the Borrower has deposited the
proceeds of such borrowing in the Principal Collection Account or the Unfunded
Exposure Account, as applicable.

 

(d)           Conditions Precedent to Funded Loans, Sales, Investments and
Reinvestments. Notwithstanding anything to the contrary set forth herein, the
making of all Funded Loans pursuant to Section 2.1, all Sales pursuant to
Section 2.12(a) and all investments and reinvestments pursuant to Section
2.12(c) are subject to the satisfaction (or solely in the case of subclauses
(iii) or (iv) of this Section 2.12(d), waiver, in the sole discretion of the
Administrative Agent and the Controlling Parties) of the following conditions
precedent, determined in each case immediately prior to and immediately after
giving pro forma effect to any such proposed Sale, investment or reinvestment:

 

(i)             no Default or Event of Default has occurred and is continuing,
or could reasonably be expected to result from such Funded Loan, Sale,
investment or reinvestment;

 

(ii)            solely in the case of such Funded Loan, investment or
reinvestment, the Eligibility Criteria are satisfied;

 

(iii)          all representations and warranties of the Borrower and the
Collateral Manager set forth herein are true and correct in all respects (in the
case of any representation or warranty containing any materiality qualification)
or in all material respects (in the case of any representation or warranty that
does not contain any materiality qualification) as of the date of such Funded
Loan, Sale, investment or reinvestment, except to the extent that any such
representation or warranty relates to an earlier date, in which case, such
representation or warranty was true and correct in all respects or in all
material respects (in the case of any representation or warranty that does not
contain any materiality qualification) as of such earlier date;

 

(iv)          each of the Borrower and the Collateral Manager are in compliance
in all respects (in the case of any covenant containing any materiality
qualification) or in all material respects (in the case of any covenant that
does not contain any materiality qualification) with all covenants applicable to
such party set forth herein;

 

(v)            the Termination Date has not occurred;

 

(vi)           the amount on deposit in the Unfunded Exposure Account is greater
than or equal to the Aggregate Unfunded Exposure Amount; and

 

(vii)          with respect to the sale of any Collateral Obligation after
delivery of a notice for the removal of the Collateral Manager for Cause and
prior to the replacement of the Collateral Manager, each of the Member and the
Administrative Agent has provided its prior written consent to such sale (such
consent not to be unreasonably withheld, conditioned or delayed).

 

(e)            Blocker Subsidiaries. The Borrower (or the Collateral Manager on
the Borrower’s behalf) may effect the transfer to a Blocker Subsidiary of any
Tax Ineligible

 



 77

 

 

Obligation, any right to receive a Tax Ineligible Obligation, or any item of
Collateral the ownership of which may result in the Borrower receiving a Tax
Ineligible Obligation, prior to the receipt of such Tax Ineligible Obligation.
Any such transfer to a Blocker Subsidiary is subject to the following
conditions:

 

(i)             The Borrower is not required to obtain confirmation of the
ratings of the Funded Loans and/or Revolving Notes in connection with the
incorporation of, or transfer of any security or obligation to, any Blocker
Subsidiary; provided that (a) prior to the incorporation of any Blocker
Subsidiary, the Collateral Manager, on behalf of the Borrower, provides written
notice to the Rating Agency and the Collateral Custodian and (b) prior to the
scheduled delivery to a Blocker Subsidiary of any security or obligation, the
Collateral Manager, on behalf of the Borrower, provides written notice to the
Rating Agency; and

 

(ii)             the Borrower (or the Collateral Manager on the Borrower’s
behalf) provides written notice of the creation of any Blocker Subsidiary and
the identity and nature of the assets being transferred thereto to the
Administrative Agent and the Collateral Custodian.

 

The Borrower is not required to continue to hold in a Blocker Subsidiary (and
may instead hold directly) a Collateral Obligation, Permitted Investment or
Equity Security if it receives written advice of Allen & Overy LLP or Blank Rome
LLP or written opinion of another nationally recognized counsel to the effect
that the Borrower can transfer such asset from the Blocker Subsidiary to the
Borrower and can hold such asset directly without causing the Borrower to be
treated as engaged in a trade or business in the United States for U.S. federal
income tax purposes or otherwise realizing income subject to U.S. federal income
taxation on a net income basis. The Borrower shall not sell or otherwise
transfer any interests in a domestic Blocker Subsidiary that constitutes a
“United States real property holding corporation” within the meaning of Section
897(c)(2) of the Code. Any domestic Blocker Subsidiary that constitutes a
“United States real property holding corporation” within the meaning of Section
897(c)(2) of the Code will be required to sell or otherwise dispose of any
United States real property interests within the meaning of Section 897(c) of
the Code and pay any U.S. federal income taxes on any income or gain from such
Sale or other disposition prior to making any Distribution in redemption of its
stock or a liquidation. For financial accounting reporting purposes (including
each Required Report prepared pursuant to this Agreement) and the Concentration
Limits and Transaction Concentration Requirements (and, for the avoidance of
doubt, not for tax purposes), the Borrower will be deemed to own a Collateral
Obligation, Permitted Investment or Equity Security held by a Blocker Subsidiary
rather than its interest in that Blocker Subsidiary.

 

Section 2.13     Release of Securities.

 

(a)            The Borrower may, by Borrower Order (upon which the Collateral
Custodian may conclusively rely) delivered to the Collateral Custodian at least
one Business Day prior to the settlement date for any Sale of any item of
Collateral, certifying that the Sale of such item of Collateral is being made in
accordance with, and complies with all applicable requirements of, Section
2.12(a), (b) and (d), (which certification will be deemed to have been provided
upon delivery of a Borrower Order or trade confirmation in respect of such

 



 78

 

 

sale) direct the Collateral Custodian to release or cause to be released such
item of Collateral from the Lien of this Agreement and, upon receipt of such
Borrower Order, the Collateral Custodian shall deliver any such item of
Collateral, if in physical form, duly endorsed to the broker or purchaser
designated in such Borrower Order or, if such item of Collateral is a Clearing
Corporation Security, cause an appropriate transfer thereof to be made, in each
case against receipt of the sales price therefor as specified in such Borrower
Order; provided that the Collateral Custodian may deliver any such Possessory
Collateral for examination in accordance with street delivery custom; provided,
further, that, notwithstanding the foregoing, and except in connection with the
settlement of any sold Collateral Obligation for which the trade date has
occurred, the Borrower shall not direct the Collateral Custodian to release any
item of Collateral pursuant to this Section 2.13(a) following the occurrence and
during the continuance of an Event of Default without the prior written consent
of the Administrative Agent (in its sole discretion).

 

(b)           If no Event of Default has occurred and is continuing and subject
to the Priority of Payments, upon receipt of a Borrower Order the Collateral
Custodian shall (i) with respect to any item of Collateral that is set for any
mandatory call or redemption or payment in full, deliver and release, or cause
to be released such item of Collateral from the Lien of this Agreement, such
item of Collateral to the appropriate paying agent on or before the date set for
such call, redemption or payment, in each case against receipt of the call or
redemption price or payment in full thereof and (ii) provide notice thereof to
the Collateral Manager and the Member.

 

(c)            Upon receiving actual written notice of any offer or any request
for a waiver, consent, amendment or other modification with respect to any
Collateral Obligation, the Collateral Custodian on behalf of the Borrower shall
promptly notify the Collateral Manager and the Member that such Collateral
Obligation is subject to a tender offer, voluntary redemption, exchange offer,
conversion or other similar action (an “Offer”) or such request. Unless an Event
of Default has occurred and is continuing (in which case, such right of
direction will vest solely in the Administrative Agent), the Collateral Manager
will, subject to Section 5.3, have the exclusive right to direct in writing
(upon which direction the Collateral Custodian may conclusively rely) (i) the
Collateral Custodian to accept or participate in or decline or refuse to
participate in such Offer and, in the case of acceptance or participation, to
release from the Lien of this Agreement such Collateral Obligation in accordance
with the terms of the Offer against receipt of payment therefor or (ii) the
Borrower or the Collateral Custodian to agree to or otherwise act with respect
to such consent, waiver, amendment or modification. If an Event of Default has
occurred and is continuing, the Administrative Agent at the direction of the
Controlling Parties shall have the exclusive right to direct in writing (upon
which the Collateral Custodian may conclusively rely) the Borrower, or if
applicable, the Collateral Custodian to (i) accept or participate in or decline
or refuse to participate in such Offer and, in the case of acceptance or
participation, to release from the Lien of this Agreement such Collateral
Obligation in accordance with the terms of the Offer against receipt of payment
therefor or (ii) agree to or otherwise act with respect to such consent, waiver,
amendment or modification.

 

(d)           The Collateral Custodian shall deposit any proceeds received from
the disposition of an item of Collateral in the applicable sub-account under the
Collection

 



 79

 

 

Account, unless simultaneously applied to the purchase of Additional Collateral
Obligations or Permitted Investments in accordance with the requirements of
Section 2.12 and Section 2.9(c).

 

Any item of Collateral or amounts that are released pursuant to Section 2.13(a),
(b), (c) or (d) will be released from the Lien of this Agreement.

 

Section 2.14     Eligibility Criteria. On and after the date of the Initial
Funded Loan, a Collateral Obligation is eligible for purchase by the Borrower
and inclusion in the Collateral only if, as evidenced by an Officer’s
Certificate of the Collateral Manager delivered to the Administrative Agent and
the Collateral Custodian, the Eligibility Criteria are satisfied at the time
such Collateral Obligation is purchased, after giving pro forma effect to such
purchase.

 

Section 2.15     [Reserved].

 

Section 2.16     Effective Date; Purchase of Additional Collateral Obligations.

 

(a)            If (and only if) Moody’s has provided an Initial Rating prior to
the Determination Date in June, 2019 (the “Interim Date”), the Borrower shall
use commercially reasonable efforts to purchase, on or before the Effective
Date, Collateral Obligations such that the Target Facility Par Condition is
satisfied. In addition, if (and only if) the Initial Rating has been provided by
Moody’s prior to the Interim Date, the Borrower (or the Collateral Manager on
its behalf) shall prepare a written report, determined as of the Interim Date,
setting forth the Aggregate Principal Balance of the Collateral Obligations, the
Diversity Score, the Weighted Average Moody’s Rating Factor, the Weighted
Average Spread and the Weighted Average Moody’s Recovery Rate. Such written
report must be delivered to the Collateral Custodian and Moody’s within ten
Business Days following the Interim Date; provided that no such report will be
required if the Initial Rating has not been provided prior to the Interim Date.
If Moody’s has provided an Initial Rating prior to the Interim Date, the
Borrower shall also use commercially reasonable efforts to meet the following
measures as of the Interim Date: (i) the Aggregate Principal Balance of the
Collateral Obligations is greater than or equal to $40,000,000, (ii) the
Diversity Score is greater than or equal to 0, (iii) the Weighted Average
Moody’s Rating Factor is less than or equal to 2800, (iv) the Weighted Average
Spread is greater than or equal to 3.00% and (v) the Weighted Average Moody’s
Recovery Rate greater than or equal to 45.00%.

 

(b)           Unless clause (c) below is applicable, and only if Moody’s has
provided an Initial Rating at any time prior to the Effective Date, within 30
Business Days after the Effective Date, the Borrower shall provide, or cause the
Collateral Manager to provide the following documents: (i) to Moody’s, a report
prepared by the Collateral Administrator in accordance with, and subject to the
terms of, the Collateral Administration Agreement identifying the Collateral
Obligations and, with respect to each Collateral Obligation, specifying (A) its
identification number, LIBOR floor (if any) and classification as a First Lien
Loan (or a Participation Interest therein), Second Lien Loan (or a Participation
Interest therein), Senior Unsecured Loan (or a Participation Interest therein)
or Subordinated Loan (or a Participation Interest therein), (B) its Principal
Balance, (C) its Moody’s Market Value, (D) its Market Value and (E) the balance
of each Account and (ii) to the Collateral

 



 80

 

 

Custodian, the Collateral Manager and Moody’s, a report (prepared by the
Collateral Administrator in accordance with, and subject to the terms of, the
Collateral Administration Agreement) stating the following information (the
“Effective Date Report”): (1) the Obligor, Principal Balance, coupon/spread,
stated maturity, Moody’s Default Probability Rating, Moody’s Industry
Classification Group and country of domicile with respect to each Collateral
Obligation as of the Effective Date, and substantially similar information
provided by the Borrower with respect to every other asset included in the
Collateral (to the extent such asset is a security or a Loan), by reference to
such sources specified therein, and (2) as of the Effective Date, the level of
compliance with, and satisfaction or non-satisfaction of, (A) the Target
Facility Par Condition, (B) each Coverage Test, (C) the Concentration Limits,
(D) the Transaction Concentration Requirements, (E) the Collateral Quality Test,
(F) the Advance Rate Test, (G) the Required Equity Investment and (H) the Market
Value Ratio Test and (I) the Market Value Ratio Supplemental Margin Test (the
tests reflected in the foregoing clauses (A) through (I) above, the “Effective
Date Tests”). In connection with the Collateral Administrator’s preparation of
the Effective Date Report, the Borrower (or the Collateral Manager on behalf of
the Borrower) shall provide to the Collateral Administrator (upon its execution
of an acknowledgment letter) an Accountants’ Report that recalculates the
information set forth in the Effective Date Report (such Accountants’ Report,
the “Effective Date Accountants’ Report”). Upon receipt of the Effective Date
Report, the Collateral Custodian and the Collateral Manager shall each compare
the information contained in such Effective Date Report to the information
contained in their respective records with respect to the Collateral and shall,
within three Business Days after receipt of such Effective Date Report, notify
such other party and the Borrower, the Collateral Administrator and Moody’s if
the information contained in the Effective Date Report does not conform to the
information maintained by the Collateral Custodian or the Collateral Manager, as
the case may be. If any discrepancy exists, the Collateral Custodian and the
Borrower, or the Collateral Manager on behalf of the Borrower, shall attempt to
resolve the discrepancy. If such discrepancy cannot be resolved within five
Business Days after the delivery of such a notice of discrepancy, the Collateral
Manager shall request that the Independent accountants selected by the Borrower
pursuant to Section 5.1(g) perform agreed-upon procedures on the Effective Date
Report and the Collateral Manager’s and Collateral Custodian’s records to
determine the cause of such discrepancy. If such procedures reveal an error in
the Effective Date Report or the Collateral Manager’s or Collateral Custodian’s
records, the Effective Date Report or the Collateral Manager’s or Collateral
Custodian’s records will be revised accordingly and notice of any error in the
Effective Date Report shall be sent as soon as practicable by the Borrower to
all recipients of such report. For the avoidance of doubt, the Effective Date
Report shall not include or refer to the Effective Date Accountants’ Report.

 

(c)            If Moody’s has provided an Initial Rating, and if (1) the
Borrower or the Collateral Manager, as the case may be, has not provided to
Moody’s both (A) an Effective Date Report that also confirms satisfaction of or
compliance with the Target Facility Par Condition, each Coverage Test, the
Concentration Limits, the Transaction Concentration Requirements and the
Collateral Quality Test and (B) a certificate the “Effective Date Borrower
Certificate” and together with the Effective Date report described in clause (A)
above, a “Passing Report”) that (i) indicates the Borrower has received an
Accountants’ Report that recalculates information set forth on the Effective
Date Report, (ii) certifies, based on the information in such Accountants’
Report and the Effective Date

 



 81

 

 

Report, that the information in the Effective Date Report is accurate in all
material respects and (iii) attributes such conclusions from the foregoing
review to the Borrower prior to the date 30 Business Days after the Effective
Date or (2) the Rating Condition has not been satisfied within 30 Business Days
following the Effective Date, then, if by the Determination Date immediately
preceding the first Payment Date to occur more than 30 Business Days after the
Effective Date, the Borrower (or the Collateral Manager on the Borrower’s
behalf) has not provided a Passing Report to Moody’s or satisfied the Rating
Condition, each as described in the preceding clauses (1) and (2) of this
paragraph, the Borrower (or the Collateral Manager on the Borrower’s behalf)
shall instruct the Collateral Custodian to transfer amounts from the Interest
Collection Account to the Principal Collection Account and may, prior to the
first Payment Date to occur more than 30 Business Days after the Effective Date,
purchase additional Collateral Obligations in an amount sufficient to enable the
Borrower (or the Collateral Manager on the Borrower’s behalf) to (i) provide a
Passing Report to Moody’s or (ii) satisfy the Rating Condition; provided that,
in lieu of complying with this Section 2.16(c), the Borrower (or the Collateral
Manager on the Borrower’s behalf) may take such action, including a Special
Redemption and/or transferring amounts from the Interest Collection Account to
the Principal Collection Account as Principal Collections (for use in a Special
Redemption), sufficient to enable the Borrower (or the Collateral Manager on the
Borrower’s behalf) to (1) provide to Moody’s a Passing Report or (2) satisfy the
Rating Condition; provided, further, that amounts may not be transferred from
the Interest Collection Account to the Principal Collection Account if, after
giving effect to such transfer, such transfer would result in a shortfall of
interest with respect to the Funded Loans.

 

Section 2.17     Taxes.

 

(a)            Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Transaction Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law.

 

(b)            Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law any
Other Taxes.

 

(c)            Indemnification by the Borrower. The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the

 



 82

 

 

Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)            Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.15(c) relating to the maintenance of a participant
register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(c).

 

(e)            Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to any governmental authority pursuant to this Section
2.17, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such governmental authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Lenders.

 

(i)             Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation as is reasonably requested by the Borrower or the Administrative
Agent as may be necessary for the Borrower to achieve compliance with the Tax
Account Reporting Rules. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (f)(ii)(A),
(ii)(B) and (f)(iii) of this Section 2.17) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under the Tax Account Reporting Rules, to comply with any applicable
reporting obligations or to determine the amount to deduct and withhold from
such payment, if any) shall not be required if in the Lender’s reasonable
judgment such completion, execution or

 



 83

 

 

submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Lender
further agrees that such information and documentation may be provided to the
IRS.

 

(ii)             Without limiting the generality of the foregoing,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “United States Person”) shall deliver to the
Borrower and the Administrative Agent on or about the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)           any Lender that is not United States Person (a “Foreign Lender”)
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or about the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)           executed copies of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form and substance acceptable to the Borrower
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance

 



 84

 

 

Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form and substance acceptable to the Borrower, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form and substance acceptable to the Borrower on behalf of each such
direct and indirect partner;

 

(5)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)            If a payment made to a Lender under any Transaction Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount

 



 85

 

 

equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.17(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.17(g), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 2.17(g) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had never been paid. This Section
2.17(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)           Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent in accordance
with the terms of this Agreement or any assignment of rights by, or the
replacement of, a Lender in accordance with the terms of this Agreement, and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.

 

Section 2.18     Mitigation Obligations.

 

If any Lender requests compensation under Section 2.11, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.11 or 2.17, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

ARTICLE III

CONDITIONS TO CLOSING AND FUNDED LOANS

 

Section 3.1   Conditions to Closing and Initial Funded Loan. No Lender is
obligated to make an Initial Funded Loan hereunder, nor is any Lender, the
Administrative Agent or the Collateral Custodian obligated to take, fulfill or
perform any other action hereunder, until the following conditions have been
satisfied or waived in writing by the Administrative Agent in its sole
discretion; provided that a waiver of any requirement in clause (f) below
requires satisfaction of the Rating Condition:

 



 86

 

 

(a)            Prior to its Initial Funded Loan, the applicable Lender approves,
in its sole discretion, its Initial Funded Loan;

 

(b)            Prior to 10:00 a.m. at least two Business Days prior to the
Funding Date of its Initial Funded Loan, the Borrower (or the Collateral Manager
on the Borrower’s behalf) has delivered to the Administrative Agent (with a copy
to the Collateral Custodian):

 

(i)             a Funding Notice;

 

(ii)            an Eligibility Criteria Compliance Certificate;

 

(iii)           if applicable, an Assignment of Underlying Instruments
substantially in the form of Exhibit D (including Exhibit A thereto) containing
such additional information as the Administrative Agent may reasonably request;
and

 

(iv)           an Officer’s Certificate (which may be part of the Funding
Notice) certifying (A) that such Initial Funded Loan will be used to purchase
Collateral Obligations and/or deposited into the Principal Collection Account
and (B) that each of the conditions precedent in this Section 3.1 has been
satisfied;

 

(c)           On or prior to the Closing Date, each Transaction Document has
been duly executed by, and delivered to, the parties thereto, and the
Administrative Agent has received such other documents, instruments, agreements
and legal opinions as it reasonably requests in connection with the transactions
contemplated by this Agreement, each in form and substance reasonably
satisfactory to the Administrative Agent;

 

(d)           On or prior to the Closing Date, the Administrative Agent has
received satisfactory evidence that each of the Borrower and the Collateral
Manager has obtained all material required consents and approvals of all Persons
to its execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby or thereby;

 

(e)            On or prior to the Closing Date, each of the Borrower and the
Collateral Manager has delivered to the Administrative Agent a certificate
substantially in the form of Exhibit C;

 

(f)            The Collateral Manager has delivered to the Administrative Agent
certification that no Default or Event of Default has occurred and is
continuing;

 

(g)           On or prior to the Closing Date, the Administrative Agent and the
Collateral Custodian have received the executed legal opinions of (i) Blank Rome
LLP, New York counsel and special tax counsel to the Borrower and the Collateral
Manager, opining (A) on the enforceability, grant and perfection of the Lien on
the Collateral and the Transaction Documents, (B) the substantive consolidation
of the Borrower into the Member and the true sale of Collateral Obligations
pursuant to the Purchase and Contribution Agreement by the Member to the
Borrower and (C) the enforceability of the Transaction Documents to which the
Borrower or the Collateral Manager is a party and (ii) Nixon Peabody LLP,
counsel to the Collateral Custodian, the Document Custodian and the

 



 87

 

 

Collateral Administrator, in each case in form and substance reasonably
acceptable to the Administrative Agent in its sole discretion;

 

(h)           On or prior to the Closing Date, the Administrative Agent, the
Lenders, the Collateral Custodian and the Document Custodian have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act;

 

(i)             On or prior to the Closing Date, all corporate and other
proceedings and all documents, instruments and other legal matters in connection
with the transactions contemplated by this Agreement and the other Transaction
Documents are reasonably satisfactory in form and substance to the
Administrative Agent;

 

(j)             If requested by the applicable Lender prior to its Initial
Funded Loan, such Lender has received a duly executed copy of its Revolving Note
in a principal amount equal to its Maximum Permitted Funded Amount;

 

(k)            On or prior to the Closing Date, a UCC-1 financing statement is
in proper form for filing in the filing office of the appropriate jurisdiction
and, when filed, together with the Account Control Agreement, will be effective
to perfect the Collateral Custodian’s Lien on the portion of the Collateral in
which a Lien may be perfected by filing or by execution of a control agreement;

 

(l)             On or prior to the Closing Date, the Administrative Agent has
received a secretary’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent, of each of the Borrower and Collateral
Manager that includes a copy of the resolutions of the Board of Directors (or
similar governing or managing body) of such Person authorizing (i) the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party, (ii) in the case of the Borrower, the
borrowings contemplated hereunder and (iii) in the case of the Borrower, the
granting of the Liens created pursuant to the Transaction Documents, in each
case certified by an Authorized Officer of such Person as of the Closing Date
and stating that the resolutions thereby certified have not been amended,
modified, revoked or rescinded;

 

(m)           On or prior to the Closing Date, the Administrative Agent has
received an incumbency certificate dated as of the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent, of each of the
Borrower and the Collateral Manager providing specimen signatures of the
officers of such Person authorized to execute any Transaction Document, and such
incumbency certificate has been certified by an Authorized Officer of such
Person;

 

(n)           On or prior to the Closing Date, the Administrative Agent has
received complete and correct copies of the Governing Documents of the Borrower,
certified by an Authorized Officer of the Borrower as of the Closing Date, in
form and substance reasonably satisfactory to the Administrative Agent, as
complete and correct copies thereof;

 



 88

 

 

(o)           On or prior to the Closing Date, the Administrative Agent has
received certificates dated as of a recent date from the Secretary of State, or
other appropriate authority, evidencing the good standing of each of the
Borrower and the Collateral Manager (i) in its jurisdiction of organization and
(ii) in each other jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires it to qualify as a foreign
Person (except, as to this subclause (ii), where the failure to so qualify could
not be reasonably expected to have a Material Adverse Effect);

 

(p)           On or prior to the Closing Date, the Administrative Agent has
received evidence in form and substance reasonably satisfactory to it that all
filings, recordings, registrations and other actions, including the filing of a
UCC-1 financing statement, necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Liens (or to evidence the same) created, or
purported to be created, by the Transaction Documents have been or will be
appropriately completed;

 

(q)           Prior to any Initial Funded Loan, the Administrative Agent has
received evidence reasonably satisfactory to it that the Initial Required Equity
Investment has been contributed to the Borrower and that the Cash portion, if
any, of such contribution has been deposited into the Principal Collection
Account and the Collateral Obligation portion, if any, of such contribution has
been deposited into the Collateral Account;

 

(r)            On or prior to the Closing Date, the Administrative Agent has
received results satisfactory to it of a recent search of the UCC, judgment and
tax lien filings with respect to personal property of the Borrower; and

 

(s)            On or prior to the Closing Date, the Administrative Agent has
received payment, in immediately available funds, of the Structuring Fee.

 

The conditions precedent set forth in clauses (l), (m), (n) and (o) above may be
satisfied by either (1) delivering separate certificates or (2) including the
applicable certifications in the secretary’s certificate described in clause
(l).

 

Section 3.2         Certain Conditions Precedent to Funded Loans and Purchases.
Each Funded Loan (other than the Initial Funded Loan) and each investment and
reinvestment pursuant to Section 2.12(c) (each, a “Transaction”) is subject to
the satisfaction or waiver of the following conditions precedent; provided that
a waiver of any requirement in clause (b)(ii) or (d) below requires the
satisfaction of the Rating Condition:

 

(a)            With respect to any Funded Loan, the applicable Lender has
approved, in its sole discretion, (such approval not to be unreasonably
withheld, conditioned or delayed) its Funded Loan;

 

(b)           Prior to 3:00 p.m. at least two Business Days prior to the related
Funding Date with respect to any Funded Loan, the Borrower (or the Collateral
Manager on the Borrower’s behalf) has delivered to the Administrative Agent
(with a copy to the Collateral Custodian):

 

(i)             a Funding Notice;

 

 89

 



(ii)            an Eligibility Criteria Compliance Certificate;

 

(iii)           if applicable, an Assignment of Underlying Instruments
substantially in the form of Exhibit D (including Exhibit A thereto) containing
such additional information as the Administrative Agent and each Lender may
reasonably request; and

 

(iv)           an Officer’s Certificate (which may be part of the Funding
Notice) certifying (A) that such Funded Loan will be used to purchase Collateral
Obligations and/or deposited into the Principal Collection Account and (B) that
each of the conditions precedent in this Section 3.2 has been satisfied;

 

(c)            Each of the Borrower and the Collateral Manager will be deemed to
make each representation set forth in Section 2.12(d);

 

(d)           The Aggregation Period has not been terminated;

 

(e)            The Administrative Agent has received such other approvals,
opinions or documents as it reasonably requests;

 

(f)            The Borrower and Collateral Manager have delivered to the
Administrative Agent all reports required to be delivered hereunder as of the
date of such Transaction;

 

(g)           Subject to Section 12.7, the Borrower has paid all fees then
required to be paid and has reimbursed the Collateral Custodian and the
Administrative Agent for all reasonable and documented fees, costs and expenses
then required to be paid in connection with such Transaction pursuant hereto,
including the reasonable and documented attorneys’ fees and any other reasonable
and documented legal and document preparation costs incurred by the Collateral
Custodian, the Document Custodian, the Collateral Administrator, the Securities
Intermediary and the Administrative Agent;

 

(h)           With respect to any investment or reinvestment pursuant to Section
2.12(c), the Borrower or the Collateral Manager on behalf of the Borrower has
received written approval of the Administrative Agent, evidencing the approval
of the Administrative Agent in accordance with clause (B) of the definition of
“Collateral Obligation”, of the Collateral Obligations to be purchased; and

 

(i)             With respect to any investment or reinvestment pursuant to
Section 2.12(c), the Borrower (or the Collateral Manager on the Borrower’s
behalf) has delivered to the Collateral Custodian (with a copy to the
Administrative Agent) no later than 2:00 p.m. on the date of such Transaction,
the duly executed Promissory Note for each acquired Collateral Obligation in
respect of which a Promissory Note has been issued or, if any Collateral
Obligations are closed in escrow, a certificate or other written confirmation
from the closing attorneys of such Collateral Obligations that all documentary
conditions precedent to the funding of such Collateral Obligation have been
satisfied.

 



 90

 

 

The failure of the Borrower (or the Collateral Manager on the Borrower’s behalf)
to (i) satisfy any of the foregoing conditions precedent in respect of any
Funded Loan (other than any condition precedent that is waived by the
Administrative Agent) or (ii) deliver (a) a Promissory Note (to the extent
issued and delivered) or (b) a certificate or other written confirmation, each
as set forth in Section 3.2(i), within five Business Days of any such Funded
Loan, investment or reinvestment, will give rise to a right of each Lender,
which right may be exercised by the Administrative Agent at any time on the
demand of such Lender, to (x) rescind a pro rata portion of such Funded Loan
relating to the Collateral Obligation or Collateral Obligations for which any
condition precedent was not satisfied or waived in accordance with Section
12.1(b) and (y) direct the Borrower to pay to the Administrative Agent for the
benefit of the applicable Lender an amount equal to such pro rata portion of
such Funded Loan.

 

Section 3.3         Collateral Custodianship; Delivery of Collateral.

 

(a)            The Collateral Custodian and the Document Custodian shall hold
all Possessory Collateral received by it at the respective Corporate Trust
Office. Any successor Collateral Custodian must be a state or national bank or
trust company, which (i) is not an Affiliate of the Borrower, (ii) is a
Qualified Institution, (iii) otherwise satisfies the requirements of Section 7.7
and (iv) makes the representations of the Collateral Custodian set forth herein
to the Borrower, the Administrative Agent and the Lenders in connection with its
assumption of the Collateral Custodian’s duties hereunder.

 

(b)           Each time that the Borrower (or the Collateral Manager on the
Borrower’s behalf) directs or causes the acquisition of any Collateral
Obligation or Permitted Investment, the Borrower (or the Collateral Manager on
the Borrower’s behalf) shall ensure delivery to the Document Custodian of any
Collateral Obligation File and to the Collateral Custodian of any Other
Possessory Collateral related to such acquired Collateral Obligation or
Permitted Investment for credit to the Collateral Account in accordance with the
terms of this Agreement. The Borrower (or the Collateral Manager on the
Borrower’s behalf) shall promptly take any and all other actions necessary to
create and perfect in favor of the Collateral Custodian a valid first-priority
Lien on such acquired Collateral Obligation or Permitted Investment, including
any related Possessory Collateral (subject to Permitted Liens). Delivery of any
Possessory Collateral must be by the following means:

 

(i)             in the case of an Instrument or a Certificated Security
represented by a Security Certificate in registered form, by (A) Indorsement to
the Collateral Custodian or in blank, or registration in the name of the
Collateral Custodian, (B) delivery of such Instrument or Security Certificate to
the Collateral Custodian at the Corporate Trust Office and (C) maintenance of
continuous possession by the Collateral Custodian of such Instrument or Security
Certificate at the Corporate Trust Office; or

 

(ii)            in the case of a Security Entitlement, crediting such Security
Entitlement to the Collateral Account.

 

In addition, the Borrower (or the Collateral Manager on the Borrower’s behalf)
shall, (x) in the case of an Uncertificated Security (A) cause the Collateral
Custodian to become the registered owner of such Uncertificated Security and (B)
cause such registration to remain effective and (y)

 



 91

 

 

in the case of General Intangibles (including any Collateral Obligation or
Permitted Investment not evidenced by an Instrument), file, maintain and
continue the effectiveness of, or permit the Collateral Custodian in accordance
with the terms of this Agreement to file, maintain and continue the
effectiveness of, a financing statement naming the Borrower as debtor and the
Collateral Custodian as secured party and describing the Collateral Obligation
or Permitted Investment (as the case may be) as the collateral, at the filing
office of the Secretary of State of the State of Delaware.

 

(c)            Notwithstanding anything to the contrary contained in any
Transaction Document, the security interest of the Collateral Custodian in any
Collateral sold, used, transferred or otherwise disposed of in a transaction not
prohibited by this Agreement will, immediately and without further action on the
part of the Collateral Custodian or any other party, be released, and the
Collateral Custodian shall immediately deliver or transfer such Collateral as
directed by the Borrower (or the Collateral Manager on the Borrower’s behalf).

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1         Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Collateral Custodian, the Administrative Agent
and the Lenders that:

 

(a)            The Borrower is a limited liability company duly formed and
validly existing and in good standing under the laws of the State of Delaware.
From the date of the Borrower’s formation through and including the date of this
Agreement, the Borrower has engaged only in organizational activities
contemplated by its Certificate of Formation and the LLC Agreement and, on and
after the date of this Agreement, shall engage only in (i) the business and
activities permitted under its Certificate of Formation and the LLC Agreement
and (ii) the transactions contemplated by the Transaction Documents.

 

(b)           The Borrower has the power and authority to execute and deliver
this Agreement and all of the other Transaction Documents to which it is a party
and to perform its obligations under this Agreement and all of the other
Transaction Documents to which it is a party and has taken all necessary action
to authorize such execution, delivery and performance.

 

(c)            The execution, delivery and performance by the Borrower of this
Agreement and each other Transaction Document to which it is a party do not
violate or conflict with any Applicable Law or, in any material respect, any
contractual restrictions binding on or affecting it or any of its assets or any
provision of its Governing Documents.

 

(d)           All material governmental and other consents that are required to
have been obtained by the Borrower with respect to its execution, delivery and
performance of this Agreement and each other Transaction Document to which it is
a party have been obtained and are in full force and effect, and the Borrower
has complied with all conditions necessary to maintain any such consents.

 



 92

 

 

(e)            Each of this Agreement and the other Transaction Documents to
which the Borrower is a party constitutes a legal, valid and binding agreement
of the Borrower, enforceable against the Borrower in accordance with such
agreement’s respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

 

(f)            There is not pending or, to the Borrower’s knowledge, threatened
against it in writing or actually known to any senior manager of the Collateral
Manager having supervisory authority with respect to the Collateral any action,
suit or proceeding at law or in equity or before any Governmental Authority that
is likely to affect the legality, validity or enforceability against it of this
Agreement or any other Transaction Document to which it is a party or its
ability (as a matter of law) to perform its obligations under this Agreement or
any such Transaction Document.

 

(g)           The Borrower is not required to register as an “investment
company” under the 1940 Act.

 

(h)           For U.S. federal income tax purposes, the Borrower has timely
filed or caused to be filed all tax returns and reports required to have been
filed by it (if any) and has timely paid or caused to be paid all taxes required
to have been paid by it (if any), except (i) where the Borrower is currently
contesting the validity of such taxes in good faith by appropriate proceedings
and with respect to which reserves in accordance with GAAP have been provided on
the Borrower’s books, or (ii) where the failure to do so could not reasonably be
expected to result, singly or in the aggregate, in a material adverse effect
upon the Borrower.

 

(i)             Each Funding Notice, Eligibility Criteria Compliance
Certificate, Daily Report, Monthly Report and Quarterly Loan File and all other
written information, reports, certificates and statements (other than
projections and forward-looking statements) provided or furnished by or on
behalf of the Borrower to any Secured Party for purposes of or in connection
with this Agreement are, as of the date on which such Funding Notice,
Eligibility Criteria Compliance Certificate, Daily Report, Monthly Report,
Quarterly Loan File, written information, report, certificate or statement is
provided, true and correct in all material respects and do not omit to state a
material fact necessary to make the Funding Notice, Eligibility Criteria
Compliance Certificate, Daily Report, Monthly Report, Quarterly Loan File,
written information or statements contained therein not misleading; provided
that (i) to the extent any such written information or statements (other than
projections and forward-looking statements) were furnished to the Borrower or
the Collateral Manager, as applicable, by an Obligor or any other third party,
such written information or statements (other than projections and
forward-looking statements) are true and correct in all material respects (and
do not omit to state a material fact necessary to make such information or
statements not misleading) to the best knowledge of the Borrower or the
Collateral Manager and (ii) all projections and forward-looking statements
provided or furnished by or on behalf of the Borrower to any Secured Party were,
as of the date on which such projections and/or forward looking statements were
provided, prepared reasonably and in good faith by the

 



 93

 

 

Borrower or the Collateral Manager, as applicable, in light of the information
then available to the Borrower and the Collateral Manager.

 

(j)             The Borrower is a 100% wholly-owned subsidiary of TP Flexible
Income Fund, Inc.

 

Section 4.2         Representations and Warranties of the Borrower Relating to
the Collateral. The Borrower hereby represents and warrants to the Collateral
Custodian, the Administrative Agent and the Lenders that, as of the Closing Date
(which representations and warranties will survive the execution of this
Agreement and be deemed to be repeated on each date on which any Collateral is
granted to the Collateral Custodian hereunder), with respect to the Collateral:

 

(a)            The Borrower owns such Collateral free and clear of any Liens,
other than Permitted Liens.

 

(b)           (i) Other than Permitted Liens or as permitted by this Agreement,
the Borrower has not mortgaged, pledged, hypothecated, assigned, sold, granted a
Lien on, or otherwise conveyed any of the Collateral, (ii) the Borrower has not
authorized the filing of and is not aware of any financing statements filed
against the Borrower that include a description of collateral covering the
Collateral, other than any financing statement in connection with a Permitted
Lien, and (iii) the Borrower is not aware of any judgment liens or Tax lien
filings against the Borrower.

 

(c)            The Collateral is comprised of Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, General Intangibles,
Uncertificated Securities, Certificated Securities and Security Entitlements to
Financial Assets.

 

(d)           All Accounts constitute Securities Accounts.

 

(e)            (i) This Agreement is effective to create in favor of the
Collateral Custodian for the benefit of the Secured Parties a valid first
priority security interest in the Collateral; (ii) the Borrower has done all
things necessary to validly perfect such security interest; and (iii) such
security interest is senior to the rights of all other creditors of the Borrower
and prior to all other Liens (subject in all cases to Permitted Liens) and is
enforceable as such against creditors of and purchasers from the Borrower.

 

(f)            With respect to any Collateral that constitutes Instruments, (i)
the Borrower has caused, or will have caused within ten days after the Closing
Date, the filing of all appropriate financing statements in the proper office in
the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in the Instruments granted to the Collateral Custodian for the
benefit and security of the Secured Parties and (ii) (A) all original executed
copies of each Promissory Note (to the extent issued and delivered) that
constitutes or evidences the Instruments have been delivered to the Document
Custodian, or the Borrower has received written acknowledgement from a custodian
that such custodian is holding the Promissory Notes that constitute evidence of
the Instruments solely on behalf of the Collateral Custodian for the benefit of
the Secured Parties and (B) none of the

 



 94

 

 

Instruments that constitute or evidence the Collateral has any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any Person other than the Collateral Custodian for the benefit of the Secured
Parties.

 

(g)           With respect to any Collateral that constitutes Security
Entitlements:

 

(i)             all of such Collateral has been and will be credited to one of
the Accounts, and the Securities Intermediary for each Account has agreed to
treat all assets credited to such Accounts as Financial Assets;

 

(ii)            (A) the Borrower has caused, or will have caused within ten days
after the Closing Date, the filing of all appropriate financing statements in
the proper office in the appropriate jurisdictions under Applicable Law in order
to perfect the security interest granted to the Collateral Custodian for the
benefit and security of the Secured Parties, and (B) (1) the Borrower has
delivered to the Collateral Custodian a fully executed Account Control Agreement
pursuant to which the Securities Intermediary has agreed to comply with all
instructions originated by the Collateral Custodian relating to the Accounts
without further consent by the Borrower or (2) the Borrower has taken all steps
necessary to cause the Securities Intermediary to identify in its records the
Collateral Custodian as the Person having a security entitlement against the
Securities Intermediary in each of the Accounts; and

 

(iii)           (A) all Accounts are in the name of the Borrower or the
Collateral Custodian, and (B) the Borrower has not consented to the Securities
Intermediary’s compliance with an entitlement order from any Person other than
(1) the Borrower prior to a Notice of Exclusive Control being provided by the
Collateral Custodian and (2) following a Notice of Exclusive Control, the
Collateral Custodian.

 

(h)           With respect to any Collateral that constitutes General
Intangibles, the Borrower has caused, or will have caused within ten days after
the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in the Collateral granted to the
Collateral Custodian for the benefit and security of the Secured Parties.

 

(i)             The Borrower has received all material consents and approvals
required by the terms of any documents or agreements evidencing any Collateral
to pledge such Collateral to the Collateral Custodian hereunder.

 

Each of the Borrower and the Collateral Manager agrees to promptly provide
notice to the Administrative Agent, the Member and the Collateral Custodian if
either becomes aware of the breach of any of the representations and warranties
contained in this Section 4.2.

 

Section 4.3         Representations and Warranties of the Collateral Manager.
The
Collateral Manager represents and warrants to the Collateral Custodian, the
Administrative Agent, the Lenders and the Member that:

 

(a)            The Collateral Manager is duly organized and validly existing in
good standing under the laws of the State of Delaware.

 



 95

 

 

(b)           The Collateral Manager has the power and authority to execute and
deliver this Agreement and all of the other Transaction Documents to which it is
a party and to perform its obligations under this Agreement and all of the other
Transaction Documents to which it is a party and has taken all necessary action
to authorize such execution, delivery and performance.

 

(c)            The execution, delivery and performance by the Collateral Manager
of this Agreement and each other Transaction Document to which it is a party do
not violate or conflict with any Applicable Law, contractual restrictions
binding on or affecting it or any of its assets or any provision of its
Governing Documents.

 

(d)           All material governmental and other consents that are required to
have been obtained by the Collateral Manager with respect to its execution,
delivery and performance of this Agreement and each other Transaction Document
to which it is a party have been obtained and are in full force and effect, and
the Collateral Manager has complied with all conditions of any such consents.

 

(e)           Each of this Agreement and the other Transaction Documents to
which the Collateral Manager is a party constitutes a legal, valid and binding
agreement of the Collateral Manager, enforceable against the Collateral Manager
in accordance with such agreement’s respective terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

 

(f)            There is not pending or, to the Collateral Manager’s knowledge,
threatened against it in writing or actually known to any senior manager of the
Collateral Manager having supervisory authority with respect to the Collateral
any action, suit or proceeding at law or in equity or before any Governmental
Authority that is likely to affect the legality, validity or enforceability
against it of this Agreement or any other Transaction Document to which it is a
party or its ability (as a matter of law) to perform its obligations under this
Agreement or any such other Transaction Document.

 

(g)           Each Funding Notice, Eligibility Criteria Compliance Certificate,
Daily Report, Monthly Report and Quarterly Loan File and all other written
information, reports, certificates and statements (other than projections and
forward-looking statements) provided or furnished by or on behalf of the
Collateral Manager to any Secured Party for purposes of or in connection with
this Agreement are, as of the date on which such Funding Notice, Eligibility
Criteria Compliance Certificate, Daily Report, Monthly Report, Quarterly Loan
File, written information, report, certificate or statement is provided, true
and correct in all material respects and do not omit to state a material fact
necessary to make the Funding Notice, Eligibility Criteria Compliance
Certificate, Daily Report, Monthly Report, Quarterly Loan File, written
information or statements contained therein not misleading; provided that (i) to
the extent any such written information or statements (other than projections
and forward-looking statements) were furnished to the Borrower or the Collateral
Manager, as applicable, by a related Obligor or any other third party, such
written information or statements are true and correct in all material respects
(and do not omit to state a material fact

 



 96

 

 

necessary to make such written information or statements not misleading) to the
best knowledge of the Borrower or the Collateral Manager and (ii) all
projections and forward-looking statements provided or furnished by or on behalf
of the Borrower to any Secured Party were, as of the date on which such
projections and/or forward looking statements were provided, prepared reasonably
and in good faith by the Borrower or the Collateral Manager, as applicable, in
light of the information then available to the Borrower and the Collateral
Manager.

 

(h)           The Collateral Manager is a Registered Investment Adviser.

 

Section 4.4         Representations and Warranties of the Collateral Custodian
and Document Custodian. Each of the Collateral Custodian and Document Custodian
represents and warrants to the Administrative Agent, the Lenders, the Collateral
Manager and the Borrower as of the Closing Date that:

 

(a)            It is duly organized and validly existing in good standing as a
national banking association under the laws of the United States of America.

 

(b)           It has the power and authority to execute and deliver this
Agreement and all of the other Transaction Documents to which it is a party and
to perform its obligations under this Agreement and all of the other Transaction
Documents to which it is a party and has taken all necessary action to authorize
such execution, delivery and performance.

 

(c)            The execution, delivery and performance by it of this Agreement
and the other Transaction Documents to which it is a party do not violate or
conflict with any Applicable Law, any contractual restrictions binding on or
affecting it or any of its assets or any provision of its Governing Documents.

 

(d)           All governmental and other consents that are required to have been
obtained by it with respect to its execution, delivery and performance of this
Agreement and each other Transaction Document to which it is a party have been
obtained and are in full force and effect, and it has complied with all
conditions of any such consents.

 

(e)            Each of this Agreement and each other Transaction Document to
which it is a party constitutes a legal, valid and binding agreement of it,
enforceable against it in accordance with such agreement’s respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(f)            There is not pending or, to its knowledge, threatened against it
in writing any action, suit or proceeding at law or in equity or before any
Governmental Authority that is likely to affect the legality, validity or
enforceability against it of this Agreement or any other Transaction Document to
which it is a party or its ability (as a matter of law) to perform its
obligations under this Agreement or any such other Transaction Document to which
it is a party.

 



 97

 

 

Section 4.5         Representations and Warranties of the Lenders. Each Lender
represents and warrants to the Borrower and the Collateral Manager that:

 

(a)            in the aggregate and acting for its own account, it owns and
invests on a discretionary basis not less than $25,000,000 in investments; or

 

(b)           it is an Exempt Assignee.

 

ARTICLE V

GENERAL COVENANTS

 

Section 5.1         Affirmative Covenants of the Borrower. The Borrower
covenants and agrees with the Lenders that during the Covenant Compliance
Period:

 

(a)            Payment of Principal and Interest. The Borrower shall duly and
punctually pay the Outstanding Funded Loans and Interest due and payable on the
Funded Loans in accordance with the terms hereof.

 

(b)            Maintenance of Office or Agency. The Borrower shall maintain an
office in The City of New York.

 

(c)            Amounts for Funded Loan Payments To Be Held in Trust. All
payments of amounts due and payable to the Lenders hereunder must be made from
amounts withdrawn from the Collection Account and shall be made on behalf of the
Borrower by the Collateral Custodian, who shall allocate payment to the Lenders
on each Payment Date (and any date on which Funded Loans are repaid pursuant to
Section 2.3(b)) among the Lenders in the proportion specified in the related
Payment Date Statement or Repayment Notice, as applicable.

 

(d)            Existence of Borrower. The Borrower shall maintain in full force
and effect its existence and rights as a company formed under the laws of the
State of Delaware and shall obtain and preserve its qualification to do business
as in each jurisdiction in which such qualification is or will be necessary to
protect the validity and enforceability of this Agreement, the Revolving Notes,
any other Transaction Document to which the Borrower is a party or all or any
portion of the Collateral. The Borrower shall ensure that all organizational
formalities regarding its separate existence (including, to the extent required
by Applicable Law, holding regular board of directors’ and shareholders’ or
other similar meetings) are followed.

 

(e)            Protection of Collateral. With respect to the Collateral, the
Borrower (or the Collateral Manager on the Borrower’s behalf) shall take all
action reasonably necessary to:

 

(i)             grant to the Collateral Custodian (for the benefit of the
Secured Parties) a Lien on all or any portion of the Collateral;

 



 98

 

 

(ii)             maintain, preserve and perfect any grant of security made or to
be made or purported to be made by this Agreement, including the first priority
nature of such Lien (subject to Permitted Liens), or to carry out the purposes
hereof;

 

(iii)           perfect, publish notice of or protect the validity of any grant
of security made or to be made by this Agreement (including any and all actions
necessary or desirable as a result of changes in law or regulations);

 

(iv)           enforce any of the obligations or Instruments or Property
included in the Collateral;

 

(v)            preserve and defend title to the Collateral and the Lien granted
thereon to the Collateral Custodian for the benefit of the Secured Parties
against any adverse claims of all Persons and parties; and

 

(vi)           if required to avoid or reduce the withholding, deduction or
imposition of United States income or withholding tax, deliver or cause to be
delivered an applicable IRS Form W-8 or successor (or other appropriate)
applicable form and other properly completed and executed documentation,
agreements and certifications to the Collateral Custodian and each issuer,
counterparty or paying agent, and/or to any applicable taxing authority or other
Governmental Authority as necessary to permit the Borrower to receive payments
without withholding or deduction or at a reduced rate of withholding or
deduction and to otherwise pay or cause to be paid any and all Taxes levied or
assessed on all or any part of the Collateral.

 

(f)            Performance Obligations. The Borrower may, with the prior written
consent of the Administrative Agent, contract with other Persons, including the
Collateral Manager, the Collateral Custodian and the Administrative Agent, for
the performance by such Persons of actions or obligations required to be
performed by the Borrower hereunder. Notwithstanding any such arrangement, the
Borrower shall remain primarily liable with respect to such performance. In the
case of any such contract, the performance of such actions and obligations by
such Persons will be deemed to be performance of such actions and obligations by
the Borrower; and the Borrower shall punctually perform, or, as applicable, use
its commercially reasonable efforts to cause such other Persons to perform, all
of its obligations and agreements contained in this Agreement.

 

(g)           Appointment of Independent Accountant; Reports by Independent
Accountant.

 

(i)             Prior to the delivery of the first report or certificate of any
accountants required to be delivered pursuant to the terms hereof, the Borrower
shall appoint one or more firms of Independent certified public accountants of
recognized international reputation for purposes of preparing and delivering the
reports or certificates of such accountants required by this Agreement, which
may be a firm of Independent certified public accountants that performs
accounting services for the Borrower or the Collateral Manager. The Borrower may
remove any firm of Independent certified public accountants at any time upon
prior written notice to the Administrative Agent. Upon any

 



 99

 

 

resignation or removal of such firm, the Borrower shall promptly (but in any
event within 30 days after such resignation or removal) appoint, by Borrower
Order delivered to the Collateral Custodian, the Administrative Agent and the
Member, a successor thereto that is a firm of Independent certified public
accountants of recognized international reputation and that may be a firm of
Independent certified public accountants that performs accounting services for
the Borrower or the Collateral Manager; provided that no such successor may be
appointed without the prior written consent of the Administrative Agent (not to
be unreasonably withheld, conditioned or delayed). If the Borrower fails to
appoint a successor within 30 days after such resignation or removal, the
Administrative Agent shall appoint a successor firm of Independent certified
public accountants of recognized international reputation. The fees of such
Independent certified public accountants and its successor will be payable by
the Borrower as an Administrative Expense.

 

(ii)            Within 120 days following the end of each calendar year,
commencing with the calendar year ending December 31, 2019, the Borrower shall
cause to be delivered to the Collateral Custodian, the Administrative Agent and
the Member (so long as, if required by the relevant Independent accountants, the
Member has executed an acknowledgment or other agreement with such Independent
accountants required for the Member to receive any of the reports or
instructions provided for herein) a report from a firm of Independent certified
public accountants (A) recalculating calculations made by the Collateral
Administrator in each Payment Date Statement and corresponding Monthly Report
delivered during such fiscal year and (B)(1) comparing and agreeing, as of the
Reporting Date for the Monthly Report prepared immediately prior to the last
Payment Date of such calendar year, with the Obligor, the outstanding principal
balance, the coupon/spread, the Moody’s rating and the country of domicile with
respect to each Collateral Obligation pledged and with the information provided
by the Borrower (or the Collateral Manager on the Borrower’s behalf) with
respect to every other asset included in the Collateral, by reference to such
sources as are specified therein and (2) specifying the procedures undertaken to
review the data and computations relating referenced in clause (1) above;
provided that, in the event of a conflict between such firm of Independent
certified public accountants and the Borrower with respect to any matter in this
Section 5.1(g)(ii), the determination by such firm of Independent certified
public accountants is conclusive.

 

(iii)          The Borrower and its accountants shall (A) cause to be prepared
and filed (and, where applicable, delivered to the Administrative Agent and the
Member) for each taxable year of the Borrower the federal, state and local
income tax returns and reports as required under the Code and Treasury
Regulations, or any tax returns or information tax returns required by any
Governmental Authority, which the Borrower or such Blocker Subsidiary, as
applicable, is required to file (and, where applicable, deliver), (B) make
copies of such returns and reports available for inspection and examination by
the Administrative Agent and the Member and (C) provide to each Lender and the
Member any information that such Lender or such Member reasonably requests in
order for such Lender or such Member to comply with its federal, state or local
tax and information returns and reporting obligations.

 



 100

 

 

(h)            Monthly Reports. On each Reporting Date and in accordance with
the provisions of the Collateral Administration Agreement, the Collateral
Administrator shall compile and make available (including, at the election of
the Borrower, via electronic means reasonably acceptable to each recipient) to
the Borrower, the Collateral Manager, the Administrative Agent, each Member and
the Rating Agency (including, if such report is made available via electronic
means, notice to the Rating Agency that such report is available), a monthly
report (each, a “Monthly Report”) prepared as of the most recent Determination
Date. All information provided in any Monthly Report with respect to the
Collateral Obligations and Permitted Investments must be on a trade date basis,
as the same may be updated from month-to-month. The Monthly Report must contain
the following information, without duplication:

 

(i)             Collateral Principal Amount of Collateral Obligations.

 

(ii)            A list of all Collateral Obligations and Equity Securities owned
by the Borrower, including, with respect to each such Collateral Obligation, the
following detailed information:

 

(1)            Its Obligor (including the issuer ticker, if any);

 

(2)            Its CUSIP, LoanX ID or other security identifier thereof;

 

(3)            Its Principal Balance (other than any accrued interest that was
purchased with Principal Collections (but excluding any capitalized interest))
and any Unfunded Exposure Amount pertaining thereto;

 

(4)            The percentage of the Collateral Principal Amount that it
represents;

 

(5)            Its interest rate or spread (without regard to any LIBOR floor);

 

(6)            Its stated maturity;

 

(7)            The Moody’s Industry Classification Group of its Obligor;

 

(8)            Its Moody’s Rating, unless such rating is based on a credit
estimate unpublished by Moody’s (and, in the event of a downgrade or withdrawal
of the applicable Moody’s Rating, the prior rating and the date such Moody’s
Rating was changed);

 

(9)            Its Moody’s Default Probability Rating and the Moody’s Rating
Factor used in the determination of the Weighted Average Moody’s Rating Factor;

 

(10)          The country of Domicile of its Obligor;

 



 101

 

 

(11)          Whether it is (A) a First Lien Loan, (B) a Second Lien Loan, (C) a
Senior Unsecured Loan, (D) a Subordinated Loan, (E) a Defaulted Obligation, (F)
a Delayed Draw Loan, (G) a Participation Interest (indicating the related
Selling Institution, if applicable, and its ratings by Moody’s), (H) a DIP Loan,
(I) an obligation that pays interest less frequently than quarterly, (J) a
Cov-Lite Loan, (K) a First-Lien-Last-Out Loan, (L) an obligation as to which the
Moody’s Rating is derived from a publicly monitored rating by S&P, (M) a
Deferrable Obligation, (N) a Caa1 Obligation or (O) a LIBOR Floor Obligation;

 

(12)          For each LIBOR Floor Obligation, its LIBOR “floor” rate; and

 

(13)          Its Dollar Purchase Price and its Purchase Price.

 

(iii)           (a) For each of the limitations and tests specified in the
definitions of Concentration Limits, Transaction Concentration Requirements and
Collateral Quality Test, (1) the result, (2) the related minimum or maximum test
level and (3) a determination as to whether such result satisfies the related
test, and (b) the identity of each Excess Concentration Obligation.

 

(iv)           The calculation of each of the following:

 

(1)            the Overcollateralization Ratio and the Interest Coverage Ratio
(and setting forth the percentage required to satisfy the Overcollateralization
Ratio Test and the Interest Coverage Test);

 

(2)            the Required Non-Diversion Ratio (and setting forth the
percentage required to satisfy the Interest Diversion Ratio Test)

 

(3)            the Required Interest Diversion Amount;

 

(4)            the Market Value Ratio (and setting forth the percentage required
to satisfy the Market Value Ratio Test and the Market Value Ratio Supplemental
Margin Test);

 

(5)            the Aggregate Principal Balance representing Principal
Collections;

 

(6)            the Market Value and the Moody’s Market Value of each Collateral
Obligation;

 

(7)            the weighted average Market Value and the weighted average
Moody’s Market Value of all Collateral Obligations (to the extent determinable);

 

(8)            the total number of Obligors;

 

(9)            the Advance Rate and the Advance Rate Test; and

 



 102

 

 

(10)          the Required Equity Investment and the Minimum Equity Amount.

 

(v)            For each Account, a schedule showing the beginning balance, each
credit or debit and specifying the nature, source and amount, and the ending
balance.

 

(vi)           Purchases, investments and reinvestments made pursuant to Section
2.12(c) and Sales made pursuant to Section 2.12(a).

 

(vii)          A schedule showing for each of the following the beginning
balance, the amount of Interest Collections received since the date of
determination of the immediately preceding Monthly Report, and the ending
balance for the current Measurement Date:

 

(1)            Interest Collections from Collateral Obligations; and

 

(2)            Interest Collections from Permitted Investments.

 

(viii)         The (1) identity, (2) Principal Balance (other than any accrued
interest that was purchased with Principal Collections (but excluding any
capitalized interest)), (3) Principal Collections and Interest Collections
received, (4) excess of the amounts in clause (3) over clause (2) and (5) date
for (A) each Collateral Obligation that was released for Sale since the date of
determination of the immediately preceding Monthly Report and (B) each
prepayment or redemption of a Collateral Obligation, and in the case of clause
(A), whether such Sale was to an affiliate of the Collateral Manager.

 

(ix)            The identity of each Defaulted Obligation, its Market Value, its
Moody’s Market Value, its Moody’s Recovery Amount and its date of default.

 

(x)             The identity of each Caa1 Obligation, its Market Value, its
Moody’s Market Value and its Caa1 Obligation Balance.

 

(xi)            The identity of each Discount Obligation, its Purchase Price,
its Market Value, its Moody’s Market Value and its Discount Obligation Balance.

 

(xii)           The identity of any rated Collateral Obligation for which the
rating has been upgraded, downgraded or put on credit watch by any rating agency
eligible to be the Rating Agency since the end of the date of determination of
the immediately preceding Monthly Report and such new rating or the implication
of such credit watch and the source of such rating and credit watch.

 

(xiii)          The identity of any Collateral that has been transferred in
and/or out of any Blocker Subsidiary.

 

(xiv)         The amount of Aggregate Par Excess.

 



 103

 

 

(xv)          The identity of any Collateral Obligation to which the Collateral
Manager has allocated any portion of the Aggregate Par Excess, and the amount of
Aggregate Par Excess allocated to the Adjusted Principal Balance thereto.

 

(xvi)         Such other information relating to the Borrower, its business and
the transactions contemplated hereby as the Administrative Agent and the Lenders
may reasonably request in writing. The parties acknowledge and agree that the
Collateral Manager shall provide for inclusion in each Monthly Report (and Daily
Report if applicable), and the Collateral Administrator will have no duty or
responsibility to determine, the underlying information (or perform the
underlying calculations) set forth in clauses (ii)(7), (ii)(9), (ii)(10),
(ii)(11), (ii)(12), (iv)(6), (iv)(7), (vi), (viii), (ix), (x), (xi), (xii),
(xiii), (xiv) and (xv) of this Section 5.1(h).

 

(i)             [Reserved].

 

(j)             Certain Tax Matters.

 

(i)             For U.S. federal income tax purposes, the Borrower is a
partnership or a disregarded entity, as the case may be.

 

(ii)            The Borrower shall timely pay or cause to be paid all Taxes
required to be paid by it (if any) except (i) where the Borrower is currently
contesting the validity of any such Taxes in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the Borrower’s books, or (ii) where the failure to do so could not
reasonably be expected to result, singularly or in the aggregate, in a Material
Adverse Effect.

 

(iii)           The Borrower shall take, and shall cause each Blocker Subsidiary
to take all reasonable actions, either directly or through its agents (including
hiring advisors or other Persons experienced in such matters) consistent with
the law and its obligations under this Agreement, (a) as are necessary to
achieve compliance with the Tax Account Reporting Rules, so that no Tax will be
imposed or withheld thereunder in respect of payments to or for the benefit of
the Borrower and (b) to ensure that the Borrower (or such Blocker Subsidiary)
satisfies any and all withholding and Tax payment obligations under Code
Sections 1441 and 1445 or any other provision of the Code or other Applicable
Law. Without limiting the generality of the foregoing, the Borrower (and any
Blocker Subsidiary) may withhold any amount that it or any advisor retained by
the Collateral Manager on its behalf determines is required by law to be
withheld from any amounts otherwise distributable. To the greatest extent
commercially practicable, each of the Administrative Agent and the Lenders
agrees that it will (x) provide the Borrower, upon written request, with such
information as may be specified by the Borrower as necessary to permit the
Borrower to comply with the Tax Account Reporting Rules and to avoid withholding
tax under Section 1471(a) of the Code on payments received by the Borrower and
(y) take all reasonable measures available to it (other than those that would
materially prejudice its legal or commercial position) to mitigate the
imposition of such Tax on the Borrower.

 



 104

 

 

(iv)           If any payment made to the Administrative Agent or any Lender
under the Transaction Documents would be subject to U.S. federal withholding tax
imposed by the Tax Account Reporting Rules if the Administrative Agent or such
Lender fails to comply with the applicable reporting requirements of the Tax
Account Reporting Rules, the Administrative Agent or such Lender, as applicable,
shall deliver to the Administrative Agent and the Borrower such documentation as
prescribed by Applicable Law and such other documentation reasonably requested
by the Administrative Agent or the Borrower sufficient for the Administrative
Agent and such Lender to comply with their obligations under the Tax Account
Reporting Rules and for the Administrative Agent and the Borrower to determine
that the Administrative Agent or such Lender has complied with such applicable
reporting requirement and to determine whether withholding is required under the
Tax Account Reporting Rules.

 

(v)            Each party hereto (including each Lender) that, for purposes of
the Tax Account Reporting Rules, is a foreign financial institution, is a
participating foreign financial institution or a deemed-compliant foreign
financial institution.

 

(k)            Blocker Subsidiaries.

 

(i)             With respect to any Blocker Subsidiary:

 

(1)           the Borrower shall not permit such Blocker Subsidiary to incur any
Indebtedness (other than the guarantee and grant of security interest in favor
of the Collateral Custodian described in Section 5.1(k)(i)(7));

 

(2)           the Governing Documents of such Blocker Subsidiary must provide
that (A) recourse with respect to the costs, expenses or other liabilities of
such Blocker Subsidiary will be solely to the assets of such Blocker Subsidiary,
and no creditor of such Blocker Subsidiary will have any recourse whatsoever to
the Borrower or its assets except to the extent otherwise required under
Applicable Law, (B) the activities and business purposes of such Blocker
Subsidiary will be limited to holding securities or obligations in accordance
with Section 2.12(e) and activities reasonably incidental thereto, (C) except as
expressly set forth in Section 5.1(k)(i)(7), such Blocker Subsidiary shall not
create, incur, assume or permit to exist any Lien on any of its assets, sell,
transfer, exchange or otherwise dispose of any of its assets, or assign or sell
any income or revenues or rights in respect thereof, (D) such Blocker Subsidiary
will be subject to the limitations on powers set forth in the Borrower’s
Governing Documents, (E) if such Blocker Subsidiary is a foreign corporation for
U.S. federal income tax purposes, such Blocker Subsidiary shall file a U.S.
federal income tax return reporting all effectively connected income, if any,
arising as a result of owning the assets of such Blocker Subsidiary, (F) after
paying Taxes and expenses payable by such Blocker Subsidiary or setting aside
adequate reserves for the payment of such Taxes and expenses, such Blocker
Subsidiary shall distribute 100.00% of the proceeds of the assets acquired by it
(net of such Taxes, expenses and reserves) to the Borrower, (G) such Blocker
Subsidiary shall not form or own any subsidiary or any interest in any other
entity other than securities or

 



 105

 

 

obligations held in accordance with Section 2.12(e) and (H) such Blocker
Subsidiary shall not acquire or hold title to any real property or a controlling
interest in any entity that owns real property;

 

(3)           the Governing Documents of such Blocker Subsidiary must provide
that such Blocker Subsidiary shall (A) maintain books and records separate from
any other Person, (B) maintain its accounts separate from those of any other
Person, (C) not commingle its assets with those of any other Person, (D) conduct
its own business in its own name, (E) maintain separate financial statements (if
any), (F) pay its own liabilities out of its own funds, (G) observe all
corporate formalities and other formalities in its by-laws and its certificate
of incorporation, (H) maintain an arm’s length relationship with its Affiliates,
(I) not have any employees, (J) not guarantee or become obligated for the debts
of any other person (other than the Borrower) or hold out its credit as being
available to satisfy the obligations of others (other than the Borrower), (K)
not acquire the obligations or securities of the Borrower, (L) allocate fairly
and reasonably any overhead for shared office space, (M) use separate
stationery, invoices and checks, (N) not pledge its assets for the benefit of
any other Person (other than the Collateral Custodian for the benefit of the
Secured Parties) or make any loans or advance to any Person, (O) hold itself out
as a separate Person, (P) correct any known misunderstanding regarding its
separate identity and (Q) maintain adequate capital in light of its contemplated
business operations;

 

(4)           the Governing Documents of such Blocker Subsidiary will provide
that the business of such Blocker Subsidiary shall be managed by or under the
direction of a board of at least one director and that at least one such
director must be a person who is not at the time of appointment and for the five
years prior thereto has not been (A) a direct or indirect legal or beneficial
owner of the Collateral Manager, such Blocker Subsidiary or any of their
respective Affiliates (excluding de minimis ownership), (B) a creditor,
supplier, officer, manager, or contractor (other than an Independent director or
manager) of the Collateral Manager, such Blocker Subsidiary or any of their
respective Affiliates or (C) a person (other than an Independent director or
manager) who controls (whether directly, indirectly or otherwise) the Collateral
Manager, such Blocker Subsidiary or any of their respective Affiliates or any
creditor, supplier, officer, manager or contractor of the Collateral Manager,
such Blocker Subsidiary or any of their respective Affiliates;

 

(5)           the Governing Documents of such Blocker Subsidiary must provide
that, so long as the Blocker Subsidiary is owned directly or indirectly by the
Borrower, upon the date of any voluntary or involuntary dissolution, liquidation
or winding-up of the Borrower, (A) the Borrower shall sell or otherwise dispose
of all of its equity interests in such Blocker Subsidiary within a reasonable
time or (B) such Blocker Subsidiary shall (w) sell or otherwise dispose of all
of its property or, to the extent such Blocker Subsidiary is unable to sell or
otherwise dispose of such property within a reasonable time, distribute such
property in kind to its stockholders, (x) make provision for the filing of a tax

 



 106

 

 

return and any action required in connection with winding up such Blocker
Subsidiary, (y) liquidate and (z) distribute the proceeds of liquidation to its
stockholders;

 

(6)           to the extent payable by the Borrower, with respect to any Blocker
Subsidiary, any expenses related to such Blocker Subsidiary will be considered
Administrative Expenses of the Borrower payable pursuant to the Priority of
Payments; and

 

(7)           the Borrower shall cause each Blocker Subsidiary to (A) give a
guarantee in favor of the Collateral Custodian for the benefit of the Secured
Parties pursuant to which such Blocker Subsidiary absolutely and unconditionally
guarantees, to the Collateral Custodian for the benefit of the Secured Parties,
the Obligations and (B) enter into a security agreement between such Blocker
Subsidiary and the Collateral Custodian pursuant to which such Blocker
Subsidiary grants a perfected, first-priority continuing security interest in
all of its property to secure its obligations under such guarantee.

 

(ii)            The Borrower, the Collateral Manager and the Administrative
Agent agree not to institute against any Blocker Subsidiary any proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law, or a petition for its
winding-up or liquidation (other than a winding-up or liquidation of a Blocker
Subsidiary that no longer holds any assets), until the reduction of the Maximum
Permitted Funded Amounts to zero and the payment in full of all Obligations and
the expiration of a period equal to one year and one day (or, if longer, the
applicable preference period then in effect) plus one day, following such
payment in full.

 

(l)             Daily Reports. On each Business Day occurring after the Closing
Date, in accordance with the Collateral Administration Agreement, the Collateral
Administrator shall compile and make available (including via appropriate
electronic means acceptable to each recipient) to each Lender, the Collateral
Manager, the Administrative Agent and the Member a daily report (each, a “Daily
Report”), which may be an excel file, prepared as of the close of business of
the immediately preceding Business Day. All information in such Daily Report
with respect to the Collateral Obligations will be provided on both a trade date
and settlement date basis (except with respect to clause (iv), which shall be
provided on a trade date basis), as may be updated from day-to-day. Each such
Daily Report must contain the following information:

 

(i)             a list of all Collateral Obligations owned by the Borrower,
together with the information described in Section 5.1(h)(ii) and (iv)(6), as
provided by the Collateral Manager;

 

(ii)            the identity, Dollar Purchase Price and Purchase Price of each
Collateral Obligation acquired by the Borrower since the immediately preceding
Daily Report;

 



 107

 

 

(iii)           the identity and sales price of each Collateral Obligation sold
by the Borrower since the immediately preceding Daily Report;

 

(iv)           the calculation of each of the following: (A) the
Overcollateralization Ratio and the Interest Coverage Ratio (and setting forth
the percentage required to satisfy the Overcollateralization Ratio Test and the
Interest Coverage Test), (B) the Interest Diversion Ratio Test (and setting
forth the percentage required to satisfy the Interest Diversion Ratio Test), (C)
the Advance Rate Test (and setting forth the percentage required to satisfy the
Advance Rate Test), (D) each element of the Collateral Quality Test (and setting
forth the applicable number or percentage required to satisfy each such element
of the Collateral Quality Test), (E) each Concentration Limit (and setting forth
the percentage required to satisfy each such Concentration Limit), (F) each
Transaction Concentration Requirement (and setting forth the percentage required
to satisfy each such Transaction Concentration Requirement), (G) the Market
Value Ratio Test (and setting forth the percentage required to satisfy the
Market Value Ratio Test), (H) the Market Value Ratio Supplemental Margin Test
(and setting forth the percentage required to satisfy the Market Value Ratio
Supplemental Margin Test) and (I) the Required Equity Investment (and setting
forth the Minimum Equity Amount); and

 

(v)            the aggregate amount of Interest Collections that has accrued on
the Collateral Obligations and other assets of the Borrower since the Closing
Date.

 

(m)           Separateness. The Borrower shall (i) maintain books and records
separate from any other Person, (ii) maintain its accounts separate from those
of any other Person, (iii) not commingle its assets with those of any other
Person, (iv) conduct its own business in its own name and hold all of its assets
in its own name or in the name of a trustee or custodian on its behalf, (v)
maintain separate financial statements (if any), showing its assets and
liabilities separate and apart from those of any other Person and not to have
its assets listed on the financial statement of any other Person, (vi) pay its
own liabilities and expenses only out of its own funds, (vii) observe all
limited liability company formalities and other organizational formalities,
(viii) maintain an arm’s length relationship with its Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis, (ix) not
guarantee or become obligated for the debts of any other Person, (x) not hold
out its credit as being available to satisfy the obligations of any other
Person, (xi) not acquire the obligations or securities of any of its Affiliates,
(xii) allocate fairly and reasonably any overhead expenses that are shared with
an Affiliate, including paying for office space and services performed by any
employee of an Affiliate, (xiii) use separate stationery, invoices and checks
bearing its own name, (xiv) not pledge its assets for the benefit of any other
Person (other than the Collateral Custodian for the benefit of the Secured
Parties), (xv) hold itself out as separate from any other Person, except as may
be necessary or appropriate for tax purposes, (xvi) correct any known
misunderstanding regarding its separate identity and (xvii) maintain adequate
capital in light of its contemplated business operations.

 

(n)            Independent Directors. The Borrower must at all times have at
least one Independent director, who must be a person who is not at the time of
appointment and for the five years prior thereto has not been (i) a direct or
indirect legal or beneficial owner of

 



 108

 

 

the Collateral Manager, any Member or any of their respective Affiliates
(excluding de minimis ownership), (ii) a creditor, supplier, officer, manager,
or contractor (other than an Independent director or manager) of the Collateral
Manager, any Member or any of their respective Affiliates or (iii) a person
(other than an Independent director or manager) who controls (whether directly,
indirectly or otherwise) the Collateral Manager, any Member or any of their
respective Affiliates or any creditor, supplier, officer, manager or contractor
of the Collateral Manager, any Member or any of their respective Affiliates.

 

Section 5.2         Negative Covenants. The Borrower covenants and agrees with
the Lenders and the Administrative Agent that, during the Covenant Compliance
Period, it shall not:

 

(a)            sell, transfer, exchange or otherwise dispose of, pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist) any part of the Collateral, except for Permitted Liens and as
otherwise expressly permitted by this Agreement;

 

(b)            except in connection with any payment made to any Secured Party
hereunder, claim any credit on, make any deduction from or dispute the
enforceability of payment of the principal or Interest payable (or any other
amount) in respect of the Outstanding Funded Loans (other than amounts withheld
in accordance with the Code, FATCA, or any Applicable Laws of any other
applicable jurisdiction) or assert any claim against any present or future
Lender, by reason of the payment of any Taxes levied or assessed upon any part
of the Collateral;

 

(c)            incur, assume or guarantee any Indebtedness, other than that
created under this Agreement and the transactions contemplated hereby;

 

(d)            except as permitted by this Agreement and the LLC Agreement,
issue any additional class of securities or ownership interests;

 

(e)            except as permitted by this Agreement and, in each case, other
than Permitted Liens, (i) permit the validity or effectiveness of this Agreement
or the Lien of the Collateral Custodian granted hereunder to be impaired,
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations under this Agreement,
(ii) permit any lien, charge, adverse claim, security interest, mortgage or
other encumbrance to be created on, extend to or otherwise arise upon or burden
any part of the Collateral, any interest therein or the proceeds thereof or
(iii) take any action that would permit the Lien of the Collateral Custodian to
not constitute a valid first priority Lien on the Collateral;

 

(f)            dissolve or liquidate in whole or in part, consolidate or merge
with or into any other Person or transfer or convey substantially all of its
assets to any Person, except (i) as permitted hereunder or (ii) as required by
Applicable Law;

 

(g)            pay any distributions other than in accordance with the Priority
of Payments and the LLC Agreement;

 



 109

 

 

(h)            permit the formation of any Subsidiary other than a Blocker
Subsidiary as permitted pursuant to Section 2.12(e);

 

(i)             conduct business under any name other than its own;

 

(j)             have any employees (other than directors to the extent they are
employees);

 

(k)            sell, transfer, exchange or otherwise dispose of Collateral,
enter into an agreement or commitment to do so, or enter into or engage in any
business with respect to any part of the Collateral, except as expressly
permitted by this Agreement;

 

(l)             other than in connection with, and substantially
contemporaneously with a refinancing or repayment in full of the Obligations,
elect to be treated for U.S. federal income tax purposes as other than a pass
through entity;

 

(m)           (i) register as or become subject to regulatory supervision or
other legal requirements under the laws of any country or political subdivision
thereof as a bank, insurance company or finance company or (ii) hold itself out
to the public as a bank, insurance company or finance company or knowingly take
any action that would reasonably be expected to cause it to be treated as a
bank, insurance company or finance company for purposes of (A) any Tax,
securities law or other filing or submission made to any Governmental Authority,
(B) any application made to a rating agency or (C) qualification for any
exemption from Tax, securities law or any other legal requirements;

 

(n)            (1) except as contemplated by the Transaction Documents, take any
action, or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other Insolvency Proceeding or (2) take any action or operate in any manner
that is inconsistent with the assumptions set forth in the substantive
non-consolidation opinion delivered on the Closing Date pursuant to Section
3.1(g) of this Agreement (or to the extent applicable, any subsequent such
opinions of counsel delivered to the Administrative Agent); and without limiting
the foregoing, except as contemplated by the Certificate of Formation and the
LLC Agreement or any Transaction Document, engage in any transaction with any
member (including any transaction that would constitute a conflict of interest)
or (C) pay dividends other than in accordance with the terms of this Agreement,
the Certificate of Formation and the LLC Agreement;

 

(o)            (i) be a party to any agreement that does not include customary
“non-petition” and “limited recourse” provisions or (ii) amend or eliminate such
provisions in any agreement to which it is party, in each case except for (A)
the Transaction Documents and (B) any agreements related to the purchase, Sale,
maintenance or investment of any Collateral that contain customary terms or are
in the form of customary loan trading documentation;

 

(p)            acquire or hold any Certificated Securities in bearer form;

 



 110

 

 

(q)            engage in any business or activity other than as contemplated by
this Agreement or the LLC Agreement;

 

(r)             amend or permit the amendment of its Governing Documents without
the consent of the Administrative Agent (such consent not to be unreasonably
withheld);

 

(s)            repurchase or agree to repurchase any Membership Interests or
redeem or agree to redeem any of the same, except as expressly set forth in the
LLC Agreement;

 

(t)             take any action (and shall not consent to any action proposed to
be taken by others) that (i) would release any Person from any of such Person’s
material covenants or obligations under any Underlying Instrument included in
the Collateral and (ii) is not in conformity with Section 5.3; or

 

(u)            acquire any Collateral Obligations from TP Flexible Income Fund,
Inc. or an Affiliate thereof, except pursuant to and in accordance with the
terms of the Purchase and Contribution Agreement.

 

Section 5.3         Amendments, Modifications and Waivers to Collateral
Obligations; Maturity Amendments. Notwithstanding anything herein or elsewhere
to the contrary:

 

(a)            the Borrower (or the Collateral Manager on the Borrower’s behalf)
may enter into any amendment, waiver of or supplement to any Underlying
Instrument; provided that prior written consent of the Administrative Agent and
the Controlling Parties is required if (i) an Event of Default has occurred and
is continuing or would result from such amendment, waiver or supplement, (ii)
such amendment, waiver or supplement, individually or together with all other
such amendments, waivers and supplements, would result in a Material Adverse
Effect or (iii) such amendment, waiver or supplement constitutes a Specified
Change. Any Collateral Obligation that, as a result of any amendment, waiver or
supplement thereto, ceases to qualify as a Collateral Obligation will thereafter
be treated as a Defaulted Obligation for so long as it remains unqualified to be
a Collateral Obligation; and

 

(b)               neither the Borrower nor the Collateral Manager on the
Borrower’s behalf may vote in favor of a Maturity Amendment unless, after giving
effect to such Maturity Amendment, the Weighted Average Life Test is satisfied;
provided that the foregoing restriction does not apply to Credit Amendments
representing 5.00% or less of the Collateral Principal Amount. In addition,
notwithstanding anything to the contrary set forth herein, during and after the
Aggregation Period, neither the Borrower nor the Collateral Manager on behalf of
the Borrower shall agree to any Maturity Amendment if, immediately following
such Maturity Amendment, the stated maturity of such Collateral Obligation would
be extended beyond the Facility Maturity Date.

 



 111

 

 

ARTICLE VI

COLLATERAL MANAGEMENT

 

Section 6.1         Appointment of the Collateral Manager. The Borrower appoints
the Collateral Manager as its investment manager and advisor with respect to the
Collateral and authorizes the Collateral Manager to perform such services and
take such actions on its behalf as are contemplated hereunder and to exercise
such other powers as are delegated to the Collateral Manager hereunder, in each
case together with such authority and powers as are reasonably incidental
thereto. Except as set forth in the immediately succeeding sentence, the
Collateral Manager may not delegate or assign any of its rights or obligations
as Collateral Manager hereunder without the prior written consent of the
Administrative Agent and the Member. Notwithstanding the preceding sentence, the
Collateral Manager may, without the prior written consent of the Administrative
Agent or the Member, assign and delegate its rights and obligations as
Collateral Manager hereunder to any of its Affiliates or, if such delegation or
assignment relates solely to rights or obligations that are ministerial in
nature, any other Person. Promptly following any delegation or assignment
pursuant to the immediately preceding sentence, the Collateral Manager shall
provide written notice thereof to the Administrative Agent and the Member.

 

Section 6.2         Services.

 

(a)            Subject to and in accordance with the terms of this Agreement,
the Collateral Manager agrees to direct the investment, reinvestment,
management, Sale and purchase of the Collateral and to perform on behalf of the
Borrower the duties that have been specifically delegated to the Collateral
Manager in this Agreement.

 

(b)            The Collateral Manager undertakes to provide the Borrower with
the following services or to perform the following acts in the name of or on
behalf of the Borrower:

 

(i)            directing the Sale of Collateral Obligations, Permitted
Investments, Equity Securities and other Collateral in accordance with the terms
of this Agreement;

 

(ii)            directing the purchase of Collateral Obligations (including
Additional Collateral Obligations) in accordance with the terms of this
Agreement;

 

(iii)           monitoring the Collateral on an ongoing basis and determining
whether a Collateral Obligation has become a Defaulted Obligation, a Caa1
Obligation, an Excess Concentration Obligation or an Equity Security;

 

(iv)           retaining or selling or disposing of any securities or other
property (if other than Cash) received with respect to a Collateral Obligation,
Permitted Investment, Equity Security or other Collateral;

 

(v)            waiving or electing not to exercise remedies with respect to a
Collateral Obligation, Permitted Investment, Equity Security or other Collateral
(if applicable);

 



 112

 

 

(vi)           voting to accelerate, or rescinding the acceleration of, the
maturity of any Defaulted Obligation;

 

(vii)          if applicable, consenting to any proposed amendment, modification
or waiver with respect to the Underlying Instruments of any Collateral
Obligation, Permitted Investment, Equity Security or other Collateral;

 

(viii)         if applicable, tendering a Collateral Obligation, Permitted
Investment, Equity Security or other Collateral pursuant to an Offer;

 

(ix)            preparing and delivering each Funding Notice and each
Eligibility Criteria Compliance Certificate;

 

(x)             providing, or causing to be provided, to the Borrower all
information necessary in order to assist the Borrower with its preparation and
delivery of each of the Required Reports; and

 

(xi)            exercising any other rights or remedies with respect to a
Collateral Obligation, Permitted Investment, Equity Security or other Collateral
as provided in the related Underlying Instruments or taking any other action
consistent with the terms of this Agreement and with the standard of care set
forth in Section 6.6.

 

(c)            The Collateral Manager shall select all Collateral Obligations to
be acquired by the Borrower in accordance with the requirements of this
Agreement.

 

(d)            If any vote is solicited with respect to any Collateral
Obligation or other Collateral, the Collateral Manager (on the Borrower’s
behalf), shall vote or refrain from voting any such security in accordance with
the terms of this Agreement and in a manner that is consistent with the standard
of care set forth in Section 6.6. In addition, with respect to any Defaulted
Obligation, the Collateral Manager (on the Borrower’s behalf) may instruct the
trustee or agent for such Defaulted Obligation to enforce the Borrower’s rights
under the Underlying Instruments governing such Defaulted Obligation or any
Applicable Law in a manner that is consistent with the standard of care set
forth in Section 6.6.

 

(e)            The Collateral Manager has the power to negotiate, execute and
deliver all necessary and appropriate documents and instruments on the
Borrower’s behalf with respect to the Collateral, including any purchase, sale
or participation agreement with respect to any Collateral, in each case as
permitted by this Agreement.

 

(f)            In furtherance of Section 6.2(a) through Section 6.2(e), the
Borrower makes, constitutes and appoints the Collateral Manager, with full power
of substitution, as its true and lawful agent and attorney-in-fact, with full
power and authority in its name, place and stead, to sign, execute, certify,
swear to, acknowledge, deliver, file, receive and record any and all documents
that the Collateral Manager reasonably deems appropriate or necessary in
connection with the Collateral Manager’s powers and duties under this Agreement.
To the extent permitted by Applicable Law, this grant of power of attorney is
irrevocable and coupled with an interest and will survive and be unaffected by a
subsequent dissolution or bankruptcy of the Borrower; provided that this grant
of power of attorney will

 



 113

 

 

expire, and the Collateral Manager will cease to have any power to act as the
Borrower’s attorney-in-fact, upon (i) termination of this Agreement in
accordance with its terms or (ii) the occurrence of an event that constitutes
Cause.

 

(g)            The Borrower shall execute and deliver to the Collateral Manager
all such other powers of attorney, proxies, dividends and other orders, and
shall furnish all such instruments, certificates and other documents, as the
Collateral Manager may reasonably request for the purpose of enabling the
Collateral Manager to exercise the rights and powers which it is entitled to
exercise pursuant to this Agreement. The Collateral Manager shall take such
other actions, and furnish such certificates, opinions and other documents, as
may be reasonably requested by the Borrower in order to effectuate the purposes
of this Agreement and to facilitate compliance with Applicable Law and the terms
of this Agreement.

 

(h)            The Borrower agrees to pay to the Collateral Manager on each
Payment Date any accrued and unpaid Collateral Manager Reimbursable Expenses in
accordance with the Priority of Payments.

 

(i)             The Collateral Manager will have no obligation to perform any
duties other than those specifically delegated to or required to be performed by
the Collateral Manager under this Agreement.

 

Section 6.3         Reports.

 

(a)            Funding Notice. On each Funding Date and on each date on which an
investment or reinvestment is made pursuant to Section 2.12(c), the Collateral
Manager shall deliver a Funding Notice and an Eligibility Criteria Compliance
Certificate, each prepared as of such date, to the Administrative Agent (with a
copy to the Collateral Custodian).

 

(b)            Other Reports. Upon the reasonable request of the Administrative
Agent, the Collateral Manager shall provide such other information, records or
reports available to it with respect to any Obligor or the Collateral.

 

(c)            Quarterly Loan File. On each Payment Date, the Collateral
Administrator (on behalf of the Borrower) shall provide the Administrative
Agent, the Collateral Custodian, the Collateral Manager, the Member and the
Rating Agency a quarterly loan tape (the “Quarterly Loan File”), including a
list of each of the following information fields for each Collateral Obligation:
(i) Obligor; (ii) facility type; (iii) seniority; (iv) outstanding principal
balance; (v) Moody’s rating; (vi) Moody’s Industry Classification Group of the
Obligor; (vii) maturity date; (viii) rate index; (ix) interest rate; (x) Market
Value and (xi) Moody’s Market Value.

 

Section 6.4         Annual Certificate as to Compliance. The Collateral Manager
shall provide to the Administrative Agent, the Member and the Rating Agency,
within 120 days following (i) the date that is one year after the Closing Date
and (ii) each succeeding anniversary of the Closing Date thereafter, a
certificate signed by an Authorized Officer of the Collateral Manager certifying
that (a) a review of the activities of the Collateral Manager, and the
Collateral Manager’s performance pursuant to this Agreement, for such fiscal
year has been made under such Authorized Officer’s supervision, (b) the
Collateral Manager has performed or

 



 114

 

 

has caused to be performed in all material respects all of its obligations under
this Agreement throughout such year and (c) no event that constitutes Cause has
occurred and is continuing or, if any such event has occurred and is continuing,
attaching a statement describing the nature thereof and the steps being taken to
remedy such event.

 

Section 6.5         Additional Activities of the Collateral Manager; Consent to
Conflicts. Nothing herein prevents the Collateral Manager or any of its
Affiliates from engaging in other businesses or from rendering services of any
kind to the Borrower and its Affiliates, the Collateral Custodian, the Lenders
or any other Person to the extent permitted by Applicable Law. Without limiting
the foregoing, the Collateral Manager or any of its Affiliates may engage in any
other business and may furnish investment management and advisory services to
others, including Persons that may have investment policies similar to those
followed by the Collateral Manager with respect to the Borrower, and who may own
securities and other instruments of the same class, or which are of the same
type, as the Collateral Obligations or other securities issued by Eligible
Obligors. The Collateral Manager and its Affiliates are free, in their sole
discretion, to make recommendations to others or effect transactions on behalf
of themselves or for others, which transactions may be the same as or different
from those effected with respect to the Borrower pursuant to this Agreement and
the other Transaction Documents. The Borrower acknowledges and consents to
various potential and actual conflicts of interest that may exist with respect
to the Collateral Manager and its Affiliates; provided that nothing in this
Section 6.5 is to be construed as altering the express duties of the Collateral
Manager as set forth in this Agreement.

 

Section 6.6         Standard of Care. The Collateral Manager shall, subject to
the terms and conditions of this Agreement, perform its obligations hereunder
(including in respect of any exercise of discretion) (a) with reasonable care
using a degree of skill and attention no less than that which the Collateral
Manager exercises with respect to comparable assets and/or portfolios that it
manages for itself and others having similar investment objectives and
restrictions and (b) in a manner that is at least consistent with the practices
and procedures followed by comparable institutional managers of national
standing with respect to assets of the nature and character of the Collateral
Obligations in the Collateral. To the extent not inconsistent with the
foregoing, the Collateral Manager shall follow its customary standards, policies
and procedures in performing its duties hereunder. The Collateral Manager shall
comply with all the terms and conditions of this Agreement affecting the
functions and duties that have been delegated to it hereunder.

 

Section 6.7         Covenants of the Collateral Manager.

 

(a)            The Collateral Manager shall not cause the Borrower to (i) hold
itself out as willing to originate loans or enter into derivative contracts with
customers or (ii) make a market in loans.

 

(b)            The Collateral Manager shall not cause the Borrower to take or
omit to take any action if such action or inaction, as the case may be, would
(i) violate any Applicable Law that would reasonably be expected to have a
Material Adverse Effect or would not be permitted under the Borrower’s Governing
Documents, (ii) result in an Event of Default, (iii) require the registration of
the Borrower or the pool of Collateral as an

 



 115

 

 

“investment company” under the 1940 Act or (iv) violate the terms of this
Agreement or any other Transaction Document. In satisfying its obligations under
this Agreement, the Collateral Manager will be entitled to rely on the written
advice of counsel pursuant to Section 6.8(b).

 

(c)            The Collateral Manager shall not change the conduct of its
business or the location from which it performs its duties under this Agreement
from the State of New York if such change in location would cause material
adverse Tax consequences to the Borrower.

 

(d)            The Collateral Manager shall maintain in full force and effect
all consents of any Governmental Authority that it is required to obtain in
relation to this Agreement and the other Transaction Documents and shall use
commercially reasonable efforts to obtain any such material consents that become
necessary in the future.

 

(e)            The Collateral Manager shall comply in all material respects with
all Applicable Laws in connection with the performance of its duties under this
Agreement, except to the extent that a failure to so comply would not materially
impair its ability to perform its duties under this Agreement and the other
Transaction Documents to which it is a party.

 

(f)             Promptly (but in any event within five Business Days) following
the Collateral Manager’s knowledge or receipt of notice of the occurrence of any
Default or Event of Default, the Collateral Manager shall provide the Borrower,
the Administrative Agent, the Member and the Collateral Custodian with written
notice of such occurrence. Such notice must include a written statement of an
Authorized Officer of the Collateral Manager setting forth the details (to the
extent known by the Collateral Manager) of such event and the action, if any,
that the Collateral Manager proposes to take to remedy such Default or Event of
Default.

 

(g)            Promptly (but in any event within five Business Days) following
the Collateral Manager’s knowledge or receipt of notice of the occurrence of any
event constituting Cause, the Collateral Manager shall provide the Borrower, the
Administrative Agent, the Member and the Collateral Custodian with written
notice of such occurrence. Such notice must include a written statement of an
Authorized Officer of the Collateral Manager setting forth the details (to the
extent known by the Collateral Manager) of such event and the action, if any,
that the Collateral Manager proposes to remedy such Cause.

 

(h)            Promptly (but in any event within five Business Days) following
the Collateral Manager’s knowledge or receipt of notice that any representation,
warranty or certification previously made by the Collateral Manager is
determined to have been incorrect or misleading in any material respect as of
the date such representation, warranty or certification was made, the Collateral
Manager shall provide the Borrower, the Administrative Agent, the Member and the
Collateral Custodian with written notice thereof.

 

(i)             The Collateral Manager shall (A) cause any purchase or Sale of
any Collateral to be effected on terms reasonably equivalent to an arm’s-length
basis. If such

 



 116

 

 

purchase or Sale is between the Borrower and any Related Party, the Collateral
Manager shall cause such transaction to be (i) on economic and other material
terms and conditions no less advantageous than would have governed such
transaction were it negotiated on an arm’s-length basis with a Person that is
not a Related Party, (ii) conducted in accordance with all Applicable Laws and
(iii) if the proceeds from any such Sale would be less than the product of (x)
the Purchase Price of such Collateral multiplied by (y) the outstanding
principal balance of such Collateral, effected only upon receipt of written
consent from the Administrative Agent and the Member and (B) not permit the
Borrower to acquire any Collateral Obligations from TP Flexible Income Fund,
Inc. or an Affiliate thereof, except pursuant to and in accordance with the
terms of the Purchase and Contribution Agreement. The Collateral Manager and its
Affiliates also may execute cross transactions and agency cross transactions
(collectively, “Cross Transactions”) for the Borrower’s account in accordance
with the Collateral Manager’s policies and the Advisers Act. Cross Transactions
include inter-account transactions in which the Collateral Manager effects
transactions for the Borrower’s account and other accounts managed by the
Collateral Manager or its Affiliates. The Collateral Manager believes such Cross
Transactions may enable it to purchase or sell a block of Loans for the
Borrower’s account at a set price, which could avoid unfavorable price movements
created by entering the market with such purchase or sell order. The Collateral
Manager believes that Cross Transactions may provide meaningful benefits for its
clients. Cross Transactions also include transactions where the Collateral
Manager or an Affiliate of the Collateral Manager acts as broker for both the
Borrower and the counterparty to the transaction. In such a Cross Transaction,
the Collateral Manager may have conflicting division of loyalties and
responsibilities, and the Collateral Manager, or any of its Affiliates, may
receive commissions from both parties to such a transaction. The Borrower
authorizes the Collateral Manager to execute Cross Transactions for the
Borrower’s account, and the Borrower understands that such authorization is
terminable at the Borrower’s option, without penalty, effective upon receipt by
the Collateral Manager of written notice from the Borrower. If any transaction
described in this paragraph is subject to the disclosure and consent
requirements of Section 206(3) of the Advisers Act, such requirements are
satisfied with respect to the Borrower and all securityholders thereof if
disclosure is given to and consent obtained from the Borrower’s board of
directors.

 

(j)             The Collateral Manager shall maintain appropriate books of
account and records relating to services performed hereunder, and such books of
account and records must be accessible for inspection by a representative of the
Administrative Agent or the Member at a mutually agreed time during normal
business hours upon not less than five Business Days’ prior notice.

 

(k)            The Collateral Manager shall promptly furnish to the Borrower,
the Administrative Agent and the Member such other information, documents,
records or reports in its possession and control regarding the Collateral
(including, without limitation in the case of each Obligor with respect to a
Collateral Obligation, financial information (including any “Management
Discussion and Analysis” provided by such Obligor), and other information as
provided by such Obligor with respect to the applicable Underlying Instruments)
or the condition or operations, financial or otherwise, of the Collateral
Manager as the Administrative Agent may from time to time reasonably request in
order to protect the interests of the Administrative Agent or the other Secured
Parties.

 



 117

 

 

(l)             Except to the extent related to any transaction permitted under
this Agreement, the Collateral Manager shall not, without the prior written
consent of the Administrative Agent, consent to the Collateral Custodian moving
any Certificated Securities or Instruments from the Collateral Custodian’s
Corporate Trust Office, unless the Collateral Manager has given at least 30
days’ written notice to the Administrative Agent and the Member and has
authorized the Administrative Agent to take all actions required under the UCC
of each relevant jurisdiction in order to continue the first priority perfected
security interest of the Collateral Custodian for the benefit of the Secured
Parties in the Collateral.

 

(m)           The Collateral Manager acknowledges and agrees (and each
Collateral Manager Person is deemed to agree) that the obligations of the
Borrower hereunder to the Collateral Manager will be solely the corporate
obligations of the Borrower and the Collateral Manager has no recourse to any
Affiliate of the Borrower or any other Person (including any of the
shareholders, partners, directors, employees, agents, attorneys or advisors of
the Borrower or any of its Affiliates) with respect to any claims, losses,
damages, liabilities, indemnities or other obligations arising in connection
with any of transactions contemplated hereunder. Notwithstanding any other
provision of this Agreement, the Collateral Manager’s recourse for the
obligations of the Borrower is limited to the Collateral as provided herein,
and, upon the exhaustion of such Collateral, all obligations of and all claims
against the Borrower arising from this Agreement or any transactions
contemplated hereby will be extinguished and will not thereafter revive. The
provisions of this paragraph will survive termination of this Agreement for any
reason whatsoever.

 

(n)            The Collateral Manager agrees that the payment of all amounts to
which it is entitled pursuant to this Agreement will be due and payable only in
accordance with the Priority of Payments.

 

(o)            The Collateral Manager shall provide to the Administrative Agent,
on each Determination Date immediately preceding a Payment Date, a certificate
signed by an Authorized Officer of the Collateral Manager certifying: (a) that
each AUM Test is satisfied (including to the extent it is deemed satisfied) as
of such Determination Date and has been satisfied (including to the extent it is
deemed satisfied) at all times since the last such certification pursuant to
this Section 6.7(o), and (b) as to the amount of AUM as of such Determination
Date.

 

Section 6.8         Liability of the Collateral Manager.

 

(a)            Except as otherwise required by Applicable Law, the Collateral
Manager and any of its Affiliates, employees, shareholders, members, partners,
assigns, representatives or agents (each such individual or entity, a
“Collateral Manager Person”) will not be liable to the Borrower, the Collateral
Custodian, the Administrative Agent, any Lender or any other Person for any
Indemnified Amounts incurred by reason of any act or omission or alleged act or
omission performed or not performed by such Collateral Manager Person, or for
any decrease in the value of the Collateral or any other losses suffered by any
party; provided, however, that the Collateral Manager will be liable for any
Indemnified Amounts that arise by reason of (i) any act or omission constituting
bad faith, fraud, willful misconduct or gross negligence by any Collateral
Manager Person in the performance of, or reckless

 



 118

 

 

disregard of, the Collateral Manager’s duties hereunder or (ii) any breach of
the representations, warranties or covenants of the Collateral Manager hereunder
(each, a “Collateral Manager Breach”).

 

(b)            The Collateral Manager may rely in good faith upon, and will
incur no obligation for any Indemnified Amounts for relying upon, (i) any
authoritative source customarily used by firms performing services similar to
those services provided by the Collateral Manager under this Agreement and (ii)
the advice of nationally recognized counsel, accountants or other advisors as
the Collateral Manager determines reasonably appropriate in connection with the
services it is providing hereunder.

 

(c)            In no event will the Collateral Manager be liable for special,
indirect, punitive or consequential losses or damages of any kind whatsoever
(including lost profits), even if the Collateral Manager has been advised of the
likelihood of such damages and regardless of the form of action in which such
damages are sought. The Collateral Manager will have no liability for any
Secured Party failing to follow its advice or recommendations.

 

Section 6.9         Indemnification.

 

(a)            To the fullest extent permitted by Applicable Law, each
Collateral Manager Person shall be held harmless and shall be indemnified by the
Borrower for any Indemnified Amounts suffered by virtue of any acts or omissions
or alleged acts or omissions arising out of the activities of such Collateral
Manager Person in the performance of the Collateral Manager’s obligations
hereunder or as a result of this Agreement, the other Transaction Documents or
the Borrower’s ownership interest in any portion of the Collateral, except to
the extent any such Indemnified Amount arises out of or results from a
Collateral Manager Breach by such Collateral Manager Person.

 

Notwithstanding anything contained in this Agreement to the contrary, any
indemnification provided for in this Section 6.9(a) will be payable pursuant to
the Priority of Payments.

 

(b)            To the fullest extent permitted by Applicable Law, the Secured
Parties and each of their respective Affiliates, shareholders, assigns,
representatives, officers, directors, employees and agents (each such Person
being an “Indemnitee”) shall be held harmless and shall be indemnified by the
Collateral Manager for any Indemnified Amount suffered by an Indemnitee arising
out of or as a result of any Collateral Manager Breach, except to the extent
such Indemnified Amount arises out of or results from any act or omission of an
Indemnitee constituting bad faith, fraud, willful misconduct or gross
negligence.

 

Section 6.10     Removal or Resignation of the Collateral Manager.

 

(a)            The Collateral Manager may (and shall, upon the written direction
of the Controlling Parties) be removed for Cause by the Administrative Agent
upon 10 days’ prior written notice to the Collateral Manager, the Borrower, the
Collateral Custodian, the Member and the Lenders. “Cause” means the occurrence
and continuation of any of the following events:

 



 119

 

 

(i)             willful violation or intentional breach by the Collateral
Manager of any provision of this Agreement applicable to the Collateral Manager;

 

(ii)            a violation or breach by the Collateral Manager of any provision
of this Agreement or any other Transaction Document to which it is a party
(except for any such violations that could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and, if such
violation can be remedied, such violation continues unremedied for a period of
15 days after the earlier of (a) the date on which the Collateral Manager
receives written notice of such violation, breach or failure and (b) the date on
which the Collateral Manager acquires knowledge of such violation, breach or
failure);

 

(iii)           any representation, warranty or certification made or given in
writing by the Collateral Manager (or any of its directors or officers) pursuant
to this Agreement or any other Transaction Document to which it is a party
proves incorrect in any respect when made or given, which error has a Material
Adverse Effect and, if such error can be remedied, such error continues
unremedied for a period of 30 days after the earlier of (a) the date on which
the Collateral Manager receives written notice of such error and (b) the date on
which the Collateral Manager acquires knowledge of such error;

 

(iv)           an Insolvency Event occurs with respect to the Collateral
Manager;

 

(v)            the Collateral Manager resigns or assigns its rights or
obligations as “Collateral Manager” hereunder to any Person without the prior
written consent of any Person required by Section 6.1;

 

(vi)           one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess, in the
aggregate, of $5,000,000 are rendered against the Collateral Manager and the
Collateral Manager has not either (i) discharged or provided for the discharge
of such judgment, decree or order in accordance with its terms or (ii) perfected
a timely appeal of such judgment, decree or order and caused the execution of
such judgment, decree or order to be stayed during the pendency of such appeal;

 

(vii)          the Collateral Manager makes payments of money in excess, in the
aggregate, of $5,000,000 (excluding the portion of any such payments made from,
or covered by, insurance proceeds) to settle any litigation, claim or dispute;

 

(viii)         any Event of Default that results in the declaration of the
Termination Date pursuant to Section 9.2(a);

 

(ix)            the Collateral Manager, any senior manager having supervisory
authority with respect to the Collateral or any portfolio manager having credit
selection responsibilities with respect to the Collateral is indicted for fraud
or a felony criminal offense that is (A) materially related to the primary
business of the Collateral Manager or (B) reasonably likely to have a Material
Adverse Effect on the Collateral Manager;

 



 120

 

 

(x)             any Change-in-Control of the Collateral Manager to which the
Administrative Agent has not consented (such consent not to be unreasonably
withheld, delayed or conditioned) within 30 Business Days after such
Change-in-Control;

 

(xi)            a Management Event;

 

(xii)           any other event that causes a Material Adverse Effect on (a) the
business of the Collateral Manager or (b) the ability of the Collateral Manager
to meet its obligations under this Agreement or any other Transaction Document
to which it is a party.

 

(b)            Upon the removal of the Collateral Manager, all authority and
power of the Collateral Manager under this Agreement will cease automatically
and without action by any Person unless otherwise agreed by the Administrative
Agent in its sole discretion.

 

Section 6.11     Replacement of the Collateral Manager.

 

(a)            If the Collateral Manager is removed for Cause and the
Administrative Agent elects to replace the Collateral Manager, the
Administrative Agent shall, as soon as reasonably practicable, appoint a
successor Collateral Manager. Following the appointment of such successor, the
Borrower (or such successor on the Borrower’s behalf) shall provide the Rating
Agency with written notice thereof.

 

(b)            After any removal of the Collateral Manager for Cause and prior
to the appointment of any successor Collateral Manager, the Collateral Manager
shall (a) if so notified by the Administrative Agent, continue to act in such
capacity pursuant to Section 6.1 and (b) as requested by the Administrative
Agent (i) terminate some or all of its activities as Collateral Manager
hereunder in the manner requested by the Administrative Agent in its sole
discretion, (ii) provide such information as may be reasonably requested by the
Administrative Agent to facilitate the transition of the performance of such
activities to the successor Collateral Manager or any agent thereof and (iii)
take all other actions reasonably requested by the Administrative Agent to
facilitate the transition of the performance of such activities to the successor
Collateral Manager.

 

(c)            Notwithstanding anything to the contrary in this Section 6.11 any
successor Collateral Manager shall satisfy the Successor Criteria. A successor
Collateral Manager will satisfy the “Successor Criteria” if: (i) it has
demonstrated an ability to professionally and competently perform duties similar
to those imposed upon the Collateral Manager under this Agreement; (ii) it is
legally qualified and has the capacity to act as Collateral Manager; (iii) its
appointment would not cause or result in the Borrower becoming, or require the
pool of Collateral to be registered as, an investment company under the
Investment Company Act; and (iv) the Rating Agency, if any, has been notified of
such successor Collateral Manager.

 



 121

 

 

ARTICLE VII

THE COLLATERAL CUSTODIAN

 

Section 7.1         Designation of Collateral Custodian.

 

(a)            Initial Collateral Custodian. The role of Collateral Custodian
will be conducted by the Person designated as Collateral Custodian hereunder
from time to time in accordance with this Section 7.1. Until a successor
Collateral Custodian is appointed in accordance with this Article VII, U.S. Bank
is appointed as, and accepts such appointment and agrees to perform the duties
and obligations of, Collateral Custodian pursuant to the terms hereof and of the
other Transaction Documents to which the Collateral Custodian is a party.

 

(b)            Successor Collateral Custodian. Upon the Collateral Custodian’s
receipt of written notice from the Administrative Agent of the designation of a
successor Collateral Custodian pursuant to the provisions of Section 7.9, the
Collateral Custodian agrees that it shall terminate its activities as Collateral
Custodian hereunder. Notwithstanding such termination, the Collateral Custodian
will be entitled to receive all accrued and unpaid Collateral Custodian’s Fees
and Administrative Expenses due and owing to it at the time of such termination.

 

(c)            Secured Party. The Administrative Agent and the Lenders appoint
U.S. Bank, in its capacity as Collateral Custodian, as their collateral
custodian for purposes of perfection of a Lien on the Collateral. U.S. Bank, in
its capacity as initial Collateral Custodian, accepts such appointment and
agrees to perform the duties set forth in this Agreement.

 

Section 7.2         Certain Duties and Responsibilities.

 

(a)            The Collateral Custodian undertakes to perform such duties and
only such duties as are specifically set forth in this Agreement, and no implied
covenants or obligations will be read into this Agreement with respect to the
Collateral Custodian. The powers conferred on the Collateral Custodian hereunder
are solely to protect its interest in the Collateral and do not impose any
fiduciary duty or other duty upon it to exercise any such powers. The Collateral
Custodian will not be liable for any action taken or omitted under this
Agreement, except to the extent caused by the Collateral Custodian’s gross
negligence, bad faith or willful misconduct, as determined in a final
non-appealable judgment by a court of competent jurisdiction. Anything in this
Agreement to the contrary notwithstanding, in no event will the Collateral
Custodian be liable under or in connection with this Agreement for indirect,
special, incidental, punitive or consequential losses or damages of any kind
whatsoever, including lost profits or diminution in value, whether or not
foreseeable, even if the Collateral Custodian has been advised of the
possibility thereof and regardless of the form of action in which such damages
are sought.

 

(b)            In the absence of bad faith on its part, the Collateral Custodian
may conclusively rely, as to the truth of the statements and the correctness of
the opinions

 



 122

 

 

expressed therein, upon certificates or opinions furnished to the Collateral
Custodian and conforming to the requirements of this Agreement; provided that,
in the case of any such certificates or opinions that are specifically required
hereunder to be furnished to the Collateral Custodian, the Collateral Custodian
will be obligated to examine the same to determine whether or not they
substantially conform on their face to the requirements of this Agreement and
shall promptly (within three Business Days in the case of a certificate
furnished by the Collateral Manager) notify the delivering party if such
certificate or opinion does not so conform. If a corrected form is not delivered
to the Collateral Custodian within 15 days after notice of nonconformity from
the Collateral Custodian, the Collateral Custodian shall notify the
Administrative Agent, the Lenders and the Member.

 

(c)            No provision of this Agreement will be construed to relieve the
Collateral Custodian from liability for its own grossly negligent action, its
own grossly negligent failure to act or its own willful misconduct, except that:

 

(i)             this clause in no way limits the effect of clause (a) of this
Section 7.2;

 

(ii)            the Collateral Custodian is not liable for any error of judgment
made in good faith by a Collateral Custodian Officer, unless it is proven that
the Collateral Custodian was grossly negligent in ascertaining the pertinent
facts;

 

(iii)           the Collateral Custodian is not liable with respect to any
action taken or omitted to be taken by it in good faith (A) in reliance upon the
direction of the Borrower, the Collateral Manager or the Administrative Agent
pursuant to this Agreement or (B) in reliance upon the direction of the
Administrative Agent relating to the time, method and place of pursuing any
remedy available to the Collateral Custodian or exercising any trust or power
conferred upon the Collateral Custodian pursuant to this Agreement; and

 

(iv)           no provision of this Agreement requires the Collateral Custodian
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder or in the exercise of any of its
rights or powers contemplated hereunder if it has reasonable grounds to believe
that repayment of such funds or satisfactory indemnity against such risk or
liability is not reasonably assured to it.

 

(d)            For all purposes of determining the Collateral Custodian’s
responsibility and liability under this Agreement, the Collateral Custodian will
not be deemed to have notice or knowledge of any Event of Default (other than an
Event of Default described in Section 9.1(a)) unless a Collateral Custodian
Officer assigned to and working in the Corporate Trust Office has actual
knowledge thereof or the Collateral Custodian has received written notice at the
Corporate Trust Office of any event constituting an Event of Default and such
notice references the Funded Loans generally, the Borrower, the Collateral
Obligations or this Agreement. For purposes of determining the Collateral
Custodian’s responsibility and liability hereunder, whenever reference is made
to a Default or an Event of Default, such reference refers only to such a
Default or an Event of Default of which the

 



 123

 

 

Collateral Custodian has actual knowledge or notice pursuant to any of the means
described in this Section 7.2(d).

 

Section 7.3         Notice of Default. As soon as reasonably practicable (and in
no event later than two Business Days) after the occurrence of any Default
actually known to a Collateral Custodian Officer or after any declaration of
acceleration has been made or delivered to the Collateral Custodian pursuant to
Section 9.2, the Collateral Custodian shall give notice to the Borrower, the
Collateral Manager, the Administrative Agent, each Lender and the Member, as
their names and addresses appear on Annex A, of all Defaults hereunder actually
known to the Collateral Custodian Officer, unless such Default has been cured.

 

Section 7.4         Certain Rights of Collateral Custodian. Except as otherwise
provided in this Article VII:

 

(a)            the Collateral Custodian may conclusively rely upon and will be
fully protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, note or other paper or document it believes to be genuine and
signed or presented by the proper party or parties;

 

(b)            any direction of the Borrower mentioned herein must be
sufficiently evidenced by a Borrower Order;

 

(c)            whenever in the administration of this Agreement the Collateral
Custodian deems it desirable that an issue be proved or established prior to
taking, suffering or omitting any action hereunder, the Collateral Custodian
(unless other evidence is herein specifically prescribed) may, in the absence of
bad faith on its part, rely upon an Officer’s Certificate from the appropriate
party hereto;

 

(d)            as a condition to taking or omitting to take any action
hereunder, the Collateral Custodian may consult with counsel and the advice or
opinion of such counsel will be full and complete authorization and protection
with respect to any such action taken or omitted to be taken by it in good faith
and in accordance with such advice or opinion;

 

(e)            The Collateral Custodian will be under no obligation to exercise
or to honor any of the rights or powers vested in it by this Agreement at the
request or direction of the Administrative Agent or any Lender, unless the
Administrative Agent or such Lender has provided to the Collateral Custodian
security or indemnity reasonably satisfactory to it against the costs, expenses
(including reasonable fees and expenses of attorneys, agents and experts) and
liabilities which might reasonably be incurred by it in compliance with such
request or direction;

 

(f)            subject to Section 7.2(b), the Collateral Custodian is not bound
to make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, note or other paper or document, but the Collateral Custodian,
in its discretion, may, and upon the written direction of the Administrative
Agent or the Member shall, make such further inquiry or investigation into such
facts or matters as desired or directed, and the Collateral Custodian is

 



 124

 

 

entitled, on not less than five Business Days’ prior notice to the Borrower and
the Collateral Manager, to examine the books and records relating to the Funded
Loans, personally or by agent or attorney, at a mutually agreed time during the
Borrower’s or the Collateral Manager’s normal business hours; provided that the
Collateral Custodian shall, and shall cause its agents and attorneys to, hold in
confidence all such information, except (i) to the extent its disclosure is
required by Applicable Law or by any Governmental Authority and (ii) to the
extent that the Collateral Custodian, in its sole discretion, determines that
such disclosure is consistent with its obligations hereunder; provided further,
that the Collateral Custodian may disclose any such information to its agents,
attorneys and auditors on a confidential basis in connection with the
performance of its responsibilities hereunder;

 

(g)            the Collateral Custodian may execute any of its powers hereunder
or perform any of its duties hereunder directly or by or through agents or
attorneys, provided that the Collateral Custodian will not be responsible for
any acts or omissions on the part of any non-Affiliated agent or non-Affiliated
attorney appointed with due care;

 

(h)            the Collateral Custodian is not liable for any action it takes or
omits to take, in good faith and that it reasonably believes is authorized or
within its rights or powers hereunder;

 

(i)             subject to Section 7.2(b), nothing herein imposes an obligation
on the part of the Collateral Custodian to recalculate, evaluate, verify or
independently determine the accuracy of any report, certificate or information
received from the Borrower or the Collateral Manager;

 

(j)             to the extent permitted by Applicable Law, the Collateral
Custodian will not be required to give any bond or surety in respect of the
execution of this Agreement or otherwise;

 

(k)            the Collateral Custodian will not be deemed to have notice or
knowledge of any matter unless a Collateral Custodian Officer has actual
knowledge thereof or written notice thereof is received by the Collateral
Custodian at the Corporate Trust Office and such notice references the Funded
Loans, the Borrower, the Collateral Obligations or this Agreement;

 

(l)             the permissive rights of the Collateral Custodian to take or
refrain from taking any actions enumerated in this Agreement will not be
construed as a duty;

 

(m)           in making or disposing of any investment as permitted by this
Agreement, the Collateral Custodian is authorized to deal with itself (in its
individual capacity) or with any one or more of its Affiliates, whether it or
its Affiliate is acting as a subagent of the Collateral Custodian or for any
third person or dealing as principal for its own account. If otherwise
qualified, obligations of U.S. Bank or any of its Affiliates qualify as
Permitted Investments hereunder;

 

(n)            the Collateral Custodian and its Affiliates are permitted to
receive additional compensation that could be deemed to be in the Collateral
Custodian’s economic self-interest for (i) serving as investment adviser,
administrator, shareholder, servicing agent,

 



 125

 

 

custodian or sub-custodian with respect to certain of the Permitted Investments,
(ii) using Affiliates to effect transactions in certain Permitted Investments
and (iii) effecting transactions in certain Permitted Investments. Such
compensation is payable or reimbursable under Section 7.6;

 

(o)            to help fight the funding of terrorism and money laundering
activities, the Collateral Custodian shall obtain, verify, and record the name,
address, tax identification number and such other information with respect to
the Borrower as will allow the Collateral Custodian to identify the Borrower,
and the Collateral Custodian may also ask for the Borrower’s Governing
Documents;

 

(p)            the Collateral Custodian will not be liable for the actions or
omissions of the Collateral Manager, the Borrower or the Administrative Agent
and, subject to Section 7.2(b), the Collateral Custodian is under no obligation
to monitor, evaluate or verify compliance by the Collateral Manager with the
terms hereof or to verify or independently determine the accuracy of information
received from the Collateral Manager (or from any selling institution, agent
bank, trustee or similar source) with respect to the Collateral;

 

(q)            the Collateral Custodian has no (i) obligation to determine if a
Collateral Obligation meets the criteria specified in the definition of
Collateral Obligation or satisfaction of the Eligibility Criteria, (ii)
discretion to select or make investments and is entitled to rely upon the
investment directions of the Borrower (or the Collateral Manager on the
Borrower’s behalf) or (iii) obligation to determine whether any investment made
hereunder qualifies as a Permitted Investment;

 

(r)             the Collateral Custodian will not be liable for any delays or
failures in the performance of its obligations hereunder, arising out of or
caused by, directly or indirectly, forces beyond its control, including strikes,
work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services, it being understood that the Collateral Custodian shall use
reasonable best efforts that are consistent with accepted practices in the
banking industry to maintain performance and, if necessary, resume performance
as soon as practicable under the circumstances;

 

(s)            the Collateral Custodian has no responsibility (other than
pursuant to Section 3.3(b) and Section 8.1(c)) and will have no liability for
(i) preparing, recording, filing, re-recording or re-filing any financing
statement, continuation statement, document, instrument or other notice in any
public office at any time or times, (ii) the accuracy of any such financing
statement, continuation statement, document or instrument or other notice, (iii)
perfecting or maintaining the perfection of any security interest granted to it
hereunder or otherwise or (iv) the validity or perfection of any such lien or
security interest; and

 

(t)             neither the Collateral Custodian, the Document Custodian nor the
Collateral Administrator will have any responsibility to the Borrower, any
Blocker Subsidiary, the Administrative Agent or the Lenders hereunder to make
any inquiry or investigation as to, and neither will have any obligation in
respect of, the terms of any

 



 126

 

 

engagement of Independent accountants by the Borrower or any Blocker Subsidiary
(or the Collateral Manager on behalf of the Borrower or any Blocker Subsidiary);
provided, however, that the Collateral Custodian is hereby authorized and
directed to execute any acknowledgment or other agreement with the Independent
accountants required for the Collateral Custodian to receive any of the reports
or instructions provided for herein, which acknowledgment or agreement may
include, among other things, (x) acknowledgements regarding the sufficiency of
procedures to be performed by the Independent accountants, (y) releases by the
Collateral Custodian (on behalf of itself and the Lenders) of claims against the
Independent accountants and acknowledgement of other limitations of liability in
favor of the Independent accountants and (z) restrictions or prohibitions on the
disclosure (including to the Lenders) of information or documents provided to it
by such firm of Independent accountants. It is understood and agreed that the
Collateral Custodian shall deliver such acknowledgement or other agreement in
conclusive reliance on the foregoing direction of the Borrower, and the
Collateral Custodian will make no inquiry or investigation as to, and will have
no obligation in respect of, the sufficiency, validity or correctness of such
procedures. The Collateral Custodian will have no obligation to provide any
letter agreement which adversely affects it in its individual capacity.

 

Section 7.5         Money Held in Trust. All payments of amounts due and payable
to the Lenders hereunder are to be made from Available Funds in the Collection
Account and must be made on behalf of the Borrower by the Collateral Custodian,
who shall allocate all sums received for payment to the Lenders and the Member
on each Payment Date and any date on which Outstanding Funded Loans are repaid
pursuant to Section 2.3(b) among such Lenders or such Member as specified in the
Payment Date Statement or Repayment Notice, as applicable. The Collateral
Custodian agrees to hold any amounts held by it hereunder in trust to the extent
required herein for the benefit of the Borrower or the Secured Parties or the
Member, as the case may be, until such time as such amounts are distributed in
accordance with the terms of this Agreement. The Collateral Custodian is under
no liability for interest on any amounts received by it hereunder, except to the
extent of (i) income or other gain actually received by the Collateral Custodian
on Permitted Investments and (ii) income or other gain on investments which are
deposits in or certificates of deposit of the Collateral Custodian in a
commercial capacity.

 

Section 7.6         Compensation and Reimbursement.

 

(a)            The Borrower agrees that, until the appointment of a successor
Collateral Custodian or this Agreement is terminated and the Obligations are
paid in full (other than contingent indemnification and reimbursement
obligations for which no claim giving rise thereto has been asserted), it shall
pay the Collateral Custodian on each Payment Date (i) accrued and unpaid
Collateral Custodian Fees for all services rendered by it hereunder (which
compensation will not be limited by any provision of law relating to the
compensation of a trustee of an express trust) and (ii) accrued and unpaid
Administrative Expenses incurred by the Collateral Custodian. Without limiting
the foregoing, the Collateral Custodian is entitled to the benefits of the
indemnification and reimbursement provisions set forth in Section 6.9, Section
10.1 and Section 12.7, in each case in accordance with the terms of such
provisions.

 



 127

 

 

(b)            The Collateral Custodian will receive amounts pursuant to this
Section 7.6 pursuant to the Priority of Payments, only to the extent of
Available Funds. Subject to Section 7.8, the Collateral Custodian shall continue
to serve as Collateral Custodian under this Agreement notwithstanding the fact
that the Collateral Custodian has not have received amounts due it hereunder;
provided that nothing herein will impair or affect the Collateral Custodian’s
rights under Section 7.8. If, on any Payment Date, Available Funds are
insufficient to make any payment due and owing to the Collateral Custodian, the
portion of such payment, if any, not so paid will be deferred and payable on the
next Payment Date. The Borrower’s obligations under this Section 7.6 will
survive the termination of this Agreement and the resignation or removal of the
Collateral Custodian pursuant to Section 7.8.

 

(c)            To the extent that the entity acting as Collateral Custodian is
acting as Securities Intermediary, the rights, privileges, immunities and
indemnities set forth in this Article VII also apply to its actions in such
separate capacity.

 

Section 7.7         Collateral Custodian Required; Eligibility. There must at
all times be a Collateral Custodian hereunder that is a Qualified Institution
that (a) is not an Affiliate of the Borrower, (b) is authorized under Applicable
Law to exercise corporate trust powers, (c) has a combined capital and surplus
and undivided profits of at least $200,000,000, (d) is subject to supervision or
examination by a federal or state authority, (e) has a rating of at least “A2”
(and not on credit watch with negative implications) by Moody’s and (f) has an
office within the United States. If such organization or entity publishes
reports of condition at least annually, pursuant to Applicable Law or to the
requirements of the aforesaid supervising or examining authority, then, for the
purposes of this Section 7.7, the combined capital and surplus of such
organization or entity will be its combined capital and surplus as set forth in
its most recent published report of condition. If at any time the Collateral
Custodian’s ratings fall so that it is no longer a Qualified Institution, or if
the Collateral Custodian otherwise ceases to be eligible in accordance with the
provisions of this Section 7.7, it shall resign immediately in the manner and
with the effect specified in Section 7.8 and Section 7.9. Upon the resignation
of the Collateral Custodian pursuant to this Section 7.7, the Borrower shall use
its reasonable commercial efforts to appoint a successor Collateral Custodian
(with the prior written consent of the Administrative Agent, such consent not to
be unreasonably withheld or delayed) in the manner specified in Section 7.8
within 30 calendar days.

 

Section 7.8         Resignation and Removal; Appointment of Successor.

 

(a)            Notwithstanding anything to the contrary contained in this
Agreement (including clauses (b) and (c) below), no resignation or removal of
the Collateral Custodian and no appointment of a successor Collateral Custodian
pursuant to this Article VII will become effective until the acceptance of such
appointment by the successor Collateral Custodian under Section 7.9 and the
assumption by such successor Collateral Custodian of the duties and obligations
of the Collateral Custodian hereunder.

 

(b)            The Collateral Custodian may resign at any time upon 90 days’
prior written notice to the Borrower, the Collateral Manager, the Administrative
Agent, each Lender and Member.

 



 128

 

 

(c)            The Collateral Custodian may be removed at any time by either of
the Administrative Agent or the Borrower (i) upon ten Business Days’ notice or
(ii) at any time if (A) an Event of Default has occurred and is continuing, or
(B) the Collateral Custodian becomes incapable of acting or becomes the subject
of an Insolvency Proceeding. Notice of any such removal shall be sent by the
Administrative Agent to the Collateral Custodian, each Lender, the Borrower and
the Collateral Manager and the Member.

 

(d)            If the Collateral Custodian resigns, is removed or becomes
incapable of acting, or if a vacancy occurs in the position of Collateral
Custodian for any reason (other than resignation), the Borrower shall, by
written instrument executed by an Authorized Officer of the Borrower, a copy of
which shall be delivered to each of the retiring Collateral Custodian, the
successor Collateral Custodian, the Member and the Administrative Agent,
promptly after becoming aware of such resignation, removal, incapacity or
vacancy, appoint a successor Collateral Custodian satisfying the requirements of
Section 7.7; provided that such successor Collateral Custodian may be appointed
only upon the prior written consent of the Administrative Agent (which consent
may not be unreasonably withheld, conditioned or delayed). In the case of a
resignation by the Collateral Custodian, if no successor Collateral Custodian
has been appointed and accepted such appointment pursuant to Section 7.9 within
90 days after notice of the Collateral Custodian’s resignation, the
Administrative Agent shall appoint a successor Collateral Custodian satisfying
the requirements of Section 7.7.

 

Section 7.9         Acceptance of Appointment by Successor. Each successor
Collateral Custodian appointed hereunder must meet the requirements of Section
7.7 and shall execute, acknowledge and deliver to the Borrower and the retiring
Collateral Custodian an instrument accepting such appointment. Upon delivery of
the required instrument, the resignation or removal of the retiring Collateral
Custodian will become effective and the successor Collateral Custodian, without
any further act, deed or conveyance, will become vested with all the rights,
powers, trusts, duties and obligations of the retiring Collateral Custodian.
Notwithstanding the foregoing, upon the Borrower’s request, the Administrative
Agent, the successor Collateral Custodian and such retiring Collateral Custodian
shall (a) execute and deliver an instrument transferring all the rights, powers
and trusts of the retiring Collateral Custodian to such successor Collateral
Custodian, (b) duly assign, transfer and deliver all Collateral held by such
retiring Collateral Custodian hereunder to such successor Collateral Custodian
and (c) execute and deliver any further documents and instruments and take such
further action as the Borrower may reasonably request in order to effect the
transfer of the rights, powers, duties and obligations of the Collateral
Custodian hereunder or with respect to the Collateral. Upon the request of any
successor Collateral Custodian, the Borrower shall execute any and all
instruments more fully and certainly transferring and confirming all of such
successor Collateral Custodian’s rights, powers and trusts.

 

Section 7.10     Merger, Conversion, Consolidation or Succession to Business of
Collateral Custodian. Any organization or entity into which the Collateral
Custodian is merged or converted or with which it may be consolidated, any
organization or entity resulting from any merger, conversion or consolidation to
which the Collateral Custodian is a party or any organization or entity
succeeding to all or substantially all of the corporate trust business of the
Collateral Custodian will become the successor of the Collateral Custodian

 



 129

 

 

hereunder, without the execution or filing of any document or any further act on
the part of any of the parties hereto.

 

Section 7.11     Certain Duties of Collateral Custodian Related to Other
Possessory Collateral. The Collateral Custodian shall, until a successor
Collateral Custodian is appointed or this Agreement is terminated and the
Obligations are paid in full (other than contingent indemnification and
reimbursement obligations for which no claim giving rise thereto has been
asserted), perform the following duties and obligations with respect to any
Other Possessory Collateral, that is not comprised of a Collateral Obligation
File (the “Other Possessory Collateral”):

 

(a)            The Collateral Custodian shall take and retain custody of the
Other Possessory Collateral for the benefit of the Secured Parties and subject
to the Lien thereon in favor of the Collateral Custodian for the benefit of the
Secured Parties. Within ten Business Days after its receipt of any such Other
Possessory Collateral and subject to the preceding sentence, the Collateral
Custodian shall review such Other Possessory Collateral to confirm that it (i)
has been executed and (ii) on its face reflects the original Principal Balance
and the Obligor of the Collateral Obligation relating to such Other Possessory
Collateral. In order to facilitate the foregoing, in connection with each
delivery of Other Possessory Collateral to the Collateral Custodian hereunder,
the Borrower (or the Collateral Manager on the Borrower’s behalf) shall provide
to the Collateral Custodian an electronic file (in EXCEL or a comparable
format), upon which the Collateral Custodian may conclusively rely, containing
information with respect to each Collateral Obligation relating to the
Possessory Collateral and the Other Possessory Collateral, which information
must include the original Principal Balance and Obligor for the related
Collateral Obligation (the “Possessory Collateral Schedule”). Notwithstanding
anything to the contrary herein, the Collateral Custodian will be under no duty
or obligation to inspect, review or examine any such documents, instruments or
certificates to independently determine that they are valid, genuine,
enforceable, legally sufficient, duly authorized or appropriate for their
represented purpose, that any assignment or endorsement is in proper form or
that any document is other than what it purports to be on its face.

 

(b)            All Other Possessory Collateral must be (i) kept in fire
resistant vaults, rooms or cabinets at the Corporate Trust Office, (ii) placed
together with an appropriate identifying label and maintained in such a manner
so as to permit its retrieval and access and (iii) clearly segregated from any
other documents or instruments held by the Collateral Custodian.

 

(c)            The Collateral Custodian, upon the reasonable request of the
Borrower or the Administrative Agent, shall provide a written report identifying
each item of Other Possessory Collateral held by the Collateral Custodian as of
the date of such request.

 

(d)            In performing its duties hereunder, the Collateral Custodian
shall act in accordance with this Agreement.

 

Section 7.12     Release and Return of Other Possessory Collateral. From time to
time, as permitted by the terms of this Agreement, as appropriate for the
administration, Sale or

 



 130

 

 

transfer of any of the Other Possessory Collateral, the Collateral Custodian is
authorized (unless and until such authorization is revoked by the Administrative
Agent upon the occurrence and during the continuance of an Event of Default),
upon its receipt from the Collateral Manager of a written request for the
release of any Other Possessory Collateral, to release the requested Other
Possessory Collateral to the Collateral Manager within two Business Days after
receipt of such request. All Other Possessory Collateral so released to the
Collateral Manager must be held by the Collateral Manager in trust for the
Collateral Custodian for the benefit of the Secured Parties in accordance with
the terms of this Agreement, except to the extent that any such Other Possessory
Collateral is sold, transferred or otherwise disposed of in connection with a
transaction permitted by this Agreement. To the extent applicable, the
Collateral Manager shall return any such released Other Possessory Collateral to
the Collateral Custodian (i) promptly upon the request of the Administrative
Agent or (ii) when the Collateral Manager’s need therefor no longer exists. Any
Other Possessory Collateral delivered to the Collateral Custodian in error must
be promptly returned to the Borrower (or the Collateral Manager on the
Borrower’s behalf) upon the written request of the Borrower (or the Collateral
Manager on the Borrower’s behalf) or upon the Collateral Custodian becoming
aware of such error.

 

Section 7.13     Agent for Secured Parties. With respect to the Lien of the
Collateral Custodian created hereunder, the delivery of any Possessory
Collateral to the Collateral Custodian or the Document Custodian will be deemed
to be delivery to the Collateral Custodian as agent for the Secured Parties. In
furtherance of the foregoing, the possession by the Collateral Custodian of any
Possessory Collateral and the endorsement to or registration of such Collateral
in the name of the Collateral Custodian are all undertaken by the Collateral
Custodian in its capacity as agent for the Secured Parties.

 

Section 7.14     Certain Duties of Collateral Custodian Related to Delayed
Payment of Proceeds. In the event that in any month the Collateral Custodian
does not receive any payment (or is unable to identify whether any payment
consists of Principal Collections or Interest Collections) with respect to any
Collateral Obligation (in each case to the extent the Collateral Custodian has
received notice that such payment is due), (a) the Collateral Custodian shall
promptly notify the Borrower, the Collateral Manager and the Member in writing
and (b) unless such payment is received by the Collateral Custodian (or such
Collections have been identified) within three Business Days after such notice
(or the end of the applicable grace period for such payment, if longer), the
Collateral Custodian shall request the applicable Obligor or designated paying
agent, as applicable, to make such payment (or identify such Collections) as
soon as practicable but in no event later than three Business Days after the
date of such request. In the event that such payment is not made (or such
Collections are not identified) within the applicable time period, the
Collateral Custodian, subject to the provisions of this Article VII, shall take
such reasonable action (at the Borrower’s expense) as the Collateral Manager
directs in writing. Any such action will be without prejudice to any right to
claim a Default or Event of Default under this Agreement. All Collections that
the Collateral Custodian is unable to identify as Principal Collections or
Interest Collections must be held in the Collection Account.

 

Section 7.15     Facsimile and Electronic Transmissions. The Collateral
Custodian agrees to accept and act upon instructions or directions pursuant to
this Agreement sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods,

 



 131

 

 

provided, however, that any Person providing such instructions or directions has
provided to the Collateral Custodian an incumbency certificate listing
designated individuals, which incumbency certificate must be amended and
replaced whenever a designated individual is to be added or deleted from the
listing. If the Borrower, the Collateral Manager or the Administrative Agent
elects to give the Collateral Custodian e-mail or facsimile instructions (or
instructions by a similar electronic method), the Collateral Custodian’s
understanding of such instructions will be controlling. The Collateral Custodian
will not be liable for any losses, costs or expenses arising directly or
indirectly from the Collateral Custodian’s reliance upon and compliance with
such instructions notwithstanding that such instructions may conflict with or be
inconsistent with a subsequent written instruction. The Borrower, the Collateral
Manager and the Administrative Agent agree to assume all risks arising out of
the use of such electronic methods to submit instructions and directions to the
Collateral Custodian, including the risk of the Collateral Custodian acting on
unauthorized instructions and the risk of interception and misuse by third
parties.

 

ARTICLE VIII

SECURITY INTEREST

 

Section 8.1         Grant of Security Interest.

 

(a)            This Agreement constitutes a security agreement, and the Funded
Loans made hereunder constitute secured loans from the Lenders to the Borrower
under Applicable Law. The Borrower conveys, assigns and grants to the Collateral
Custodian, for the benefit of the Secured Parties, a lien and continuing
security interest in all of the Borrower’s right, title and interest in, to and
under all Collateral, whether now existing or hereafter arising or acquired by
the Borrower, and wherever located, to secure the prompt and complete payment
and performance in full when due, whether by stated maturity, acceleration or
otherwise, of the Obligations of the Borrower, whether now or hereafter
existing, due or to become due, direct or indirect or absolute or contingent.
The powers conferred on the Collateral Custodian hereunder with respect to the
Collateral are solely to protect the Collateral Custodian’s interests in the
Collateral for the benefit of the Secured Parties and do not impose any duty
upon the Collateral Custodian to exercise any such powers. If the Borrower fails
to perform or comply with any of its agreements contained herein with respect to
the Collateral, the Collateral Custodian, at its option and at the direction of
the Administrative Agent, may, but has no obligation to, itself perform or
comply, or otherwise cause performance or compliance, with such agreement.

 

(b)            The grant of a security interest under this Section 8.1 does not
constitute and is not intended to result in an assumption by the Collateral
Custodian of any obligation of the Borrower or any other Person in connection
with any or all of the Collateral or under any agreement or Underlying
Instrument. Anything herein to the contrary notwithstanding, (i) the Borrower
will remain liable to perform all of its duties and obligations with respect to
the Collateral to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Custodian for the benefit of the Secured
Parties of any of its rights in the Collateral will not release the Borrower
from any of its duties or obligations with respect to the Collateral, (iii) the
Collateral Custodian will not have any

 



 132

 

 

obligations or liability with respect to the Collateral by reason of this
Agreement and (iv) the Collateral Custodian will not be obligated to perform any
of the obligations or duties of the Borrower with respect to the Collateral or
to take any action to collect or enforce any claim for payment assigned
hereunder.

 

(c)            The Borrower designates the Collateral Custodian as its agent and
attorney in fact to prepare, execute and file any UCC financing statement,
continuation statement and other instruments and take all other actions required
hereunder; provided that such appointment will not impose upon the Collateral
Custodian any of the Borrower’s obligations under Section 5.1(e). In executing
and filing any continuation statements, the Collateral Custodian will be
entitled to receive (at the Borrower’s expense), and conclusively rely upon, an
Opinion of Counsel as to the need to file, the dates by which such filings are
required to be made, the jurisdictions in which such filings are to be made and
the form and content of such filings. The Borrower further authorizes and shall
cause its United States counsel to file a UCC financing statement that names the
Borrower as debtor and the Collateral Custodian, for the benefit of the Secured
Parties, as secured party and that describes “all assets in which the debtor now
or hereafter has rights” as the Collateral in which the Collateral Custodian has
a grant of security hereunder.

 

Section 8.2         Release of Lien on Collateral.

 

(a)            At the same time as (i) any Collateral Obligation expires by its
terms or is prepaid in full and all amounts in respect thereof have been paid in
full by the related Obligor and deposited in the Collection Account, (ii) any
Collateral Obligation has been the subject of a Sale pursuant to Section 2.12(a)
or (iii) this Agreement is terminated and the Obligations paid in full (other
than contingent indemnification and reimbursement obligations for which no claim
giving rise thereto has been asserted), the Collateral Custodian, as agent for
the Secured Parties, will, promptly following its receipt of a Borrower Order,
release its Lien on all or the relevant portion of the Collateral, which
release, in the case of a termination of this Agreement, will occur
simultaneously with the payment in full of the Obligations (other than
contingent indemnification and reimbursement obligations for which no claim
giving rise thereto has been asserted). In connection with any such release, the
Collateral Custodian, on behalf of the Secured Parties, shall, at the sole
expense of the Borrower, (A) execute and deliver to the Borrower any
assignments, bills of sale, termination statements and other releases and
instruments as the Borrower may reasonably request in writing in order to effect
the release of the Collateral Custodian’s Lien on such Collateral, (B) deliver
any portion of the Possessory Collateral to be released from its Lien to and at
the written direction of the Borrower and (C) otherwise take such actions as are
necessary and appropriate to release the Lien of the Collateral Custodian for
the benefit of the Secured Parties on the applicable portion of the Collateral
to be released, in each case delivered to and at the written direction of the
Borrower (or the Collateral Manager on the Borrower’s behalf); provided that the
Collateral Custodian, as agent for the Secured Parties, will make no
representation or warranty, express or implied, with respect to any Collateral
in connection with its release.

 

(b)            At the same time as any Collateral Obligation, Permitted
Investment or Equity Security is transferred to a Blocker Subsidiary pursuant to
Section 2.12(e), the

 



 133

 

 

Collateral Custodian, as agent for the Secured Parties, shall promptly release
its Lien on all or the relevant portion of the Collateral and deliver it to such
Blocker Subsidiary after each of (i) delivery to the Collateral Account of an
instrument or instruments representing 100.00% of the equity interests of such
Blocker Subsidiary, (ii) execution and delivery by such Blocker Subsidiary of
the guarantee and security agreement required by Section 5.1(k)(i)(7) and (iii)
receipt of written direction from the Borrower to release such Lien.

 

Section 8.3         Accounts.

 

(a)            Each of the parties hereto agrees that each Account will be
deemed to be a Securities Account. Each of the parties hereto agrees to cause
the Collateral Custodian or any Securities Intermediary that holds any Cash or
other Financial Asset for the Borrower to agree with the parties hereto that (i)
the Cash and other property is to be treated as a Financial Asset and (ii) the
jurisdiction governing the Accounts, all Cash and other Financial Assets
credited to the Accounts and the “securities intermediary’s jurisdiction”
(within the meaning of Section 8-110(e) of the UCC) will, in each case, be the
State of New York. In no event may any Financial Asset held in any Account be
registered in the name of, payable to the order of, or specially Indorsed to,
the Borrower, unless such Financial Asset has also been Indorsed in blank or to
the Collateral Custodian or the Securities Intermediary that holds such
Financial Asset in an Account.

 

(b)            The Collateral Custodian shall not, except in accordance with
this Agreement, permit the removal of any portion of the Collateral or transfer
any Collateral from the Account to which it is credited, or cause or permit any
change in the delivery made pursuant to Section 3.3 with respect to any
Collateral, if, after giving effect thereto, the jurisdiction governing the
perfection of the Collateral Custodian’s security interest in such Collateral is
different from the jurisdiction governing the perfection at the time of delivery
of the most recent Opinion of Counsel as to perfection of the Collateral
Custodian’s security interest in the Collateral, in each case unless the
Collateral Custodian has received an Opinion of Counsel to the effect that the
lien and security interest in such property and the priority thereof created by
this Agreement will continue to be maintained after giving effect to such action
or actions.

 

ARTICLE IX

EVENTS OF DEFAULT

 

Section 9.1         Events of Default. The following events are events of
default (“Events of Default”) hereunder:

 

(a)            the Borrower fails to make any payment of interest when due under
this Agreement on any Payment Date, provided that, in the case of a failure to
make such a payment due to an administrative error or omission by the Collateral
Custodian, such failure continues for five Business Days after a Collateral
Custodian Officer receives written notice or has actual knowledge of such
administrative error or omission;

 



 134

 

 

(b)         the Borrower fails to (i) make any other payment when due under any
Transaction Document (subject to the application of the Priority of Payments
with respect to any amounts so payable), and such failure is not cured with five
Business Days or (ii) repay the Obligations in full on the Termination Date;

 

(c)         any failure on the part of the Borrower to duly observe or perform
in any material respect any of its covenants or agreements hereunder (other than
those specifically addressed by a separate clause of this Section 9.1, it being
understood, without limiting the generality of the foregoing, that any failure
to meet any Concentration Limit, Transaction Concentration Requirement,
Collateral Quality Test, Coverage Test, the Interest Diversion Ratio Test, the
Market Value Ratio Test, the Market Value Ratio Supplemental Margin Test or the
Minimum Equity Amount (except as set forth in clause (m) of this Section 9.1) is
not an Event of Default), or pursuant to another Transaction Document to which
the Borrower is a party, and, if such failure can be remedied, such failure
continues unremedied for a period of 20 Business Days after the earlier to occur
of (i) the date on which the Borrower receives written notice of such failure
and (ii) the date on which the Borrower acquires knowledge of such failure;

 

(d)         the occurrence of an Insolvency Event with respect to the Borrower
or the Collateral Manager and (1) in the case of any Insolvency Event described
in clause (i) of the definition thereof in Section 1.1, the applicable case or
proceeding remains undismissed for 60 days or (2) in the case of any Insolvency
Event described in clause (ii) of the definition thereof in Section 1.1, the
applicable order remains undismissed for 60 days;

 

(e)         the commencement by the Borrower, the Collateral Manager or the
Member of an Insolvency Proceeding with respect to any other such entity;

 

(f)          the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction for the payment of money in
excess, individually or in the aggregate, of $5,000,000 against the Borrower and
the Borrower has not either (i) discharged or provided for the discharge of any
such judgment, decree or order in accordance with its terms or (ii) perfected a
timely appeal of such judgment, decree or order and caused the execution of such
judgment, decree or order to be stayed during the pendency of such appeal;

 

(g)         the Borrower makes payments to settle any litigation, claim or
dispute totaling more than $5,000,000 in the aggregate (excluding the portion of
any such payments made from insurance proceeds);

 

(h)         any Transaction Document, or the Lien granted thereunder, in whole
or in part, terminates, ceases to be effective or ceases to be the legally
valid, binding and enforceable obligation of the Borrower (except, in each case,
in accordance with its terms);

 

(i)          the Borrower ceases to have a valid ownership interest in all of
the Collateral Obligations or the Collateral Custodian ceases to have a first
priority perfected Lien in any part of the Collateral, except as otherwise
expressly permitted in accordance with the Transaction Documents;

 



135

 

 

(j)          the Borrower or the pool of Collateral becomes required to register
as an “investment company” within the meaning of the 1940 Act;

 

(k)         any representation, warranty or certification made or deemed made by
the Borrower in any Transaction Document or in any certificate delivered
pursuant to any Transaction Document proves to have been incorrect in any
material respect when made or deemed made and such error has a material adverse
effect on the Lenders or a Material Adverse Effect, in either case continuing
unremedied for a period of 30 Business Days after the earlier to occur of (i)
the date on which the Borrower receives written notice of such error and (ii)
the date on which the Borrower acquires knowledge of such error;

 

(l)          the failure of the Overcollateralization Ratio to equal or exceed
102.00% for a period of two consecutive Business Days; provided that, if within
such two Business Days, the Borrower delivers notice to the Administrative Agent
setting forth evidence satisfactory to the Administrative Agent that the
Borrower has requested a Cash Capital Contribution from its members in
accordance with the its Governing Documents in an aggregate amount sufficient to
cure such failure, such failure shall not constitute an Event of Default until
the day immediately following the Business Day set forth as the “funding date”
or “contribution date” (or the equivalent) in the related notice to members;

 

(m)        the failure of the Required Equity Investment to be maintained for
more than two consecutive Business Days from the date on which the Borrower and
the Member receive written notice thereof;

 

(n)         the occurrence and continuance of an event that constitutes Cause
for the removal of the Collateral Manager;

 

(o)         the Borrower fails to provide a substantive non consolidation
opinion of reputable counsel within 30 days after the Administrative Agent
notifies the Borrower in writing that, as a result of either (i) a change in
Applicable Law or (ii) the Borrower, the Collateral Manager or the Member
breaching any of its representations, warranties or covenants under any
Transaction Document, the Borrower could reasonably be expected to no longer
qualify as a bankruptcy remote entity based upon customary criteria;

 

(p)         the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in
excess, individually or in the aggregate, of $5,000,000 against the Collateral
Manager and the Collateral Manager has not either (i) discharged or provided for
the discharge of any such judgment, decree or order in accordance with its terms
or (ii) perfected a timely appeal of such judgment, decree or order and caused
the execution of such judgment, decree or order to be stayed during the pendency
of such appeal;

 

(q)         the Collateral Manager makes payments to settle any litigation,
claim or dispute totaling more than $5,000,000 in the aggregate (excluding the
portion of any such payments made from insurance proceeds); or

 

(r)          the Borrower fails to duly observe or perform any of the covenants
set forth in Section 5.2(n).

 



136

 

 

Section 9.2         Remedies.

 

(a)         Upon the occurrence and during the continuance of an Event of
Default (and subject to Section 6.11), the Administrative Agent may, and at the
written request of the Controlling Parties shall, in each case by notice to the
Borrower and the Member, declare (i) the Termination Date to have occurred and
all outstanding Obligations to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind, all of which are expressly
waived by the Borrower) or (ii) the Aggregation Period to have terminated;
provided that, in the case of any event involving the Borrower described in
Section 9.1(d), all of the Obligations will become immediately due and payable
in full (without presentment, demand, notice of any kind, all of which are
expressly waived by the Borrower) and the Termination Date will be deemed to
have occurred automatically and without any further act by any Person upon the
occurrence of any such event.

 

(b)         Upon the occurrence and during the continuance of an Event of
Default, the Collateral Custodian (for the benefit of the Secured Parties),
acting at the direction of the Controlling Parties given through the
Administrative Agent will have, in addition to all other rights and remedies
under this Agreement or otherwise, all other rights and remedies provided under
the UCC of each applicable jurisdiction and other Applicable Laws, which rights
will be cumulative. In addition, the Borrower and the Collateral Manager (on the
Borrower’s behalf) agree that, upon the occurrence and continuance of an Event
of Default, they shall, at the Borrower’s expense and upon request of the
Collateral Custodian (acting at the direction of the Controlling Parties given
through the Administrative Agent), forthwith, and notwithstanding anything in
the Underlying Instruments to the contrary, (i) assemble all or any part of the
Collateral as requested by the Collateral Custodian and make such Collateral
available to the Collateral Custodian at a place to be designated by the
Collateral Custodian and (ii) upon only such notice as specified in Section
9.2(c), sell (or facilitate the sale by Collateral Custodian of) the Collateral
or any part thereof in one or more parcels at a public or private sale, in the
over the counter market or at any exchange at any of the Collateral Custodian’s
or the Administrative Agent’s offices or elsewhere, and upon such other terms
and conditions as the Controlling Parties through the Administrative Agent may
deem advisable in their sole discretion, for cash or on credit or for future
delivery without assumption of any credit risk. The Collateral Custodian (for
the benefit of the Secured Parties), acting at the direction of the Controlling
Parties given through the Administrative Agent will have the right, without
notice or publication, to adjourn any public or private sale or cause the same
to be adjourned from time to time by announcement prior to or at the time and
place fixed for such sale, and any such sale may be made at any time or place to
which the same may be adjourned without further notice. The Administrative Agent
and the Lenders will have the right upon any such public sale or sales, and, to
the extent permitted by Applicable Laws, upon any such private sale or sales, to
purchase all or any part of the Collateral so sold, free of any right or equity
of redemption of the Borrower, which right or equity of redemption is waived or
released. To the extent permitted by Applicable Laws, each of the Borrower and
the Collateral Manager waives all claims, damages and demands it may acquire
against the Administrative Agent, the Collateral Custodian or any Lender arising
out of the exercise by such Secured Party of any of its rights hereunder, except
for any claims, damages and demands it may have against the Administrative
Agent, the Collateral

 



137

 

 

Custodian or any Lender arising from the willful misconduct or gross negligence
of such Secured Party.

 

(c)         The Borrower shall use its best efforts to do or cause to be done
all such other acts as may be reasonably necessary to make any sale or sales of
all or any portion of the Collateral pursuant to this Section 9.2 valid and
binding and in compliance with any and all other requirements of Applicable
Laws. Each of the Borrower and the Collateral Manager agrees that the Collateral
Custodian, in conducting sales pursuant to this Section 9.2, acting at the
direction of the Controlling Parties given through the Administrative Agent,
will have the right, among other things, to (i) accept the first bid received,
or decide to approach or not to approach any potential purchasers and (ii)
conduct sales in a commercially reasonable manner (and that no Secured Party
will incur any liability as a result of the sale of any Collateral, or any part
thereof, pursuant to this Section 9.2 conducted in a commercially reasonable
manner), it being agreed by the parties hereto that some or all of the
Collateral is or may be of one or more types that threaten to decline speedily
in value. Each of the Borrower and the Collateral Manager waives any claims
against the Secured Parties arising by reason of the fact that the price at
which any of the Collateral may have been sold at a private sale was less than
the price that might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if the Collateral Custodian (for the
benefit of the Secured Parties), acting at the direction of the Controlling
Parties given through the Administrative Agent accepts the first bid received
and does not offer any Collateral to more than one bidder; provided that such
sale was conducted in a commercially reasonable manner. Without in any way
limiting the Collateral Custodian’s right to conduct a foreclosure sale for the
benefit of the Secured Parties in any manner which is considered commercially
reasonable, each of the Borrower and the Collateral Manager agrees that any
foreclosure sale conducted in accordance with the following provisions will be
considered a commercially reasonable sale, and each of the Borrower and the
Collateral Manager irrevocably waives any right to contest any such sale
conducted in accordance with the following provisions: (1) it is conducted in
the State of New York; (2) it is conducted in accordance with the laws of the
State of New York in all material respects and (3) not more than 30 days before,
and not less than 10 days in advance of such foreclosure sale, the Collateral
Custodian (at the direction of the Administrative Agent) notifies the Borrower,
the Members and the Collateral Manager at the address set forth herein of the
time and place of such foreclosure sale. Each of the Borrower and the Collateral
Manager agrees that a breach of any of its covenants contained in this Section
9.2(c) will cause irreparable injury to the Secured Parties, that the Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.2(c) is
specifically enforceable against the Borrower and the Collateral Manager, and
each of the Borrower and the Collateral Manager waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under this Agreement or any
defense relating to a Secured Party’s willful misconduct or gross negligence.

 

(d)         Notwithstanding any other provision of this Section 9.2, in
connection with the sale of the Collateral following a declaration that the
Obligations are immediately due and payable (or automatic acceleration thereof)
pursuant to this Section 9.2, the Member will have the right to purchase all of
the Collateral Obligations by paying to the Collateral

 



138

 

 

Custodian in immediately available funds, an amount equal to the amount
necessary to pay the Obligations in full on the date of such purchase. If the
Member fail to exercise this purchase right prior to the day that is one
Business Day prior to such sale pursuant to this Section 9.2, then the Member
will forfeit such right.

 

Section 9.3         Application of Cash Collected. Any Cash collected by the
Collateral Custodian pursuant to this Article IX and any Cash that may then be
held or thereafter received by the Collateral Custodian with respect to the
Obligations hereunder will be applied in accordance with the Sequential Pay
Priority.

 

Section 9.4         Rights of Action. Notwithstanding any other provision of
this Agreement or any other Transaction Document, but subject to Section 12.18,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent will have the right to institute any proceedings, judicial
or otherwise, with respect to any Transaction Document or for the appointment of
a separate receiver or Collateral Custodian or for any other remedy hereunder.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Custodian shall institute proceedings and exercise remedies hereunder
only at the direction of the Administrative Agent and, in taking any action as
so directed, shall be indemnified against the costs, expenses and liabilities it
incurs by complying with such request.

 

Section 9.5         Unconditional Rights of Lenders to Receive Principal and
Interest.

 

(a)          Notwithstanding any other provision in this Agreement, but subject
to Section 12.8, each Lender has the right, which is absolute and unconditional,
to receive payment of the portion of Obligations owing to it as such amounts
become due and payable in accordance with the terms hereof and, subject to the
provisions of Section 9.4 and Section 12.18, upon the occurrence and during the
continuance of an Event of Default, to institute proceedings for the enforcement
of any such payment. Each Lender’s rights as described in this Section 9.5(a)
may not be impaired without the consent of such Lender.

 

(b)          If collections in respect of the Collateral are insufficient,
following realization of the Collateral and application of the proceeds thereof
in accordance with the Priority of Payments, to make any payments due in respect
of the Obligations, no other assets will be available for such deficiency and
the obligations of the Borrower to pay any such deficiency will be extinguished
and will not thereafter revive.

 

Section 9.6         Restoration of Rights and Remedies. If the Collateral
Custodian or any Lender has instituted any judicial proceeding to enforce any
right or remedy under this Agreement and such proceeding has been discontinued
or abandoned for any reason or has been determined adversely to the Collateral
Custodian or to such Lender, then, and in each such case, the Borrower, the
Collateral Custodian and the Lenders will, subject to any determination in such
proceeding, be restored severally and respectively to their former positions
hereunder and all rights and remedies of the Secured Parties will continue as
though no such proceeding had been instituted.

 

Section 9.7         Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Collateral Custodian, the Administrative Agent
or the Lenders

 



139

 

 

is intended to be exclusive of any other right or remedy, and every right and
remedy will, to the extent permitted by Applicable Law, be cumulative and in
addition to every other right and remedy provided hereunder or now or hereafter
existing by law, in equity or otherwise. The assertion or employment of any
right or remedy hereunder will not prevent the concurrent assertion or
employment of any other available right or remedy.

 

Section 9.8         Delay or Omission Not Waiver. No delay or omission of the
Collateral Custodian, the Administrative Agent or any Lender to exercise any
right or remedy accruing upon the occurrence and during the continuance of any
Event of Default will impair any such right or remedy or constitute a waiver of
any such remedy or Event of Default or an acquiescence thereto. Every right and
remedy granted by this Article IX or by Applicable Law to the Collateral
Custodian, the Administrative Agent or the Lenders may be exercised from time to
time and as often as may be deemed expedient by the Collateral Custodian, the
Administrative Agent or the Lenders, as the case may be.

 

Section 9.9         Control by the Administrative Agent. Notwithstanding any
other provision of this Agreement, the Administrative Agent will have the right
to cause the institution of, and direct the time, method and place of pursuing,
any remedy available to the Collateral Custodian or the exercise of any trust,
right, remedy or power conferred on the Collateral Custodian, and the Collateral
Custodian shall, without delay, implement such direction of the Administrative
Agent; provided that such direction does not conflict with any rule of law or
with this Agreement and the Collateral Custodian has been provided with
indemnity reasonably satisfactory to it.

 

Section 9.10     Waiver of Stay or Extension Laws. The Borrower covenants (to
the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay or extension law wherever enacted, now or at any time hereafter in
force (including filing a voluntary petition under Chapter 11 of the Bankruptcy
Code and the voluntary commencement of a proceeding or the filing of a petition
seeking winding up, liquidation, reorganization or other relief under any
bankruptcy, insolvency, receivership or similar law now or hereafter in effect),
which may affect the covenants under, the performance of or any remedies under
this Agreement. To the extent that it may lawfully do so, the Borrower further
expressly waives all benefit or advantage of any such law and covenants that it
shall not hinder, delay or impede the execution of any power herein granted to
the Collateral Custodian, but will suffer and permit the execution of every such
power as though no such law had been enacted.

 

Section 9.11     Power of Attorney. The Borrower irrevocably appoints the
Collateral Custodian its true and lawful attorney (with full power of
substitution) in its name, place and stead and at its expense, in connection
with the enforcement of the rights and remedies provided for (and subject to the
terms and conditions set forth) in this Agreement, upon the occurrence and
during the continuance of an Event of Default only, to (a) give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) make
all necessary transfers of Collateral in connection with any sale or other
disposition made pursuant hereto, (c) execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any sale or other disposition and (d) sign any agreements,
orders

 



140

 

 

or other documents in connection with or pursuant to any Transaction Document.
The Borrower ratifies and confirms all that such attorney (or any substitute)
lawfully does hereunder and pursuant hereto. In addition, if so requested by the
Collateral Custodian upon the occurrence and during the continuance of an Event
of Default, the Borrower shall ratify and confirm any sale or other disposition
of Collateral made pursuant to the terms of this Agreement by executing and
delivering to the Collateral Custodian or the applicable purchaser all proper
bills of sale, assignments, releases and other instruments as may be requested.
For the avoidance of doubt, upon the occurrence and during the continuance of an
Event of Default, the power of attorney granted by the Borrower pursuant to this
Section 9.11 supersedes any other power of attorney or similar rights granted by
the Borrower to any other party (including the Collateral Manager) under this
Agreement, any other Transaction Document or any other agreement; provided that
the Collateral Manager may continue to exercise its rights under this Agreement
until the Collateral Manager has received notice of the Collateral Custodian’s
exercise of its power of attorney hereunder.

 

Section 9.12     Collateral Custodian May Enforce Claims Without Possession of
Revolving Notes. All rights of action and claims under this Agreement or any
other Transaction Document may be prosecuted and enforced by the Collateral
Custodian without the possession of any of the Revolving Notes or the production
thereof in any legal or equitable proceeding, judicial or otherwise, and any
such proceeding instituted by the Collateral Custodian will be brought in its
own name as Collateral Custodian of an express trust and any recovery of
judgment will be applied as set forth in the Sequential Pay Priority.

 

ARTICLE X

INDEMNIFICATION

 

Section 10.1     Indemnities by the Borrower.

 

(a)         Without limiting any other rights that any Person may have hereunder
or under Applicable Law, the Borrower shall indemnify the Administrative Agent,
the Collateral Custodian, the Document Custodian, the Lenders and each of their
respective Affiliates, permitted assigns, officers, directors, employees and
agents (collectively, the “Indemnified Parties”) from and against any and all
damages, losses, judgments, claims, liabilities and related costs and expenses,
including reasonable and documented out-of-pocket fees, expenses and
disbursements of agents, attorneys and experts, (including interest, penalties
and additions thereto) (all of the foregoing being collectively referred to as
the “Indemnified Amounts”) awarded against or incurred by such Indemnified Party
or any of them arising out of or as a result of or enforcement of this Agreement
(whether brought by or involving the Borrower or any third party) or ownership
of the Funded Loans under this Agreement or having an interest in the Collateral
or in respect of any Collateral Obligation included in the Collateral,
excluding, however, any Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Indemnified Party. This
Section 10.1(a) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(b)         Any amounts required to be paid pursuant to the indemnification
provisions of this Section 10.1 must be paid or caused to be paid by the
Borrower to the

 



141

 

 

applicable Indemnified Party on the Payment Date following such Indemnified
Party’s demand therefor in accordance with the Priority of Payments.

 

(c)         If for any reason the indemnification provided in this Section 10.1
is unavailable to any Indemnified Party or is insufficient to hold such
Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits of this Agreement received by such Indemnified Party on the
one hand and the Borrower on the other hand, but also the relative fault of such
Indemnified Party on the one hand and the Borrower on the other hand, as well as
any other relevant equitable considerations; provided that the Borrower will not
be required to contribute in respect of any Indemnified Amounts excluded by
Section 10.1(a).

 

(d)         The obligations of the Borrower under this Section 10.1 will survive
the resignation or removal of the Administrative Agent, the Collateral Custodian
or the Document Custodian and the termination of this Agreement.

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

Section 11.1     Appointment. Each Secured Party appoints and authorizes the
Administrative Agent as its agent and further authorizes the Administrative
Agent to appoint additional agents (including the Collateral Custodian and the
Document Custodian) to act on its behalf and for the benefit of the Secured
Parties. Each Secured Party further authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. In furtherance, and without limiting the
generality, of the foregoing, each Secured Party appoints the Administrative
Agent as its agent to execute and deliver all further instruments and documents
and take all further action that the Administrative Agent may deem necessary or
appropriate or that a Secured Party may reasonably request in order to enable
any of them to exercise or enforce any of their respective rights hereunder. The
Controlling Parties may direct the Administrative Agent to take any such
incidental action hereunder. With respect to other actions incidental to the
actions specifically delegated to the Administrative Agent hereunder, the
Administrative Agent will not be required to take any such incidental action
hereunder, but will be required to act or to refrain from acting (and will be
fully protected in acting or refraining from acting) upon the direction of the
Controlling Parties; provided that the Administrative Agent will not be required
to take any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, would be in violation of any
Applicable Law or contrary to any provision of this Agreement or any other
Transaction Document, or would expose the Administrative Agent to liability
hereunder or otherwise. If the Administrative Agent requests the consent of any
Lender pursuant to the foregoing provisions and the Administrative Agent does
not receive a response from such Lender within ten Business Days after such
Lender’s receipt of such request, then such Lender will be deemed to have
refused to consent to the applicable action.

 



142

 

 

Section 11.2     Standard of Care. The Administrative Agent shall exercise such
rights and powers vested in it hereunder and by the other Transaction Documents
using the same degree of care and skill as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs.

 

Section 11.3     Administrative Agent’s Reliance, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
will be liable for any action taken or omitted to be taken by it as
Administrative Agent under or in connection with this Agreement or any of the
other Transaction Documents, except for its own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent (a) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and will not be liable for
any action taken or omitted to be taken in good faith in accordance with the
advice of such counsel, accountants or other experts, (b) makes no warranties or
representations and will not be responsible for any statements, warranties or
representations made by any other Person in connection with this Agreement, (c)
will not have any duty to ascertain or inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
of the other Transaction Documents on the part of the Borrower or the Collateral
Manager or to inspect the property (including the books and records) of the
Borrower or the Collateral Manager, (d) will not be responsible for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto and (e) will incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by e-mail or
facsimile) believed by it in good faith to be genuine and signed or sent by the
proper party or parties.

 

Section 11.4     Credit Decision Without Reliance on the Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any of the Administrative Agent’s Affiliates, and
based upon such documents and information as such Lender has deemed appropriate,
made its own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party. Each Lender also acknowledges that
it shall, independently and without reliance upon the Administrative Agent or
any of the Administrative Agent’s Affiliates, and based upon such documents and
information as such Lender deems appropriate at the time, continue to make its
own decisions in taking or not taking action under this Agreement and the other
Transaction Documents to which it is a party.

 

Section 11.5     Indemnification of the Administrative Agent. Each Lender agrees
to indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), ratably in accordance with such Lender’s Pro Rata Share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable out-of-pocket expenses and
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement, any of the other Transaction Documents or any
action taken or omitted to be taken by the Administrative Agent hereunder or
thereunder; provided that the Lenders will not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions,

 



143

 

 

judgments, suits, costs, reasonable out-of-pocket expenses and disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. The payment of amounts under this Section 11.5 will be on an
after-Tax basis. Without limiting the foregoing, each Lender agrees to reimburse
the Administrative Agent (to the extent not reimbursed by the Borrower), ratably
in accordance with such Lender’s Pro Rata Share, promptly upon demand for any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and the other Transaction Documents to the extent that such expenses are
incurred in the interests of or otherwise in respect of the Lenders hereunder or
thereunder. In no event will the Administrative Agent be liable for special,
indirect, punitive or consequential losses or damages of any kind whatsoever
(including lost profits), even if the Administrative Agent has been advised of
the likelihood of such damages and regardless of the form of action in which
such damages are sought.

 

Section 11.6     Successor Administrative Agent. The Administrative Agent may
resign upon at least 30 days’ prior written notice to each Lender, the Borrower
and the Collateral Manager, the Collateral Custodian, the Document Custodian and
the Collateral Administrator, effective upon the appointment and acceptance of a
successor Administrative Agent as provided below, and may be removed at any time
with cause by the Controlling Parties acting jointly. Upon any such resignation
or removal, the Lenders acting jointly shall appoint a successor Administrative
Agent (with the consent of the Borrower, so long as no Event of Default has
occurred and is continuing). Each of the Borrower and the Lenders agrees that it
shall not unreasonably withhold or delay its approval of the appointment of a
successor Administrative Agent. If no successor Administrative Agent has been
appointed and accepted such appointment within 30 days after the retiring
Administrative Agent’s notice of resignation or the removal of the
Administrative Agent, then the retiring or removed Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent which
successor Administrative Agent must be either (a) a commercial bank with a
combined capital and surplus of at least $50,000,000 organized under the laws of
the United States or of any state thereof, (b) a Lender or (c) an Affiliate of
such a bank or a Lender. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent will thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent will be
discharged from its duties and obligations under this Agreement. After any
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article XI will continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

 

Section 11.7     Payments by the Administrative Agent. Unless specifically
allocated to a specific Lender pursuant to the terms of this Agreement, all
amounts received by the Administrative Agent for the account of the Lenders
shall be paid by the Administrative Agent to the Lenders in accordance with
their Pro Rata Shares on the Business Day such amounts were received by the
Administrative Agent, unless such amounts are received after 12:00 noon, in
which case the Administrative Agent shall use its reasonable efforts to pay such

 



144

 

 

amounts to the applicable Lenders on such Business Day, but, in any event, shall
pay such amounts to such Lenders not later than the following Business Day.

 

ARTICLE XII

MISCELLANEOUS

 

Section 12.1     Amendments and Waivers; Notices.

 

(a)         Except as provided in this Section 12.1(a) and subject to Section
12.1(c) below, no amendment or other modification of any provision of this
Agreement will be effective without (i) prior written notice to the Rating
Agency and the Member and (ii) the written agreement of the Borrower, the
Administrative Agent, the Collateral Manager, the Controlling Parties (with a
copy to the Collateral Custodian) and, to the extent that the Member is
materially and adversely affected thereby, the Member; provided that (y) any
amendment or modification of this Agreement that is solely for the purpose of
adding a Lender or procuring an Initial Rating from a Rating Agency may be
effected without the written agreement of the Collateral Manager, any Member or
any Lender and (z) any amendment or modification that materially adversely
affects the rights or obligations of either the Collateral Custodian, the
Document Custodian, the Collateral Administrator or the Securities Intermediary
requires the written agreement of U.S. Bank in its respective capacity.

 

(b)         No waiver of any provision of this Agreement and no consent by the
Administrative Agent to any departure therefrom by the Borrower or the
Collateral Manager shall be effective unless such waiver or consent shall be in
writing from the Administrative Agent (with the consent of the Controlling
Parties) and any such waiver or consent shall then be effective only for the
period and on the conditions and for the specific instance specified in such
writing.

 

(c)         Notwithstanding any of the requirements set forth in this Section
12.1, the Administrative Agent (acting on behalf of the Controlling Parties) may
(upon not less than three Business Days’ notice to the Collateral Manager and
the Member, but without the consent of any other Person) amend this Agreement (a
“Base Rate Amendment”) to change the base rate in respect of the Funded Loans
from the LIBOR Rate to an alternative base rate (such rate, the “Alternate Base
Rate”) and, as appropriate, an adjustment margin (the “Adjustment Margin”)
corresponding to each available LIBOR Rate term, to effect, to the extent
practicable, an aggregate interest rate comparable to the LIBOR Rate-based rate
in effect prior to its replacement and to preserve pricing in effect at the time
of selection of such Alternate Base Rate, and make such other amendments as are
necessary or advisable in the reasonable judgment of the Controlling Parties to
facilitate such change; provided that (A) the Administrative Agent has consulted
with an Officer of the Collateral Manager not less than 10 Business Days prior
to making any change to the Alternate Base Rate or the Adjustment Margin, as
applicable, (B) the Administrative Agent has provided written notice of any such
change not less than five Business Days prior to making it and (C) such
amendment is being undertaken due to (x) a material disruption to the LIBOR
Rate, (y) a change in the methodology of calculating the LIBOR Rate or (z) the
LIBOR Rate ceasing to

 



145

 

 

exist or be reported (or the reasonable expectation of the Controlling Parties
that any of the events specified in clause (x), (y) or (z) will occur or exist
in the six months succeeding the proposed execution date of such Base Rate
Amendment). The Alternate Base Rate and Adjustment Margin will be determined
with due consideration to the then prevailing market practice for determining a
rate of interest for newly originated syndicated loans in the United States. The
Borrower shall provide any Rating Agency with notice of any amendment pursuant
to this Section 12.1(c) promptly after execution thereof.

 

(d)         All notices, reports and other communications provided for hereunder
must, unless otherwise stated herein, be in writing and mailed, emailed, faxed,
transmitted or delivered, as to each party hereto, at its address set forth on
Annex A to this Agreement or at such other address as such party has designated
in a written notice to the other parties hereto. All notices and communications
delivered hereunder will be effective upon receipt or, in the case of (i) notice
by e-mail, when communication of receipt is obtained and (ii) notice by
facsimile, when communication of receipt is obtained.

 

Section 12.2     Ratable Payments. Each Secured Party agrees that if such
Secured Party receives, whether by setoff or otherwise, any payment with respect
to any portion of the Obligations owing to such Secured Party (other than
payments received pursuant to Section 10.1 or Section 12.15) in a greater
proportion than its Pro Rata Share, it will, promptly upon demand, purchase for
cash without recourse or warranty a portion of the Obligations held by the other
Secured Parties so that after such purchase each Secured Party will hold its
ratable proportion of the Obligations; provided that if all or any portion of
such excess amount is thereafter recovered from such Secured Party, such
purchase will be rescinded and the purchase price restored to the extent of such
recovery (without interest).

 

Section 12.3     No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Custodian, the Document Custodian, the
Collateral Manager or any other Secured Party to exercise, and no delay in
exercising, any right or remedy hereunder will operate as a waiver thereof; nor
will any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
rights and remedies provided herein are cumulative and not exclusive of any
other rights and remedies provided by law.

 

Section 12.4     Binding Effect; Benefit of Agreement. This Agreement is binding
upon and will inure to the benefit of the Borrower, the Collateral Manager, the
Administrative Agent, the Collateral Custodian, the Document Custodian, the
other Secured Parties and each of their respective successors and permitted
assigns. Each Indemnified Party is an express third-party beneficiary of this
Agreement. This Agreement, including the Borrower’s representations and
covenants set forth in Articles IV and V and the Collateral Manager’s
representations, covenants and duties set forth in Articles IV and VI, creates
and constitutes the continuing obligation of the parties hereto in accordance
with its terms and will remain in full force and effect during the Covenant
Compliance Period; provided that (i) the indemnification and payment provisions
of Article X will be continuing and survive (a) any termination of this
Agreement and the repayment in full of the Obligations and (b) with respect to
the rights and remedies of the Lenders under Article X, any sale by the Lenders
of the Obligations hereunder

 



146

 

 

and (ii) any other provision of this Agreement that expressly survives this
Agreement’s termination or transfer will be continuing and survive in accordance
with its terms.

 

Section 12.5     Governing Law. THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT (WHETHER IN CONTRACT, TORT OR
OTHERWISE) ARE TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES REQUIRING
APPLICATION OF ANY LAWS OF ANY OTHER JURISDICTION.

 

Section 12.6     Waivers. Each of the parties hereto irrevocably and
unconditionally:

 

(a)         submits itself and its Property (i) in any legal action or
proceeding relating to this Agreement and the other Transaction Documents to
which it is a party and (ii) for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York located in New York County, the United States District Court
for the Southern District of New York and any appellate courts therefrom;

 

(b)         consents that any action or proceeding described in the foregoing
clause (a) may be brought in such courts and waives any objection that it may
now or hereafter have to the laying of venue in any such court or that such
action or proceeding was brought in an inconvenient forum and agrees not to
plead or claim the same;

 

(c)         agrees that service of process in any action or proceeding described
in the foregoing clause (a) may be effected by registered or certified mail (or
any substantially similar form of mail), postage prepaid; provided that nothing
herein will affect the right to effect service of process in any other manner
permitted by Applicable Law or limit the right to sue in any other jurisdiction;

 

(d)         waives, to the maximum extent permitted by Applicable Law, any right
it may have to claim or recover special, indirect, exemplary, punitive or
consequential damages in any legal action or proceeding referred to in the
foregoing clause (a); and

 

(e)         TO THE EXTENT PERMITTED BY APPLICABLE LAW, KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION ARISING OUT
OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS, THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE PARTIES HERETO. EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR SUCH PARTY

 



147

 

 

AGREEING TO ENTER INTO THIS AGREEMENT OR ACCEPTING ANY OF THE BENEFITS OF ANY
TRANSACTION DOCUMENT.

 

Section 12.7     Costs and Expenses.

 

(a)         In addition to the rights of indemnification granted to the
Indemnified Parties under Article X hereof, the Borrower agrees to pay on demand
(1) all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates, the Collateral Custodian, the Document
Custodian, the Collateral Administrator, the Securities Intermediary and Royal
Bank of Canada in its capacity as Lender incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing,
to the extent required to be paid by the Borrower pursuant to this Agreement),
renewal, amendment or modification of, or any waiver or consent issued in
connection with, this Agreement and the other documents to be delivered
hereunder or in connection herewith, including the reasonable and documented
fees and out-of-pocket expenses of counsel for the Administrative Agent and its
Affiliates, the Collateral Custodian, the Document Custodian, the Collateral
Administrator, the Securities Intermediary and Royal Bank of Canada in its
capacity as Lender with respect thereto and with respect to advising such
Persons as to their respective rights and remedies under this Agreement and the
other documents to be delivered hereunder or in connection herewith, and (2) all
reasonable and documented out-of-pocket costs and expenses, if any (including
reasonable and documented out-of-pocket counsel fees and expenses), incurred by
the Administrative Agent, the Collateral Custodian, the Document Custodian, the
Collateral Administrator, the Securities Intermediary or any other Secured Party
in connection with the enforcement or potential enforcement of this Agreement by
such Person and the other documents to be delivered hereunder or in connection
herewith, provided, that, notwithstanding anything to the contrary herein, (i)
in no event shall the aggregate amount of fees and expenses of external counsel
to the Administrative Agent and its Affiliates, and Royal Bank of Canada in its
capacity as Lender incurred through (and including) the Closing Date and
required to be paid or reimbursed by the Borrower exceed $125,000 in the
aggregate, (ii) unless following a declaration that the Obligations are
immediately due and payable (or automatic acceleration thereof) pursuant to
Section 9.2, in no event shall the Borrower be required to pay fees and expenses
of more than one firm of external counsel to the Administrative Agent, and its
Affiliates and Royal Bank of Canada in its capacity as Lender, (iii) in no event
shall the Borrower be required to pay fees and expenses of more than one firm of
external counsel to the Collateral Custodian, the Document Custodian, the
Collateral Administrator and the Securities Intermediary and (iv) the Borrower
shall not be required to pay or reimburse any fees or expenses of external
counsel to the Administrative Agent and its Affiliates or Royal Bank of Canada
in its capacity as Lender in the event the Closing Date does not occur.

 

(b)         Notwithstanding anything to the contrary specified in Section
12.7(a), any amounts required to be paid pursuant to Section 12.7(a) shall be
paid or caused to be paid by the Borrower to the applicable Person on each
Payment Date as an Administrative Expense in accordance with the Priority of
Payments so long as demand therefor is made at least one Business Day prior to
the applicable Payment Date.

 



148

 

 

Section 12.8     Recourse Against Certain Parties.

 

(a)         No recourse under or with respect to any obligation, covenant or
agreement (including the payment of any fees or any other obligations) of the
Administrative Agent, any other Secured Party, the Borrower, the Member or the
Collateral Manager contained in this Agreement or any other agreement,
instrument or document entered into pursuant hereto or in connection herewith
exists against any incorporator, affiliate, stockholder, officer, partner,
member, manager, employee or director of such parties by virtue of (i) the
enforcement of any assessment, (ii) any legal or equitable proceeding or (iii)
any statute or otherwise. It is expressly agreed and understood that the
agreements of the Administrative Agent, any other Secured Party, the Borrower,
the Member or the Collateral Manager contained in this Agreement and all of the
other agreements, instruments and documents entered into pursuant hereto or in
connection herewith are, in each case, solely the corporate, partnership or
limited liability company obligations of such parties and that no personal
liability whatsoever will attach to or be incurred by any such party or any
incorporator, stockholder, affiliate, officer, partner, member, manager,
employee or director thereof, and any and all personal liability of any such
party and each incorporator, stockholder, affiliate, officer, partner, member,
manager, employee or director thereof for breaches by any such party of any such
obligation, covenant or agreement, arising at common law or at equity, by
statute, constitution or otherwise, is expressly waived as a condition of and in
consideration for the execution of this Agreement; provided that the foregoing
non-recourse provisions in no way affect any rights the Secured Parties might
have against any incorporator, affiliate, stockholder, officer, employee,
partner, member, manager or director of the Borrower or the Collateral Manager
in the event of any fraud, misappropriation, embezzlement or any other financial
crime constituting a felony by such Person.

 

(b)         Notwithstanding any contrary provision set forth herein, the
obligations of the Borrower hereunder are limited recourse obligations of the
Borrower, payable solely from proceeds of the Collateral and, following
realization of the Collateral and application of the proceeds thereof in
accordance with this Agreement, all obligations of and any claims against the
Borrower hereunder or in connection herewith will be extinguished and will not
thereafter revive. Except as expressly provided in this Agreement, the foregoing
provisions of this paragraph will not (i) prevent recourse to the Collateral for
the sums due or to become due under this Agreement, the other Transaction
Documents or any other document entered into in connection with the transactions
contemplated thereunder or (ii) constitute a waiver, release or discharge of any
Indebtedness or Obligation secured by this Agreement, in each case until the
Collateral has been realized and the proceeds applied in accordance with this
Agreement.

 

(c)         No obligation or liability to any Obligor under any of the
Collateral Obligations is intended to be assumed by the Administrative Agent and
the other Secured Parties under or as a result of this Agreement, the
Transaction Documents and the transactions contemplated hereby and thereby.

 

(d)         The provisions of this Section 12.8 will survive the termination of
this Agreement.

 



149

 

 

Section 12.9     Adequacy of Monetary Damages Against the Lenders and the
Administrative Agent. Each of the Borrower and the Collateral Manager
acknowledges and agrees that (a) any and all claims, damages and demands against
the Administrative Agent, any Lender, the Collateral Custodian or the Document
Custodian arising out of, or in connection with, the exercise by the
Administrative Agent, any Lender, the Collateral Custodian or the Document
Custodian of rights or remedies pursuant to this Agreement can be sufficiently
and adequately remedied by monetary damages, (b) no irreparable harm will be
caused to the Borrower or the Collateral Manager as a result of, or in
connection with, any such claims, damages or demands and (c) no equitable or
injunctive relief will be sought by the Borrower or the Collateral Manager as a
result of, or in connection with, any such claims, damages or demands.

 

Section 12.10 Protection of Right, Title and Interest in the Collateral.

 

(a)         The Borrower (or the Collateral Manager on the Borrower’s behalf)
shall cause this Agreement, all amendments hereto, all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Collateral Custodian for the benefit of the Secured
Parties in the Collateral to be promptly recorded, registered and filed and at
all times be recorded, registered and filed, all in such manner and in such
places as may be required by law to preserve and protect the right, title and
interest of the Collateral Custodian for the benefit of the Secured Parties in
the Collateral.

 

(b)         If the Borrower or the Collateral Manager fails to perform any of
its material obligations hereunder, the Administrative Agent or any other
Secured Party may (but is not be required to), upon five Business Days’ written
notice to each of the Borrower and the Collateral Manager, perform, or cause
performance of, such obligation, and the Administrative Agent’s or such other
Secured Party’s costs and expenses incurred in connection therewith will be
payable by the Borrower as Administrative Expenses.

 

(c)         Without limiting the generality of the foregoing, the Borrower (or
the Collateral Manager on the Borrower’s behalf) shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the initial financing statement or any other financing
statement filed pursuant to this Agreement or in connection with any Funded Loan
hereunder, unless the Covenant Compliance Period has ended, authorize, execute,
deliver and file (or cause to be filed) an appropriate continuation statement.

 

Section 12.11 Confidentiality.

 

(a)         Each of the Administrative Agent, the other Secured Parties, the
Collateral Custodian, the Borrower and the Collateral Manager shall maintain and
cause each of its employees and officers to maintain the confidentiality of this
Agreement and all information with respect to the other parties obtained in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, including all information regarding the business and
beneficial ownership of the Borrower and the Collateral Manager and their
respective businesses, except that each such party and its officers and
employees

 



150

 

 

may (i) disclose any such information to its external accountants, auditors,
attorneys, investors, potential investors or other agents engaged by such party
in connection with the transactions and Collateral Obligations contemplated
herein and the agents of such Persons (“Excepted Persons”) provided that each
Excepted Person must, as a condition to any such disclosure, agree for the
benefit of the Administrative Agent, the other Secured Parties, the Collateral
Custodian, the Collateral Manager and the Borrower that such information will be
used solely in connection with such Excepted Person’s evaluation of, or
relationship with, the Borrower and the Collateral Manager and will be treated
as confidential, (ii) disclose the existence of this Agreement, but not the
financial or other material terms thereof, (iii) disclose such information as is
required by Applicable Law or applicable regulatory authorities and (iv)
disclose this Agreement and such information in any suit, action, proceeding or
investigation (whether at law or in equity or pursuant to arbitration) involving
any of the Transaction Documents for the purpose of defending itself, reducing
its liability or protecting or exercising any of its claims, rights, remedies or
interests under or in connection with any of the Transaction Documents. The
financial terms that may not be disclosed except in compliance with this Section
12.11(a) include all fees and other pricing terms, all Events of Default, events
constituting Cause and Priority of Payment provisions.

 

(b)         Notwithstanding any contrary provision set forth herein, each of the
Borrower and the Collateral Manager consents to the disclosure of any of its
nonpublic information (i) to the Administrative Agent, the Collateral Custodian
or the other Secured Parties by each other, (ii) by the Administrative Agent,
the Collateral Custodian and the other Secured Parties to any prospective or
actual assignee or participant of any of them provided that such Person agrees
to hold such information confidential in accordance with the terms hereof and
(iii) by the Administrative Agent and the other Secured Parties to any rating
agency eligible to be the Rating Agency, any commercial paper dealer or provider
of a surety, guaranty or credit or liquidity enhancement to any Lender and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing; provided that each such Person is informed of the confidential
nature of such information and instructed to treat such information as
confidential.

 

(c)         Notwithstanding any contrary provision set forth herein, the
foregoing will not be construed to prohibit disclosure (i) of any and all
information that is or becomes publicly known other than as a result of a breach
of any confidentiality obligation hereunder by the disclosing party, (ii) of any
and all information (A) required to be disclosed by Applicable Law, (B) to any
Governmental Authority having or claiming authority to regulate or oversee any
aspects of the Administrative Agent’s, any other Secured Party’s or the
Collateral Custodian’s or any of their Affiliates’ business, (C) pursuant to any
subpoena, civil investigative demand or similar demand or request of any court,
regulatory authority, arbitrator or arbitration tribunal to which the
Administrative Agent, the other Secured Parties, the Collateral Custodian, the
Collateral Manager or the Borrower or an officer, director, employer,
shareholder or affiliate of any of the foregoing is a party, (D) in any
preliminary or final offering circular, registration statement or contract or
other document approved in advance by the Borrower or, to the extent information
with respect to the Collateral Manager is included therein, the Collateral
Manager, (E) to any Affiliate, independent or internal auditor, agent (including
any potential sub-or-successor servicer), employee or attorney of the Collateral
Custodian having a need to know the same, (F) to any Person whose consent is

 



151

 

 

required or to whom notice is required to be given in connection with the
Borrower’s acquisition or disposition of any Collateral Obligation or any
assignment thereof or (G) to any Person as required for USA PATRIOT Act or other
“know your customer” purposes, provided that, in each case with respect to
clauses (A) through (G) hereof, the disclosing party has advised the recipient
of the confidential nature of the information being disclosed or (iii) of any
other disclosure authorized by the Borrower or the Collateral Manager, as
applicable.

 

(d)         Notwithstanding any other provision of this Agreement, each of the
Borrower and the Collateral Manager has the right to keep confidential from the
Administrative Agent, the Collateral Custodian and the other Secured Parties,
for such period of time as such Person determines reasonable, (i) any
information that such Person reasonably believes to be in the nature of trade
secrets and (ii) any other information that such Person or any of its
Affiliates, officers, employees or directors is required by law to keep
confidential.

 

(e)         Each of the Administrative Agent, the other Secured Parties and the
Collateral Custodian shall keep the information of the Obligors confidential in
the manner required by the applicable Underlying Instruments.

 

Section 12.12 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts, each of which when so
executed will be deemed to be an original and all of which when taken together
will constitute one and the same agreement. Signature pages to this Agreement
may be delivered by facsimile transmission or by e-mail with a pdf copy or other
replicating image attached, and any printed or copied version of any signature
page so delivered will have the same force and effect as an originally signed
signature page. In case any provision in or obligation under this Agreement is
determined to be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, will
not be affected or impaired in any way. This Agreement, the other Transaction
Documents and any agreements or letters (including fee letters) executed in
connection herewith contain the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.

 

Section 12.13 Waiver of Setoff. Each of the parties hereto waives any right of
setoff it may have or to which it may be entitled under this Agreement from time
to time against any Lender or its assets.

 

Section 12.14 Marshalling; Recapture. Neither the Administrative Agent, the
Collateral Custodian nor any Lender will be under any obligation to marshal any
assets in favor of the Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent any Lender receives any payment by
or on behalf of the Borrower, which payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to the Borrower or its estate, trustee, receiver, custodian or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the
Obligation or part thereof which had been paid,

 



152

 

 

reduced or satisfied by the amount so repaid, will be reinstated by the amount
so repaid and will be included within the liabilities of the Borrower to such
Lender as of the date such initial payment, reduction or satisfaction occurred.

 

Section 12.15 Assignments by the Lenders.

 

(a)         Each Lender may at any time assign, or grant a Lien or sell a
participation interest in, or sell any Funded Loan made by it (or portion
thereof) to any Person; provided that (i) during the Aggregation Period (and so
long as no Event of Default has occurred and is continuing) no transfer of any
Funded Loan (or any portion thereof) may be made without the Collateral
Manager’s prior consent, (ii) the assignee is able to (and does) make the
representations and warranties specified in Section 4.5, (iii) in the case of an
assignment of any Funded Loan (or any portion thereof), the assignee executes
and delivers to (I) the Collateral Manager, the Borrower, the Administrative
Agent and the Collateral Custodian a fully executed Joinder Supplement and a
fully executed Transferee Letter and (II) the Administrative Agent, a fully
executed Assignment Agreement and (iv) no Disqualified Institution may be the
assignee of any Funded Loan without the prior written consent of the Collateral
Manager. The parties to any such assignment, grant or sale of a participation
interest by a Lender must execute and deliver to the Administrative Agent for
its acceptance and recording in its books and records any such agreement or
document as may be satisfactory to such parties. Notwithstanding any assignment
of a participation interest by a Lender, such Lender shall remain solely
responsible for the performance of its obligations hereunder, and the Borrower,
the Collateral Manager, the Administrative Agent and the Collateral Custodian
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. The Borrower shall
not assign or delegate, or grant any interest in, or permit any Lien to exist
upon, any of the Borrower’s rights, obligations or duties under the Transaction
Documents without the prior written consent of the Administrative Agent.
Notwithstanding anything contained in this Agreement to the contrary, neither
the Lenders nor the Collateral Manager needs the prior consent of any party to
consolidate with or merge into any other Person or convey or transfer
substantially all of its assets or property, including any Funded Loan (or
portion thereof) to any Person.

 

(b)         The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its lending offices, a copy of each
Joinder Supplement, Transferee Letter, Assignment Agreement or any other
document or instrument evidencing an assignment, grant or sale of a
participation pursuant to Section 12.15(a) delivered to it and a register for
the recordation of the names and addresses of the Lenders and the Maximum
Permitted Draw Amount of, and the principal amounts (and stated interest) of the
Outstanding Funded Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Transfer by a Lender of its rights hereunder
pursuant to this Section 12.15 will not take effect until the recording by the
Administrative Agent of the identity of the transferee in the Register. The
entries in the Register will be conclusive absent manifest error, and the
Borrower, the Collateral Custodian, the Collateral Manager, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register will be
available for inspection by

 



153

 

 

Borrower, the Collateral Custodian, the Collateral Manager and any Lender at any
reasonable time and from time to time upon reasonable prior notice. Any
assignment, grant or sale of a participation in violation of the terms of this
Section 12.15 (or attempted assignment, grant or sale of a participation, as the
case may be) shall be null and void and of no legal force and effect.

 

(c)         Each Lender that grants a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a participant register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Funded Loan
or other obligations under the Transaction Documents; provided that no Lender
shall have any obligation to disclose all or any portion of the participant
register (including the identity of any participant or any information relating
to a participant’s interest in any obligations under any Transaction Document)
to any Person except to the extent that such disclosure is necessary to
establish that such Funded Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the participant register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the participant
register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(d)         The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.11 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section;
provided that such participant (A) agrees to be subject to the provisions of
Section 2.18 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.11 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in Applicable Law that occurs after the
participant acquired the applicable participation.

 

Section 12.16 Headings and Exhibits. The headings herein are for purposes of
reference only and do not otherwise affect the meaning or interpretation of any
provision hereof. The schedules and exhibits attached hereto and referred to
herein constitute a part of this Agreement for all purposes.

 

Section 12.17 Domicile of Funded Loans. Each Lender may transfer and carry its
Funded Loans at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Lender.

 

Section 12.18 Non-Petition.

 

(a)         Each of the parties hereto (including for the avoidance of doubt,
the Administrative Agent and the Lenders) agrees for the benefit of the Borrower
that it will not institute against, or join any other Person in instituting
against, the Borrower or any Blocker Subsidiary any Insolvency Proceeding for at
least one year (or, if longer, the applicable

 



154

 

 

preference period then in effect) and one day after the later to occur of (i)
the payment in full of all Obligations due and payable and (ii) if a
Securitization has taken place, the payment in full of any notes issued pursuant
to such Securitization. Subject to the availability of funds under the Priority
of Payments, the Borrower shall file a timely objection to, and promptly and
timely move to dismiss and diligently prosecute such objection and/or motion to
dismiss, any Insolvency Proceeding commenced by any Person in violation of this
Section 12.18(a) or otherwise. The Borrower expressly consents to, and agrees
not to raise any objection in respect of, each of the Administrative Agent and
the Lenders having creditor derivative standing in any Insolvency Proceeding to
enforce each and every covenant contained in this Section 12.18(a).

 

(b)         The Borrower irrevocably appoints the Administrative Agent its true
and lawful attorney (with full power of substitution) in its name, place and
stead and at its expense, in connection with the enforcement of the covenants
provided for in this Section 12.18, including the following powers: (i) to
object to and seek to dismiss any Insolvency Proceeding relating to a Insolvency
Event described in clause (i) of the definition thereof and (ii) all powers and
rights incidental thereto. This appointment is coupled with an interest and is
irrevocable.

 

(c)         The provisions of this Section 12.18 will survive the termination of
this Agreement.

 

Section 12.19 Initial Rating.

 

(a)         Each of the Borrower and the Collateral Manager agrees that, at the
Borrower’s expense, it shall cooperate with the Administrative Agent, and
promptly provide, execute and/or deliver all further instruments and documents
and take all further commercially reasonable action as the Administrative Agent
may reasonably request, in order to obtain an Initial Rating from a Rating
Agency.

 

(b)         Notwithstanding anything to the contrary set forth herein, no
provision contained herein requiring notice or reporting to the Rating Agency
hereunder will be given force or effect until such time, if any, as the Rating
Agency has issued an Initial Rating of the Funded Loans and/or the Revolving
Notes.

 

Section 12.20 Volcker Rule. Notwithstanding anything to the contrary set forth
herein, upon the reasonable determination in good faith by any Lender (following
consultation with counsel of national reputation experienced in such matters)
that its ownership of any of its rights or obligations hereunder is prohibited
by Applicable Law (including, without limitation, the Volcker Rule), each of the
other Lenders, the Borrower, the Collateral Manager, the Collateral Custodian
and the Administrative Agent hereby agree to work in good faith to amend or
amend and restate the commercial terms of this Agreement (including, if
necessary, to re-document under a note purchase agreement or indenture) to the
extent necessary to ensure compliance with such Applicable Law, provided that
any such amendment or other modification that would be materially adverse to the
Borrower or the Collateral Manager shall not be executed without consent from
such party.

 



155

 

 

Section 12.21 USA PATRIOT Act Notice. Each Lender hereby notifies each other
party hereto that pursuant to the requirements of the USA PATRIOT Act, such
Lender may be required to obtain, verify and record information that identifies
such party, which information includes the name and address of such party and
other information that will allow such Lender to identify such party in
accordance with the USA PATRIOT Act.

 

ARTICLE XIII

DOCUMENT CUSTODIAN

 

Section 13.1     Designation of Document Custodian. The role of Document
Custodian with respect to the Collateral Obligations Files shall be conducted by
the Person designated as Document Custodian hereunder from time to time in
accordance with this Section 13.1. U.S. Bank National Association is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Document Custodian pursuant to the terms hereof.

 

Section 13.2     Duties of the Document Custodian. The Document Custodian shall
perform, on behalf of the Secured Parties, the following duties and obligations:

 

(a)          The Document Custodian, as the duly appointed agent of the Secured
Parties, shall take and retain custody of the Collateral Obligation Files
delivered to it by, or on behalf of, the Borrower for each Collateral
Obligation. Promptly upon the receipt of any such delivery of Collateral
Obligation Files and without any review, the Document Custodian shall send
notice of such receipt to the Collateral Manager, the Borrower and the
Administrative Agent.

 

(b)          With respect to each Collateral Obligation File which has been or
will be delivered to the Document Custodian, the Document Custodian shall act
exclusively as the custodian of the Secured Parties, and has no instructions to
hold any Collateral Obligation File for the benefit of any Person other than the
Secured Parties and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. In so taking and retaining custody
of the Collateral Obligation Files, the Document Custodian shall be deemed to be
acting for the purpose of perfecting the Collateral Custodian’s security
interest therein under the UCC. Except as permitted by Section 13.5, no
Collateral Obligation File or other document constituting a part of a Collateral
Obligation File shall be released from the possession of the Document Custodian.

 

(c)          The Document Custodian shall maintain continuous custody of all
Collateral Obligation Files in its possession in secure facilities in accordance
with customary standards for such custody and shall reflect in its records the
interest of the Secured Parties therein. Each Collateral Obligation File which
comes into the possession of the Document Custodian (other than documents
delivered electronically) shall be maintained in fire-resistant vaults or
cabinets at the office of the Document Custodian. Each Collateral Obligation
File shall be marked with an appropriate identifying label and maintained in
such manner so as to permit retrieval and access by the Document Custodian and
the Administrative Agent. The Document Custodian shall keep the Collateral
Obligation Files clearly segregated from any other documents or instruments in
its files.

 



156

 

 

(d)          With respect to the documents comprising each Collateral Obligation
File, the Document Custodian shall (i) act exclusively as Document Custodian for
the Secured Parties, (ii) hold all documents constituting such Collateral
Obligation File received by it for the exclusive use and benefit of the Secured
Parties and (iii) make disposition thereof only in accordance with the terms of
this Agreement or with written instructions furnished by the Administrative
Agent; provided, that in the event of a conflict between the terms of this
Agreement and the written instructions of the Administrative Agent, this
Agreement shall control.

 

(e)          The Document Custodian shall accept only written instructions of an
Authorized Officer, in the case of the Borrower, the Collateral Manager, or an
Authorized Officer of the Administrative Agent, concerning the use, handling and
disposition of the Collateral Obligation Files.

 

(f)           In the event that (i) the Borrower, the Administrative Agent, the
Collateral Manager, the Document Custodian or the Collateral Custodian shall be
served by a third party with any type of levy, attachment, writ or court order
with respect to any Collateral Obligation File or a document included within a
Collateral Obligation File or (ii) a third party shall institute any court
proceeding by which any Collateral Obligation File or a document included within
a Collateral Obligation File shall be required to be delivered other than in
accordance with the provisions of this Agreement, the party receiving such
service shall promptly deliver or cause to be delivered to the other parties to
this Agreement (to the extent not prohibited by Applicable Law) copies of all
court papers, orders, documents and other materials concerning such proceedings.
The Document Custodian shall, to the extent permitted by law, continue to hold
and maintain all the Collateral Obligation Files that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Document Custodian shall dispose of such
Collateral Obligation File or a document included within such Collateral
Obligation File as directed by the Administrative Agent, which shall give a
direction consistent with such determination. Expenses of the Document Custodian
incurred as a result of such proceedings shall be borne by the Borrower and
payable solely pursuant to Section 2.7 or 2.8 hereof, as applicable.

 

(g)          The Administrative Agent may direct the Document Custodian to take
any action which is incidental to any action the Document Custodian is obligated
to take hereunder; provided that the Document Custodian shall not be required to
take any action hereunder at the request of the Administrative Agent, any
Secured Parties or otherwise if the taking of such action, in the reasonable
determination of the Document Custodian, shall be in violation of any Applicable
Law or contrary to any provisions of this Agreement or shall expose the Document
Custodian to liability hereunder or otherwise (unless it has received indemnity
which it reasonably deems to be satisfactory with respect thereto). In the event
the Document Custodian requests the consent of the Administrative Agent and the
Document Custodian does not receive a consent (either positive or negative) from
the Administrative Agent within ten (10) Business Days of its receipt of such
request, then the Administrative Agent shall be deemed to have declined to
consent to the relevant action.

 



157

 

 

(h)         The Document Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Document Custodian. The Document Custodian shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Document Custodian Officer has knowledge of such matter or
written notice thereof is received by the Document Custodian.

 

Section 13.3     Delivery of Collateral Obligation Files.

 

(a)         The Borrower or the Collateral Manager (on behalf of the Borrower)
shall deliver or cause to be delivered on behalf of the Borrower the Collateral
Obligation Files for each Collateral Obligation to the extent that the Borrower
or the Collateral Manager determines that delivery of the Collateral Obligation
File to the Document Custodian is required or expedient. The Borrower or the
Collateral Manager (on behalf of the Borrower) shall represent and warrant that
the Collateral Obligation Files delivered to the Document Custodian include all
of the documents listed in the related Document Checklist that are required to
be delivered and all of such documents and the information contained in the
Possessory Collateral Schedule are complete and accurate to the extent that the
Borrower or the Collateral Manager, as the case may be, may have control or are
responsible for such information.

 

(b)         From time to time, the Borrower (or the Collateral Manager on behalf
of the Borrower), promptly following receipt, shall forward to the Document
Custodian (as identified on an accompanying Schedule of Collateral Obligations
supplement) additional documents evidencing any assumption, modification,
consolidation or extension of a Collateral Obligation, and upon receipt of any
such other documents, the Document Custodian shall hold such other documents as
the Borrower or the Collateral Manager (on behalf of the Borrower) shall deliver
in writing from time to time.

 

Section 13.4     Collateral Obligation File.

 

(a)         Upon making a determination that such delivery of a Collateral
Obligation File is required or expedient, the Borrower or the Collateral Manager
(on behalf of the Borrower) shall provide a Possessory Collateral Schedule and
related Document Checklist to the Collateral Custodian, the Document Custodian
and the Administrative Agent.

 

(b)         Within ten Business Days of receipt of any Collateral Obligation
Files the Document Custodian shall prepare a report (substantially in the form
of Exhibit I) in respect of each of the Collateral Obligations, to the effect
that, as to each Collateral Obligation listed on the Possessory Collateral
Schedule, based on the Document Custodian’s examination of the Collateral
Obligation File for each Collateral Obligation and the related Document
Checklist, except for variances from the documents identified in the Document
Checklist with respect to the related Collateral Obligation Files, (i) all
documents required to be delivered in respect of such Collateral Obligations
pursuant to the Document Checklist have been delivered and are in the possession
of the Document Custodian as part of the

 



158

 

 

Collateral Obligation File for such Collateral Obligation (other than those
released pursuant to Section 13.5), and (ii) all such documents have been
reviewed by the Collateral Custodian and appear on their face to be regular and
to relate to such Collateral Obligation.

 

(c)         Notwithstanding any language to the contrary herein, the Document
Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, ownership, title, perfection, priority,
enforceability, due authorization, recordability, sufficiency for any purpose,
or genuineness of any of the documents contained in each Collateral Obligation
File or (ii) the collectibility, insurability, effectiveness or suitability of
any such Collateral Obligation.

 

Section 13.5     Release of Collateral Obligation Files.

 

(a)            Subject to the conditions set forth in Section 7.12 and upon its
receipt from the Collateral Manager (on behalf of the Borrower) of a written
request for the release of any Collateral Obligation File (a “Request for
Release”), and unless it receives notice to the contrary from the Administrative
Agent, the Document Custodian shall within three days release the related
Collateral Obligation File to the Collateral Manager and the Collateral Manager
will not be required to return the related Collateral Obligation File to the
Document Custodian.

 

(b)               From time to time and as appropriate for the servicing or
foreclosure of any of the Collateral Obligations, including, for this purpose,
collection under any insurance policy relating to the Collateral Obligations,
the Document Custodian shall, upon receipt of a Request for Release from an
authorized representative of the Collateral Manager, release the related
Collateral Obligation File or the documents set forth in such Request for
Release to the Collateral Manager. In the event an Event of Default or a
Collateral Manager Breach has occurred and is continuing, the Collateral Manager
shall not make any such request with respect to any original documents unless
the Administrative Agent shall have consented in writing thereto (which consent
may be evidenced by an executed counterpart to such request). The Collateral
Manager shall return each and every original document previously requested from
the Collateral Obligation File to the Document Custodian when the need therefor
by the Collateral Manager no longer exists. To the extent the Collateral
Obligation File or such original document has been delivered to a Person as
required by law, for purposes of initiating or pursuing legal action or other
proceedings for the foreclosure of the Collateral Obligation either judicially
or non-judicially and within five Business Days of the making of such delivery,
the Collateral Manager shall deliver to the Document Custodian a certificate
executed by an Authorized Officer certifying as to the name and address of the
Person to which such Collateral Obligation File or such original document was
delivered and the purpose or purposes of such delivery. Upon receipt of a
Request for Release, with a copy to the Administrative Agent, stating that such
Collateral Obligation was either (x) liquidated and that all amounts received or
to be received in connection with such liquidation that are required to be
deposited have been so deposited, or (y) sold pursuant to a Sale in accordance
with Section 2.12, the Document Custodian shall within three Business Days of
receipt of the Request for Release (provided that the Document Custodian has
received such request by 12:00 p.m. and if received after 12:00 p.m., four
Business Days of receipt of such Request

 



159

 

 

for Release), release the requested Collateral Obligation File, and the
Collateral Manager will not be required to return the related Collateral
Obligation File to the Document Custodian.

 

(c)         The Collateral Manager may hold, and hereby acknowledges that it
shall hold, any documents and all other property included in the Collateral that
it may from time to time receive hereunder as custodian for the Secured Parties
solely at the will of the Document Custodian and the Secured Parties for the
sole purpose of facilitating the servicing of the Collateral Obligations and
such retention and possession shall be in a custodial capacity only. To the
extent the Collateral Manager, as agent of the Document Custodian and the
Borrower, holds any Collateral, the Collateral Manager shall do so in accordance
with the standard of care set forth in Section 6.6 as such standard applies to
Collateral Managers acting as custodial agent. The Collateral Manager shall
promptly report to the Document Custodian and the Administrative Agent the loss
by it of all or part of any Collateral Obligation File previously provided to it
by the Document Custodian and shall promptly take appropriate action to remedy
any such loss. The Collateral Manager shall hold (in accordance with Section
9-313(C) of the UCC) all documents comprising the Collateral Obligation Files in
its possession as agent of the Collateral Custodian. In such capacity, the
Collateral Manager shall have and perform the following powers and duties:

 

(i)           hold the Collateral Obligation Files and any document comprising a
Collateral Obligation File that it may from time to time have in its possession
for the benefit of the Document Custodian, on behalf of the Secured Parties,
maintain accurate records pertaining to each Collateral Obligation to enable it
to comply with the terms and conditions of this Agreement, and maintain a
current inventory thereof;

 

(ii)          implement policies and procedures consistent with the requirements
of this Agreement so that the integrity and physical possession of such
Collateral Obligation Files will be maintained; and

 

(iii)         take all other actions, in accordance with this Agreement, in
connection with maintaining custody of such Collateral Obligation Files on
behalf of the Collateral Custodian.

 

Acting as custodian of the Collateral Obligation Files pursuant to this Section
13.5, the Collateral Manager agrees that it does not and will not have or assert
any beneficial ownership interest in the Collateral Obligations or the
Collateral Obligation Files.

 

Section 13.6     Examination of Collateral Obligation Files. Upon reasonable
prior notice to the Document Custodian, the Borrower, the Collateral Manager and
their agents, accountants, attorneys and auditors will be permitted during
normal business hours to examine and make copies of the Collateral Obligation
Files, documents, records and other papers in the possession of or under the
control of the Document Custodian relating to any or all of the Collateral
Obligations. Prior to the occurrence of an Event of Default or a Collateral
Manager Breach, upon the request of the Administrative Agent and at the cost and
expense of the Borrower, the Document Custodian shall promptly provide the
Administrative Agent with the Collateral Obligation Files or copies, as
designated by the Administrative Agent; provided, the

 



160

 

 

Document Custodian shall not be required to provide such copies if it does not
receive adequate assurance of payment.

 

Section 13.7     Transmission of Collateral Obligation Files. Written
instructions as to the method of shipment and shipper(s) the Document Custodian
is directed to utilize in connection with the transmission of Collateral
Obligation Files in the performance of the Document Custodian’s duties hereunder
shall be delivered by the Administrative Agent or the Collateral Manager to the
Document Custodian prior to any shipment of any Collateral Obligation Files
hereunder. In the event the Document Custodian does not receive such written
instruction from the Administrative Agent or the Collateral Manager (as
applicable), the Document Custodian shall be authorized and indemnified as
provided herein to utilize a nationally recognized courier service. The
Collateral Manager shall arrange for the provision of such services at its sole
cost and expense (or, at the Document Custodian’s option, reimburse the Document
Custodian for all reasonable and documented out-of-pocket costs and expenses
incurred by the Document Custodian consistent with such instructions) and shall
maintain such insurance against loss or damage to the Collateral Obligation
Files as the Collateral Manager deems appropriate.

 

Section 13.8     Merger or Consolidation. Any Person (i) into which the Document
Custodian may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Document Custodian shall be a party, or (iii) that
may succeed to the properties and assets of the Document Custodian substantially
as a whole, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Document Custodian hereunder,
shall be the successor to the Document Custodian under this Agreement without
further act of any of the parties to this Agreement.

 

Section 13.9     Document Custodian Compensation. As compensation for its
Document Custodian activities hereunder, the Document Custodian shall be
entitled to its Document Custodian Fees and expenses from the Borrower as set
forth in the Collateral Custodian Fee Letter and any other accrued and unpaid
fees, expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower or the Collateral Manager, or both but
without duplication, to the Document Custodian (including Indemnified Amounts
under Section 10.1(a)) under the Transaction Documents. The Borrower agrees to
reimburse the Document Custodian in accordance with the provisions of Section
12.7 for all reasonable expenses, disbursements and advances incurred or made by
the Document Custodian in accordance with any provision of this Agreement or the
other Transaction Documents or in the enforcement of any provision hereof or in
the other Transaction Documents, in each case solely pursuant to Section 2.7 or
2.8 hereof, as applicable. The Document Custodian’s entitlement to receive fees
(other than any previously accrued and unpaid fees) shall cease on the earlier
to occur of: (i) its removal as Collateral Custodian and appointment and
acceptance by the successor Document Custodian pursuant to Section 13.10 and the
Document Custodian has ceased to hold any Collateral Obligation Files or (ii)
the termination of this Agreement.

 

Section 13.10 Removal or Resignation of Document Custodian.

 



161

 

 

(a)         The Document Custodian may at any time resign and terminate its
obligations under this Agreement upon at least 90 days’ prior written notice to
the Collateral Manager, the Borrower and the Administrative Agent. Promptly
after receipt of notice of the Document Custodian’s resignation, the
Administrative Agent shall promptly appoint a successor Document Custodian by
written notice to the Borrower, the Collateral Manager, the resigning Document
Custodian and the successor Document Custodian.

 

(b)         The Administrative Agent upon at least 90 days’ prior written notice
to the Document Custodian may remove and discharge the Document Custodian or any
successor Document Custodian thereafter appointed from the performance of its
duties under this Agreement for cause. Promptly after receipt of notice of the
Document Custodian’s resignation, the Agent shall promptly appoint a successor
Document Custodian by written notice delivered to the Borrower, the Collateral
Manager, the resigning Document Custodian and to the successor Document
Custodian. Any such appointment shall be accomplished by written notice of
appointment delivered to the Document Custodian and the successor Document
Custodian with a copy delivered to the Borrower and the Collateral Manager.

 

(c)         No resignation or removal of the Document Custodian will be
permitted unless a successor Document Custodian has been appointed which
successor Document Custodian, so long as no Collateral Manager Breach or Event
of Default has occurred and is continuing, is reasonably acceptable to the
Collateral Manager.

 

(d)         In the event of any such resignation or removal, the Document
Custodian shall no later than five Business Days after receipt of notice of the
successor Document Custodian, transfer to the successor Document Custodian, as
directed in writing by the Administrative Agent, all the Collateral Obligation
Files being administered under this Agreement.

 

Section 13.11 Limitations on Liability.

 

(a)         The Document Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter or
other document delivered to it and that it reasonably and in good faith it
believes to be genuine and that has been signed by the proper party or parties.
The Document Custodian may rely conclusively on and shall be fully protected in
acting upon the written instructions of any designated officer of the
Administrative Agent.

 

(b)         The Document Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)         The Document Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.

 



162

 

 

(d)         The Document Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Document Custodian shall not be obligated to take any action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

 

(e)         The Document Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Document Custodian.

 

(f)          The Document Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder. In no event shall the
Document Custodian be liable for any failure or delay in the performance of its
obligations hereunder because of circumstances beyond its control, including,
but not limited to, acts of God, flood, war (whether declared or undeclared),
terrorism, fire, riot, embargo, government action (including any laws,
ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Document Custodian as contemplated by this
Agreement.

 

(g)         It is expressly agreed and acknowledged that the Document Custodian
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral.

 

(h)         In case any reasonable question arises as to its duties hereunder,
the Document Custodian may, prior to the Termination Date or at any time an
Event of Default is not continuing, request instructions from the Collateral
Manager and may, after the Termination Date or following the occurrence and
during the continuance of an Event of Default, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Collateral Manager or
the Administrative Agent, as applicable. The Document Custodian shall in all
events have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent in accordance
herewith. In no event shall the Document Custodian be liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Document Custodian has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

 

(i)          Each of the protections, reliances, indemnities and immunities
offered to the Collateral Custodian in Section 7.4 and Section 7.6 shall be
afforded to the Document Custodian.

 

Section 13.12 Document Custodian as Agent of Collateral Custodian. The Document
Custodian agrees that, with respect to any Collateral Obligation File at any
time or times in its possession or held in its name, the Document Custodian
shall be the agent and custodian of the Collateral Custodian, for the benefit of
the Secured Parties, for purposes of

 



163

 

 

perfecting (to the extent not otherwise perfected) the Collateral Custodian’s
security interest in the Collateral and for the purpose of ensuring that such
security interest is entitled to first priority status under the UCC. For so
long as the Document Custodian is the same entity as the Collateral Custodian,
the Document Custodian shall be entitled to the same rights and protections
afforded to the Collateral Custodian hereunder.

 

 164

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers or representatives thereunto duly authorized, as of
the date first above written.

 



  BORROWER:         TP FLEXIBLE FUNDING, LLC         By: /s/ Joseph Roth      
Name: Joseph Roth     Title: President

 

S-V-1

 

 



  COLLATERAL MANAGER:         PROSPECT FLEXIBLE INCOME MANAGEMENT, LLC        
By: /s/ M. Grier Eliasek       Name: M. Grier Eliasek     Title: President

  

S-V-2

 

 



  DOCUMENT CUSTODIAN:         U.S. BANK NATIONAL ASSOCIATION, as Document
Custodian         By: /s/ Kenneth Brandt       Name: Kenneth Brandt     Title:
Assistant Vice President

  

S-V-3

 

 



  ADMINISTRATIVE AGENT:         ROYAL BANK OF CANADA, in its capacity as
Administrative Agent         By: /s/ Gregory Taylor       Name: Gregory Taylor  
  Title: Authorized Signatory

 



  By: /s/ Karen M. Allaway       Name: Karen M. Allaway     Title: Authorized
Signatory

 



  LENDER:         ROYAL BANK OF CANADA, in its capacity as Lender         By:
/s/ Richard Tantone       Name: Richard Tantone     Title: Authorized Signatory

 



  By: /s/ Lorna P. Mendelson       Name: Lorna P. Mendelson     Title:
Authorized Signatory

 

S-V-4

 

 



  COLLATERAL CUSTODIAN:         U.S. BANK NATIONAL ASSOCIATION, as Collateral
Custodian (and, solely with respect to Section 4.4, in its individual capacity)
        By: /s/ Ralph J. Creasia, Jr       Name: Ralph J. Creasia, Jr     Title:
Sr. Vice President

 

S-V-5

 